Exhibit 10.1

 

Execution Version

 

CREDIT AND GUARANTY AGREEMENT

 

dated as of October 4, 2019

 

among

 

THE ONE GROUP HOSPITALITY, INC.,

as Holdings,

 

THE ONE GROUP, LLC,

as Company,

 

CERTAIN SUBSIDIARIES OF HOLDINGS,

as Guarantors

 

VARIOUS LENDERS,

 

GOLDMAN SACHS BANK USA,

 as Administrative Agent, Collateral Agent and Lead Arranger

 

--------------------------------------------------------------------------------

 

$60,000,000 Senior Secured Credit Facilities

 

--------------------------------------------------------------------------------

 

 

 







TABLE OF CONTENTS

 

 

Page

SECTION 1  DEFINITIONS AND INTERPRETATION


1

 

 

 

1.1

Definitions


1

1.2

Accounting Terms, Financials Statements, Calculations, Etc


53

1.3

Interpretation, Etc


54

 

 

 

SECTION 2  LOANS AND LETTERS OF CREDIT


55

 

 

 

2.1

Term Loans


55

2.2

Revolving Loans


56

2.3

Issuance of Letters of Credit and Purchase of Participations Therein


57

2.4

Pro Rata Shares; Availability of Funds


62

2.5

Use of Proceeds


63

2.6

Evidence of Debt; Register; Lenders’ Books and Records; Notes


63

2.7

Interest on Loans


64

2.8

and Letter of Credit Disbursements.


64

2.8

Conversion/Continuation


65

2.9

Default Interest


66

2.10

Fees


66

2.11

Scheduled Payments


67

2.12

Voluntary Prepayments/Commitment Reductions


68

2.13

Mandatory Prepayments/Commitment Reductions


69

2.14

Application of Prepayments/Reductions


72

2.15

General Provisions Regarding Payments


73

2.16

Ratable Sharing


74

2.17

Making or Maintaining LIBO Rate Loans


75

2.18

Increased Costs; Capital Adequacy


77

2.19

Taxes; Withholding, Etc.


79

2.20

Obligation to Mitigate


81

2.21

Defaulting Lenders


82

2.22

Removal or Replacement of a Lender


85

2.23

Limitation on Interest.


86

2.24

Interest Act (Canada).


87

 

 

 

SECTION 3  CONDITIONS PRECEDENT


87

 

 

 

3.1

Closing Date


87

3.2

Conditions to Each Credit Extension


93

 

 

 

SECTION 4  REPRESENTATIONS AND WARRANTIES


95

 

 

 

4.1

Organization; Requisite Power and Authority; Qualification


95

4.2

Capital Stock and Ownership


95

 





i



4.3

Due Authorization


95

4.4

No Conflict


95

4.5

Governmental Consents


96

4.6

Binding Obligation


96

4.7

Historical Financial Statements


96

4.8

Projections


96

4.9

No Material Adverse Change


97

4.10

[Reserved]


97

4.11

Adverse Proceedings, etc


97

4.12

Payment of Taxes


97

4.13

Properties


97

4.14

Environmental Matters


98

4.15

No Defaults


98

4.16

Material Contracts


99

4.17

Governmental Regulation


99

4.18

Federal Reserve Regulations; Exchange Act


99

4.19

Employee Matters


99

4.20

Employee Benefit Plans


100

4.21

Certain Fees


100

4.22

Solvency


101

4.23

Related Agreements


101

4.24

Compliance with Statutes, Etc.


101

4.25

Disclosure


102

4.26

Sanctions; Anti-Corruption and Anti-Bribery Laws; Anti-Terrorism and Anti-Money
Laundering Laws; Etc.


102

4.27

Senior Indebtedness


103

4.28

Government Contracts


103

4.29

Growers’ Liens


103

4.30

Food Safety Laws


104

4.31

Indemnification and other Similar Obligations


104

4.32

Data Privacy and Security


104

4.33

Canadian Defined Benefit Plan


105

4.34

Governmental Contracts


106

4.35

Centre of main interests and establishments


106

 

 

 

SECTION 5  AFFIRMATIVE COVENANTS


106

 

 

 

5.1

Financial Statements and Other Reports


106

5.2

Existence


111

5.3

Payment of Taxes and Claims


112

5.4

Maintenance of Properties


112

5.5

Insurance


112

5.6

Books and Records; Inspections


113

5.7

Lenders Meetings


113

5.8

Compliance with Laws


113

5.9

Environmental


113

5.10

Additional Guarantors


115

 





ii



5.11

Additional Locations


115

5.12

Growers’ Liens.


116

5.13

Further Assurances


118

5.14

Miscellaneous Covenants


119

5.15

Post Closing Matters


119

5.16

Data Privacy and Security


119

5.17

UK PSC Register


120

 

 

 

SECTION 6  NEGATIVE COVENANTS


120

 

 

 

6.1

Indebtedness


120

6.2

Liens


122

6.3

Equitable Lien


124

6.4

No Further Negative Pledges


124

6.5

Restricted Junior Payments


124

6.6

Restrictions on Subsidiary Distributions


125

6.7

Investments


125

6.8

Financial Covenants


127

6.9

Fundamental Changes; Disposition of Assets; Acquisitions


128

6.10

Disposal of Subsidiary Interests


129

6.11

Sales and Lease‑Backs


130

6.12

Transactions with Shareholders and Affiliates


130

6.13

Conduct of Business


130

6.14

Permitted Activities of Holdings


130

6.15

Amendments or Waivers of Certain Related Agreements


131

6.16

Amendments or Waivers with Respect to Certain Indebtedness


131

6.17

Fiscal Year; Accounting Policies


131

6.18

Deposit Accounts and Securities Accounts


131

6.19

Amendments to Organizational Agreements and Material Contracts


131

6.20

Prepayments of Certain Indebtedness


132

6.21

Use of Proceeds


132

6.22

New Restaurants


132

6.23

Canadian Defined Benefit Plans


132

 

 

 

SECTION 7  GUARANTY


132

 

 

 

7.1

Guaranty of the Obligations


132

7.2

Contribution by Guarantors


132

7.3

Payment by Guarantors


133

7.4

Liability of Guarantors Absolute


133

7.5

Waivers by Guarantors


135

7.6

Guarantors’ Rights of Subrogation, Contribution, Etc


136

7.7

Subordination of Other Obligations


136

7.8

Continuing Guaranty


137

7.9

Authority of Guarantors or Company


137

7.10

Financial Condition of Company


137

7.11

Bankruptcy, etc


137

 





iii



 

 

 

7.12

Discharge of Guaranty Upon Sale of Guarantor


138

7.13

Keepwell


138

 

 

 

SECTION 8  EVENTS OF DEFAULT


139

 

 

 

8.1

Events of Default


139

 

 

 

SECTION 9  AGENTS


143

 

 

 

9.1

Appointment of Agents


143

9.2

Powers and Duties


143

9.3

General Immunity


144

9.4

Agents Entitled to Act as Lender


145

9.5

Lenders’ Representations, Warranties and Acknowledgment


146

9.6

Right to Indemnity


148

9.7

Successor Administrative Agent and Collateral Agent


149

9.8

Collateral Documents and Guaranty


151

9.9

Withholding Taxes


153

9.10

Administrative Agent May File Bankruptcy Disclosure and Proofs of Claim


153

9.11

Bankruptcy Plan Voting


154

 

 

 

SECTION 10 MISCELLANEOUS


155

 

 

 

10.1

Notices


155

10.2

Expenses


156

10.3

Indemnity and Related Reimbursement


157

10.4

Set‑Off


159

10.5

Amendments and Waivers


159

10.6

Successors and Assigns; Participations


163

10.7

Independence of Covenants


167

10.8

Survival of Representations, Warranties and Agreements


167

10.9

No Waiver; Remedies Cumulative


167

10.10

Marshalling; Payments Set Aside


168

10.11

Severability


168

10.12

Obligations Several; Actions in Concert


168

10.13

Headings


168

10.14

APPLICABLE LAW


169

10.15

CONSENT TO JURISDICTION


169

10.16

WAIVER OF JURY TRIAL


169

10.17

Confidentiality


170

10.18

Usury Savings Clause


171

10.19

Effectiveness; Counterparts


171

10.20

Entire Agreement


172

10.21

PATRIOT Act


172

10.22

Electronic Execution of Assignments and Credit Documents


172

10.23

No Fiduciary Duty


172

 





iv



10.24

Acknowledgement and Consent to Bail-In of EEA Financial Institutions


173

10.25

Limitations Act, 2002.


173

10.26

Language.


173

10.27

Joint and Several Obligations.


173

10.28

Judgment Currency.


174

 





v



 

APPENDICES:

A-1

Term Loan Commitments

 

A-2

Revolving Commitments

 

B

Notice Addresses

 

 

 

SCHEDULES:

1.1(a)

Historical Consolidated Adjusted EBITDA

 

1.1(b)

Certain Material Real Estate Assets

 

1.1(c)

Existing Indebtedness

 

3.1

Closing Date Collateral Documents

 

4.1

Jurisdictions of Organization and Qualification

 

4.2

Capital Stock and Ownership

 

4.13

Real Estate Assets

 

4.16

Material Contracts

 

4.20

Pension Schemes

 

4.29

Protected Vendor Claims

 

5.15

Certain Post Closing Matters

 

6.1

Certain Indebtedness

 

6.2

Certain Liens

 

6.7

Certain Investments

 

6.12

Certain Affiliate Transactions

 

 

 

EXHIBITS:

A-1

Funding Notice

 

A-2

Issuance Notice

 

B

Conversion/Continuation Notice

 

C

Compliance Certificate

 

D

Assignment Agreement

 

E‑1

U.S. Tax Compliance Certificate

 

E‑2

U.S. Tax Compliance Certificate

 

E‑3

U.S. Tax Compliance Certificate

 

E‑4

U.S. Tax Compliance Certificate

 

F‑1

Closing Date Certificate

 

F‑2

Solvency Certificate

 

G

Counterpart Agreement

 

H

Intercompany Note and Subordination

 

I

Wind-Down Budget

 

 

 



vi



CREDIT AND GUARANTY AGREEMENT

This CREDIT AND GUARANTY AGREEMENT, dated as of October 4, 2019, is entered into
by and among THE ONE GROUP HOSPITALITY, INC., a Delaware corporation
(“Holdings”), THE ONE GROUP, LLC, a Delaware limited liability company (the
“Company”), and certain of their respective Subsidiaries, as Guarantors, the
Lenders party hereto from time to time, and GOLDMAN SACHS BANK USA  (“GSB”), as
administrative agent (in such capacity, “Administrative Agent”) and collateral
agent (in such capacity, “Collateral Agent”) for the Lenders.

RECITALS:

WHEREAS, Lenders and Issuing Bank have agreed to extend certain credit
facilities to the Company in the amounts and upon the terms and conditions more
particularly set forth herein, the proceeds of which will be used in accordance
with Section 2.5; and

WHEREAS, the Company and the other Guarantors party hereto have agreed to
guarantee the Obligations of the other Credit Parties hereunder and to secure
all such Persons’ respective Obligations by granting to Collateral Agent, for
the benefit of Secured Parties, a First Priority Lien on substantially all of
their respective assets, including a pledge of all of the Capital Stock issued
by Company and all of the Capital Stock issued by any Subsidiary of Company or
Holdings, subject to the limitations set forth herein and in the Collateral
Documents.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1   DEFINITIONS AND INTERPRETATION

1.1       Definitions.  The following terms used herein, including in the
preamble, recitals, exhibits and schedules hereto, shall have the following
meanings:

“Accounts” means all “accounts” (as defined in the UCC) of any Credit Party and
its Subsidiaries (or, if referring to another Person, of such Person), including
accounts, accounts receivable, monies due or to become due and obligations in
any form (whether arising in connection with contracts, contract rights,
instruments, general intangibles, or chattel paper), in each case whether
arising out of goods sold or services rendered or from any other transaction and
whether or not earned by performance, now or hereafter in existence, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.

“Acquisition” means the acquisition of, by purchase or otherwise (other than
purchases or other acquisitions of inventory, materials and equipment and
capital expenditures, in each case in the ordinary course of business), the
business, a substantial portion of the property or assets of, or a substantial
portion of the Capital Stock or other evidence of beneficial ownership of, any
Person, any division or line of business, or any other business unit of any
Person.

“Acquisition Consideration” means, with respect to any Permitted Acquisition or
any other acquisition of any property or assets by any Person (including in
connection with an





1



Asset Sale consummated by a Credit Party), the aggregate purchase consideration
for such Permitted Acquisition or other Acquisition and all other payments by
Holdings or any of its Subsidiaries in exchange for, or as part of, or in
connection with, such Permitted Acquisition or other Acquisition, whether paid
in cash, by issuance of a note, or by exchange of Capital Stock or of other
assets or otherwise, and, in each case, whether payable at or prior to the
consummation of such Permitted Acquisition or other Acquisition or deferred for
payment at any future time, and whether or not any such future payment is
subject to the occurrence of any contingency, and includes any and all payments
representing the purchase price and any assumptions of Indebtedness, earn out
obligations (or similar deferred purchase price obligations), seller financing
indebtedness, and agreements to make any payment the amount of which is, or the
terms of payment of which are, in any respect subject to or contingent upon the
revenues, income, cash flow, profits or other performance (or the like) of any
Person or business.  For purposes of this Agreement, any such consideration not
consisting of Cash paid or payable upon the closing of any such Permitted
Acquisition or other Acquisition shall be valued at the principal amount thereof
in the case of notes or other debt Securities, the stated amount thereof in the
case of fixed post-closing installments or similar seller financing indebtedness
obligations, the maximum payout amount in the case of any capped earn out
obligations or similar deferred contingent payment obligations, and reasonably
estimable fair market value in the case of any other non-Cash consideration.

“Additional Collateral Documents” means each fixed or floating charge,
debenture, deed, mortgage, security agreement, filing, assignment or security
instrument or other similar instrument or agreement, in form and substance
satisfactory to the Collateral Agent, executed by any Credit Party or any of
their Subsidiaries with or in favor of the Collateral Agent in order to grant
Liens in the Capital Stock of and all real, personal or mixed property of any
Credit Party or any of its Subsidiaries organized or incorporated in any
jurisdiction located outside of the United States to secure the Obligations;
provided that Additional Collateral Documents shall exclude the Pledge and
Security Agreement, the Canadian Collateral Documents, the English Collateral
Documents, the Mortgages and the Landlord Collateral Access Agreements.

“Adjusted LIBO Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for a LIBO Rate Loan, the greater of (x) 1.75% per
annum, and (y) the rate per annum obtained by dividing (i)(a) the rate per annum
equal to the rate determined by Administrative Agent to be the London interbank
offered rate administered by the ICE Benchmark Administration (or any other
Person that takes over the administration of that rate) for deposits (for
delivery on the first day of such period) with a term equivalent to such period
in Dollars displayed on the ICE LIBOR USD page of the Reuters Screen (or any
replacement Reuters page that displays such rate) or on the appropriate page of
any other information service that publishes that rate from time to time in
place of Reuters, determined as of approximately 11:00 a.m. (London, England
time) on such Interest Rate Determination Date (the rate referenced in this
clause (a), the “Eurodollar Screen Rate”), or (b) in the event the Eurodollar
Screen Rate is not available, the rate per annum equal to the offered rate,
truncated at five decimal digits, that is set forth on or in such other
available quotation page or service as is acceptable to Administrative Agent in
its sole discretion and that provides an average ICE Benchmark Administration
Limited Interest Settlement Rate or another London interbank offered rate
administered by any other Person that takes over the administration of such rate
for deposits (for delivery on the first day of the relevant period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (c) in the
event the rates





2



referenced in the preceding clauses (a) and (b) are not available or if such
information, in the reasonable judgment of Administrative Agent, shall cease to
accurately reflect the rate offered by leading banks in the London interbank
market as reported by any publicly available source of similar market data
selected by Administrative Agent, the rate per annum equal to the rate
determined by Administrative Agent to be the offered rate, truncated at five
decimal digits, to first class banks in the London interbank market for deposits
(for delivery on the first day of the relevant period) with a term equivalent to
such Interest Period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, by (ii) an
amount equal to (a) one, minus (b) the Applicable Reserve Requirement.

“Adjustment Event” as defined in the definition of Applicable Margin.

“Administrative Agent” as defined in the preamble hereto.

“Adverse Proceeding” means any action, suit, proceeding, hearing (in each case,
whether administrative, judicial or otherwise), governmental investigation or
arbitration (whether or not purportedly on behalf of Holdings or any of its
Subsidiaries) at law or in equity, or before or by any Governmental Authority,
domestic or foreign (including any Environmental Claims), whether pending or, to
the knowledge of Holdings or any of its Subsidiaries, threatened against or
affecting Holdings or any of its Subsidiaries or any property of Holdings or any
of its Subsidiaries.

“Affected Lender” as defined in Section 2.17(c).

“Affected Loans” as defined in Section 2.17(c).

“Affiliate” means, as applied to any Person, any other Person directly or
indirectly controlling (including any member of the senior management group of
such Person), controlled by, or under common control with, that Person. For the
purposes of this definition, “control” (including, with correlative meanings,
the terms “controlling,” “controlled by” and “under common control with”), as
applied to any Person, means the possession, directly or indirectly, of the
power (i) to vote 5% or more of the Capital Stock having ordinary voting power
for the election of members of the Board of Directors of such Person, or (ii) to
direct or cause the direction of the management and policies of that Person,
whether through the ability to exercise voting power, by contract or otherwise.

“Agent” means each of Administrative Agent, Collateral Agent, and any other
Person appointed as an agent, arranger, bookrunner or similar title or capacity
under or otherwise in connection with the Credit Documents.

“Agent Affiliates” as defined in Section 10.1(b)(iii).

“Aggregate Amounts Due” as defined in Section 2.16.

“Aggregate Payments” as defined in Section 7.2.

“Agreement” means this Credit and Guaranty Agreement.





3



“Anti-Corruption and Anti-Bribery Laws” means any and all requirements of law
related to anti-bribery or anti-corruption matters, including the United States
Foreign Corrupt Practices Act of 1977, the U.K. Bribery Act 2010 and the
Corruption of Foreign Public Officials Act (Canada).

“Anti-Terrorism and Anti-Money Laundering Laws” means any and all requirements
of law related to engaging in, financing, or facilitating terrorism or money
laundering, including the PATRIOT Act, The Currency and Foreign Transactions
Reporting Act (also known as the “Bank Secrecy Act”, 31 U.S.C. §§5311-5330 and
12 U.S.C. §§1818(s), 1820(b) and 1951-1959), Trading With the Enemy Act (50
U.S.C. §1 et seq.), Executive Order 13224 (effective September 24, 2001), the
Canadian Anti-Terrorism Laws, the Canadian Anti-Money Laundering Laws, and each
of the laws, regulations, and executive orders administered by OFAC (31 C.F.R.,
Subtitle B, Chapter V).

“Applicable Margin” means (i) with respect to Loans that are LIBO Rate Loans,
(a) from the Closing Date until (1) the date of delivery of the Compliance
Certificate and the financial statements for the period ending December 31, 2020
or (2) the date of the first Adjustment Event (as defined below), a percentage,
per annum, determined by reference to the following table as if the Leverage
Ratio then in effect was greater than 1.75:1.00; and (b) thereafter, a
percentage, per annum, determined by reference to the Leverage Ratio in effect
from time to time as set forth below:

Leverage
Ratio

Applicable Margin for Loans

Greater than or equal to 1.75:1.00

6.75%

Less than 1.75:1.00
but greater than or equal to 1.25:1.00

6.25%

Less than 1.25:1.00

5.75%

 

and (ii) with respect to any Loans that are Base Rate Loans, an amount equal to
(a) the Applicable Margin for LIBO Rate Loans as set forth in clause (i)(a) or
(i)(b) above, as applicable, minus (b) 1.00% per annum.  With respect to changes
in the Applicable Margin resulting from the delivery of the applicable financial
statements, no change in the Applicable Margin shall be effective until three
Business Days after the date on which Administrative Agent shall have received
the applicable financial statements and a Compliance Certificate calculating the
Leverage Ratio pursuant to Section 5.1(a), (b), (c), or (d).  With respect to
changes in the Applicable Margin arising from changes in the Leverage Ratio due
to Company’s payment of the Loans or additional borrowings hereunder (including
prior to the initial delivery of financial statements pursuant to Section 5.1(b)
after the Closing Date), any such change shall be effective one Business Day
following the effective date of any applicable Funding Notice with respect to
any borrowing and/or delivery of any Compliance Certificate in connection with
any payment of





4



the Loans, and such Funding Notice or Compliance Certificate, as applicable,
shall include a calculation of the Leverage Ratio at such time (each, an
“Adjustment Event”). At any time when a Default or Event of Default has occurred
and is continuing or Company has not submitted to Administrative Agent the
applicable information as and when required under Section 5.1(a), (b), (c), or
(d) or the Funding Notice or the Compliance Certificate, as applicable, the
Applicable Margin shall be determined as if the Leverage Ratio were greater than
or equal to the highest percentage set forth in the table above.  After its
receipt of the applicable information under Section 5.1(d) or the occurrence of
an Adjustment Event, Administrative Agent will reasonably promptly give each
Lender notice of the Applicable Margin in effect as a result of such
event.  Without limitation of any other provision of this Agreement or any other
remedy available to Administrative Agent or Lenders under any of the Credit
Documents, to the extent that any financial statements or any information
contained in any Compliance Certificate delivered pursuant to Section 5.1(a),
(b), (c), or (d) or the calculation of the Leverage Ratio as set forth in the
Funding Notice or Compliance Certificate, as applicable, delivered in connection
with an Adjustment Event is incorrect in any manner and such financial
statements or other information, if correct, would have led to the application
of a higher Applicable Margin for any period (the “Applicable Period”), then (x)
Company or any other Credit Party shall immediately deliver to Administrative
Agent and/or Lenders corrected financial statements or other corrected
information for such Applicable Period, (y) Administrative Agent may recalculate
the Applicable Margin based upon such corrected financial statements or such
other corrected information, and (z) upon notice thereof to Company, the Loans
shall bear interest based upon such recalculated Applicable Margin retroactively
from the date of delivery of the erroneous financial statements or other
erroneous information in question.  Nothing in this paragraph shall limit the
right of Administrative Agent or any Lender under Section 2.9 or Section 8.

“Applicable Reserve Requirement” means, at any time, for any LIBO Rate Loan, the
maximum rate, expressed as a decimal, at which reserves (including any basic
marginal, special, supplemental, emergency or other reserves) are required to be
maintained with respect thereto against “Eurocurrency liabilities” (as such term
is defined in Regulation D) under regulations issued from time to time by the
Board of Governors or other applicable banking regulator.  Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(i) any category of liabilities that includes deposits by reference to which the
applicable Adjusted LIBO Rate or any other interest rate of a Loan is to be
determined, or (ii) any category of extensions of credit or other assets that
include LIBO Rate Loans.  A LIBO Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions or offsets
that may be available from time to time to the applicable Lender.  The rate of
interest on LIBO Rate Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

“Approved Electronic Communications” means any notice, demand, communication,
information, document or other material that any Credit Party provides to
Administrative Agent pursuant to any Credit Document or the transactions
contemplated therein that is distributed to Agents, Lenders or Issuing Bank by
means of electronic communications pursuant to Section 10.1(b).

“Asset Sale Reinvestment Amounts” as defined in Section 2.13(a).





5



“Asset Sale Reinvestment Period” as defined in Section 2.13(a).

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D.

“Assignment Effective Date” as defined in Section 10.6(b).

“Authorized Officer” means, as applied to any Person that is an entity, any duly
authorized individual natural Person holding the position of chairman of the
Board of Directors (if an officer), chief executive officer, president’, vice
president, Chief Financial Officer, or, if approved by Administrative Agent, any
other officer position with similar authority; provided, that the secretary or
assistant secretary of such Person, or another officer of such Person
satisfactory to Administrative Agent, shall have delivered an incumbency
certificate to Administrative Agent verifying the authority of such Authorized
Officer.

“Availability” means, at any time of determination, an amount equal to the
lesser of (i) the aggregate amount of undrawn Revolving Loan Commitments, and
(ii) the difference of (A) the Maximum Credit Amount less (B) the aggregate
outstanding principal (or equivalent) balance of Consolidated Total Debt
(including any outstanding Loans and any other Indebtedness that will be
incurred simultaneously with or on the same date as such Credit Extension) at
such time.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.

“Bank of America Letters of Credit” means the letter of credit issued by Bank of
America, N.A. and as set forth on Schedule 6.1.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief laws of any jurisdiction including any law of any
jurisdiction permitting a debtor to obtain a stay or a compromise of the claims
of its creditors against it from time to time in effect including the BIA, the
CCAA, the CBCA and the WURA.

“Bankruptcy Court” means the United States Bankruptcy Court for the District of
Delaware.

“Base Rate” means, for any day, a rate per annum equal to the greatest of (i)
the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of 1%, (iii) the sum of (a) the Adjusted LIBO Rate
(after giving effect to any Adjusted LIBO





6



Rate “floor”) that would be payable on such day for a LIBO Rate Loan with a
one-month Interest Period plus (b) the difference between the Applicable Margin
for LIBO Rate Loans and the Applicable Margin for Base Rate Loans, and (iv)
4.75%.  Any change in the Base Rate due to a change in the Prime Rate or the
Federal Funds Effective Rate shall be effective on the effective day of such
change in the Prime Rate or the Federal Funds Effective Rate, respectively.

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.

“Benchmark Delayed Discontinuance Event” means the occurrence of one or more of
the following events with respect to the Adjusted LIBO Rate: (1) a public
statement or publication of information by or on behalf of the administrator of
the Adjusted LIBO Rate announcing that such administrator will cease at a future
date to provide the Adjusted LIBO Rate, permanently or indefinitely, provided
that, at the time of such statement or publication, there is no successor
administrator that will continue to provide the Adjusted LIBO Rate; (2) a public
statement or publication of information by the regulatory supervisor for the
administrator of the Adjusted LIBO Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the Adjusted
LIBO Rate, a resolution authority with jurisdiction over the administrator for
the Adjusted LIBO Rate or a court or an entity with similar insolvency or
resolution authority over the administrator for the Adjusted LIBO Rate, which
states that the administrator of the Adjusted LIBO Rate will cease to provide
the Adjusted LIBO Rate permanently or indefinitely, provided that, at the time
of the statement or publication, there is no successor administrator that will
continue to provide the Adjusted LIBO Rate; or (3) a public statement or
publication of information by the administrator of the Adjusted LIBO Rate that
it will invoke, permanently or indefinitely, its insufficient submissions
policy.

“Benchmark Discontinuance Event” means a Benchmark Delayed Discontinuance Event
or a Benchmark Immediate Discontinuance Event.

“Benchmark Immediate Discontinuance Event” means (1) a public statement by the
regulatory supervisor for the administrator of the Adjusted LIBO Rate or any
Governmental Authority having jurisdiction over the Lender announcing that the
Adjusted LIBO Rate is no longer representative or may no longer be used; (2) a
public statement or publication of information by or on behalf of the
administrator of the Adjusted LIBO Rate announcing that such administrator has
ceased to provide the Adjusted LIBO Rate, permanently or indefinitely, and there
is no successor administrator that will continue to provide the Adjusted LIBO
Rate; (3) a public statement or publication of information by the regulatory
supervisor for the administrator of the Adjusted LIBO Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the Adjusted LIBO Rate, a resolution authority with jurisdiction over the
administrator for the Adjusted LIBO Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the Adjusted LIBO
Rate, which states that the administrator of the Adjusted LIBO Rate has ceased
to provide the Adjusted LIBO Rate permanently or indefinitely, and there is no
successor administrator that will continue to provide the Adjusted LIBO Rate;
(4) the Adjusted LIBO Rate is not published by the administrator of the Adjusted
LIBO Rate for five consecutive Business Days and such failure is not the result
of a temporary moratorium, embargo or disruption declared by the administrator
of the Adjusted LIBO Rate or by the regulatory supervisor for the administrator
of the Adjusted LIBO Rate; (5) a public





7



statement or publication of information by the administrator of the Adjusted
LIBO Rate that it has invoked, permanently or indefinitely, its insufficient
submissions policy; or (6) a Benchmark Delayed Discontinuance Event has occurred
and the Adjusted LIBO Rate event about which a public statement or publication
of information is made giving rise to such Benchmark Delayed Discontinuance
Event has actually occurred or transpired.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation in form and
substance reasonably acceptable to the Administrative Agent.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Beneficiary” means each Agent, Issuing Bank, Lender and Lender Counterparty.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.

“BIA” means the Bankruptcy and Insolvency Act (Canada).

“Board of Directors” means, (a) with respect to any corporation or company, the
board of directors of the corporation or company or any committee thereof duly
authorized to act on behalf of such board, (b) with respect to a partnership,
the board of directors or equivalent governing body of the general partner of
the partnership, (c) with respect to a limited liability company, the manager,
the managing member or members or any controlling committee or board of managers
(or equivalent governing body) of such company or the sole member or the
managing member thereof, and (d) with respect to any other Person, the entity,
individual, board or committee of such Person serving a similar function.

“Board of Governors” means the Board of Governors of the United States Federal
Reserve System, or any successor Governmental Authority.

“Business Day” means (i) any day excluding Saturday, Sunday and any day that is
a legal holiday under the laws of the State of New York, or the State of Texas
or is a day on which banking institutions located in any such state are
authorized or required by law or other governmental action to close, (ii) with
respect to all notices, determinations, fundings and payments in connection with
the Adjusted LIBO Rate or any LIBO Rate Loans, the term “Business Day” means any
day that is a Business Day described in clause (i) and that is also a day for
trading by and between banks in Dollar deposits in the London interbank market
and (iii) with respect to any action taken under, or in relation to, the
Canadian Collateral Documents, the English Collateral Documents and the
Additional Collateral Documents, a day (other than a Saturday or Sunday) on
which banks are open for general business in the applicable collateral
jurisdiction, respectively.

“Canadian Anti-Money Laundering Laws” means (a) the Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada), and (b) Part XII.2 of the
Criminal Code (Canada).





8



“Canadian Anti-Terrorism Laws” means (a) Part II.1 of the Criminal Code
(Canada), (b) the Regulations Implementing the United Nations Resolutions on the
Suppression of Terrorism (Canada), (c) United Nations Al-Qaida and Taliban
Regulations (Canada) and (d) the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act.

“Canadian Collateral Documents” means, collectively, (i) each agreement,
debenture, share charge, guarantee, equity pledge and supplemental deed
described in Part B of Schedule 3.1 and (ii) each charge, debenture, instrument,
document and agreement delivered by the Canadian Credit Parties and by any other
Credit Party that owns Capital Stock of a Canadian Credit Party, in each case
pursuant to this Agreement or any other Credit Document in order to grant to
Collateral Agent (or its subagent, trustee or assignee) a Lien on any real,
personal or mixed property of such Canadian Credit Party or its Capital Stock as
security for the Secured Obligations, in each case in form and substance
reasonably satisfactory to the Collateral Agent and as amended, restated,
joined, supplemented or otherwise modified from time to time in accordance with
their terms (including any amendments contemplated to be executed in accordance
with Section 5.15 and described on Schedule 5.15)

“Canadian Credit Party” means each Credit Party incorporated or organized under
the laws of Canada or any province thereof.

“Canadian Defined Benefit Plans” means any Canadian Pension Plan which contains
a “defined benefit provision” as defined in subsection 147.1(1) of the Income
Tax Act (Canada).

“Canadian Foreign Subsidiary” means any Foreign Subsidiary organized under the
laws of Canada or any province or territory thereof.

“Canadian Pension Plan” means a pension plan or plan that is subject to
applicable pension benefits legislation in any jurisdiction of Canada and that
is organized and administered to provide pensions, pension benefits or
retirement benefits for employees and former employees of any Credit Party or
any Subsidiary thereof.

“Canadian Sanction Laws” means (a) the United Nations Act (Canada) and (b) the
Special Economic Measures Act (Canada).

“Canadian Security Agreement” means the Canadian Security Agreement, dated as of
the Closing Date, among the Canadian Foreign Subsidiaries party thereto and the
Collateral Agent, as it may be amended, supplemented or otherwise modified from
time to time.

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.

“Capital Lease Obligation” means, as applied to any Person that is a lessee
under any Capital Lease, that portion of obligations under such Capital Lease
that is properly classified as a liability on a balance sheet in conformity with
GAAP.





9



“Capital Stock” means any and all shares, stock, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership or profits interests in a Person that is another
type of entity, including partnership interests, membership interests, voting
trust certificates, certificates of interest, and profits interests,
participations, or similar arrangements, and any and all warrants, rights or
options to purchase, or other arrangements or rights to acquire, subscribe,
convert to or otherwise receive or participate in the economic or other rights
associated with any of the foregoing.

“Cash” means money, currency or a credit balance in any demand or Deposit
Account.

“Cash Collateralize” means, in respect of an Obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in Dollars
(or, if Administrative Agent and Issuing Bank agree in their sole discretion,
other credit support), at a location and pursuant to documentation in form and
substance satisfactory to Administrative Agent and Issuing Bank (and “Cash
Collateralization” has a corresponding meaning). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.

“Cash Equivalents” means, as at any date of determination, (i) marketable
securities (a) issued or directly and unconditionally guaranteed as to interest
and principal by the U.S. Federal Government, or (b) issued by any agency of the
U.S., in each case of sub-clauses (a) and (b), the obligations of which are
backed by the full faith and credit of the U.S., mature within one year after
such date,  and have, at the time of the acquisition thereof, a rating of at
least A‑1 from S&P and at least P‑1 from Moody’s; (ii) marketable direct
obligations issued by any state of the U.S. or any political subdivision of any
such state or any public instrumentality thereof, in each case maturing within
one year after such date and having, at the time of the acquisition thereof, a
rating of at least A‑1 from S&P or at least P‑1 from Moody’s; (iii) certificates
of deposit or bankers’ acceptances maturing within three months after such date
and issued or accepted by any Lender or by any commercial bank organized under
the laws of the U.S. or any state thereof or the District of Columbia that (a)
is at least “adequately capitalized” (as defined in the regulations of its
primary federal banking regulator), and (b) has Tier 1 capital (as defined in
such regulations) of not less than $500,000,000; and (iv) shares of any money
market mutual fund that (a) has at least 95% of its assets invested continuously
in the types of investments referred to in clauses (i) and (ii) above, (b) has
net assets of not less than $5,000,000,000, and (c) has the highest rating
obtainable from both S&P and Moody’s.

“CBCA” means the Canada Business Corporations Act.

“CCAA” means the Companies Creditors Arrangement Act (Canada).

“Change in Law” means the occurrence, after the date hereof, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall





10



Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the U.S. or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted or issued.

“Change of Control” means, at any time: (i) any Person or “group” (within the
meaning of Rules 13d‑3 and 13d‑5 under the Exchange Act) (a) shall have acquired
beneficial ownership or control of (x) 30% or more on a fully diluted basis of
(1) the voting interests in the Capital Stock of Holdings and/or (2) the
economic interests in the Capital Stock of Holdings, or (b) shall have obtained
the power (whether or not exercised) to elect a majority of the members of the
Board of Directors of Holdings; (ii) Holdings shall cease to beneficially own
and control, directly or indirectly, 100% on a fully diluted basis of the
economic and voting interests in the Capital Stock of Company; (iii) during any
twelve (12) consecutive months, the majority of the seats (other than vacant
seats) on the Board of Directors of Company cease to be occupied by Persons who
either (a) were members of the Board of Directors of Company on the Closing
Date, or (b) were nominated for election by the Board of Directors of Company, a
majority of whom were directors on the Closing Date or whose election or
nomination for election was previously approved by a majority of such directors;
or (iv) any “change of control”, “change of management” or similar event under
any Subordinated Indebtedness or any material lease, license or management
agreement associated with any Restaurant shall occur.

“Chief Financial Officer” means, as applied to any Person that is an entity, any
duly authorized individual natural Person holding the position of chief
financial officer or, if approved by Administrative Agent, any other officer
position with similar financial responsibility; provided, that the secretary or
assistant secretary of such Person, or another officer of such Person
satisfactory to Administrative Agent, shall have delivered an incumbency
certificate to Administrative Agent verifying the authority of such Authorized
Officer.

“Class” means (i) with respect to Lenders, each of the following classes of
Lenders: (a) Lenders having Term Loan Exposure and (b) Lenders having Revolving
Exposure, (ii) with respect to Loans, each of the following classes of Loans:
(a) Term Loans and (b) Revolving Loans and (iii) with respect to Commitments,
each of the following classes of Commitments: (a) Term Loan Commitments and (b)
Revolving Commitments.

“Closing Date” means October 4, 2019, the date on which the Term Loans are made.

“Closing Date Acquired Business” means Kona Grill, Inc., its Subsidiaries and
the debtors and debtors in possession in the Kona Bankruptcy Proceeding.

“Closing Date Acquisition” means the Acquisition by Kona Acquisition of certain
properties, rights and assets of the Closing Date Acquired Business and the
assumption by Kona Acquisition of certain liabilities of the Closing Date
Acquired Business on the Closing Date in accordance with the terms and
conditions of the Closing Date Acquisition Agreement.





11



“Closing Date Acquisition Agreement” means that certain Asset Purchase
Agreement, dated as of August 30, 2019, by and among the Closing Date Acquired
Business and Kona Acquisition.

“Closing Date Certificate” means a certificate dated as of the Closing Date and
substantially in the form of Exhibit F‑1.

“Collateral” means, collectively, all of the real, personal and mixed property
(including Capital Stock) in which Liens are granted and/or purported to be
granted pursuant to the Collateral Documents as security for the Obligations.

“Collateral Agent” as defined in the preamble hereto.

“Collateral Documents” means the Pledge and Security Agreement, any Intellectual
Property Security Agreements, any Mortgages, any Deposit Account Control
Agreements, any Securities Account Control Agreements, any Landlord Collateral
Access Agreements, the English Collateral Documents, the Canadian Collateral
Documents, the Additional Collateral Documents and all other instruments,
documents and agreements that are expressly designated pursuant to their terms
to be “Collateral Documents” or are otherwise executed and delivered by or on
behalf of any Credit Party or any other Person pursuant to this Agreement or any
of the other Credit Documents in order to grant to, or perfect in favor of,
Collateral Agent, for the benefit of Secured Parties, a Lien on any real,
personal or mixed property of that Credit Party as security for the Obligations.

“Collateral Questionnaire” means a collateral questionnaire and/or perfection
certificate in form satisfactory to Collateral Agent that provides information
with respect to the personal or mixed property of each Credit Party and their
respective Subsidiaries and Controlled Entities.

“Commitment” means any Revolving Commitment or Term Loan Commitment.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. 1 et seq.).

“Company” as defined in the preamble hereto.

“Compliance Certificate” means a certificate of the Chief Financial Officer of
Holdings substantially in the form of Exhibit C.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated Adjusted EBITDA” means, for any period, an amount determined for
Holdings and its Subsidiaries on a consolidated basis equal to (i) Consolidated
Net Income plus (ii) in each case to the extent reducing Consolidated Net
Income, the sum, without duplication, of the amounts for such period of (a) 
Consolidated Interest Expense, plus (b) provisions for taxes based on income,
plus (c) total depreciation expense, plus (d) total amortization expense, plus





12



(e) other non‑Cash charges reducing Consolidated Net Income (including the
non-Cash impairment of assets and write-down of assets and deferred
(straight-line) rent expense, but excluding any such non‑Cash charge to the
extent that it represents an accrual or reserve for potential Cash charges in
any future period, amortization of a prepaid Cash charge that was paid in a
prior period and write-downs, write offs or reserves with respect to accounts
receivable or inventory), plus (f) Transaction Costs in an aggregate amount not
to exceed $1,500,000 that are not capitalized or that are written-off, plus (g)
integration expenses paid to Persons that are not Affiliates of the Credit
Parties in connection with the Closing Date Acquisition in an aggregate amount
not to exceed $2,000,000, to the extent that (x) Company provides reasonable
detail of such expenses to the Administrative Agent, (y) such expenses are
certified by the Chief Financial Officer of the Company and (z) such expenses
are either (1) incurred on or prior to the Closing Date or within 365 days of
the Closing Date or (2) incurred in connection with satisfying the post-closing
requirements set forth on Schedule 5.15, plus (h) pro forma “run rate” cost
savings and synergies related to the Closing Date Acquisition that are
reasonably identifiable, factually supportable, certified by the chief financial
officer of the Company, projected by the Company in good faith to result from
actions that have been taken or with respect to which substantial steps have
been taken or initiated within 6 months after the Closing Date, reasonably
anticipated (in the good faith determination of the Company) to be realized
during such period, and net of any benefits actually achieved in that period and
benefits that are no longer expected by the Company to be achievable (provided
that such netting shall apply to current periods only and not to any prior
periods), in an aggregate amount not to exceed $3,000,000; provided, that to the
extent that such cost savings and synergies are no longer reasonably expected by
the Company to be realizable within 6 months following the Closing Date
Acquisition, such amounts shall no longer be added back to Consolidated Adjusted
EBITDA, plus (i) “Start-up costs” (such term used herein as defined in ASC
720-15 (formerly SOP 98-5) published by the American Institute of Certified
Public Accountants) relating to the opening of Restaurants incurred by Holdings
and/or its Subsidiaries on a consolidated basis during the 120-day period prior
to and the 60-day period following the opening of such Restaurants in an amount
not to exceed (x) $500,000 for any such Restaurant and (y) $1,500,000 in the
aggregate for all such Restaurants for such period, plus (j) non-cash
stock-based compensation expense for such period (including, for the avoidance
of doubt, stock options), plus (k) other non-recurring cash expenses and charges
incurred during such period mutually agreed to by Company and the Administrative
Agent, minus (iii) in each case to the extent increasing Consolidated Net
Income, the sum, without duplication, of the amounts for such period of (a)
other non‑Cash gains increasing Consolidated Net Income for such period
(excluding any such non‑Cash gain to the extent it represents the reversal of an
accrual or reserve for potential Cash gain in any prior period), plus (b)
interest income, plus (c) other non-ordinary course income.

Notwithstanding the foregoing or anything to the contrary in this Agreement, (i)
Consolidated Adjusted EBITDA shall be reduced to the extent Consolidated
Adjusted EBITDA attributable to Subsidiaries that are not Guarantors (measured
in a manner that eliminates all intercompany transactions with the Credit
Parties) exceed 5% of Consolidated Adjusted EBITDA during any period, (ii) with
respect to any fiscal month set forth on Schedule 1.1(a), the Consolidated
Adjusted EBITDA for such fiscal month shall be the amount set forth opposite
thereto on Schedule 1.1(a), (iii) for purposes of “annualizing” any calculation
of Consolidated Adjusted EBITDA under this Agreement, no add-backs, adjustments
or other income or gain items that are in the nature of “one-time” or
“non-recurring” items or are otherwise made in respect of transactions, events,
or circumstances that are not expected to recur in future periods may be
“annualized” unless approved





13



by Administrative Agent in its sole discretion, and (iv) with respect to any
period during which an Asset Sale has occurred (each, a “Subject Transaction”),
for purposes of determining compliance with the financial covenants set forth in
Section 6.8 or any other calculation herein using Consolidated Adjusted EBITDA
(but not for purposes of determining the Applicable Margin), Consolidated
Adjusted EBITDA shall be calculated with respect to such period on a pro forma
basis (which pro forma adjustments shall be certified by a Chief Financial
Officer of Company and may only be included in determining such compliance to
the extent approved by Administrative Agent in its sole discretion) using the
historical financial statements of any business so acquired or to be acquired or
sold or to be sold and the consolidated financial statements of Holdings and its
Subsidiaries, which shall be reformulated as if such Subject Transaction, and
any Indebtedness incurred or repaid in connection therewith, had been
consummated or incurred or repaid at the beginning of such period (and assuming
that such Indebtedness bears interest during any portion of the applicable
measurement period prior to the relevant acquisition at the weighted average of
the interest rates applicable to outstanding Loans incurred during such period);
provided, that, notwithstanding anything to the contrary in this Agreement, any
adjustments specified in this clause (iii) shall be subject to the approval of
Administrative Agent in its sole discretion for all purposes of this Agreement.

“Consolidated Adjusted EBITDAR” means, for any period, an amount equal to the
sum of (a) Consolidated Adjusted EBITDA for such period, plus (b) Consolidated
Rental Expense for such period.

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of Holdings and its Subsidiaries during such period determined on a
consolidated basis that, in accordance with GAAP, are or should be included in
“purchase of property and equipment or similar items”, or that should otherwise
be capitalized, as reflected in the consolidated statement of cash flows of
Holdings and its Subsidiaries.

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period, excluding any paid-in-kind interest, any
amortization of deferred financing costs, and any realized or unrealized gains
or losses attributable to Interest Rate Agreements.

“Consolidated Current Assets” means, as at any date of determination, the total
assets of Holdings and its Subsidiaries on a consolidated basis that are
properly classified as current assets in conformity with GAAP, excluding Cash
and Cash Equivalents.

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of Holdings and its Subsidiaries on a consolidated basis that
are properly classified as current liabilities in conformity with GAAP,
excluding the current portion of long-term debt.

“Consolidated Excess Cash Flow” means, for any period, an amount (if positive)
determined for Holdings and its Subsidiaries on a consolidated basis equal to:

(i)         the sum, without duplication, of the amounts for such period of
(a) Consolidated Adjusted EBITDA, plus (b) to the extent deducted in the
calculation Consolidated Adjusted EBITDA, (1) interest income, plus (2) other
non-ordinary course income (excluding any





14



gains or losses attributable to Asset Sales), plus (c) the Consolidated Working
Capital Adjustment; minus

(ii)       the sum, without duplication, of the amounts for such period paid
from Internally Generated Cash of (a) to the extent permitted hereunder,
voluntary and scheduled repayments (but not, for the avoidance of doubt,
mandatory prepayments) of Indebtedness for borrowed money (excluding repayments
of Revolving Loans except to the extent the Revolving Commitments are
permanently reduced in connection with such repayments) and scheduled payments
of Capital Lease Obligations (excluding any interest expense portion thereof),
plus (b) Consolidated Capital Expenditures, plus (c) Consolidated Cash Interest
Expense, plus (d) provisions for current taxes based on income of Holdings and
its Subsidiaries and payable by such Persons in cash with respect to such
period, plus (e) Investments made under Section 6.7(g), plus (f) items added
back to Consolidated Adjusted EBITDA pursuant to clauses (f), (g) and (i) of the
definition of Consolidated Adjusted EBITDA.

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for Holdings and its Subsidiaries on a
consolidated basis equal to (i) Consolidated Cash Interest Expense, (ii)
scheduled payments of principal (or equivalent amounts) on Consolidated Total
Debt and (iii) Consolidated Rental Expense paid in cash.  Notwithstanding the
foregoing, with respect to any period during which a Subject Transaction has
occurred, for purposes of determining compliance with the financial covenant set
forth in Section 6.8(b), the components of Consolidated Fixed Charges shall be
calculated with respect to such period on a pro forma basis (which pro forma
adjustments shall be certified by a Chief Financial Officer of Company and may
only be included in determining such compliance to the extent approved by
Administrative Agent in its sole discretion) using the historical financial
statements of any business so acquired or to be acquired or sold or to be sold
and the consolidated financial statements of Holdings and its Subsidiaries,
which shall be reformulated as if such Subject Transaction, and any Indebtedness
incurred or repaid in connection therewith, had been consummated or incurred or
repaid at the beginning of such period (and assuming that such Indebtedness
bears interest during any portion of the applicable measurement period prior to
the relevant acquisition at the weighted average of the interest rates
applicable to outstanding Loans incurred during such period); provided, that,
notwithstanding anything to the contrary in this Agreement, any adjustments
specified in this sentence shall be subject to the approval of Administrative
Agent in its sole discretion for all purposes of this Agreement.

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of Holdings and its Subsidiaries determined on a
consolidated basis with respect to all outstanding Indebtedness, including all
commissions, discounts and other fees and charges owed with respect to letters
of credit and net costs under Interest Rate Agreements, but excluding, however,
any amounts referred to in Section 2.10(d) payable on or before the Closing
Date.

“Consolidated Liquidity” means, at any time of determination, an amount
determined for Holdings and its Subsidiaries on a consolidated basis equal to
the sum of (i) Qualified Cash of Holdings and its Subsidiaries, plus (ii)
Availability under the Revolving Commitments; provided that, at any time that
the conditions set forth in Section 3.2 cannot be





15



satisfied as of such time, the Availability under the Revolving Commitments
shall be deemed to be zero.

“Consolidated Maintenance Capital Expenditures” means, for any period, the
aggregate of all Consolidated Capital Expenditures of Holdings and its
Subsidiaries during such period to the extent such Consolidated Capital
Expenditures are incurred to maintain existing property and equipment rather
than to build or acquire new property and equipment or otherwise grow and expand
the Credit Parties’ business.

“Consolidated Net Income” means, for any period, (i) the net income (or loss) of
Holdings and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with GAAP, minus (ii) in each
case to the extent otherwise included in such net income (or loss) and without
duplication, (a) the income (or loss) of any Person that is not a Wholly-Owned
Subsidiary (except that the income (or loss) of  Little West 12th LLC may be
included, net of minority interest), (b) the income (or loss) of any Person
accrued prior to the date it becomes a Credit Party or is merged into or
consolidated with any Credit Party or that Person’s assets are acquired by any
Credit Party, (c) the income of any Subsidiary of Holdings to the extent that
the declaration or payment of dividends or similar distributions by that
Subsidiary of that income is not at the time permitted by operation of the terms
of its charter or any agreement, instrument, judgment, decree, order, statute,
rule or governmental regulation applicable to that Subsidiary, (d) any after-tax
gains or losses attributable to Asset Sales or returned surplus assets of any
Pension Plan and (e) (to the extent not included in clauses (a) through (e)
above) any net extraordinary gains or net extraordinary losses.

“Consolidated Rental Expense” means, for any period, the aggregate fixed amounts
payable by the Company and its Subsidiaries under (a) any lease of real property
between the Company or any of its Subsidiaries and an Affiliate of the Company
and (b) operating leases, in each case calculated on a consolidated basis for
the Company and its Subsidiaries for such period in accordance with GAAP
and  normalized for any “run rate” cost savings and synergies related to the
Closing Date Acquisition that are reasonably identifiable, factually supportable
and certified by the chief financial officer of the Company.

“Consolidated Total Debt” means, as at any date of determination, the aggregate
amount of all Indebtedness of Holdings and its Subsidiaries determined on a
consolidated basis in accordance with GAAP.

“Consolidated Working Capital” means, as at any date of determination, the
difference of Consolidated Current Assets minus Consolidated Current
Liabilities.

“Consolidated Working Capital Adjustment” means, for any period of determination
on a consolidated basis, the amount (which may be a negative number) equal to
the difference of (i) Consolidated Working Capital as of the beginning of such
period minus (ii) Consolidated Working Capital as of the end of such period.  In
calculating the Consolidated Working Capital Adjustment there shall be excluded
the effect of reclassification during such period of current assets to long term
assets and current liabilities to long term liabilities.





16



“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

“Contributing Guarantors” as defined in Section 7.2.

 “Controlled Account” means (a) any Deposit Account of a Credit Party that is
subject to a Deposit Account Control Agreement, and (b) any Securities Account
of a Credit Party that is subject to a Securities Account Control Agreement.

“Controlled Entity” means any Credit Party’s Controlled Affiliates. As used in
this definition, “Control” means the power, directly or indirectly, to direct or
cause the direction of the management and policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit B.

“Counterpart Agreement” means a Counterpart Agreement substantially in the form
of Exhibit G delivered by a Credit Party pursuant to Section 5.10.

“Credit Date” means the date of a Credit Extension.

“Credit Document” means any of this Agreement, the Collateral Documents, the Fee
Letter, any documents or certificates executed by Company in favor of Issuing
Bank relating to Letters of Credit, any Subordination Agreement, and all other
documents, certificates, instruments, including any promissory notes issued from
time to time hereunder to evidence the Loans, or agreements that are expressly
designated pursuant to their terms to be “Credit Documents” or are otherwise
executed and delivered by or on behalf of a Credit Party or any other Person for
the benefit of any Agent,  Issuing Bank or any Lender in connection herewith.

“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit (or the amending of a Letter of Credit at Company’s request to extend the
term or increase the amount of such Letter of Credit).

“Credit Party” means the Company, as a borrower, and each Guarantor.

“Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the U.S., any state or territory thereof, the District of
Columbia, Canada, England, Scotland, Italy or any other applicable
jurisdictions.





17



“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

“Defaulting Lender” means subject to Section 2.21(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder  or (ii) pay to
Administrative Agent, Issuing Bank or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit) within two Business Days of the date when due, (b) has notified
Company, Administrative Agent, or Issuing Bank in writing that it does not
intend to comply with its funding obligations hereunder, or has made a public
statement to that effect, (c) has failed, within three Business Days after
written request by Administrative Agent, Issuing Bank or Company, to confirm in
writing to Administrative Agent, Issuing Bank and Company that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by Administrative Agent, Issuing Bank and Company),
or (d) has, or has a direct or indirect parent company that (i) has become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, trustee, conservator, administrator, assignee for the
benefit of creditors, or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity, or (iii) has become the subject of a Bail-in Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Capital Stock in that Lender or any direct or indirect parent
company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the U.S. or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender.  Any determination by Administrative Agent that a Lender is a
Defaulting Lender under any one or more of clauses (a) through (d) above shall
be conclusive and binding absent manifest error, and such Lender shall be deemed
to be a Defaulting Lender (subject to Section 2.21(b)) upon delivery of written
notice of such determination to Company, each Issuing Bank, and each Lender.

“Default Rate” means any interest payable pursuant to Section 2.9.

“Deposit Account” means any “deposit account” as defined in Article 9 of the
UCC.

“Deposit Account Control Agreement” means, with respect to a Deposit Account, an
agreement in form and substance reasonably satisfactory to Collateral Agent that
(i) is entered into among Collateral Agent, the financial institution or other
Person at which such Deposit Account is maintained, and the Credit Party
maintaining such Deposit Account and (ii) is effective for Collateral Agent to
obtain “control” (within the meaning of Articles 8 and 9 of the UCC) of such
Deposit Account, or any similar agreement or notice necessary or advisable under
the laws of jurisdictions outside of the United States or Canada to perfect (or
the local law equivalent thereof) a Lien in such Deposit Account.

“Director” means any natural Person constituting the Board of Directors or an
individual member thereof.





18



“Dispose” means, with respect to any Person, any conveyance, sale, lease (as
lessor), license (as licensor), exchange, assignment, transfer or other
disposition by such Person of any property or assets (whether now owned or
hereafter acquired) to any other Person, in each case, whether or not the
consideration therefor consists of Cash, Cash Equivalents, Securities or any
other property or assets.   For purposes of clarification, “Dispose” shall
include (a) the sale or other disposition for value of any contracts, (b) the
early termination or modification of any contract by any Person resulting in the
receipt by such Person of a Cash payment or other consideration in exchange for
such event (other than payments in the ordinary course for previously accrued
and unpaid amounts due through the date of termination or modification) or (c)
any sale of merchant accounts (or any rights thereto (including any rights to
any residual payment stream with respect thereto)).

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any other instrument, agreement or Capital Stock into which it is
convertible or for which it is exchangeable), or upon the occurrence of any
event or condition (i) matures or is mandatorily redeemable (other than solely
for Capital Stock that is not otherwise Disqualified Capital Stock), pursuant to
a sinking fund obligation or otherwise, (ii) is redeemable at the option of the
holder or beneficial owner thereof (other than solely for Capital Stock that is
not otherwise Disqualified Capital Stock), in whole or in part, (iii) provides
for the scheduled payments of dividends, distributions or other Restricted
Junior Payments in cash, or (iv) is or becomes convertible into or exchangeable
for Indebtedness or any other obligation, instrument, agreement, or Capital
Stock that would meet any of the conditions in clauses (i), (ii), or (iii) of
this definition, in each case, prior to the date that is one hundred eighty days
after the Latest Maturity Date.

“Distribution” as defined in Section 7.7.

“Dollars” and the sign “$” mean the lawful money of the U.S.

“Domestic Subsidiary” means any Subsidiary organized under the laws of the U.S.,
any state thereof or the District of Columbia.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clause (a) or clause (b) of this
definition and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
other Person entrusted with public administrative authority of any EEA Member
Country (including any delegee) having responsibility for the resolution of any
EEA Financial Institution.

“Eligible Assignee” means (i) in the case of the Revolving Loans or Revolving
Commitments, (a) any Lender with Revolving Exposure or any Affiliate (other than
a Natural Person) of a Lender with Revolving Exposure, (b) a commercial bank
organized under the laws of





19



the U.S. or any state thereof, and having total assets or net worth in excess of
$100,000,000, (c) a commercial bank organized under the laws of any other
country that is a member of the Organization for Economic Cooperation and
Development or a political subdivision of any such country and that has total
assets or net worth in excess of $100,000,000, provided that such bank is acting
through a branch or agency located in the U.S. , and (d) a finance company,
insurance company, or other financial institution or fund that is engaged in
making, purchasing, or otherwise investing in commercial loans in the ordinary
course of its business and having (together with its Affiliates) total assets or
net worth in excess of $100,000,000, provided that with respect to subclauses
(b), (c), and (d) of this clause (i), Administrative Agent’s consent shall be
required for any such Person to become a Lender or participant, (ii) in the case
of the Term Loans, (a) any Lender, any Affiliate of any Lender and any Related
Fund (any two or more Related Funds being treated as a single Eligible Assignee
for all purposes hereof), and (b) any commercial bank, insurance company,
investment or mutual fund or other entity that is an “accredited investor” (as
defined in Regulation D under the Securities Act or the Canadian Securities
Administrators National Instrument 45-106, as amended, supplemented, replaced or
otherwise modified from time to time) and extends credit or buys loans as one of
its businesses, provided that with respect to subclause (b) of this clause (ii),
Administrative Agent’s consent shall be required for any such Person to become a
Lender or participant, and (iii) any other Person (other than a Natural Person)
approved by Administrative Agent; provided, (x) neither Holdings nor any
Affiliate of Holdings shall, in any event, be an Eligible Assignee and (y) no
Person owning or controlling any trade obligations or Indebtedness of any Credit
Party (other than the Obligations) or any Capital Stock of any Credit Party (in
each case, other than any other Person approved by Administrative Agent) shall,
in any event, be an Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan” as defined in Section
3(3) of ERISA that is or was sponsored, maintained or contributed to by, or
required to be contributed by, Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates.

“English Collateral Documents” means, collectively, (i) each counterpart
agreement, debenture, share charge and supplemental deed described in Part A of
Schedule 3.1 and (ii) all charge, debenture, instrument, document and agreement
delivered by the English Credit Parties and by any other Credit Party that owns
Capital Stock of a English Credit Party, in each case pursuant to this Agreement
or any other Credit Document in order to grant to Collateral Agent (or its
subagent, trustee or assignee) a Lien on any real, personal or mixed property of
such English Credit Party or its Capital Stock as security for the Secured
Obligations, in each case in form and substance reasonably satisfactory to the
Collateral Agent and as amended, restated, joined, supplemented or otherwise
modified from time to time in accordance with their terms (including any
amendments contemplated to be executed in accordance with Section 5.15 and
described on Schedule 5.15).

“English Credit Party” means each Credit Party incorporated under the laws of
England and Wales.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Governmental Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law; (ii) in connection with





20



any Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
health, safety, natural resources or the environment.

“Environmental Laws” means any and all current or future foreign or domestic,
federal or state (or any subdivision of either of them), statutes, ordinances,
orders, rules, regulations, judgments, Governmental Authorizations, or any other
requirements of Governmental Authorities relating to (i) environmental matters,
including those relating to any Hazardous Materials Activity; (ii) the
generation, use, storage, transportation or disposal of Hazardous Materials; or
(iii) occupational safety and health, industrial hygiene, land use or the
protection of human, plant or animal health or welfare, in any manner applicable
to Holdings or any of its Subsidiaries or any Facility.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means, as applied to any Person, (i) any corporation that is a
member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) that is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member.  Any former ERISA Affiliate of Holdings or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of Holdings or any such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of Holdings or such Subsidiary and with respect to
liabilities arising after such period for which Holdings or such Subsidiary
could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty day notice to the PBGC has
been waived by regulation); (ii) the failure to meet the minimum funding
standard of Section 412 of the Internal Revenue Code with respect to any Pension
Plan (whether or not waived in accordance with Section 412(c) of the Internal
Revenue Code) or the failure to make by its due date a required installment
under Section 430(j) of the Internal Revenue Code with respect to any Pension
Plan or the failure to make any required contribution to a Multiemployer Plan;
(iii) the provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in liability to Holdings, any of its
Subsidiaries or any of their respective Affiliates pursuant to Section 4063 or
4064 of ERISA; (v) the institution by the PBGC of proceedings to terminate any
Pension Plan, or the occurrence of any event or condition that might constitute
grounds under ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (vi) the imposition of liability on Holdings, any
of its Subsidiaries or any of their respective ERISA Affiliates pursuant to
Section 4062(e) or 4069 of ERISA or by reason of the application of Section
4212(c) of ERISA;





21



(vii) the withdrawal of Holdings, any of its Subsidiaries or any of their
respective ERISA Affiliates in a complete or partial withdrawal (within the
meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer Plan if there
is any potential liability therefor, or the receipt by Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates of notice from any
Multiemployer Plan that it is in reorganization or insolvency pursuant to
Section 4241 or 4245 of ERISA, or that it intends to terminate or has terminated
under Section 4041A or 4042 of ERISA; (viii) the occurrence of an act or
omission that could give rise to the imposition on Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates of fines, penalties,
taxes or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i) or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (ix) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (x) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code, or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a Lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to Section
303(k) of ERISA with respect to any Pension Plan.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person).

“Event of Default” means each of the conditions or events set forth in Section
8.1.

“Excess Cash Flow Percentage” means, with respect to any Fiscal Year, (i) in the
event the Leverage Ratio as of the last day of such Fiscal Year is greater than
1.75:1.00, fifty percent (50%), (ii) in the event the Leverage Ratio as of the
last day of such Fiscal Year is less than or equal to 1.75:1.00 but greater than
to 1.25:1.00, twenty-five percent (25%) and (iii) in the event the Leverage
Ratio as of the last day of the relevant Fiscal Year is less than or equal to
1.25:1.00, zero percent (0%).

“Exchange Act” means the Securities Exchange Act of 1934.

“Excluded Accounts” means (i) payroll, employee benefits or zero balance
accounts maintained by the Credit Parties, as long as (A) in the case of payroll
accounts, the total amount on deposit at any time does not exceed the current
amount of payroll obligations of the Credit Parties, and (B) in the case of zero
balance accounts, any deposits or funds in any such accounts are transferred at
least once each Business Day into a Controlled Account (including, for the
avoidance of doubt, at any time following the exercise of exclusive control by
any Agent under the applicable control agreement with respect to such Controlled
Account), (ii) other accounts that have an aggregate balance of less than
$100,000 at all times and (iii) other accounts held in jurisdictions outside the
United States (other than Canada) that do not permit or require the perfection
of Liens in Deposit Accounts or Securities Accounts through notice to the
depository institution, by filing of public notice (such as a financing
statement), by execution of an agreement with the depository bank, automatically
or through another method reasonably requested by the





22



Collateral Agent, so long as the aggregate balance held in all such accounts
referred to in this clause (iii) does not exceed $500,000 at any time.

“Excluded Foreign Subsidiary Threshold” as defined in Section 5.10.

“Excluded Swap Obligation” means, with respect to any Guarantor at any time, any
obligation (a “Swap Obligation”) of such Guarantor to pay or perform under any
agreement, contract or transaction that constitutes a “swap” within the meaning
of section 1a(47) of the Commodity Exchange Act, if, and to the extent that, all
or a portion of the guarantee of such Guarantor of, or the grant by such
Guarantor of a security interest to secure, such Swap Obligation (or any
guarantee thereof) is illegal at such time under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time such guarantee
or grant of a security interest becomes effective with respect to such related
Swap Obligation.  If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by
Company under Section 2.22) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.19, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 2.19(c) and (d) any withholding Taxes imposed under
FATCA.

“Existing Indebtedness” means (i) Indebtedness and other obligations outstanding
under  that certain Credit Agreement dated as of May 15, 2019 among Holdings,
the guarantors party thereto from time to time, the lenders party thereto from
time to time and Bank of America, N.A., as administrative agent, as in effect on
the Closing Date immediately prior to giving effect to any payment of such
Indebtedness and other obligations on the Closing Date, (ii) Indebtedness or
other obligations set forth on Schedule 1.1(c), attached hereto as in effect on
the Closing Date, immediately prior to giving effect to any payment of such
Indebtedness and other obligations (whether such payment occurs in the Kona
Bankruptcy Proceeding or otherwise) on the Closing Date, and (iii) all liability
and claims owed to parties with Liens and trusts over the assets of (or
previously owned by to the extent the ownership of such assets have been
transferred to trusts in favor Protected Vendors pursuant to Growers’ Lien Laws)
the Closing Date Acquired Business





23



arising under the Growers’ Lien Laws to the extent such obligations are assumed
by Holdings and/or Kona Acquisition through the Kona Bankruptcy Proceeding.

“Extraordinary Receipts” means any Cash received by or paid for the account of
Holdings or any of its Subsidiaries outside of the ordinary course of such
Person’s business, including any such payment under any Related Agreement, any
such payments in respect of purchase price adjustments (excluding working
capital adjustments), any such payments under representation and warranty
insurance, tax refunds, judgments, settlements for actual or potential
litigation or similar claims, pension plan reversions, proceeds of insurance,
indemnity payments, any cash payment or other consideration received on account
of the sale or other disposition for value of any contracts or the early
termination or modification of any contact (other than payments in the ordinary
course for accrued and unpaid amounts that would have been due through the date
of termination or modification without giving effect thereto), and similar
payments; provided, however, that “Extraordinary Receipts” shall not include (i)
proceeds of any indemnity payment to the extent that no Event of Default exists
at the time of receipt of such proceeds and such proceeds are promptly (and in
any event within five Business Days) used to pay related third party claims and
expenses or (ii) proceeds otherwise subject to Sections 2.13(a) through 2.13(g).

“Facility” means any real property (including all buildings, fixtures or other
improvements located thereon) now, hereafter or heretofore owned, leased,
operated or used by Holdings or any of its Subsidiaries or any of their
respective predecessors or Affiliates.

“Fair Share” as defined in Section 7.2.

“Fair Share Contribution Amount” as defined in Section 7.2.

“Farm Products” means all grapes, vines, agricultural products and other farm
products (as defined in the Uniform Commercial Code) of the Credit Parties and
their Subsidiaries.

“Farm Product Purchase Agreements” mean all agreements to which a Credit Party
or any of its Subsidiaries are parties pursuant to which such Credit Party or
Subsidiary acquires Farm Products.

“Farm Product Seller” as defined in Section 4.29.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations promulgated thereunder or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the
Internal Revenue Code and any fiscal or regulatory legislation, rules, or
official practices adopted pursuant to any such agreements.

“FDA” means the United States Food and Drug Administration or its successor
agency in the United States.

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System on such day, as
published by the Federal Reserve Bank of New York on the next Business Day;
provided, (i) if such day is not a Business Day, the Federal Funds Effective





24



Rate for such day shall be such rate on such transactions on the preceding
Business Day as so published on the next Business Day, and (ii) if no such rate
is so published on such next Business Day, the Federal Funds Effective Rate for
such day shall be the average rate charged to GSB or any other Lender selected
by Administrative Agent on such day on such transactions as determined by
Administrative Agent.

“Fee Letter” means the amended and restated fee letter, dated as of the Closing
Date, between the Company and Administrative Agent.

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
Chief Financial Officer of Holdings that, as of the date of such certification,
such financial statements fairly present, in all material respects, the
financial condition of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject to changes resulting from audit and normal year‑end
adjustments.

“Financial Plan” as defined in Section 5.1(i).

“First Priority” means, (i) with respect to any Lien purported to be created in
any Collateral not consisting of Capital Stock pursuant to any Collateral
Document, that such Lien is the only Lien to which such Collateral is subject,
other than any Permitted Lien, and (ii) with respect to any Lien purported to be
created in any Collateral consisting of Capital Stock, that such Lien is the
highest priority Lien to which such Collateral is subject, other than any
non-consensual Permitted Liens for Taxes, statutory obligations, or other
obligations that arise and have higher priority by operation of law .

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Holdings and its Subsidiaries ending on
December 31 of each calendar year.

“Fixed Charge Coverage Ratio” means the ratio as of the last day of any period
of (a) Consolidated Adjusted EBITDAR for such period, minus Consolidated
Maintenance Capital Expenditures funded with Internally Generated Cash for such
period, minus the current portion of cash Taxes for such period calculated in
accordance with GAAP, (b) Consolidated Fixed Charges for such period.  The Fixed
Charge Coverage Ratio shall be tested on (i) March 31, 2020, for the Fiscal
Quarter ending on such date, (ii) June 30, 2020 for the two Fiscal Quarters
ending on such date, (iii) September 30, 2020, for the three Fiscal Quarters
ending on such date and (iv) the last day of each subsequent Fiscal Quarter, for
the four-Fiscal Quarter period ending on such date.

“Flood Certificate” means a “Standard Flood Hazard Determination Form” of the
Federal Emergency Management Agency and any successor Governmental Authority
performing a similar function.

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of Secured Parties, and located in an
area designated by the Federal Emergency Management Agency as having special
flood or mud slide hazards.





25



“Flood Program” means the National Flood Insurance Program created by the U.S.
Congress pursuant to the National Flood Insurance Act of 1968, the Flood
Disaster Protection Act of 1973, the National Flood Insurance Reform Act of 1994
and the Flood Insurance Reform Act of 2004.

“Flood Zone” means areas having special flood hazards as described in the
National Flood Insurance Act of 1968.

“Food Safety Laws” means, collectively, to the extent applicable to the Company
and its Subsidiaries, (i) the United States Federal Food, Drug, and Cosmetic
Act, as amended; (ii) the Federal Meat Inspection Act, the Poultry Products
Inspection Act, the Egg Products Inspection Act, the Organic Foods Production
Act of 1990, the Food Safety Modernization Act, the Lanham Act, the Food
Security Act, PASA and PACA, in each case, as amended; (iii) the Federal Alcohol
Administration Act, as amended; (iv) the Federal Trade Commission Act, as
amended; and (v) any other applicable federal, state and municipal, domestic and
foreign law governing the import, export, procurement, holding, distribution,
sale, manufacturing, processing, packing, packaging, safety, purity, taxation,
labeling, and/or advertising of food (including state and local food codes and
alcohol-related laws) as amended and in effect from time to time or that are
similar or analogous to any of the foregoing; and, in respect to all such laws,
all rules, regulations, standards, guidelines, policies and orders administered
by the FDA, USDA, TTB, FTC, and any other Governmental Authority.

“Food Security Act” means the Food Security Act, 7 U.S.C. § 1631.

“Food Security Act Notices” as defined in Section 4.29.

“FTC” means the United States Federal Trade Commission or its successor agency
in the United States.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 “Fronting Exposure” means, at any time there is a Defaulting Lender, with
respect to Issuing Bank, such Defaulting Lender’s Pro Rata Share of the
outstanding Obligations with respect to Letters of Credit issued by Issuing Bank
other than such Obligations as to which such Defaulting Lender’s participation
obligation has been reallocated to other Lenders or Cash Collateralized in
accordance with the terms hereof.

“Fund” means any Person (other than a Natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans, bonds and similar extensions of credit in the ordinary course of its
activities.

“Funding Guarantor” as defined in Section 7.2.

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

“GAAP” means, subject to Section 1.2, U.S. generally accepted accounting
principles in effect as of the date of determination thereof.





26



“Goldman Sachs” means Goldman Sachs & Co. LLC.

“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.

“Governmental Authority” means any federal, state, municipal, national or other
government, governmental department, commission, board, bureau, court, agency or
instrumentality or political subdivision thereof or any entity or officer
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the U.S., the U.S., a region or county of England or
Wales, England or Wales, a province or territory in Canada, Canada, or a foreign
entity or government.

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.

“Grantor” as defined in the Pledge and Security Agreement.

“Growers’ Lien Laws” means, collectively, state and federal laws of the United
States of America applicable to agricultural products purchased on credit from
any selling party that create a Lien or imposes a trust upon the agricultural
products sold and/or the proceeds of such agricultural products for the benefit
of such selling party or a creditor thereof to secure payment for such
agricultural products, including without limitation PACA, PASA and the Food
Security Act to the extent applicable.

“Growers’ Lien Liabilities” means all payables or other liabilities owed by the
Closing Date Acquired Business to Protected Vendors that have resulted in the
creation of a trust under Growers’ Lien Laws.

“GSB” as defined in the preamble hereto.

“Guaranteed Obligations” as defined in Section 7.1.

“Guarantor” means (a) the Company, to the extent that the Company is not already
the primary obligor in respect of any Obligations, (b) Holdings and each
Subsidiary of Holdings (other than Company) that executes this Agreement on the
Closing Date, and (c) each other Person that guarantees, pursuant to Section
5.10, Section 7.1 or otherwise, all or any part of the Obligations.

“Guarantor Subsidiary” means each Guarantor other than Holdings.

“Guaranty” means (a) the guaranty of each Guarantor set forth in Section 7 and
(b) each other guaranty of the Obligations that is made by any other Guarantor
in favor of Collateral Agent for the benefit of Secured Parties.

“Hazardous Materials” means any chemical, material or substance, exposure to
which is prohibited, limited or regulated by any Governmental Authority or that
may or could pose





27



a hazard to the health and safety of the owners, occupants or any Persons in the
vicinity of any Facility or to the indoor or outdoor environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means any Interest Rate Agreement, and any other derivative or
hedging contract, agreement, confirmation, or other similar transaction or
arrangement that is entered into by Holdings or any of its Subsidiaries,
including any commodity or equity exchange, swap, collar, cap, floor, adjustable
strike cap, adjustable strike corridor, cross-currency swap or forward rate
agreement, spot or forward foreign currency or commodity purchase or sale,
listed or over-the-counter option or similar derivative right related to any of
the foregoing, non-deliverable forward or option, foreign currency swap
agreement, currency exchange rate price hedging arrangement, or other
arrangement designed to protect against fluctuations in interest rates or
currency exchange rates, commodity, currency, or Securities values, or any
combination of the foregoing agreements or arrangements.

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender that are in effect as of the Closing Date or,
to the extent allowed by law, under such applicable laws that may be in effect
after the Closing Date and allow a higher maximum nonusurious interest rate than
applicable laws in effect as of the Closing Date.

“Historical Financial Statements” means as of the Closing Date, (i) the audited
financial statements of Holdings and its Subsidiaries (other than the Closing
Date Acquired Business) for the Fiscal Years ended December 31, 2017 and
December 31, 2018, consisting of balance sheets and the related consolidated
statements of income, stockholders’ equity and cash flows for such Fiscal Years,
(ii) for the interim period from January 1, 2019 to the Closing Date, the
unaudited financial statements of Holdings and its Subsidiaries (other than the
Closing Date Acquired Business), consisting of a balance sheet and the related
consolidated statements of income, stockholders’ equity and cash flows for each
quarterly period completed prior to forty-six days before the Closing Date and
for each monthly period completed prior to thirty-one days prior to the Closing
Date, in the case of clauses (i) and (ii), certified by the Chief Financial
Officer of Holdings that they fairly present, in all material respects, the
financial condition of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject, if applicable, to changes resulting from audit and normal
year-end adjustments and (iii) that certain quality of earnings report with
respect to the Closing Date Acquired Business prepared by Plante Morgan and
delivered to the Requisite Lenders on September 14, 2019.

“Holdings” as defined in the preamble hereto.





28



“Immaterial Fee-Owned Properties” means, as of any date of determination, any
individual fee-owned Real Estate Asset having a fair market value less than
$500,000; provided that, notwithstanding the foregoing, (a) if at any time the
Company and its Subsidiaries own, in the aggregate, multiple fee-owned Real
Estate Assets that, in the aggregate, have a fair market value in excess of
$750,000, then Company shall notify Administrative Agent thereof and
Administrative Agent shall have the option, exercisable in its sole discretion,
to designate any such Real Estate Assets as Material Real Estate Assets, and (b)
any fee-owned Real Estate Asset designated as a Material Real Estate Asset
pursuant to clause (iii) of the definition thereof and any fee-owned Real Estate
Asset set forth on Schedule 1.1(b) shall not constitute “Immaterial Fee-Owned
Properties”.

“Immaterial Leasehold Properties” means, as of any date of determination, any
individual Leasehold Property with respect to which the aggregate payments by
the Company and its Subsidiaries under the term of the underlying lease are less
than $350,000 per annum; provided that, notwithstanding the foregoing, any
Leasehold Property designated as a Material Real Estate Asset pursuant to clause
(iii) of the definition thereof and any Leasehold Property set forth on Schedule
1.1(b) shall not constitute “Immaterial Leasehold Properties”.

“Inactive Subsidiaries” shall mean the following Subsidiaries unless and until
such Subsidiaries have been Guarantors in accordance with Section 5.10: STK, DC,
LLC, JEC II, LLC, Bridge Hospitality, LLC and BBCLV, LLC.

“Increased‑Cost Lender” as defined in Section 2.21.

“Indebtedness,” as applied to any Person, means, without duplication, (i) all
indebtedness for borrowed money; (ii) Capital Lease Obligations; (iii) notes
payable and drafts accepted representing extensions of credit whether or not
representing obligations for borrowed money; (iv) any obligation owed for all or
any part of the deferred purchase price of property or services (including
earnout obligations and seller financing obligations but excluding any such
obligations incurred under ERISA or any trade payable incurred in the ordinary
course of business unless (a) due more than ninety days from the date of
incurrence of the obligation in respect thereof, or (b) such obligations is
evidenced by a note or a similar written instrument); (v) all indebtedness
secured by any Lien on any property or asset owned or held by that Person
regardless of whether the indebtedness secured thereby shall have been assumed
by that Person or is nonrecourse to the credit of that Person; (vi) the face
amount of any letter of credit or similar instrument issued for the account of
(or similar credit transaction entered into for the benefit of) that Person or
as to which that Person is otherwise liable for reimbursement of drawings or is
otherwise an obligor; (vii) Disqualified Capital Stock, with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price (for purposes hereof, the “maximum fixed repurchase
price” of any Disqualified Capital Stock that does not have a fixed repurchase
price shall be calculated in accordance with the terms of such Disqualified
Capital Stock as if such Disqualified Capital Stock were purchased on any date
on which Indebtedness shall be required to be determined pursuant to this
Agreement, and as if such price were based upon, or measured by, the fair market
value of such Disqualified Capital Stock); (viii) the direct or indirect
guaranty, endorsement (otherwise than for collection or deposit in the ordinary
course of business), co‑making, discounting with recourse or sale with recourse
by such Person of the





29



obligation of another; (ix) any obligation of such Person the primary purpose or
intent of which is to provide assurance to an obligee that the obligation of the
obligor thereof will be paid or discharged, or any agreement relating thereto
will be complied with, or the holders thereof will be protected (in whole or in
part) against loss in respect thereof; (x) any liability of such Person for an
obligation of another through any agreement (contingent or otherwise) (a) to
purchase, repurchase or otherwise acquire such obligation or provide any
security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions or otherwise) or (b) to maintain the solvency or any balance sheet
item, level of income or financial condition of another if, in the case of any
agreement described under subclauses (a) or (b) of this clause (x), the primary
purpose or intent thereof is as described in clause (ix) above; (xi) all
obligations of such Person in respect of any exchange traded or over the counter
derivative transaction, including under any Hedge Agreement, in each case
whether entered into for hedging or speculative purposes or otherwise, provided,
the “principal” amount of obligations under any Hedge Agreement that has not
been terminated shall be deemed to be the Net Mark-to-Market Exposure of Company
and its Subsidiaries thereunder, and (xii) any obligations consisting of
accounts payable or other monetary liabilities that do not fall into the
foregoing categories of Indebtedness but are overdue more than ninety days.

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties,
claims (including Environmental Claims), actions, judgments, suits, costs
(including the costs of any investigation, study, sampling, testing, abatement,
cleanup, removal, remediation or other response action necessary to remove,
remediate, clean up or abate any Hazardous Materials Activity), Taxes, expenses
and disbursements of any kind or nature whatsoever (including attorneys’ fees
and any fees or expenses incurred by Indemnitees in enforcing this indemnity),
whether direct, indirect, special, or consequential and whether based on any
federal, state or foreign laws, statutes, rules or regulations (including
securities and commercial laws, statutes, rules or regulations and Environmental
Laws), on common law or equitable cause or on contract or otherwise, that may be
imposed on, incurred by, or asserted against any such Indemnitee, in any manner
relating to or arising out (i) this Agreement or the other Credit Documents or
the transactions contemplated hereby or thereby (including the Lenders’
agreement to make Credit Extensions or the use or intended use of the proceeds
thereof, or any enforcement of any of the Credit Documents (including any sale
of, collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty)); (ii) the statements contained in the commitment
letter or proposal letter delivered by any Agent or Lender to Holdings with
respect to the transactions contemplated by this Agreement; or (iii) any
Environmental Claim or Hazardous Materials Activity relating to or arising from,
directly or indirectly, any past or present activity, operation, land ownership,
or practice of Holdings or any of its Subsidiaries.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of Company
under any Credit Document and (b) to the extent not otherwise described in (a),
Other Taxes.

“Indemnitee” means, each of any Agent, Issuing Bank, and any Lender, and each of
their respective affiliates, officers, partners, members, Directors, trustees,
employees, agents and sub-agents.





30



“Indemnitee Agent Party” as defined in Section 9.6.

“Installment” as defined in Section 2.11(a).

“Installment Date” as defined in Section 2.11(a).

“Insurance/Condemnation Reinvestment Amounts” as defined in Section 2.13(b).

“Insurance/Condemnation Reinvestment Period” as defined in Section 2.13(b).

“Intellectual Property” as defined in the Pledge and Security Agreement.

“Intellectual Property Asset” means, at any time of determination, any interest
(including any fee, license or other interest) then owned by any Credit Party in
any Intellectual Property.

“Intellectual Property Security Agreement” as defined in the Pledge and Security
Agreement.

“Intercompany Note and Subordination” means a “global” intercompany promissory
note and subordination that evidences and subordinates certain Indebtedness and
other monetary liabilities owed among Credit Parties and their Subsidiaries and
certain other controlled Affiliates, as applicable, substantially in the form of
Exhibit H.

“Interest Payment Date” means with respect to (i) any Base Rate Loan, (a) the
last day of each month, commencing on the first such date to occur after the
Closing Date, and (b) the final maturity date of such Loan; and (ii) any LIBO
Rate Loan, (a) the last day of each Interest Period applicable to such Loan and
(b) the final maturity date of such Loan.

“Interest Period” means, in connection with a LIBO Rate Loan, an interest period
of one‑, two‑ or three‑months, as selected by Company in the applicable Funding
Notice or Conversion/Continuation Notice, (i) initially, commencing on the
Credit Date or Conversion/Continuation Date thereof, as the case may be; and
(ii) thereafter, commencing on (and including) the day on which the immediately
preceding Interest Period expires; provided, (a) if an Interest Period would
otherwise expire on a day that is not a Business Day, such Interest Period shall
expire on the next Business Day unless no further Business Day occurs in such
month, in which case such Interest Period shall expire on the immediately
preceding Business Day; (b) any Interest Period that begins on the last Business
Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall, subject to clauses (c) and (d), of this definition, end on the last
Business Day of a calendar month; (c) no Interest Period with respect to any
portion of the Term Loans shall extend beyond the Term Loan Maturity Date; and
(d) no Interest Period with respect to any portion of the Revolving Loans shall
extend beyond the Revolving Commitment Termination Date.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement, interest rate hedging agreement
or other similar





31



agreement or arrangement, each of which is for the purpose of hedging or
managing the interest rate exposure associated with Holdings’ and its
Subsidiaries’ operations.

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two Business Days prior to the first day of such Interest
Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986.

“Internally Generated Cash” means, with respect to any period, any cash of
Holdings or any Subsidiary generated during such period as a result of such
Person’s operations, excluding Net Asset Sale Proceeds, Net
Insurance/Condemnation Proceeds, Extraordinary Receipts, Net Equity Proceeds,
and any cash that is generated from an incurrence of Indebtedness or any other
liability.

“Investment” means (i) any direct or indirect purchase or other acquisition by
Holdings or any of its Subsidiaries of, or of a beneficial interest in, any of
the Securities of any other Person, including the establishment or other
creation of a Subsidiary or any other interest in the Securities of any Person;
(ii) any direct or indirect redemption, retirement, purchase or other
acquisition for value, by any Subsidiary of Holdings from any Person, of any
Capital Stock of such Person; and (iii) any direct or indirect loan, advance
(other than advances to employees for customary moving, entertainment and travel
expenses, drawing accounts and similar expenditures in the ordinary course of
business and consistent with past practice) or capital contributions by Holdings
or any of its Subsidiaries to any other Person, including all indebtedness and
accounts receivable from that other Person that are not current assets or did
not arise from sales of inventory to that other Person in the ordinary course of
business. The amount of any Investment shall be the original cost of such
Investment plus the cost of all additions thereto, without any adjustments for
increases or decreases in value, or write‑ups, write‑downs or write‑offs with
respect to such Investment.

“ISP” as defined in Section 2.3(a).

“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit A‑2.

“Issuing Bank” means, individually or collectively as the context requires, each
of GSB or other Issuing Bank and any other legally authorized Person acceptable
to Administrative Agent in its sole discretion that is appointed as “Issuing
Bank” hereunder from time to time.

“Joint Venture” means a joint venture, partnership or other similar arrangement,
whether in corporate, partnership or other legal form; provided, in no event
shall any Wholly-Owned Subsidiary of any Person be considered to be a “Joint
Venture” to which such Person is a party.

“Key Performance Indicator Report” means a report including commentary,
summaries by management pertaining to same-store-sales, traffic and average
ticket metrics, in each case, (i) on a restaurant by restaurant basis, (ii) on a
concept by concept basis, (iii) on a system wide basis and (iv) otherwise in
form and substance satisfactory to Administrative Agent.





32



“Kona Acquisition” means Kona Grill Acquisition, LLC., a Delaware limited
liability company.

“Kona Bankruptcy Proceeding” means the cases under chapter 11 of the Bankruptcy
Code in the Bankruptcy Court captioned In re Kona Grill, Inc., et al., Case No.
19-10953, jointly administered.

“Landlord Consent and Estoppel” means, with respect to any Leasehold Property in
respect of which a Mortgage is required pursuant to this Agreement, a letter,
certificate or other instrument in writing from the lessor under the related
lease, pursuant to which, among other things, the landlord consents to the
granting of a Mortgage on such Leasehold Property by the Credit Party tenant,
such Landlord Consent and Estoppel to be in form and substance acceptable to
Collateral Agent in its reasonable discretion, but in any event sufficient for
Collateral Agent to obtain a Title Policy with respect to such Mortgage.

“Landlord Collateral Access Agreement” means a landlord agreement in form and
substance reasonable acceptable to the Administrative Agent.

“Latest Maturity Date” means, as of any time of determination, the latest
possible maturity or expiration date applicable to any Loan or Commitment
hereunder at such time, in each case as extended in accordance with this
Agreement from time to time, as the case may be.

“Las Vegas Excess Termination Payments” shall mean the greater of (x) (1) the
Las Vegas Termination Payments minus (2) any prepayment made by the Credit
Parties pursuant to Section 2.13(i) and (y) $0.

“Las Vegas Management Agreement” means that certain Restaurant Management
Agreement, dated as of January 28, 2010, between Nevada Restaurant Venture 1
LLC, as owner, and STK – Las Vegas, LLC, as operator.

“Las Vegas Termination Payments” shall mean any Net Asset Sale Proceeds received
by Holdings and its Subsidiaries as a result of the termination of the Las Vegas
Management Agreement.

“Lead Arranger” means GSB in its capacity as such the lead arranger hereunder.

“Leasehold Property” means any leasehold interest of any Credit Party as lessee
under any lease of real property, other than any such leasehold interest
designated from time to time by Collateral Agent in its sole discretion as not
being required to be included in the Collateral.

“Leasehold Property Documents” means, with respect to each Leasehold Property
that is a Material Real Estate Asset:

(i)         a Landlord Consent and Estoppel;

(ii)       evidence that such Leasehold Property is a Recorded Leasehold
Interest;





33



(iii)      a title report reasonably satisfactory to Collateral Agent issued by
a title company with respect thereto, dated not more than thirty days prior to
the Closing Date and issued by a title company reasonably satisfactory to
Collateral Agent, together with copies of all recorded documents listed as
exceptions to title or otherwise referred to therein, each in form and substance
reasonably satisfactory to Collateral Agent;

(iv)       a subordination non-disturbance agreement duly executed by any Person
that has a Lien on the fee interest in such Material Real Estate Asset and
Company, in form and substance reasonably satisfactory to Collateral Agent and
in recordable;

(v)        to the extent available, copies of any surveys of all such Material
Real Estate Asset and reports and other information regarding environmental
matters relating to such Material Real Estate Assets;

(vi)       one or more fully executed and notarized Mortgages encumbering such
Material Real Estate Asset, in each case in proper form for recording in all
appropriate places in all applicable jurisdictions;

(vii)     an opinion of counsel (which counsel shall be reasonably satisfactory
to Collateral Agent) in the state or province in which such Material Real Estate
Asset is located with respect to the enforceability of the form(s) of Mortgage
to be recorded in such state or province and such other matters as Collateral
Agent may reasonably request, in form and substance reasonably satisfactory to
Collateral Agent;

or, in the case of any Material Real Estate Asset located in any jurisdiction
other than any state, commonwealth or territory of the United States, the
delivery of the functional equivalent of the foregoing in such jurisdiction.

“Lender” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment Agreement.

“Lender Counterparty” means each Lender, each Agent, and each of their
respective Affiliates, in each case that is a counterparty to a Hedge Agreement
(including any Person that is a Lender or an Agent (or any Affiliate of a Lender
or an Agent) as of the Closing Date but subsequently, whether before or after
entering into such Hedge Agreement, ceases to be an Agent or a Lender or any
Affiliate of an Agent or a Lender, as the case may be); provided, that at any
time a Lender is a Defaulting Lender and such Lender or its Affiliate enters
into a Hedge Agreement, such Lender or Affiliate shall be deemed not to be a
Lender Counterparty for purposes of such Hedge Agreement so long as such Lender
is a Defaulting Lender.

“Letter of Credit” means a standby letter of credit issued or to be issued by
Issuing Bank pursuant to this Agreement.

“Letter of Credit Sublimit” means, at any time of determination, the lesser of
(i) $5,000,000, and (ii) the aggregate unused amount of the Revolving
Commitments then in effect.

“Letter of Credit Usage” means, as at any time of determination, the sum of (i)
the maximum aggregate undrawn amount that is, or at any time thereafter may
become, available





34



under all Letters of Credit then outstanding, and (ii) the aggregate amount of
all drawings under Letters of Credit honored by Issuing Bank and not theretofore
reimbursed by or on behalf of Company.  For all purposes of this Agreement, at
any time of determination a Letter of Credit has expired by its terms but any
amount may still be drawn thereunder by reason of the operation of Rule 3.13 or
3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn.  Unless otherwise specified
herein, the amount of a Letter of Credit at any time shall be deemed to be the
stated amount of such Letter of Credit in effect at such time; provided that
with respect to any Letter of Credit that, by its terms or the terms of any
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.

“Leverage Incurrence Multiple” means, as of any date of determination during the
periods set forth below, the correlative multiple set forth opposite such period
below:

 

Periods

Leverage Incurrence Multiple

Closing Date through June 30, 2020

2.50:1.00

July 1, 2020 through December 31, 2020

2.25:1.00

January 1, 2021 through March 31, 2021

2.00:1.00

April 1, 2021 through June 30, 2021

1.75:1.00

July 1, 2021 through September 30, 2021

1.70:1.00

October 1, 2021 through December 31, 2021

1.65:1.00

January 1, 2022 and thereafter

1.50:1.00

 

“Leverage Ratio” means, as of any date of determination, the ratio of
(i) Consolidated Total Debt as of such date, to (ii) Consolidated Adjusted
EBITDA for the





35



four‑Fiscal Quarter period ending on such date (or if such date of determination
is not the last day of a Fiscal Quarter in respect of which financial statements
and a compliance certificate are being delivered, for the four-Fiscal Quarters
period ending as of the most recently concluded Fiscal Quarter for which
financial statements have previously been or were required to be delivered).

“LIBO Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Adjusted LIBO Rate.

“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
hypothecation, charge or encumbrance of any kind (including any agreement to
give any of the foregoing, any conditional sale or other title retention
agreement, and any lease or other right of occupation or license in the nature
thereof) and any option, trust or other preferential arrangement having the
practical effect of any of the foregoing, and (ii) in the case of Securities,
any purchase option, call or similar right of a third party with respect to such
Securities.

“Licensing Management Agreement” means that certain Management Agreement, by and
among Kona Grill Acquisition, LLC, and each of Kona Grill, Inc., a Delaware
corporation, Kona Restaurant Holdings, Inc., a Delaware corporation, Kona Sushi,
Inc., an Arizona corporation, Kona Macadamia, Inc., a Delaware corporation, Kona
Texas Restaurants, Inc., a Texas corporation, Kona Baltimore, Inc., a Delaware
corporation, Kona Grill International Holdings, Inc., a Delaware corporation,
Kona Grill International, Inc., an Arizona corporation, and Kona Grill Puerto
Rico, Inc., an Arizona corporation, effective as of October 4, 2019.

“Loan” means a Term Loan and a Revolving Loan.

“Margin Stock” as defined in Regulation U.

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (i) the business operations, properties,
assets, condition (financial or otherwise) or prospects of Holdings and its
Subsidiaries taken as a whole; (ii) a significant portion of the industry or
business segment in which Holding or its Subsidiaries operate or rely upon if
such effect or development is reasonably likely to have a material adverse
effect on Holdings and its Subsidiaries taken as a whole; (iii) the ability of
any Credit Party to fully and timely perform its Obligations; (iv) the legality,
validity, binding effect, or enforceability against a Credit Party of a Credit
Document to which it is a party; (v) the validity, perfection or priority of a
Lien in favor of Collateral Agent for the benefit of Secured Parties on the
Collateral, taken as a whole, or (vi) the rights, remedies and benefits
available to, or conferred upon, any Agent, any Lender, Issuing Bank or any
other Secured Party under any Credit Document.

“Material Contract” means (i) the Related Agreements, (ii) the Licensing
Management Agreement, (iii) any and all contracts or other arrangements to which
Holdings or any of its Subsidiaries is a party (other than the Credit Documents)
for which breach, nonperformance, cancellation or failure to renew could
reasonably be expected to have a Material Adverse Effect, (iv) all agreements,
leases and other documents governing or evidencing transactions with Affiliates,
including each agreement set forth on Schedule 6.12, (vi) all leases, management
agreements and license agreements associated with a Restaurant location that





36



generates at least $500,000 of Restaurant Level EBITDA and (vi) those contracts
and arrangements that are otherwise listed on Schedule 4.16.

“Material Indebtedness” means Indebtedness (other than the Obligations) of any
one or more of Holdings and its Subsidiaries with an individual principal amount
(or Net Mark-to-Market Exposure) of $250,000 or more or, solely for purposes of
Section 8.1(b), that, collectively with any other Indebtedness in respect of
which any relevant default or other specified event has occurred, has an
aggregate principal amount of $500,000 or more.

“Material Real Estate Asset” means any and all of the following: (i) all fee
owned Real Estate Assets other than any Immaterial Fee-Owned Properties, (ii)
all Leasehold Properties other than any Immaterial Leasehold Properties, (iii)
any Real Estate Asset that Administrative Agent or the Requisite Lenders
determine after the Closing Date, in their respective reasonable discretion, to
be material to the business, operations, properties, assets, condition
(financial or otherwise) or prospects of any of Holdings and its Subsidiaries
and designate in writing to be a “Material Real Estate Asset”, and (iv) any Real
Estate Asset listed on Schedule 1.1(b).

“Maximum Credit Amount” means, at any time of determination, an amount equal to
the product of (a) the sum of the trailing twelve months Consolidated Adjusted
EBITDA of Holdings and its Subsidiaries as of the last day of the most recently
ended month for which financial statements have been or were required to be
delivered pursuant to Section 5.1(a) multiplied by (b) the then in effect
Leverage Incurrence Multiple.  The Maximum Credit Amount shall be determined on
a Pro Forma Basis.

“Minimum Collateral Amount” means, at any time, (i) with respect to Cash
Collateral consisting of Cash or Deposit Account balances, an amount equal to
105% of the amount of the Obligation with respect to which such Cash Collateral
will be or has been provided and pledged and (ii) otherwise, an amount
determined by Administrative Agent and Issuing Bank in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc.

“Mortgage” means a mortgage, deed of trust, or similar instrument in form and
substance reasonably acceptable to Administrative Agent.

“Mortgaged Real Estate Documents” means, with respect to each Material Real
Estate Asset that is required to be subject to a Mortgage pursuant to this
Agreement:

(i)         one or more fully executed and notarized Mortgages encumbering such
Material Real Estate Asset, in each case in proper form for recording in all
appropriate places in all applicable jurisdictions;

(ii)       (a) ALTA mortgagee title insurance policies or, solely to the extent
that Collateral Agent in its sole discretion waives the requirement for a policy
to be issued, unconditional commitments therefor, in each case issued by one or
more title companies reasonably satisfactory to Collateral Agent with respect to
each Material Real Estate Asset (each, a “Title Policy”), each such Title Policy
to be in amounts not less than the fair market value of each Material Real
Estate Asset, together with a title report issued by a title company with
respect





37



thereto and dated not more than thirty days prior to the date of the applicable
Mortgage, (b) copies of all documents listed as exceptions to title or otherwise
referred to therein, each in form and substance reasonably satisfactory to
Collateral Agent, and (c) evidence satisfactory to Collateral Agent that such
Credit Party has paid to the title company or to the appropriate Governmental
Authorities all expenses and premiums of the title company and all other sums
required in connection with the issuance of each Title Policy and all recording
and stamp taxes (including mortgage recording and intangible taxes) payable in
connection with recording the Mortgages for each such Material Real Estate Asset
in the appropriate real estate records;

(iii)      (A) a completed Flood Certificate with respect to each such Material
Real Estate Asset, which Flood Certificate shall (x) be addressed to Collateral
Agent and (y) otherwise comply with the Flood Program and be in form and
substance satisfactory to Collateral Agent in its sole discretion; (B) if the
Flood Certificate indicates that such Material Real Estate Asset is located in a
Flood Zone, Company’s written acknowledgment of receipt of written notification
from Collateral Agent (x) as to the existence of such Material Real Estate Asset
in a Flood Zone and (y) as to whether the community in which such Material Real
Estate Asset is located is participating in the Flood Program; and (C) if such
Material Real Estate Asset is located in a Flood Zone and is located in a
community that participates in the Flood Program, evidence that Company has
obtained a policy of flood insurance that is in compliance with all applicable
requirements of the Flood Program or, solely to the extent agreed to by
Collateral Agent in its sole discretion, excluded any structures existing in
such Flood Zone from any such Mortgage in a manner satisfactory to Collateral
Agent in its sole discretion;

(iv)       ALTA surveys of such Material Real Estate Asset (other than any
Leasehold Property, unless reasonably requested by Collateral Agent), certified
to Collateral Agent and dated not more than thirty days prior to the date of the
applicable Mortgage and otherwise in form and substance satisfactory to
Collateral Agent in its sole discretion;

(v)        an opinion of counsel (which counsel shall be reasonably satisfactory
to Collateral Agent) in the state or province in which such Material Real Estate
Asset is located with respect to the enforceability of the form(s) of Mortgage
to be recorded in such state or province and such other matters as Collateral
Agent may reasonably request, in form and substance reasonably satisfactory to
Collateral Agent; and

(vi)       reports and other information, in each case in form, scope and
substance satisfactory to Administrative Agent in its sole discretion, regarding
environmental matters relating to such Material Real Estate Asset, including any
Phase I Report requested by Collateral Agent with respect to such Material Real
Estate Asset;

or, in the case of any Material Real Estate Asset located in any jurisdiction
other than any state, commonwealth or territory of the United States, the
delivery of the functional equivalent of the foregoing in such jurisdiction.

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“NAIC” means The National Association of Insurance Commissioners, and any
successor thereto.





38



“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, a narrative report describing the operations
of Holdings and its Subsidiaries in the form prepared for presentation to senior
management thereof for the applicable fiscal month, Fiscal Quarter or Fiscal
Year and for the period from the beginning of the then current Fiscal Year to
the end of such period to which such financial statements relate with comparison
to and variances from the immediately preceding period and budget.

“Natural Person” means a natural Person or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of, a natural
Person.

“Net Asset Sale Proceeds” means, with respect to any Disposition (other than
Dispositions permitted under Section 6.9(a), (b) and (d)), an amount equal
to:  (i) Cash payments received by Holdings or any of its Subsidiaries from such
Asset Sale (including any Cash received by way of deferred payment pursuant to,
or by monetization of, a note receivable or otherwise (including by way of a
milestone payment, as applicable), but only as and when so received), minus
(ii) any bona fide direct costs incurred in connection with such Asset Sale to
the extent paid or payable to non-Affiliates, including (a) income or gains
taxes payable by Holdings or any of its Subsidiaries as a result of any gain
recognized in connection with such Asset Sale during the tax period the sale
occurs, (b) payment of the outstanding principal amount of, premium or penalty,
if any, and interest on any Indebtedness (other than the Loans) that is secured
by a Lien on the stock or assets in question and that is required to be repaid
under the terms thereof as a result of such Asset Sale, and (c) a reasonable
reserve for any indemnification payments (fixed or contingent) attributable to
seller’s indemnities and representations and warranties to purchaser in respect
of such Asset Sale undertaken by Holdings or any of its Subsidiaries in
connection with such Asset Sale; provided that upon release of any such reserve,
the amount released shall be considered Net Asset Sale Proceeds.

“Net Equity Proceeds” means an amount equal to any Cash proceeds from a capital
contribution to, or the issuance of any Capital Stock of, Holdings or any of its
Subsidiaries, net of underwriting discounts and commissions and other
reasonable, out-of-pocket costs and expenses associated therewith, including
reasonable legal fees and expenses, in each case, solely to the extent such
discounts, commissions, costs, fees and expenses are paid to non-Affiliates.

“Net Insurance/Condemnation Proceeds” means an amount equal to:  (i) any Cash
payments or proceeds received by Holdings or any of its Subsidiaries (a) under
any casualty, business interruption or “key man” insurance policies in respect
of any covered loss thereunder, or (b) as a result of the taking of any assets
of Holdings or any of its Subsidiaries by any Person pursuant to the power of
eminent domain, condemnation or otherwise, or pursuant to a sale of any such
assets to a purchaser with such power under threat of such a taking, minus
(ii) (a) any actual and reasonable costs incurred by Holdings or any of its
Subsidiaries in connection with the adjustment or settlement of any claims of
Holdings or such Subsidiary in respect thereof, and (b) any bona fide direct
costs incurred in connection with any sale of such assets as referred to in
clause (i)(b) of this definition to the extent paid or payable to
non-Affiliates, including income or gains taxes payable by Holdings or any of
its Subsidiaries as a result of any gain recognized in connection therewith
during the tax period the Cash payments or proceeds are received.





39



“Net Mark-to-Market Exposure” of a Person means, as of any time of
determination, the excess (if any) of all unrealized losses over all unrealized
profits of such Person arising from Hedge Agreements or other Indebtedness of
the type described in clause (xi) of the definition thereof.  As used in this
definition, “unrealized losses” means the fair market value of the cost to such
Person of replacing such Hedge Agreement or such other Indebtedness as of the
date of determination (assuming the Hedge Agreement or such other Indebtedness
were to be terminated as of that date), and “unrealized profits” means the fair
market value of the gain to such Person of replacing such Hedge Agreement or
such other Indebtedness as of the time of determination (assuming such Hedge
Agreement or such other Indebtedness were to be terminated as of that time).

“Non-Consenting Lender” as defined in Section 2.22.

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non‑U.S. Lender” as defined in Section 2.19(c).

“Notice” means a Funding Notice, an Issuance Notice, or a
Conversion/Continuation Notice.

“Obligations” means all obligations (whether now existing or hereafter arising,
absolute or contingent, joint, several, or independent) of every nature of each
Credit Party from time to time owed to the Agents (including former Agents),
Issuing Bank the Lenders or any of them and Lender Counterparties, under any
Credit Document or Secured Hedge Agreement, whether for principal, interest
(including interest that, but for the filing of a petition in bankruptcy with
respect to such Credit Party, would have accrued on any Obligation, whether or
not a claim is allowed against such Credit Party for such interest in the
related bankruptcy proceeding), reimbursement of amounts drawn under Letters of
Credit, payments for early termination of Secured Hedge Agreements, fees,
expenses, indemnification or otherwise, in each case excluding, with respect to
any Guarantor, Excluded Swap Obligations with respect to such Guarantor.

“Obligee Guarantor” as defined in Section 7.7.

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury and any successor Governmental Authority.

“Organizational Documents” means (i) with respect to any corporation or company,
its certificate, memorandum, or articles of incorporation or organization, and
its by‑laws, (ii) with respect to any limited partnership, its certificate or
declaration of limited partnership and its partnership agreement, (iii) with
respect to any general partnership, its partnership agreement, (iv) with respect
to any limited liability company, its articles of organization or certificate of
formation, as applicable, and its operating agreement or limited liability
company agreement, as applicable and (v) with respect to any Foreign Subsidiary,
the functional equivalent of the foregoing as is customary in the applicable
relevant jurisdiction.  In the event any term or condition of this Agreement or
any other Credit Document requires any Organizational Document to be certified
by a secretary of state or similar governmental official, the reference to any
such





40



“Organizational Document” shall only be to a document of a type customarily
certified by such governmental official.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).

“Other Taxes” means any and all present or future stamp, court, intangible,
recording, filing or documentary, excise, property, or similar Taxes (and
interest, fines, penalties and additions related thereto) arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Credit Document.

“PACA” means the Perishable Agricultural Commodities Act of 1930, 7 U.S.C.,
Chapter 20A, § 499a et seq., and all regulations promulgated thereunder.

“PASA” means the Packers and Stockyards Act of 1921, 7 U.S.C., Chapter 9, §181
et seq., and all regulations promulgated thereunder.

“Paid in Full” and “Payment in Full” mean, with respect to any or all of the
Obligations or Guaranteed Obligations, as the context requires, that each of the
following events has occurred, as applicable: (a) the payment or repayment in
full in immediately available funds of (i) the principal amount of all
outstanding Loans, (ii) all accrued and unpaid interest, fees, premiums or other
charges owing in respect of any Loan or Commitment or otherwise under any Credit
Document, and (iii) all accrued and unpaid costs and expenses payable by any
Credit Party to any Agent or Lender pursuant to any Credit Document, whether or
not demand has been made therefor, including any and all indemnification and
reimbursement claims that have been asserted by any such Person prior to such
time, (b) the payment or repayment in full in immediately available funds or all
other outstanding Obligations or Guaranteed Obligations other than unasserted
contingent indemnification and contingent reimbursement obligations, (c) the
termination in writing of all of the Commitments, (d) the termination in
writing, expiration, Cash Collateralization, cancellation or expiration (without
any pending drawing on), backstop, or rollover of all Letters of Credit to the
satisfaction of each relevant Issuing Bank in its sole discretion, (e) the
termination in writing, expiration, Cash Collateralization, novation, unwinding,
or rollover of all Secured Hedge Agreements to the satisfaction of the
applicable Lender Counterparties in their respective sole discretion and (e)
upon the request of Administrative Agent, receipt by Administrative Agent of a
release from the Credit Parties in favor of the Secured Parties in form and
substance acceptable to Administrative Agent.

“Participant Register” as defined in Section 10.6(h)(i).

“PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001).





41



“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Pensions Act 2004” means the Pensions Act 2004 under the laws of England and
Wales.

“Pensions Regulator” means the body corporate called the Pensions Regulator
established under Part I of the Pensions Act 2004.

“Pensions Schemes Act 1993” means the Pensions Schemes Act 1993 under the laws
of England and Wales.

“Permitted Acquisitions” means an Acquisition by Company or a Wholly-Owned
Guarantor Subsidiary of any one or more “STK” or “Kona” brand restaurants (or
any Person that owns and operates only “STK” or “Kona” brand restaurants), in
each case so long as:

(i)         no Default or Event of Default shall exist immediately prior thereto
or would exist after giving effect thereto;

(ii)       the chief financial officer or chief executive officer of Company
shall have delivered to the Administrative Agent a pro forma Compliance
Certificate demonstrating that, after giving effect to such Acquisition (and any
incurrence of Indebtedness in connection therewith) on a Pro Forma Basis, (i)
the Leverage Ratio would not be greater than the ratio that is 0.25 to 1.00 less
than the maximum ratio permitted under Section 6.8(b) as of the last day of the
most recent Fiscal Quarter for which the Credit Parties were required to deliver
financial statements pursuant to Section 5.1 and (ii) the Credit Parties would
otherwise be in compliance with the financial covenants set forth in Section 6.8
as of the last day of the most recent Fiscal Quarter for which the Credit
Parties were required to deliver financial statements pursuant to Section 5.1;

(iii)      the Administrative Agent, on behalf of the Lenders, shall have
received (or shall receive in connection with the closing of such Acquisition)
First Priority perfected Liens (subject to Permitted Liens) in all property
(including, without limitation, Capital Stock) acquired, and Company shall have
taken, or caused to be taken, each of the actions set forth in Sections 5.10,
5.11 and/or 5.13, as applicable;

(iv)       in the case of the Acquisition of Capital Stock, all of the Capital
Stock (except for any such Capital Stock in the nature of directors’ qualifying
shares required pursuant to applicable law) acquired or otherwise issued by such
Person or any newly formed Guarantor Subsidiary of Company in connection with
such Acquisition shall be owned 100% by Company or a Wholly-Owned Guarantor
Subsidiary thereof, and Company shall have taken, or caused to be taken, as of
the date such Person becomes a Subsidiary of Company, each of the actions set
forth in Sections 5.10, 5.11 and/or 5.13, as applicable;

(v)        the Administrative Agent shall have received (a) not less than
fifteen (15) days prior to the consummation of any such Acquisition (or by such
later date as is approved by the Administrative Agent in its sole discretion),
(1) a description of the material terms of such





42



Acquisition, (2) audited financial statements (or, if unavailable,
management-prepared financial statements) of the target of such Acquisition for
its two most recent fiscal years and for any fiscal quarters ended within the
fiscal year to date and (3) consolidated projected balance sheets and income
statements of Holdings and its Subsidiaries (giving effect to such Acquisition)
and (b) promptly upon request of the Administrative Agent and in any event at
least fifteen (15) Business Days prior to the consummation of such Acquisition
(or by such later date as is approved by the Administrative Agent in its sole
discretion) (1) a copy of the purchase agreement related to the proposed
Acquisition (and any related documents reasonably requested by Administrative
Agent and (2) a quality of earnings report (including cash proof analysis) with
respect to the Person or assets or division to be acquired in accordance
herewith;

(vi)       after giving effect to such Acquisition and any incurrence of
Indebtedness in connection therewith, Consolidated Liquidity shall be at least
$3,000,000;

(vii)     such Acquisition shall not be a “hostile” Acquisition and shall have
been approved by the board of directors (or equivalent) and/or shareholders (or
equivalent) of the applicable Credit Party and the Target;

(viii)    the aggregate Acquisition Consideration for all such Acquisitions made
during the term of this Agreement shall not exceed $5,000,000;

(ix)       any Person or assets or division as acquired in accordance herewith
for the four quarter period most recently ended prior to the date of such
Acquisition, shall have generated earnings before income taxes, depreciation,
and amortization during such period that shall exceed $0; and

(x)        the chief financial officer or chief executive officer of Company
shall have delivered to the Administrative Agent a certificate (which may be
part of the pro forma Compliance Certificate required by clause (b) above)
certifying that such Acquisition complies with the requirements of this
definition.

“Permitted Liens” means each of the Liens permitted pursuant to Section 6.2.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Governmental Authorities.

“Personal Information” means any information that identifies or, alone or in
combination with any other information, could reasonably be used to identify,
locate, or contact an individual, including name, street address, email address,
telephone number, bank account information, credit card information,
health-related information, any identification number issued by a governmental
entity (including, without limitation, social security number and tax
identification numbers), or any other information that is considered “personally
identifiable information”, “personal information” or “personal data” under
applicable Law

“Petition Date” means April 30, 2019.





43



“Phase I Report” means, with respect to any Facility, a report that (i) conforms
to the ASTM Standard Practice for Environmental Site Assessments: Phase I
Environmental Site Assessment Process, E 1527, (ii) was conducted no more than
six months prior to the date such report is required to be delivered
hereunder,  by one or more environmental consulting firms reasonably
satisfactory to Administrative Agent, (iii)  includes an assessment of
asbestos‑containing materials at such Facility, (iv) is accompanied by (a) an
estimate of the reasonable worst‑case cost of investigating and remediating any
Hazardous Materials Activity identified in the Phase I Report as giving rise to
an actual or potential material violation of any Environmental Law or as
presenting a material risk of giving rise to a material Environmental Claim, and
(b) a current compliance audit setting forth an assessment of Holdings’, its
Subsidiaries’ and such Facility’s current and past compliance with Environmental
Laws and an estimate of the cost of rectifying any non‑compliance with current
Environmental Laws identified therein and the cost of compliance with reasonably
anticipated future Environmental Laws identified therein.

“Platform” as defined in Section 10.1(b).

“Pledge and Security Agreement” means the Pledge and Security Agreement to be
executed by the Company and each Guarantor in form and substance reasonably
acceptable to Administrative Agent.

“Post-Closing Growers’ Lien Liabilities” as defined in Section 3.1(e)(i).

“PPSA” means the Personal Property Security Act (Ontario) as in effect from time
to time; provided, however, if the validity, attachment, perfection (or
opposability), effect of perfection or non-perfection or priority of the
Collateral Agent’s Liens in any Collateral are governed by the personal property
security laws or laws relating to movable property of any jurisdiction other
than Ontario, “PPSA” shall also include those personal property security laws or
laws relating to movable property in such other jurisdiction for the purposes of
the provisions of this Agreement relating to such validity, attachment,
perfection (or opposability), effect of perfection or of non-perfection or
priority and for the definitions related to such provisions.

“Prime Rate” means the rate of interest quoted in the print edition of The Wall
Street Journal, Money Rates Section as the Prime Rate (currently defined as the
base rate on corporate loans posted by at least 75% of the nation’s thirty
largest banks), as in effect from time to time, or, if such source or rate is
unavailable, any replacement or successor source or rate as determined by
Administrative Agent.  The Prime Rate is a reference rate and does not
necessarily represent the lowest or best rate actually charged to any
customer.  Administrative Agent or any other Lender may make commercial loans or
other loans at rates of interest at, above or below the Prime Rate.

“Principal Office” means, for each of Administrative Agent and Issuing Bank,
such Person’s “Principal Office” as set forth on Appendix B, or such other
office or office of a third party or sub-agent, as appropriate, as such Person
may from time to time designate in writing to Company, Administrative Agent and
each Lender; provided, however, that for the purpose of making any payment on
the Obligations or any other amount due hereunder or any other Credit Document,
the Principal Office of Administrative Agent shall be 200 West Street, New York,
New





44



York, 10282 (or such other location within the City and State of New York as
Administrative Agent may from time to time designate in writing to Company and
each Lender); provided further that all wires to Administrative Agent shall be
made to the wiring instructions provided by Administrative Agent in writing from
time to time.

“Pro Forma Basis” means a calculation giving pro forma effect to (i) the
adjustments related to Subject Transactions described in “Consolidated Adjusted
EBITDA” and “Consolidated Fixed Charges”, as applicable, and (ii) when used with
respect to determining the permissibility of any specific transaction hereunder,
such specific transaction as if it were a Subject Transaction.

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (a) the Term Loan Exposure of that Lender, by (b) the aggregate Term
Loan Exposure of all Lenders; and (ii) with respect to all payments,
computations and other matters relating to the Revolving Commitment or Revolving
Loans of any Lender or any Letters of Credit issued or participations purchased
therein by any Lender, the percentage obtained by dividing (a) the Revolving
Exposure of that Lender, by (b) the aggregate Revolving Exposure of all
Lenders.  For all other purposes with respect to each Lender, “Pro Rata Share”
means the percentage obtained by dividing (A) an amount equal to the sum of the
Term Loan Exposure and the Revolving Exposure of that Lender, by (B) an amount
equal to the sum of the aggregate Term Loan Exposure and the aggregate Revolving
Exposure of all Lenders.

“Projections” as defined in Section 4.8.

“Protective Advances” as defined in Section 2.2(c).

“PSC Register” means a PSC register within the meaning of section 790C(10) of
the UK Companies Act 2006.

“Protected Vendor” means any Person that is afforded the benefit of any Lien or
trust upon agricultural or animal products sold to the Company and/or its
Subsidiaries and/or any proceeds of such agricultural or animal products under
any Growers’ Lien Law.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Qualified Cash” means, at any time of determination, the aggregate balance
sheet amount of unrestricted Cash and, to the extent readily monetized, Cash
Equivalents included in the consolidated balance sheet of Holdings and its
Subsidiaries as of such time that (i) is free and clear of all Liens other than
Liens in favor of Collateral Agent for the benefit of Secured Parties and
non-consensual Permitted Liens, (ii) may be applied to payment of the
Obligations without violating any law, contract, or other agreement, (iii) is in
Controlled Accounts, and (iv) is not Net Asset Sale Proceeds or Net
Insurance/Condemnation Proceeds.

“Qualified ECP Guarantor” means, in respect of any Swap Obligation, each Credit
Party that has total assets exceeding $10,000,000 at the time such Swap
Obligation is incurred or such other Person as constitutes an “eligible contract
participant” under the Commodity





45



Exchange Act or any regulations promulgated thereunder and can cause another
Person to qualify as an “eligible contract participant” at such time by entering
into a keepwell under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold or otherwise) then owned by any Credit Party in any real property.

“Recall” as defined in Section 4.30.

“Recipient” means (a) the Administrative Agent, (b) any Lender or (c) any
Issuing Bank, as applicable.

“Record Document” means, with respect to any Leasehold Property, (i) the lease
evidencing such Leasehold Property or a memorandum thereof, executed and
acknowledged by the owner of the affected real property, as lessor, or (ii) if
such Leasehold Property was acquired or subleased from the holder of a Recorded
Leasehold Interest, the applicable assignment or sublease document, executed and
acknowledged by such holder, in each case in form sufficient to give such
constructive notice upon recordation and otherwise in form reasonably
satisfactory to Collateral Agent.

“Recorded Leasehold Interest” means a Leasehold Property with respect to which a
Record Document has been recorded in all places necessary or desirable, in
Collateral Agent’s reasonable judgment, to give constructive notice of such
Leasehold Property to third party purchasers and encumbrancers of the affected
real property.

“Register” as defined in Section 2.6(b).

“Regulation” as defined in Section 4.33.

“Regulation D” means Regulation D of the Board of Governors and all official
rulings and interpretations thereunder or thereof.

“Regulation T” means Regulation T of the Board of Governors and all official
rulings and interpretations thereunder or thereof.

“Regulation U” means Regulation U of the Board of Governors and all official
rulings and interpretations thereunder or thereof.

“Regulation X” means Regulation X of the Board of Governors and all official
rulings and interpretations thereunder or thereof.

“Reimbursement Date” as defined in Section 2.3(d).

“Related Agreements” means, collectively, the Closing Date Acquisition
Agreement, the “Assignments of Restaurant Leases”, the “Assignment of Other
Contracts”, the “Assignment of Intangible Property Assets”, the “Bill of Sale”,
and the “Management Agreement” (as such terms are defined in the Closing Date
Acquisition Agreement) and each other material agreement related thereto.





46



“Related Fund” means any Fund that is managed, advised, or administered by (a) a
Lender, (b) an Affiliate of a Lender, or (c) an entity or affiliate of an entity
that manages, administers, or advises a Lender.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.

“Replacement Lender” as defined in Section 2.22.

“Required Prepayment Date” as defined in Section 2.14(c).

“Requisite Class Lenders” means, at any time of determination for any Class of
Lenders, Loans, and/or Commitments, as applicable, Lenders of such Class holding
more than 50% of the aggregate Voting Power Determinants of such Class of Loans
and Commitments held by all Lenders; provided that the amount of Voting Power
Determinants of any Defaulting Lender shall be disregarded for purposes of this
definition.

“Requisite Lenders” means one or more Lenders having or holding Term Loan
Exposure and/or Revolving Exposure and representing more than 50% of the
aggregate Voting Power Determinants of all Lenders; provided that the amount of
Voting Power Determinants of any Defaulting Lender shall be disregarded for
purposes of this definition.

“Restaurant” means, collectively, each restaurant, similar facility and other
point of sale of the Company or any Guarantor Subsidiary.

“Restaurant Level EBITDA” means, for any period, an amount determined for each
Restaurant location equal to (i) the net income (or loss) for such Restaurant
location for such period determined in conformity with GAAP plus (ii) in each
case to the extent reducing such net income, the sum, without duplication, of
the amounts for such period of (a)  interest expense, plus (b) provisions for
taxes based on income, plus (c) total depreciation expense, plus (d) total
amortization expense.

“Restricted Junior Payment” means (i) any dividend, other distribution, or
liquidation preference, direct or indirect, on account of any shares of any
class of Capital Stock of Holdings or any of its Subsidiaries now or hereafter
outstanding, except a dividend payable solely in shares of Capital Stock (other
than any Disqualified Capital Stock) to the holders of that class; (ii) any
redemption, retirement, sinking fund or similar payment, purchase or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of Holdings or any of its Subsidiaries (or any direct or indirect parent
thereof) now or hereafter outstanding; (iii) any payment made to retire, or to
obtain the surrender of, any outstanding warrants, options or other rights to
acquire shares of any class of Capital Stock of Holdings or any of its
Subsidiaries (or any direct or indirect parent thereof) now or hereafter
outstanding; (iv) management or similar fees payable to any Person owning
Capital Stock in Holdings or any of its Affiliates (in each case, other than a
Credit Party); and (v) any payment or prepayment of principal of, premium, if
any, or





47



interest on, or redemption, purchase, retirement, defeasance (including
in‑substance or legal defeasance), sinking fund or similar payment with respect
to, any Subordinated Indebtedness.

“Retained Excess Cash Flow” means the cumulative amount of Consolidated Excess
Cash Flow (which amount shall not be less than zero) calculated for each Fiscal
Year of the Company commencing with the Fiscal Year ending December 31, 2020 for
which audited financial statements and a Compliance Certificate have been
delivered to the Administrative Agent pursuant to Section 5.1(c) and 5.1(d),
equal to the applicable percentages thereof that are not taken into account when
calculating the prepayment in respect thereof required under Section 2.13(e)
hereof.

“Retained Excess Cash Flow Amount” as of the applicable date of determination
(i) Retained Excess Cash Flow, minus (ii) any Retained Excess Cash Flow
previously utilized pursuant to Section 6.5(e).

“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
“Revolving Commitments” means such commitments of all Lenders in the
aggregate.   The amount of each Lender’s Revolving Commitment, if any, is set
forth on Appendix A‑3 or in the applicable Assignment Agreement, subject to any
adjustment or reduction pursuant to the terms and conditions hereof.  The
aggregate amount of the Revolving Commitments as of the Closing Date is
$12,000,000.

“Revolving Commitment Period” means the period from the Closing Date to but
excluding the Revolving Commitment Termination Date.

“Revolving Commitment Termination Date” means the earliest to occur of (i)
October 4, 2024; (ii) the date the Revolving Commitments are permanently reduced
to zero pursuant to Section 2.12(b) or 2.14; and (iii) the date of the
termination of the Revolving Commitments pursuant to Section 8.1.

“Revolving Exposure” means, with respect to any Lender or Issuing Bank as of any
time of determination, (i) prior to the termination of the Revolving
Commitments, that Lender’s Revolving Commitment; and (ii) after the termination
of the Revolving Commitments, the sum of (a) the aggregate outstanding principal
amount of the Revolving Loans of that Lender, (b) in the case of Issuing Bank,
the aggregate Letter of Credit Usage in respect of all Letters of Credit issued
by that Lender (net of any participations by Lenders in such Letters of Credit),
and (c) the aggregate amount of all participations by that Lender in any
outstanding Letters of Credit or any unreimbursed drawing under any Letter of
Credit.

“Revolving Lender” means a Lender having a Revolving Commitment.

“Revolving Loan” means a Loan made by a Lender to Company pursuant to Section
2.2(a).

“S&P” means S&P Global Ratings, a division of S&P Global, Inc., or any successor
to its rating agency business.





48



“Sale Order” means that certain Order (A) Authorizing The Sale Of Substantially
All Of The Debtors’ Assets Pursuant To Asset Purchase Agreement(S) Free And
Clear Of Liens, Claims And Encumbrances, And Other Interests, And Other
Interests; (B) Approving The Assumption And Assignment Of Certain Executory
Contracts And Unexpired Leases Related Thereto; And (C) Granting Related Relief
entered on September 24, 2019 by the Bankruptcy Court in the Kona Bankruptcy
Proceedings as Docket No. 428, as may be amended by further court order.

“Sanctioned Country” means, at any time, a country, territory or region that is,
or whose government is, the subject or target of any Sanctions, including, as of
the Closing Date, the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan,
and Syria.

“Sanctioned Person” means, at any time, any Person with whom dealings are
restricted or prohibited under Sanctions, including (i) any Person listed in any
Sanctions-related list of designated Persons maintained by the U.S. (including
by OFAC, the U.S. Department of the Treasury, or the U.S. Department of State),
or by the United Nations Security Council, Global Affairs Canada, the European
Union or any EU member state, Her Majesty’s Treasury of the United Kingdom or
any other relevant sanctions authority, (ii) any Person located, operating,
organized or resident in a Sanctioned Country or (iii) any Person owned or
controlled, directly or indirectly, by any such Person described in clause (i)
or (ii) of this definition.

“Sanctions” means sanctions or trade embargoes enacted, imposed, administered or
enforced from time to time by (i) the U.S. government, including those
administered by OFAC, U.S. Department of State, or U.S. Department of Commerce,
(ii) the United Nations Security Council, the European Union or any of its
member states, Her Majesty’s Treasury of the United Kingdom, (iii) Global
Affairs Canada (including Canadian Sanction Laws) or (iv) any other relevant
sanctions authority.

“Secured Hedge Agreement” means, at any time of determination, any and all Hedge
Agreements between any of the Credit Parties and either (x) GSB and any of its
Affiliates and (y) any other Lender Counterparty so long as for purposes of this
clause (y), the relevant Credit Parties or Lender Counterparties have provided
Administrative Agent and Collateral Agent written notice and copies of such
Hedge Agreements.

“Secured Parties” as defined in the Pledge and Security Agreement.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit‑sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing, including any Capital Stock and any
Hedge Agreements or other derivatives.

“Securities Account” means any “securities account” as defined in Article 8 of
the UCC and any “commodity account” as defined in Article 9 of the UCC.

“Securities Account Control Agreement” means, with respect to a Securities
Account, an agreement in form and substance reasonably satisfactory to
Collateral Agent that (i)





49



is entered into among Collateral Agent, the Securities Intermediary at which the
applicable Securities Account is maintained, and the Credit Party having rights
in or to the underlying financial assets credited to or maintained in such
Securities Account and (ii) is effective for Collateral Agent to obtain
“control” (within the meaning of Articles 8 and 9 of the UCC) of such Securities
Account, or any similar agreement or notice necessary or advisable under the
laws of jurisdictions outside of the United States or Canada to perfect (or the
local law equivalent thereof) a Lien in such Securities Account.

“Securities Act” means the Securities Act of 1933.

“Securities Intermediary” means any “securities intermediary” or “commodity
intermediary” as such terms are defined in the UCC.

“Solvency Certificate” means a certificate of the Chief Financial Officer of
Holdings substantially in the form of Exhibit F‑2.

“Solvent”

(a)        means, with respect to any Credit Party other than a Canadian Foreign
Subsidiary or an English Credit Party, that as of the date of determination,
both (i) (a) the sum of such Credit Party’s debt (including contingent
liabilities) does not exceed the present fair saleable value of such Credit
Party’s present assets; (b) such Credit Party’s capital is not unreasonably
small in relation to its business as contemplated on such date of determination
and reflected in the Projections or with respect to any transaction contemplated
or to be undertaken after such date of determination; and (c) such Person has
not incurred and does not intend to incur, or believe that it will incur, debts
beyond its ability to pay such debts as they become due (whether at maturity or
otherwise); and (ii) such Person is “solvent” within the meaning given that term
and similar terms under the Bankruptcy Code and other applicable laws relating
to fraudulent transfers and conveyances.  For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under FASB Accounting Standards Codification Topic 450-20);

(b)        with  respect to a Canadian Foreign Subsidiary means, that as of the
date of determination, (i) the property of such Person is sufficient, if
disposed of at a fairly conducted sale under legal process, to enable payment of
all its obligations, due and accruing due, (ii) the property of such Person is,
at a fair valuation, greater than the total amount of liabilities, including
contingent liabilities, of such Person; and (iii) such Person has not ceased and
is not unable to pay its current obligations in the ordinary course of business
as they generally become due.  The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at the time, represents the amount that can reasonably be expected to
become an actual or matured liability;

(c)        with respect to an English Credit Party means, that as of the date of
determination, (i) that Person is not unable to pay its debts within the meaning
of section 123 of





50



the Insolvency Act 1986, and would not become unable to do so as a consequence
of entering into the Credit Documents to which it is a party or granting any
security under the English Collateral Documents to which it is a party; (ii)
that Person’s assets currently exceed its liabilities (taking into account its
actual, contingent and prospective liabilities) and that Person has the
resources to discharge its debts as they fall due; and (iii) no corporate
action, legal proceeding or other procedure or step described in paragraphs (1),
(2) and (3) of Section 8.1(o) or creditor’s process described in Section 8.1(p)
has been taken or, to the best of its knowledge, threatened in relation to that
Person.

“Specified Acquisition Agreement Representations” shall mean the representations
and warranties made by, with respect to, or on behalf of the Closing Date
Acquired Business in the Closing Date Acquisition Agreement as are material to
the interests of the Administrative Agent and the Lenders, but only to the
extent that Company or its applicable Affiliates have the right to terminate its
(or their) obligations under the Closing Date Acquisition (or decline to
consummate the Closing Date Acquisition) as a result of a breach of such
representations and warranties.

“Specified Representations” shall mean the representations made by the Credit
Parties on the Closing Date with respect to Sections 2.5, 4.1(a), 4.1(b), 4.3,
4.4(a), 4.4(d), 4.5, 4.6, 4.17 (solely with respect to the Investment Company
Act of 1940), 4.18(b), 4.22 and 4.26 of this Agreement and Section 4.1(a)(vii)
of the Security Agreement.

“Subject Transaction” as defined in “Consolidated Adjusted EBITDA”.

“Subordinated Indebtedness” means any Indebtedness that is contractually or
structurally subordinated in payment or lien ranking to the Obligations or
related Liens on terms and conditions satisfactory to the Administrative Agent.

“Subordination Agreement” means with respect to any Subordinated Indebtedness,
the corresponding subordination or intercreditor agreement, if any, among
Administrative Agent and/or Collateral Agent, on the one hand, and the creditor
or creditors (or their respective agents) in respect of such Subordinated
Indebtedness, on the other hand, which shall be in form and substance acceptable
to Administrative Agent.

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
(a) the accounts of which would be consolidated with those of such Person in
such Person’s consolidated financial statements if such financial statements
were prepared in accordance with GAAP or (b) of which more than 50% of the total
voting power of shares of stock or other ownership interests entitled (without
regard to the occurrence of any contingency) to vote in the election or
appointment of the Person or Persons (whether Directors, trustees, or other
Persons performing similar functions) having the power to direct or cause the
direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof; provided, in determining
the percentage of ownership interests of any Person controlled by another
Person, no ownership interest in the nature of a “qualifying share” of the
former Person shall be deemed to be outstanding. Unless the context otherwise
requires, references herein to a Subsidiary shall refer to a Subsidiary of
Holdings.





51



“Swap Obligation” as defined in “Excluded Swap Obligation”.

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (together with interest, penalties and other
additions thereto) of any nature and whatever called, imposed, levied,
collected, withheld or assessed by any Governmental Authority.

“Term Loan” means a term loan made by a Lender to the Company pursuant to
Section 2.1(a).

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate.  The amount of each Lender’s Term Loan Commitment, if
any, is set forth on Appendix A, subject to any adjustment or reduction pursuant
to the terms and conditions hereof.  The aggregate amount of the Term Loan
Commitments as of the Closing Date immediately prior to giving effect to the
funding of Term Loans is $48,000,000.

“Term Loan Exposure” means, with respect to any Lender, as of any time of
determination, the outstanding principal amount of the Term Loans of such
Lender; provided, at any time prior to the making of the Term Loans, the Term
Loan Exposure of any Lender shall be equal to such Lender’s Term Loan
Commitment.

“Term Loan Maturity Date” means the earlier of (i) October 4, 2024, and (ii) the
date that all Term Loans shall become due and payable in full hereunder, whether
by acceleration or otherwise.

“Terminated Lender” as defined in Section 2.22.

“Title Policy” as defined in the definition of Mortgaged Real Estate Documents.

“Total Utilization of Revolving Commitments” means, as at any time of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans (other than Revolving Loans made for the purpose of reimbursing
Issuing Bank for any amount drawn under any Letter of Credit, but not yet so
applied), and (ii) the Letter of Credit Usage.

“Transaction Costs” means the fees, costs and expenses payable by Holdings,
Company or any of Company’s Subsidiaries to the extent paid or payable to
non-Affiliates on or before the Closing Date in connection with the transactions
contemplated by the Credit Documents and the Related Agreements, in each case to
the extent approved in writing by Administrative Agent in its reasonable
discretion.

“TTB” means the United States Alcohol and Tobacco Tax and Trade Bureau or its
successor agency in the United States.

“Type of Loan” means with respect to either Term Loans or Revolving Loans, a
Base Rate Loan or a LIBO Rate Loan.





52



“UCC” means the Uniform Commercial Code (or any similar or equivalent statute or
law) as in effect in any applicable jurisdiction.

“UK Companies Act 2006” means the Companies Act 2006 as in force in England and
Wales from time to time.

“U.S.” means the United States of America.

“USDA” means the United States Department of Agriculture or its successor agency
in the United States.

“U.S. Lender” as defined in Section 2.19(c).

“U.S. Tax Compliance Certificate” means a certificate substantially in the form
of one of Exhibits E-1, E-2, E-3 or E-4, as applicable.

“Voting Power Determinants” means, collectively, Term Loan Exposure and/or
Revolving Exposure.

“WARN” as defined in Section 4.19.

“Weighted Average Yield” means, with respect to any Loan on any date of
determination, the weighted average yield to maturity, in each case, based on
the interest rate applicable to such Loan on such date and giving effect to all
upfront or similar fees or original issue discount payable with respect to such
Loan.

“Wholly-Owned” means, in reference to any Subsidiary of a specified Person, that
100% of the Capital Stock of such Subsidiary (other than (x) Directors’
qualifying shares and (y) shares issued to foreign nationals to the extent
required by applicable Law) is owned, directly or indirectly, by such Person
and/or one or more of such specified Person’s other Subsidiaries that also
qualify as Wholly-Owned Subsidiaries under this definition.

“Wind-Down Budget” means the “Wind-Down Budget” as defined in the Sale Order.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

“WURA” means the Winding-up and Restructuring Act (Canada).

1.2       Accounting Terms, Financials Statements, Calculations, Etc.  Except as
otherwise expressly provided herein, all accounting terms not otherwise defined
herein shall have the meanings assigned to them in conformity with
GAAP.  Financial statements and other information required to be delivered by
Holdings to Lenders pursuant to Section 5.1(a), 5.1(b) and 5.1(c) shall be
prepared in accordance with GAAP as in effect at the time of such preparation
(and delivered together with the reconciliation statements provided for in
Section 5.1(e), if applicable).





53



Subject to the foregoing, calculations in connection with the definitions,
covenants and other provisions hereof shall utilize accounting principles and
policies in conformity with those used to prepare the Historical Financial
Statements.  Notwithstanding the foregoing, (i) for purposes of determining
compliance with the financial covenants contained in this Agreement, any
election by any Credit Party to measure an item of Indebtedness using fair value
(as permitted by Accounting Standards Codification Section 825-10 or any similar
accounting standard) shall be disregarded and such determination shall be made
as if such election had not been made and (ii) all terms of an accounting or
financial nature used herein shall be construed, and all computations of amounts
and ratios referred to herein shall be made without giving effect to any change
to GAAP occurring after the date hereof as a result of the adoption of any
proposals set forth in the Proposed Accounting Standards Update, Leases (Topic
840), issued by the Financial Accounting Standards Board on August 17, 2010, the
Proposed Accounting Standards Update, Leases (Topic 842), issued by the
Financial Accounting Standards Board on May 16, 2013, or any other proposals
issued by the Financial Accounting Standards Board in connection therewith, in
each case if such change would require treating any lease (or similar
arrangement conveying the right to use) as a capital lease where such lease (or
similar arrangement) was not required to be so treated under GAAP as in effect
on December 31, 2018.  For purposes of determining pro forma compliance with any
financial covenant as of any date prior to the initial test date on which such
financial covenant is to be tested hereunder, the level of any such financial
covenant shall be deemed to be the covenant level for such initial test
date.  Notwithstanding anything to the contrary in this Agreement, for purposes
of determining compliance with any basket, accordion or incremental feature,
test, or condition under any provision of this Agreement or any other Credit
Document, no Credit Party may retroactively divide, classify, re-classify or
deem or otherwise treat a historical transaction as having occurred in reliance
on a basket or exception that was not available at the time of such historical
transaction or if and to the extent that such basket or exception was relied
upon for any later transaction.  When used herein, the term “financial
statements” shall be construed to include all notes and schedules
thereto.  Whenever the terms “Holdings” or “Company” are used in respect of a
financial covenant or a related definition, they shall be construed to mean
“Holdings and its Subsidiaries on a consolidated basis” unless the context
clearly requires otherwise.  Except as otherwise provided therein, this Section
1.2 shall apply equally to each other Credit Document as if fully set forth
therein, mutatis mutandis.

1.3       Interpretation, Etc.  Any of the terms defined herein may, unless the
context otherwise requires, be used in the singular or the plural, depending on
the reference.  References herein to any Section, Appendix, Schedule or Exhibit
shall be to a Section, an Appendix, a Schedule or an Exhibit, as the case may
be, hereof unless otherwise specifically provided.  Any requirement for a
referenced agreement, instrument, certificate or other document to be in
“substantially” the form of an Appendix, Schedule, or Exhibit hereto means that
such referenced document shall be in the form of such Appendix, Schedule, or
Exhibit with such modifications to such form as are approved by Administrative
Agent, and, in the case of any Collateral Document, Collateral Agent, in each
case in such Agent’s sole discretion.  The words “hereof”, “hereunder”,
“hereby”, and words of similar import used in this Agreement refer to this
Agreement as a whole and not to any particular provision of this Agreement.  The
use herein of the words “include” or “including,” when following any general
statement, term or matter, shall not be construed to limit such statement, term
or matter to the specific items or matters set forth immediately following such
word or to similar items or matters, whether or not non-limiting language (such
as “without limitation” or “but not limited to” or words of similar import) is
used with reference thereto, but





54



rather shall be deemed to refer to all other items or matters that fall within
the broadest possible scope of such general statement, term or matter.  The use
herein of the words “continuing”, “continuance”, “existing”, or any words of
similar import or derivatives of any such words in reference to any Event of
Default means that such Event of Default has not been expressly waived in
accordance with Section 10.5. The word “will” shall be construed as having the
same meaning and effect as the word “shall”.  The words “assets” and “property”
shall be construed as having the same meaning and effect and to refer to any and
all tangible and intangible assets and properties of any relevant Person or
Persons.  The terms lease and license shall be construed to include sub-lease
and sub-license.  Whenever the context may require, any pronoun shall be
construed to include the corresponding masculine, feminine, and neuter
forms.  References to Persons include their respective permitted successors and
assigns.  Except as otherwise expressly provided herein, references to statutes,
legislative acts, laws, regulations, and rules shall be deemed to refer to such
statutes, acts, laws, regulations, and rules as in effect from time to time,
including any amendments of the same and any successor statutes, acts, laws,
regulations, and rules, unless any such reference is expressly limited to refer
to any statute, act, law, regulation, or rule “as in effect on” a specified
date.  Except as otherwise expressly provided herein, any reference in or to
this Agreement (including any Appendix, Schedule, or Exhibit hereto), any other
Credit Document, or any other agreement, instrument, or other document shall be
construed to refer to the referenced agreement, instrument, or document as
assigned, amended, restated, supplemented, or otherwise modified from time to
time, in each case in accordance with the express terms of this Agreement and
any other relevant Credit Document unless such reference is expressly limited to
refer to such agreement, instrument, or other document “as in effect on” a
specified date.  Unless otherwise expressly stated, if a Person may not take an
action under this Agreement, then it may not take that action indirectly, or
take any action assisting or supporting any other Person in taking that action
directly or indirectly. “Taking an action indirectly” means taking an action
that is not expressly prohibited for the Person but is intended to have
substantially the same effects as the prohibited action.  Except as otherwise
provided therein, this Section 1.3 shall apply equally to each other Credit
Document as if fully set forth therein, mutatis mutandis.

SECTION 2   LOANS AND LETTERS OF CREDIT

2.1       Term Loans.

(a)        Loan Commitments.  Subject to the terms and conditions hereof, each
Lender severally agrees to make, on the Closing Date, a term loan to Company in
an amount equal to such Lender’s Term Loan Commitment.  The Company may make
only one borrowing under the Term Loan Commitment, which borrowing may only
occur on the Closing Date.   Any amount borrowed under this Section 2.1(a) and
subsequently repaid or prepaid may not be reborrowed.  Subject to Sections
2.11(a) and 2.13, all amounts owed hereunder with respect to the Term Loans
shall be Paid in Full no later than the Term Loan Maturity Date.  Each Lender’s
Term Loan Commitment shall terminate immediately and fully without further
action by any Person upon the funding of such Lender’s Term Loan Commitment on
the Closing Date.

(b)        Borrowing Mechanics for Term Loans.

(i)      Company shall deliver to Administrative Agent a fully executed Funding
Notice no later than three Business Days prior to the Closing Date.  Promptly





55



upon receipt by Administrative Agent of such Funding Notice, Administrative
Agent shall notify each Lender of the proposed borrowing.

(ii)    Each Lender shall make its Term Loan available to Administrative Agent
not later than 12:00 p.m. (New York City time) on the Closing Date, by wire
transfer of same day funds in Dollars, at Administrative Agent’s Principal
Office.  Upon satisfaction or waiver of the conditions precedent specified
herein, Administrative Agent shall make the proceeds of the Term Loans available
to the Company on the Closing Date by causing an amount of same day funds in
Dollars equal to the proceeds of all such Loans received by Administrative Agent
from Lenders to be credited to the accounts designated in writing by Company to
Administrative Agent in the Funding Notice.

2.2       Revolving Loans.

(a)        Revolving Commitments.  During the Revolving Commitment Period,
subject to the terms and conditions hereof, each Lender severally agrees to make
Revolving Loans to Company in an aggregate amount up to but not exceeding such
Lender’s Revolving Commitment; provided, that after giving effect to the making
of any Revolving Loans in no event shall the Total Utilization of Revolving
Commitments exceed the Revolving Commitments then in effect.  Amounts borrowed
pursuant to this Section 2.2(a) may be repaid and reborrowed during the
Revolving Commitment Period.  Each Lender’s Revolving Commitment shall expire on
the Revolving Commitment Termination Date and all Revolving Loans and all other
amounts owed hereunder with respect to the Revolving Loans and the Revolving
Commitments shall be Paid in Full no later than such date.

(b)        Borrowing Mechanics for Revolving Loans.

(i)      Except pursuant to Section 2.3(d), Revolving Loans that are Base Rate
Loans shall be made in an aggregate minimum amount of $100,000 and integral
multiples of $100,000 in excess of that amount, and Revolving Loans that are
LIBO Rate Loans shall be in an aggregate minimum amount of $100,000 and integral
multiples of $100,000 in excess of that amount.

(ii)    Subject to Section 3.2(b), whenever Company desires that Lenders make
Revolving Loans, Company shall deliver to Administrative Agent a fully executed
and delivered Funding Notice no later than 10:00 a.m. (New York City time) at
least three Business Days in advance of the proposed Credit Date in the case of
a LIBO Rate Loan, and at least one Business Day in advance of the proposed
Credit Date in the case of a Revolving Loan that is a Base Rate Loan; provided
that, if such Credit Date is the Closing Date, such Funding Notice may be
delivered on the Closing Date with respect to Base Rate Loans and such period
with respect to LIBO Rate Loans may be shorter than three Business Days if
agreed by Administrative Agent in its sole discretion.  Except as otherwise
provided herein, a Funding Notice for a Revolving Loan that is a LIBO Rate Loan
shall be irrevocable on and after the related Interest Rate Determination Date,
and Company shall be bound to make a borrowing in accordance therewith.





56



(iii)   Notice of receipt of each Funding Notice in respect of Revolving Loans,
together with the amount of each Lender’s Pro Rata Share thereof, if any,
together with the applicable interest rate, will be provided by Administrative
Agent to each applicable Lender with reasonable promptness, but (if
Administrative Agent  received such notice by 10:00 a.m. (New York City time))
not later than 3:00 p.m. (New York City time) on the same day as Administrative
Agent’s receipt of such Notice from Company.

(iv)    Each Lender shall make the amount of its Revolving Loan available to
Administrative Agent not later than 12:00 p.m. (New York City time) on the
applicable Credit Date by wire transfer of same day funds in Dollars, at
Administrative Agent’s Principal Office.  Except as provided herein, upon
satisfaction or waiver of the conditions precedent specified herein,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Company on the applicable Credit Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account as designated in
writing to Administrative Agent on Funding Notice by Company.

(c)        Protective Advances.  Subject to the limitations set forth below, and
whether or not an Event of Default or a Default shall have occurred and be
continuing, Administrative Agent is authorized by Company and the Lenders, from
time to time in Administrative Agent’s sole discretion (but Administrative Agent
shall have absolutely no obligation to), to make Revolving Loans to Company on
behalf of the Revolving Lenders, that Administrative Agent, in its sole
discretion, deems necessary or desirable (i) to preserve or protect the
Collateral, or any portion thereof, (ii) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (iii)
to pay any other amount chargeable to or required to be paid by Company pursuant
to the terms of this Agreement and the other Credit Documents, including
payments of principal, interest, fees and reimbursable expenses (any of such
Loans are in this clause (c) referred to as “Protective Advances”); provided,
that the amount of Revolving Loans plus Protective Advances shall not exceed the
Revolving Commitments then in effect.  Protective Advances may be made even if
the conditions precedent set forth in Section 3 have not been satisfied.   All
Protective Advances shall be Base Rate Loans.  Each Protective Advance shall be
secured by the Liens in favor of Collateral Agent in and to the Collateral and
shall constitute Obligations hereunder. Company shall pay the unpaid principal
amount and all unpaid and accrued interest of each Protective Advance on the
earlier of the Revolving Commitment Termination Date and the date on which
demand for payment is made by Administrative Agent.

2.3       Issuance of Letters of Credit and Purchase of Participations Therein.

(a)        Letters of Credit.  During the Revolving Commitment Period, subject
to the terms and conditions hereof,  Issuing Bank agrees to issue Letters of
Credit at the request of and for the account of Company in the aggregate amount
up to but not exceeding the Letter of Credit Sublimit; provided, (i) each Letter
of Credit shall be denominated in Dollars; (ii) the stated amount of each Letter
of Credit shall not be less than $50,000 or such lesser amount as is acceptable
to Issuing Bank; (iii) after giving effect to such issuance, in no event shall
the Total Utilization of Revolving Commitments exceed the Revolving Commitments
then in effect; (iv) after giving effect to such issuance, in no event shall the
Letter of Credit Usage exceed the Letter of Credit





57



Sublimit then in effect; (v) in no event shall any Letter of Credit have an
expiration date later than the earlier of (1) thirty days prior to the Revolving
Commitment Termination Date, and (2) the date that is one year from the date of
issuance of such Letter of Credit; (vi) in no event shall any Letter of Credit
be issued if the issuance thereof would violate one or more provisions of any
applicable law, rule, or regulation or one or more policies of Issuing Bank
applicable to letters of credit; (vii) each Letter of Credit shall be in form
and substance reasonably satisfactory to Issuing Bank and issued in accordance
with Issuing Bank’s standard operating procedures; and (viii) with respect to
any Letter of Credit to be issued by GSB, such Letter of Credit shall be subject
to the immediately succeeding sentence; provided, Issuing Bank shall not extend
any such Letter of Credit if it has received written notice from Company,
Administrative Agent, or any Lender that an Event of Default has occurred and is
continuing at the time Issuing Bank must elect to allow such extension;
provided,  further, in the event any Lender is a Defaulting Lender, Issuing Bank
shall not be required to issue any Letter of Credit or extend the expiry date or
increase the amount of any outstanding Letter of Credit unless Issuing Bank has
entered into arrangements satisfactory to it and Company to eliminate Issuing
Bank’s risk with respect to the participation in Letters of Credit of the
Defaulting Lender, including by Cash Collateralizing such Defaulting Lender’s
Pro Rata Share of the Letter of Credit Usage in an amount not less than the
Minimum Collateral Amount.  With respect to any Letter of Credit to be issued by
GSB, without the consent of GSB, such Letter of Credit shall (i) have a stated
final expiration date, (ii) not permit the transfer or assignment thereof (or
the right to draw thereunder) without the prior written consent of GSB, (iii)
not permit cancellation thereof without the consent of the beneficiary thereof,
(iv) not be subject to any rules or practices other than the International
Standby Practices 1998, International Chamber of Commerce Publication No. 590 or
such later supplement to or revision thereof as is in effect at the time of
issuance of such Letter of Credit (“ISP”), (v) not cause the aggregate number of
outstanding Letters of Credit issued by GSB under this Agreement at any time to
exceed ten (10), (vi) not have more than one (1) beneficiary, (vii) have been
the subject of a written notice of the Company’s request for issuance thereof
that the Company has given Goldman Sachs Bank USA not less than three (3)
Business Day’s prior to such requested issuance, (viii) not permit reduction of
the amount thereof other than on an annual, quarterly, or monthly basis, (ix)
for purposes of a demand for payment thereunder, require physical presentation
to GSB of an original or copy thereof, together with any amendments thereto, (x)
have attached thereto as an exhibit a form of demand for payment thereunder,
(xi) not permit more than three (3) demands for payment thereunder, and (xii) in
connection with any demand for payment thereunder, not require disbursement of
such payment to the beneficiary thereof within seventy-two hours after such
demand for payment is made.

(b)        Notice of Issuance.  Subject to Section 3.2(b), whenever Company
desires the issuance of a Letter of Credit, it shall deliver to Administrative
Agent and Issuing Bank an Issuance Notice no later than 12:00 p.m. (New York
City time) at least three Business Days, or such shorter period as may be agreed
to by Issuing Bank in any particular instance, in advance of the proposed date
of issuance.  At the request of Issuing Bank, Company shall also complete and
submit to Issuing Bank the standard letter of credit application of Issuing
Bank.  Upon satisfaction or waiver of the conditions set forth in Section 3.2,
Issuing Bank shall issue the requested Letter of Credit in accordance with
Issuing Bank’s standard operating procedures.  Upon the issuance of any Letter
of Credit or amendment to a Letter of Credit, Issuing Bank shall promptly notify
Administrative Agent and each Lender with a Revolving Commitment of such
issuance or amendment, which notice shall be accompanied by a copy of such
Letter of Credit or amendment.





58



(c)        Responsibility of Issuing Bank With Respect to Requests for Drawings
and Payments.  In determining whether to honor any drawing under any Letter of
Credit by the beneficiary thereof, Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit.  As between Company and Issuing Bank,
Company assumes all risks of the acts and omissions of, or misuse of the Letters
of Credit issued by Issuing Bank or any proceeds thereof, by the respective
beneficiaries, transferees, and assignees of proceeds of such Letters of
Credit.  In furtherance and not in limitation of the foregoing, Issuing Bank
shall not be responsible to any Credit Party, any Agent, any Lender, or any
other party hereto for: (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance (or amendment) of any Letter of Credit,
any drawing under any Letter of Credit, or any consent to the amendment or
cancellation of any Letter of Credit, even if such document should in fact prove
to be in any or all respects invalid, insufficient, inaccurate, fraudulent or
forged; (ii) the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign any Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason; (iii) failure of the beneficiary of
any Letter of Credit to comply fully with any conditions required in order to
draw upon such Letter of Credit; (iv) errors, omissions, interruptions or delays
in transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (v) errors in interpretation of
technical terms; (vi) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (vii) the misapplication by the beneficiary, transferee or
assignee of letter of credit proceeds of any Letter of Credit of the proceeds of
any drawing under such Letter of Credit; or (viii) any consequences arising from
causes beyond the control of Issuing Bank, including any Governmental
Acts.  Nothing in the previous sentence shall affect or impair, or prevent the
vesting of, any of Issuing Bank’s rights or powers hereunder.  Without limiting
the foregoing and in furtherance thereof, any action taken or omitted by Issuing
Bank under or in connection with any Letter of Credit or any documents and
certificates delivered thereunder, if taken or omitted in good faith (i.e.,
honesty in fact), shall not give rise to any liability on the part of Issuing
Bank to any Credit Party, any Agent, any Lender, or any other party
hereto.  Notwithstanding anything to the contrary contained in this Section
2.3(c), Company shall retain any and all rights it may have against Issuing Bank
for any liability for direct damages (as opposed to punitive, exemplary,
consequential, or punitive damages) arising solely out of the gross negligence
or willful misconduct of Issuing Bank, as determined by a final non-appealable
judgment of a court of competent jurisdiction.

(d)        Reimbursement by Company of Amounts Drawn or Paid Under Letters of
Credit.  In the event Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall promptly notify Company and Administrative Agent, and
Company shall reimburse Issuing Bank on or before the Business Day immediately
following the date on which such drawing is honored (the “Reimbursement Date”)
in an amount in Dollars and in same day funds equal to the amount of such
honored drawing; provided, anything contained herein to the contrary
notwithstanding, (i) unless Company shall have notified Administrative Agent and
Issuing Bank prior to 10:00 a.m. (New York City time) on the date such drawing
is honored that Company intends to reimburse Issuing Bank for the amount of such
honored drawing with funds other than the proceeds of Revolving Loans, Company
shall be deemed to have given a timely Funding Notice to Administrative Agent
requesting Lenders with Revolving Commitments to make Revolving





59



Loans that are Base Rate Loans on the Reimbursement Date in an amount in Dollars
equal to the amount of such honored drawing, and (ii) subject to satisfaction or
waiver of the conditions specified in Section 3.2, Lenders with Revolving
Commitments shall, on the Reimbursement Date, make Revolving Loans that are Base
Rate Loans in the amount of such honored drawing, the proceeds of which shall be
applied directly by Administrative Agent to reimburse Issuing Bank for the
amount of such honored drawing; and provided further, if for any reason proceeds
of Revolving Loans are not received by Issuing Bank on the Reimbursement Date in
an amount equal to the amount of such honored drawing, Company shall reimburse
Issuing Bank, on demand, in an amount in same day funds equal to the excess of
the amount of such honored drawing over the aggregate amount of such Revolving
Loans, if any, the proceeds of which are so received.  Nothing in this Section
2.3(d) shall be deemed to relieve any Lender from its obligation to make
Revolving Loans on the terms and conditions set forth herein, and Company shall
retain any and all rights it may have against any Lender resulting from the
failure of such Lender to make such Revolving Loans under this Section 2.3(d).

(e)        Lenders’ Purchase of Participations in Letters of
Credit.  Immediately upon the issuance of each Letter of Credit, each Lender
having a Revolving Commitment shall be deemed to have purchased, and hereby
agrees to irrevocably purchase, from Issuing Bank a participation in such Letter
of Credit and any drawings honored thereunder in an amount equal to such
Lender’s Pro Rata Share (with respect to the Revolving Commitments) of the
maximum amount that is or at any time may become available to be drawn
thereunder.  In the event that Company shall fail for any reason to reimburse
Issuing Bank as provided in Section 2.3(d), Issuing Bank shall promptly notify
each Lender with a Revolving Commitment of the unreimbursed amount of such
honored drawing and of such Lender’s respective participation therein based on
such Lender’s Pro Rata Share of the Revolving Commitments.  Each Lender with a
Revolving Commitment shall make available to Issuing Bank an amount equal to its
respective participation, in Dollars and in same day funds, at the office of
Issuing Bank specified in such notice, not later than 12:00 p.m. (New York City
time) on the first business day (under the laws of the jurisdiction in which
such office of Issuing Bank is located) after the date on which it is so
notified by Issuing Bank.  In the event that any Lender with a Revolving
Commitment fails to make available to Issuing Bank on such business day the
amount of such Lender’s participation in such Letter of Credit as provided in
this Section 2.3(e), Issuing Bank shall be entitled to recover such amount on
demand from such Lender together with interest thereon for three Business Days
at the rate customarily used by Issuing Bank for the correction of errors among
banks and thereafter at the Base Rate.  Nothing in this Section 2.3(e) shall be
deemed to prejudice the right of any Lender with a Revolving Commitment to
recover from Issuing Bank any amounts made available by such Lender to Issuing
Bank pursuant to this Section 2.3(e) in the event that it is determined by a
final non-appealable judgment of a court of competent jurisdiction that the
payment with respect to a Letter of Credit in respect of which payment was made
by such Lender constituted gross negligence or willful misconduct on the part of
Issuing Bank. In the event Issuing Bank shall have been reimbursed by other
Lenders pursuant to this Section 2.3(e) for all or any portion of any drawing
honored by Issuing Bank under a Letter of Credit, such Issuing Bank shall
distribute to each Lender that has paid all amounts payable by it under this
Section 2.3(e) with respect to such honored drawing such Lender’s Pro Rata Share
of all payments subsequently received by Issuing Bank from Company in
reimbursement of such honored drawing when such payments are received.  Any such
distribution shall be made to a Lender at its primary address set forth below
its name on Appendix B or at such other address as such Lender may request.





60



(f)        Obligations Absolute.  The obligation of Company to reimburse Issuing
Bank for drawings honored under the Letters of Credit issued by it and to repay
any Revolving Loans made by Lenders pursuant to Section 2.3(d) and the
obligations of Lenders under Section 2.3(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set‑off, defense or other right that Company or any Lender may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons for whom any such transferee may be acting), Issuing Bank, Lender or any
other Person or, in the case of a Lender, against Company, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between Company or one of its Subsidiaries
and the beneficiary for which any Letter of Credit was procured); (iii) any
draft or other document presented under any Letter of Credit proving to be
forged, fraudulent, invalid or insufficient in any respect or any statement
therein being untrue or inaccurate in any respect; (iv) payment by Issuing Bank
under any Letter of Credit against presentation of a draft or other document
that does not substantially comply with the terms of such Letter of Credit; (v)
any adverse change in the business, operations, properties, assets, condition
(financial or otherwise) or prospects of Holdings or any of its Subsidiaries;
(vi) any breach hereof or any other Credit Document by any party thereto; (vii)
any other circumstance or happening whatsoever, whether or not similar to any of
the foregoing; or (viii) the fact that an Event of Default or a Default shall
have occurred and be continuing; provided, in each case, that payment by Issuing
Bank under the applicable Letter of Credit shall not have constituted gross
negligence or willful misconduct of Issuing Bank under the circumstances in
question, as determined by a final non-appealable judgment of a court of
competent jurisdiction.

(g)        Indemnification.  Without duplication of any obligation of Company
under Section 10.2 or 10.3, in addition to amounts payable as provided herein,
Company hereby agrees to protect, indemnify, pay and save harmless Issuing Bank
from and against any and all claims, demands, liabilities, damages, losses,
costs, charges and expenses (including reasonable fees, expenses and
disbursements of counsel and allocated costs of internal counsel) that Issuing
Bank may incur or be subject to as a consequence, direct or indirect, of (i) the
issuance of any Letter of Credit by Issuing Bank, other than as a result of (1)
the gross negligence or willful misconduct of Issuing Bank, as determined by a
final non-appealable judgment of a court of competent jurisdiction, or (2) the
wrongful dishonor by Issuing Bank of a proper demand for payment made under any
Letter of Credit issued by it, or (ii) the failure of Issuing Bank to honor a
drawing under any such Letter of Credit as a result of any Governmental Act.

(h)        Resignation and Removal of Issuing Bank.  An Issuing Bank may resign
as Issuing Bank upon sixty days prior written notice to Administrative Agent,
Lenders and Company.  An Issuing Bank may be replaced at any time by written
agreement among Company, Administrative Agent, the replaced Issuing Bank
(provided that the replaced Issuing Bank shall not be required to execute or
deliver any written agreement if the replaced Issuing Bank has no Letters of
Credit or reimbursement obligations with respect thereto outstanding; provided,
further, that Company shall promptly notify Issuing Bank upon the execution and
delivery of any such written agreement by the parties thereto) and the successor
Issuing Bank.  Administrative Agent shall notify the Lenders of any such
replacement of such Issuing Bank.  At the time any such replacement or
resignation shall become effective, Company shall (A) pay all unpaid fees and





61



other amounts accrued for the account of the replaced Issuing Bank and (B) Cash
Collateralize or replace any existing Letters of Credit or cause a bank or other
financial institution acceptable to the replaced Issuing Bank to issue backstop
letters of credit (naming the replaced Issuing Bank as the beneficiary thereof
and otherwise in form and substance satisfactory to the replaced Issuing Bank)
in respect of existing Letters of Credit, in each case on terms satisfactory to
the replaced Issuing Bank.  From and after the effective date of any such
replacement or resignation, (i) any successor Issuing Bank shall have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Bank” shall be deemed to refer to such successor or to any previous
Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require.  After the replacement or resignation of an Issuing Bank
hereunder, the replaced Issuing Bank shall remain a party hereto to the extent
that Letters of Credit issued by it remain outstanding and shall continue to
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement or
resignation, but shall not be required to issue additional Letters of Credit.

2.4       Pro Rata Shares; Availability of Funds.

(a)        Pro Rata Shares.  All Loans shall be made, and all participations
purchased, by Lenders simultaneously and proportionately to their respective Pro
Rata Shares, it being understood that no Lender shall be responsible for any
default by any other Lender in such other Lender’s obligation to make a Loan
requested hereunder or purchase a participation required hereby nor shall any
Term Loan Commitment or any Revolving Commitment of any Lender be increased or
decreased as a result of a default by any other Lender in such other Lender’s
obligation to make a Loan requested hereunder or purchase a participation
required hereby.

(b)        Availability of Funds.  Unless Administrative Agent shall have been
notified by any Lender prior to the applicable Credit Date that such Lender does
not intend to make available to Administrative Agent the amount of such Lender’s
Loan requested on such Credit Date, Administrative Agent may assume that such
Lender has made such amount available to Administrative Agent on such Credit
Date and Administrative Agent may, in its sole discretion, but shall not be
obligated to, make available to Company a corresponding amount on such Credit
Date.  If such corresponding amount is not in fact made available to
Administrative Agent by such Lender, Administrative Agent shall be entitled to
recover such corresponding amount on demand from such Lender together with
interest thereon, for each day from such Credit Date until the date such amount
is paid to Administrative Agent, at the customary rate set by Administrative
Agent for the correction of errors among banks for three Business Days and
thereafter at the Base Rate.  In the event that (i) Administrative Agent
declines to make a requested amount available to Company until such time as all
applicable Lenders have made payment to Administrative Agent, (ii) a Lender
fails to fund to Administrative Agent all or any portion of the Loans required
to be funded by such Lender hereunder prior to the time specified in this
Agreement, and (iii) such Lender’s failure results in Administrative Agent
failing to make a corresponding amount available to Company on the Credit Date,
at Administrative Agent’s option, such Lender shall not receive interest
hereunder with respect to the requested amount of such Lender’s Loans for the
period commencing with the time specified in this Agreement for receipt of
payment by Company through and including the time of Company’s receipt of the
requested amount.  If such Lender does not pay such corresponding amount
forthwith upon Administrative Agent’s demand therefor,





62



Administrative Agent shall promptly notify Company and Company shall immediately
pay such corresponding amount to Administrative Agent together with interest
thereon, for each day from such Credit Date until the date such amount is paid
to Administrative Agent, at the rate payable hereunder for Base Rate Loans for
such Class of Loans.  Nothing in this Section 2.4(b) shall be deemed to relieve
any Lender from its obligation to fulfill its Term Loan Commitments and
Revolving Commitments hereunder or to prejudice any rights that Company may have
against any Lender as a result of any default by such Lender hereunder.

2.5       Use of Proceeds.  The proceeds of the Term Loans and the Revolving
Loans, if any, made on the Closing Date shall be applied by Company to finance
the purchase price for the Closing Date Acquisition, to refinance Existing
Indebtedness and to pay Transaction Costs. The proceeds of the Revolving Loans
and Letters of Credit made after the Closing Date shall be applied by Company
for working capital and general corporate purposes of Holdings and its
Subsidiaries, excluding Restricted Junior Payments and prepayments of the Term
Loans or other long-term Indebtedness for borrowed money.  Letters of Credit
shall be used by Company for working capital and general corporate purposes of
Holdings and its Subsidiaries and may not be issued to any Credit Party or any
of its Affiliates without the approval of Administrative Agent in its sole
discretion. Notwithstanding anything to the contrary in this Agreement, no
Credit Extension or proceeds thereof may be used in any manner that conflicts
with Section 4.18(b) or Section 4.26(a).

2.6       Evidence of Debt; Register; Lenders’ Books and Records; Notes.

(a)        Lenders’ Evidence of Debt.  Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Company to
such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof.  Any such recordation shall be conclusive and
binding on Company, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Lender’s Revolving Commitments or Company’s Obligations in respect of any
applicable Loans; and provided further, in the event of any inconsistency
between the Register and any Lender’s records, the recordations in the Register
shall govern.

(b)        Register.  Administrative Agent (or an agent or sub-agent appointed
by it) shall maintain at its Principal Office a register for the recordation of
the names and addresses of Lenders and the Revolving Commitments of, and
principal amounts (and stated interest) of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The Register
shall be available for inspection by Company or any Lender (with respect to (i)
any entry relating to such Lender’s Loans, and (ii) the identity of the other
Lenders (but not any information with respect to such other Lenders’ Loans)) at
any reasonable time and from time to time upon reasonable prior
notice.  Administrative Agent shall record, or shall cause to be recorded, in
the Register the Revolving Commitments and the Loans in accordance with the
provisions of Section 10.6, and each repayment or prepayment in respect of the
principal amount of the Loans, and any such recordation shall be conclusive and
binding on Company and each Lender, absent manifest error; provided, failure to
make any such recordation, or any error in such recordation, shall not affect
any Lender’s Revolving Commitments or Company’s Obligations in respect of any
Loan.  Company hereby designates Administrative Agent to serve as Company’s
non-fiduciary agent solely for purposes of maintaining the Register as provided
in this Section 2.6, and Company hereby agrees that, to the extent
Administrative Agent serves in such capacity, Administrative





63



Agent and its officers, Directors, employees, agents, sub-agents, and affiliates
shall constitute “Indemnitees.”

(c)        Promissory Notes.  If so requested by any Lender by written notice to
Company (with a copy to Administrative Agent) at least two Business Days prior
to the Closing Date, or at any time thereafter, Company shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
10.6) on the Closing Date (or, if such notice is delivered after the Closing
Date, promptly after Company’s receipt of such notice) a promissory note or
notes, in form and substance reasonably acceptable to Administrative Agent, to
evidence such Lender’s Term Loan or Revolving Loan, as the case may be.

2.7       Interest on Loans and Letter of Credit Disbursements.

(a)        Except as otherwise set forth herein, each Class of Loan shall bear
interest on the unpaid principal amount thereof from the date made through
repayment (whether by acceleration or otherwise) thereof as follows:

(i)      if a Base Rate Loan, at the Base Rate plus the Applicable Margin; or

(ii)    if a LIBO Rate Loan, at the Adjusted LIBO Rate plus the Applicable
Margin.

(b)        The basis for determining the rate of interest with respect to any
Loan, and the Interest Period with respect to any LIBO Rate Loan, shall be
selected by Company and notified to Administrative Agent and Lenders pursuant to
the applicable Funding Notice or Conversion/Continuation Notice, as the case may
be.

(c)        In connection with LIBO Rate Loans there shall be no more than five
Interest Periods outstanding at any time.  In the event Company fails to specify
between a Base Rate Loan or a LIBO Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, such Loan (if outstanding as a LIBO Rate Loan)
will be automatically converted into a Base Rate Loan on the last day of the
then‑current Interest Period for such Loan (or if outstanding as a Base Rate
Loan will remain as, or (if not then outstanding) will be made as, a Base Rate
Loan).  In the event Company fails to specify an Interest Period for any LIBO
Rate Loan in the applicable Funding Notice or Conversion/Continuation Notice,
Company shall be deemed to have selected an Interest Period of one month.  As
soon as practicable after 10:00 a.m. (New York City time) on each Interest Rate
Determination Date, Administrative Agent shall determine (which determination
shall, absent manifest error, be final, conclusive and binding upon all parties)
the interest rate that shall apply to the LIBO Rate Loans for which an interest
rate is then being determined for the applicable Interest Period and will
promptly give notice thereof to Company and each Lender.

(d)        Interest payable pursuant to Section 2.7(a) shall be computed on the
basis of a three hundred sixty‑day year, in each case for the actual number of
days elapsed in the period during which it accrues.  In computing interest on
any Loan, the date of the making of such Loan or the first day of an Interest
Period applicable to such Loan or with respect to a Base Rate Loan





64



being converted from a LIBO Rate Loan, the date of conversion of such LIBO Rate
Loan to such Base Rate Loan, as the case may be, shall be included, and the date
of payment of such Loan or the expiration date of an Interest Period applicable
to such Loan or, with respect to a Base Rate Loan being converted to a LIBO Rate
Loan, the date of conversion of such Base Rate Loan to such LIBO Rate Loan, as
the case may be, shall be excluded; provided, if a Loan is repaid on the same
day on which it is made, one day’s interest shall be paid on that Loan.

(e)        Except as otherwise set forth herein, interest on each Loan (i) shall
accrue on a daily basis and shall be payable in arrears on each Interest Payment
Date with respect to interest accrued on and to each such Interest Payment Date;
(ii) shall accrue on a daily basis and shall be payable in arrears upon any
prepayment of that Loan, whether voluntary or mandatory, to the extent accrued
on the amount being prepaid; (iii) shall accrue on a daily basis and shall be
payable in arrears at maturity of the Loans, including final maturity of the
Loans; and (iv) shall be payable in cash.

(f)        Company agrees to pay to Issuing Bank, with respect to drawings
honored under any Letter of Credit, interest on the amount paid by Issuing Bank
in respect of each such honored drawing from the date such drawing is honored to
but excluding the date such amount is reimbursed by or on behalf of Company at a
rate equal to (i) for the period from the date such drawing is honored to but
excluding the applicable Reimbursement Date, the rate of interest otherwise
payable hereunder with respect to Revolving Loans that are Base Rate Loans, and
(ii) thereafter, a rate that is the lesser of (y) two percent per annum in
excess of the rate of interest otherwise payable hereunder with respect to
Revolving Loans that are Base Rate Loans, and (z) the Highest Lawful Rate.

(g)        Interest payable pursuant to Section 2.7(f) shall be computed on the
basis of a three hundred sixty‑day year for the actual number of days elapsed in
the period during which it accrues, and shall be payable on demand or, if no
demand is made, on the date on which the related drawing under a Letter of
Credit is reimbursed in full.  In the event Issuing Bank shall have been
reimbursed by Lenders for all or any portion of such honored drawing, Issuing
Bank shall distribute to each Lender that has paid all amounts payable by it
under Section 2.3(e) with respect to such honored drawing such Lender’s Pro Rata
Share of any interest received by Issuing Bank in respect of that portion of
such honored drawing so reimbursed by Lenders for the period from the date on
which Issuing Bank was so reimbursed by Lenders to but excluding the date on
which such portion of such honored drawing is reimbursed by Company.

2.8       Conversion/Continuation.

(a)        Subject to Section 2.17 and so long as no Default or Event of Default
shall have occurred and then be continuing, Company shall have the option:

(i)      to convert at any time all or any part of any Term Loan or Revolving
Loan equal to $250,000 and integral multiples of $100,000 in excess of that
amount from one Type of Loan to another Type of Loan; provided, a LIBO Rate Loan
may only be converted on the expiration of the Interest Period applicable to
such LIBO Rate Loan unless the Company shall pay all amounts due under Section
2.17 in connection with any such conversion; or





65



(ii)    upon the expiration of any Interest Period applicable to any LIBO Rate
Loan, to continue all or any portion of such Loan equal to $250,000 and integral
multiples of $100,000 in excess of that amount as a LIBO Rate Loan.

(b)        Subject to Section 3.2(b), Company shall deliver a
Conversion/Continuation Notice to Administrative Agent no later than 10:00 a.m.
(New York City time) at least one Business Day in advance of the proposed
conversion date (in the case of a conversion to a Base Rate Loan) and at least
three Business Days in advance of the proposed conversion/continuation date (in
the case of a conversion to, or a continuation of, a LIBO Rate Loan).  Except as
otherwise provided herein, a Conversion/Continuation Notice for conversion to,
or continuation of, any LIBO Rate Loans  shall be irrevocable on and after the
related Interest Rate Determination Date, and Company shall be bound to effect a
conversion or continuation in accordance therewith.  If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then, for that day, such Loan shall be a Base Rate Loan.

2.9       Default Interest.  Upon the occurrence and during the continuance of
an Event of Default, the principal amount of all Loans outstanding and, to the
extent permitted by applicable law, any interest payments on the Loans or any
fees or other amounts owed hereunder, shall thereafter bear interest (including
post‑petition interest in any proceeding under any Debtor Relief Laws) payable
on demand at a rate that is two percent per annum in excess of the interest rate
otherwise payable hereunder with respect to the applicable Loans (or, in the
case of any such fees and other amounts, at a rate that is two percent per annum
in excess of the interest rate otherwise payable hereunder for Base Rate Loans);
provided, any LIBO Rate Loans (a) may be converted to Base Rate Loans at the
revocable election of Administrative Agent at any time after the occurrence of
such Event of Default (irrespective of whether the Interest Period in effect at
the time of such conversion has expired), and (b) unless Requisite Lenders
otherwise consent in writing that LIBO Rate Loans are available, will
automatically be converted to Base Rate Loans upon the expiration of the
Interest Period in effect at the time any such increase in the interest rate is
effective, and in each case thereupon shall become Base Rate Loans and shall
thereafter bear interest payable upon demand at a rate that is two percent per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans.  Payment or acceptance of (i) the increased rates of interest provided
for in this Section 2.9 or (ii) any amount of interest that is less than the
amount due, in each case is not a permitted alternative to timely payment and
shall not constitute a waiver of any Event of Default or otherwise prejudice or
limit any rights or remedies of Administrative Agent or any Lender.

2.10     Fees.

(a)        Company agrees to pay to Lenders having Revolving Exposure:

(i)      commitment fees equal to (1) the average of the daily difference
between (a) the Revolving Commitments, and (b) the Total Utilization of
Revolving Commitments, times (2) one-half of one percent (0.50%) per annum; and





66



(ii)    letter of credit fees equal to (1) the Applicable Margin for Revolving
Loans that are LIBO Rate Loans, times (2) the average aggregate daily maximum
amount available to be drawn under all such Letters of Credit (regardless of
whether any conditions for drawing could then be met and determined as of the
close of business on any date of determination).

All fees referred to in this Section 2.10(a) shall be paid to Administrative
Agent as set forth in Section 2.15(a) and upon receipt, Administrative Agent
shall promptly distribute to each Lender its Pro Rata Share thereof.

(b)        Company agrees to pay directly to Issuing Bank, for its own account,
the following fees:

(i)      a fronting fee equal to one-quarter of one percent (0.250%), per annum,
times the average aggregate daily maximum amount available to be drawn under all
Letters of Credit (determined as of the close of business on any date of
determination); and

(ii)    such documentary and processing charges for any issuance, amendment,
transfer or payment of a Letter of Credit as are in accordance with Issuing
Bank’s standard schedule for such charges and as in effect at the time of such
issuance, amendment, transfer or payment, as the case may be.

(c)        All fees referred to in Section 2.10(a) and 2.10(b)(i) shall be
calculated on the basis of a three hundred sixty‑day year and the actual number
of days elapsed and shall be payable monthly in arrears on the last day of each
month during the Revolving Commitment Period, commencing on the first such date
to occur after the Closing Date, and on the Revolving Commitment Termination
Date.

(d)        In addition to any of the foregoing fees, Company agrees to pay to
Agents such other fees in the amounts and at the times separately agreed upon,
including the fees set forth in the Fee Letter.

2.11     Scheduled Payments.

(a)        Scheduled Installments: The principal amounts of the Term Loans shall
be repaid in consecutive calendar quarterly installments of $120,000 (each such
payment, an “Installment”) on the last day of each calendar quarter (each, an
“Installment Date”), commencing December 31, 2019, with a final installment
equal to the aggregate outstanding





67



principal amount of the Term Loans, together with all other amounts owed
hereunder with respect thereto, to be paid on the Term Loan Maturity Date.

(b)        All Revolving Loans, together with all other amounts owed hereunder
with respect to any Revolving Commitments or Revolving Loans, shall be Paid in
Full on the Revolving Commitment Termination Date.

2.12     Voluntary Prepayments/Commitment Reductions.

(a)        Voluntary Prepayments.

(i)      Any time and from time to time:

(1)        with respect to Base Rate Loans, Company may prepay any such Loans on
any Business Day in whole or in part, in an aggregate minimum amount of $250,000
and integral multiples of $100,000 in excess of that amount; and

(2)        with respect to LIBO Rate Loans, Company may prepay any such Loans on
any Business Day in whole or in part (together with any amounts due pursuant to
Section 2.17(d)) in an aggregate minimum amount of $250,000 and integral
multiples of $100,000 in excess of that amount.

(ii)    All such prepayments shall be made:

(1)        upon not less than one Business Day’s prior written or telephonic
notice in the case of Base Rate Loans; and

(2)        upon not less than three Business Days’ prior written or telephonic
notice in the case of LIBO Rate Loans,

in each case given to Administrative Agent by 12:00 p.m. (New York City time) on
the date required and, if given by telephone, promptly confirmed in writing to
Administrative Agent (and Administrative Agent will promptly transmit such
written notice for Term Loans or Revolving Loans, as the case may be, to each
Lender).  Upon the giving of any such notice, the principal amount of the Loans
specified in such notice shall become due and payable on the prepayment date
specified therein.  Any such voluntary prepayment shall be applied as specified
in Section 2.14(a) with respect to Revolving Loans and Section 2.14(b) with
respect to Term Loans.

(b)        Voluntary Commitment Reductions.

(i)      Company may, upon not less than three Business Days’ prior written or
telephonic notice confirmed in writing to Administrative Agent (which original
written notice Administrative Agent will promptly transmit to each applicable
Lender), at any time and from time to time terminate in whole or permanently
reduce in part the Revolving Commitments in an amount up to the amount by which
the Revolving Commitments exceed the Total Utilization of Revolving Commitments
at the time of such proposed termination or reduction; provided, any such
partial reduction of the





68



Revolving Commitments shall be in an aggregate minimum amount of $250,000 and
integral multiples of $100,000 in excess of that amount.

(ii)    Company’s notice to Administrative Agent shall be irrevocable (unless
otherwise agreed to by Administrative Agent in its sole discretion) and shall
designate the date (which shall be a Business Day) of such termination or
reduction and the amount of any partial reduction, and such termination or
reduction of the Revolving Commitments shall be effective on the date specified
in Company’s notice and shall reduce the Revolving Commitment of each Lender
proportionately to its Pro Rata Share thereof.

(c)        Partial Payments or Reductions.  Notwithstanding anything in this
Section 2.12 to the contrary, Company shall not partially prepay any Term Loan
and/or partially reduce any Revolving Commitment or Term Loan Commitment unless
(x) the sum of (1) the aggregate amount of the remaining Revolving Commitments,
plus (2) the aggregate remaining unused Term Loan Commitments, plus (3) the
remaining outstanding principal amount of the Term Loans is equal to at least
twenty-five percent (25%) of (y) the sum of (1) the aggregate amount of the
Revolving Commitments as of the Closing Date, plus (2) the aggregate principal
amount of the Term Loans that have been funded pursuant to the Term Loan
Commitments, plus (3) the initial stated principal amount of the Term Loan
Commitments as of the Closing Date immediately prior to any funding thereof on
the Closing Date to the extent such Term Loan Commitments have not been used.

2.13     Mandatory Prepayments/Commitment Reductions.

(a)        Asset Sales.  No later than the first Business Day following the date
of receipt by any Credit Party or any of its Subsidiaries of any Net Asset Sale
Proceeds (it being understood that such Net Asset Sale Proceeds shall be
deposited into a Controlled Account on the same Business Day as receipt
thereof), Company shall prepay the Loans and/or the Revolving Commitments shall
be permanently reduced as set forth in Section 2.14(b) in an aggregate amount
equal to such Net Asset Sale Proceeds; provided, that (i) so long as no Default
or Event of Default shall have occurred and be continuing, and (ii) to the
extent that aggregate Net Asset Sale Proceeds from the Closing Date through the
applicable date of determination do not exceed $250,000 in any twelve
consecutive month period, upon delivery of a written notice to Administrative
Agent, Company shall have the option, directly or through one or more
Subsidiaries, to invest Net Asset Sale Proceeds (the “Asset Sale Reinvestment
Amounts”) in long-term productive assets of the general type used in the
business of Company if such assets are purchased or constructed within one
hundred eighty (180) days following receipt of such Net Asset Sale Proceeds (and
so long as any such individual or aggregate investment in the amount of $250,000
or more in any twelve consecutive month period has been consented to by
Administrative Agent and Required Lenders); provided further, pending any such
reinvestment all Asset Sale Reinvestment Amounts shall be applied to prepay
Revolving Loans to the extent then outstanding (without a reduction in Revolving
Commitments) and, to the extent such Asset Sale Reinvestment Amounts exceed the
amount required to prepay all such Revolving Loans, the balance thereof shall,
if requested by Administrative Agent, be held at all times prior to such
reinvestment, in an escrow account in form and substance reasonably acceptable
to Administrative Agent.   Notwithstanding the foregoing, with respect to the
Las Vegas Termination Payments, the Company shall be required to prepay the





69



Obligations by an amount equal to the Las Vegas Excess Termination Payments in
accordance with Section 2.14(b) (in lieu of reinvestment), unless the Company
has notified the Administrative Agent, in writing and prior to 30 days after
receipt by Holdings or its Subsidiaries of any Las Vegas Termination Payments,
of the specific investment into which such Las Vegas Excess Termination Payments
shall be re-invested, in which case, the Las Vegas Excess Termination Payments
may be reinvested in accordance with this Section 2.13(a) in such designated
specific investment (or applied to prepay the Obligations in accordance with
this Section 2.13(a)).  In the event that the Asset Sale Reinvestment Amounts
are not reinvested by Company prior to the earlier of (i) the last day of such
one hundred eighty (180) day period, and (ii) the date of the occurrence of an
Event of Default, Administrative Agent shall apply such Asset Sale Reinvestment
Amounts to the Obligations as set forth in Section 2.14(b).

(b)        Insurance/Condemnation Proceeds.  No later than the first Business
Day following the date of receipt by any Credit Party or any of its
Subsidiaries, or Administrative Agent as lender loss payee, of any Net
Insurance/Condemnation Proceeds (it being understood that such Net
Insurance/Condemnation Proceeds shall be deposited into a Controlled Account on
the same Business Day as receipt thereof), Company shall prepay the Loans and/or
the Revolving Commitments shall be permanently reduced as set forth in Section
2.14(b) in an aggregate amount equal to such Net Insurance/Condemnation
Proceeds; provided, (i) so long as no Default or Event of Default shall have
occurred and be continuing, and (ii) to the extent that aggregate Net
Insurance/Condemnation Proceeds from the Closing Date through the applicable
date of determination do not exceed $250,000 in any twelve consecutive month
period (such amounts, the “Insurance/Condemnation Reinvestments Amounts”),
Company shall have the option, directly or through one or more of its
Subsidiaries to invest such Insurance/Condemnation Reinvestment Amounts within
one hundred eighty days of receipt thereof (the “Insurance/Condemnation
Reinvestment Period”) in long term productive assets of the general type used in
the business of Company and its Subsidiaries, which investment may include the
repair, restoration or replacement of the relevant assets in respect of which
such Net Insurance/Condemnation Proceeds were received; provided further,
pending any such investment all such Insurance/Condemnation Reinvestment
Amounts, as the case may be, shall be applied to prepay Revolving Loans to the
extent outstanding (without a reduction in Revolving Commitments) and, to the
extent such Insurance/Condemnation Reinvestment Amounts exceed the amount
required to prepay all such Revolving Loans, the balance thereof shall, if
requested by Administrative Agent, be held at all times prior to such
reinvestment, in an escrow account in form and substance reasonably acceptable
to Administrative Agent.  In the event that such Insurance/Condemnation
Reinvestment Amounts are not reinvested by Company prior to the earlier of (i)
the expiration of the applicable Insurance/Condemnation Reinvestment Period, and
(ii) the occurrence of an Event of Default, then, at such time, an Event of
Default shall be deemed to have occurred and be continuing under this Section
2.13(b) until a prepayment is made (or any such escrow is applied by
Administrative Agent as a prepayment) in an amount equal to such
Insurance/Condemnation Reinvestment Amounts that have not been so reinvested.

(c)        Issuance of Equity Securities.  On the date of receipt by any Credit
Party or any of its Subsidiaries of any Net Equity Proceeds from any Person
other than a Credit Party (it being understood that any such Net Equity Proceeds
shall be deposited into a Controlled Account on the same Business Day as receipt
thereof), excluding any such Net Equity Proceeds used for purposes approved in
writing by Administrative Agent in its sole discretion, Company shall prepay





70



the Loans and/or the Revolving Commitments shall be permanently reduced as set
forth in Section 2.14(b)  in an aggregate amount equal to 100% of such Net
Equity Proceeds.

(d)        Issuance of Debt.  On the date of receipt by any Credit Party or any
of its Subsidiaries of any Cash proceeds (it being understood that any such Cash
proceeds shall be deposited into a Controlled Account on the same Business Day
as receipt thereof) from the incurrence of any Indebtedness of any Credit Party
or any of its Subsidiaries, excluding any Cash proceeds received with respect to
any Indebtedness permitted to be incurred pursuant to Section 6.1, Company shall
prepay the Loans and/or the Revolving Commitments shall be permanently reduced
as set forth in Section 2.14(b) in an aggregate amount equal to 100% of such
proceeds, net of underwriting discounts and commissions and other reasonable
costs and expenses associated therewith, in each case, paid to non-Affiliates,
including reasonable legal fees and expenses.

(e)        Consolidated Excess Cash Flow.  In the event that there shall be
Consolidated Excess Cash Flow for any Fiscal Year (commencing with Fiscal Year
December 31, 2020), the Company shall, no later than the date required for
delivery of annual financial statements with respect to the such Fiscal Year
pursuant to Section 5.1(c), prepay the Loans and/or the Revolving Commitments
shall be permanently reduced as set forth in Section 2.14(b) in an aggregate
amount equal to the Excess Cash Flow Percentage of such Consolidated Excess Cash
Flow as of the last day of such Fiscal Year.  Any amounts prepaid pursuant to
this Section 2.13(e) with respect to any Fiscal Year in excess of the amounts
required pursuant to the immediately preceding sentence shall be treated as
voluntary prepayments made pursuant to Section 2.12(a).

(f)        Extraordinary Receipts.  On the date of receipt by Holdings or any of
its Subsidiaries of any Extraordinary Receipts (it being understood that such
Extraordinary Receipts shall be deposited in a Controlled Account on the same
Business Day as receipt thereof), Company shall prepay Loans and/or Revolving
Commitments shall be reduced as set forth in Section 2.14(b) in the amount of
such Extraordinary Receipts.

(g)        Revolving Loans.  Company shall from time to time prepay the
Revolving Loans to the extent necessary so that the Total Utilization of
Revolving Commitments shall not at any time exceed the Revolving Commitments
then in effect.

(h)        Prepayment of Excess Outstanding Amounts.  Concurrently with the
delivery of the financial statements pursuant to Section 5.1(a), Company shall
prepay Loans in an aggregate amount equal to 100% of the amount by which (x) the
Consolidated Total Debt as of the date of such financial statements, exceeds (y)
Consolidated Adjusted EBITDA for the twelve month period ending on the last day
of fiscal month for which such financial statements were prepared, multiplied by
the most recently applicable maximum Leverage Ratio set forth in Section 6.8(b).

(i)         Las Vegas Management Agreement Termination.  Within one Business Day
after receipt by Holdings or its Subsidiaries of any Las Vegas Termination
Payments, Company shall prepay Loans in an aggregate amount equal to the amount
necessary to cause the Leverage Ratio on the date of receipt by Holdings or its
Subsidiaries of notice of termination of the Las Vegas Management Agreement,
measured after giving pro forma effect to the termination thereof (and the
exclusion of such revenue and related expenses from Consolidated EBITDA) not to





71



exceed the Leverage Ratio of such date measured immediately prior to giving
effect to the termination of the Las Vegas Management Agreement or this required
prepayment.

(j)         Prepayment Certificate.  Concurrently with any prepayment of the
Loans and/or reduction of the Revolving Commitments pursuant to Sections 2.13(a)
through 2.13(i), Company shall deliver to Administrative Agent a certificate of
a Chief Financial Officer demonstrating the calculation of the amount of the
applicable net proceeds or Consolidated Excess Cash Flow and compensation owing
to Lenders under any of the Credit Documents, if any, as the case may be.  In
the event that Company shall subsequently determine that the actual amount
received exceeded the amount set forth in such certificate, Company shall
promptly make an additional prepayment of the Loans and/or the Revolving
Commitments shall be permanently reduced in an amount equal to such excess, and
Company shall concurrently therewith deliver to Administrative Agent a
certificate of a Chief Financial Officer demonstrating the derivation of such
excess.

2.14     Application of Prepayments/Reductions.

(a)        Application of Voluntary Prepayments of Revolving Loans.  Any
prepayment of any Revolving Loan pursuant to Section 2.12 shall be applied to
repay outstanding Revolving Loans to the full extent thereof.

(b)        Application of Prepayments by Type of Loans.  Any voluntary
prepayments of Term Loans pursuant to Section 2.12 and any mandatory prepayment
of any Loans pursuant to Section 2.13 shall be applied as follows:

first, to the payment of all fees, all expenses specified in Section 10.2 and
all other amounts payable pursuant to the Fee Letter, in each case to the full
extent thereof;

second, to the payment of any accrued interest at the Default Rate, if any;

third, to the payment of any accrued interest (other than Default Rate
interest);

fourth, to prepay Term Loans applied in inverse order of maturity to reduce the
remaining scheduled Installments of principal of the Term Loans;

fifth, to prepay the Revolving Loans and outstanding reimbursement obligations
with respect to Letters of Credit to the full extent thereof and to further
permanently reduce the Revolving Commitments by the amount of such prepayment;

sixth, to Cash Collateralize Letters of Credit in an amount not less than the
Minimum Collateral Amount and to further permanently reduce the Revolving Loan
Commitments by the amount of such Cash Collateralization;

seventh, to further permanently reduce the Revolving Commitments to the full
extent thereof;

eighth,  to payment of any remaining Obligations then due and payable.





72



(c)        Application of Prepayments of Loans to Base Rate Loans and LIBO Rate
Loans.  Considering each Class of Loans being prepaid separately, any prepayment
thereof shall be applied first to Base Rate Loans to the full extent thereof
before application to LIBO Rate Loans, in each case in a manner that minimizes
the amount of any payments required to be made by Company pursuant to Section
2.17(d).

2.15     General Provisions Regarding Payments.

(a)        All payments by Company of principal, interest, fees and other
Obligations shall be made in Dollars in immediately available funds, without
defense, recoupment, setoff or counterclaim, free of any restriction or
condition, and delivered to Administrative Agent not later than 12:00 p.m. (New
York City time) on the date due by wire transfer to an account designated by
Administrative Agent from time to time that is maintained by Administrative
Agent or its Affiliates for the account of the Lenders or Administrative Agent;
provided that payments required to be made directly to Issuing Bank shall be so
made.  For purposes of computing interest and fees, funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by Company on the next Business Day.

(b)        All payments in respect of the principal amount of any Loan (other
than voluntary prepayments of Revolving Loans) shall be accompanied by payment
of accrued interest on the principal amount being repaid or prepaid, and all
such payments (and, in any event, any payment received in respect of any Loan on
a date when interest or premium is due and payable with respect to such Loan)
shall be applied to the payment of interest and premium then due and payable
before application to principal.

(c)        Administrative Agent (or an agent or sub-agent appointed by it) shall
promptly distribute to each Lender at such address as such Lender shall indicate
in writing, such Lender’s applicable Pro Rata Share of all payments and
prepayments of principal and interest due hereunder, together with all other
amounts due thereto, including all fees payable with respect thereto, to the
extent received by Administrative Agent.

(d)        Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBO
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

(e)        Whenever any payment to be made hereunder shall be stated to be due
on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the commitment fees hereunder.

(f)        [Reserved]

(g)        Administrative Agent shall deem any payment by or on behalf of
Company hereunder that is not made in same day funds prior to 12:00 p.m. (New
York City time) to be a non‑conforming payment.  Any such payment shall not be
deemed to have been received by Administrative Agent until the later of (i) the
time such funds become available funds, and (ii) the applicable next Business
Day.  Administrative Agent shall give prompt telephonic notice to





73



Company and each applicable Lender (confirmed in writing) if any payment is
non‑conforming.  Any non‑conforming payment may constitute or become a Default
or Event of Default in accordance with the terms of Section 8.1(a).  Interest
shall continue to accrue on any principal as to which a non‑conforming payment
is made until such funds become available funds (but in no event less than the
period from the date of such payment to the next Business Day) at the Default
Rate from the date such amount was due and payable until the date such amount is
Paid in Full.

(h)        If an Event of Default shall have occurred and not otherwise been
waived, and the Obligations have become due and payable in full hereunder,
whether by acceleration, maturity or otherwise, all payments or proceeds
received by any Agent hereunder or under any Collateral Document in respect of
any of the Obligations, including all proceeds received by any Agent in respect
of any sale, any collection from, or other realization upon all or any part of
the Collateral, shall be applied in full or in part as follows:  first, to the
payment of all costs and expenses of such sale, collection or other realization,
including reasonable compensation to each Agent and its agents and counsel, and
all other expenses, liabilities and advances made or incurred by any Agent in
connection therewith, and all amounts for which any Agent is entitled to
indemnification hereunder or under any Collateral Document (in its capacity as
an Agent and not as a Lender) and all advances made by any Agent under any
Collateral Document for the account of the applicable Grantor, and to the
payment of all costs and expenses paid or incurred by any Agent in connection
with the exercise of any right or remedy hereunder or under any Collateral
Document, all in accordance with the terms hereof or thereof; second, to the
extent of any excess of such proceeds, to the payment of all other Obligations
for the ratable benefit of the Lenders and the Lender Counterparties; and third,
to the extent of any excess of such proceeds, to the payment to or upon the
order of such Grantor or to whosoever may be lawfully entitled to receive the
same or as a court of competent jurisdiction may direct.

2.16     Ratable Sharing.  Lenders hereby agree among themselves that, except as
otherwise provided in the Fee Letter, if any of them shall, whether by voluntary
payment (other than a voluntary prepayment of Loans made and applied in
accordance with the terms hereof), through the exercise of any right of set‑off
or banker’s lien, by counterclaim or cross action or by the enforcement of any
right under the Credit Documents or otherwise, or as adequate protection of a
deposit treated as cash collateral under the Bankruptcy Code, receive payment or
reduction of a portion of the aggregate amount of principal, interest, amounts
payable in respect of Letters of Credit, fees and other amounts then due and
owing to such Lender hereunder or under the other Credit Documents
(collectively, the “Aggregate Amounts Due” to such Lender) that is greater than
the proportion received by any other Lender in respect of the Aggregate Amounts
Due to such other Lender, then the Lender receiving such proportionately greater
payment shall (a) notify Administrative Agent and each other Lender of the
receipt of such payment and (b) apply a portion of such payment to purchase
participations (which it shall be deemed to have purchased from each seller of a
participation simultaneously upon the receipt by such seller of its portion of
such payment) in the Aggregate Amounts Due to the other Lenders so that all such
recoveries of Aggregate Amounts Due shall be shared by all Lenders in proportion
to the Aggregate Amounts Due to them; provided, if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Company or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest.  Company expressly consents to
the foregoing arrangement and agrees that





74



any holder of a participation so purchased may exercise any and all rights of
banker’s lien, consolidation, set‑off or counterclaim with respect to any and
all monies owing by Company to that holder with respect thereto as fully as if
that holder were owed the amount of the participation held by that holder.  The
provisions of this Section 2.16 shall not be construed to apply to (a) any
payment made by any Credit Party pursuant to and in accordance with the express
terms of any Credit Document (including the application of funds arising from
the existence of a Defaulting Lender) or (b) any payment obtained by any Lender
as consideration for the assignment or sale of a participation in any of its
Loans or other Obligations owed to it.

2.17     Making or Maintaining LIBO Rate Loans.

(a)        Changed Circumstances/Temporary LIBOR Unavailability.  In the event
that Administrative Agent determines (which determination shall be final and
conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBO Rate Loans, that (i) Dollar deposits
are not being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such LIBO Rate Loans, (ii) by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such LIBO Rate Loans
on the basis provided for in the definition of Adjusted LIBO Rate, or (iii) the
Adjusted LIBO Rate does not adequately and fairly reflect the cost to Lenders of
making or maintaining such LIBO Rate Loans during such Interest Period,
Administrative Agent will reasonably promptly give notice to Company and each
Lender of such determination, whereupon (A) no Loans may be made as, or
converted to, LIBO Rate Loans until such time as Administrative Agent notifies
Company and Lenders that the circumstances giving rise to such notice no longer
exist, and (B) any Funding Notice or Conversion/Continuation Notice given by
Company with respect to the Loans in respect of which such determination was
made shall be deemed to be rescinded by Company.

(b)        LIBOR Discontinuation.

(i)      If at any time the Administrative Agent determines (which determination
shall be final and conclusive absent manifest error) that (i) the circumstances
set forth in clause (a) above have arisen and such circumstances are unlikely to
be temporary or (ii) a Benchmark Discontinuance Event has occurred, the
Administrative Agent and the Company shall endeavor to establish an alternate
replacement rate of interest to the Adjusted LIBO Rate that gives due
consideration to the then prevailing market convention for determining a rate of
interest for bank loans in the United States at such time as well as to the
Administrative Agent's operational requirements, and the Administrative Agent
and the Company shall enter into an amendment to this Agreement to reflect such
alternate rate of interest and such other related changes to this Agreement as
may be applicable.  If such replacement rate of interest as so determined would
be less than zero, such rate shall be deemed to be zero.  In order to account
for the relationship of the replacement interest rate to the Adjusted LIBO Rate,
additional spread adjustment and/or other adjustments may be taken into account
in the replacement rate of interest to preserve the economic yield of the
Lenders in effect as of, and as contemplated on, the Closing Date.





75



(ii)    Notwithstanding anything to the contrary in Section 10.5, the amendment
referred to in clause (i) above shall become effective without any further
action or consent of any other party to this Agreement so long as the Lenders
shall have received at least five Business Days' prior written notice of such
amendment thereof and the Administrative Agent shall not have received, within
five Business Days of the date of such notice to the Lenders, a written notice
from the Required Lenders stating that the Required Lenders object to such
amendment.

(iii)   To the extent that a Benchmark Immediate Discontinuance Event has
occurred, until an alternate rate of interest shall be determined in accordance
with this paragraph, (x) no Loans may be made as, or converted to, LIBO Rate
Loans, and (y) any Funding Notice or Conversion/Continuation Notice given by
Company with respect to LIBO Rate Loans shall be deemed to be rescinded by
Company.

(c)        Illegality or Impracticability of LIBO Rate Loans.  In the event that
on any date any Lender shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto but shall be made only after
consultation with Administrative Agent) that the making, maintaining, converting
to, or continuation of its LIBO Rate Loans (i) has become unlawful as a result
of compliance by such Lender in good faith with any law, treaty, governmental
rule, regulation, guideline or order (or would conflict with any such treaty,
governmental rule, regulation, guideline or order not having the force of law
even though the failure to comply therewith would not be unlawful), or (ii) has
become impracticable, as a result of contingencies occurring after the date
hereof that materially and adversely affect the London interbank market or the
position of such Lender in that market, then, and in any such event, such Lender
shall be an “Affected Lender” and such Affected Lender shall on that day give
written or telephonic (promptly confirmed in writing) notice to Company and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender).  Thereafter (1) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, LIBO Rate Loans
shall be suspended until such notice shall be withdrawn by the Affected Lender,
(2) to the extent such determination by the Affected Lender relates to a LIBO
Rate Loan then being requested by Company pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Affected Lender shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) a Base Rate
Loan, (3) the Affected Lender’s obligation to maintain its outstanding LIBO Rate
Loans (the “Affected Loans”) shall be terminated at the earlier to occur of the
expiration of the Interest Period then in effect with respect to the Affected
Loans or when required by law, and (4) the Affected Loans shall automatically
convert into Base Rate Loans on the date of such termination.  Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
above relates to a LIBO Rate Loan then being requested by Company pursuant to a
Funding Notice or a Conversion/Continuation Notice, Company shall have the
option, subject to the provisions of Section 2.17(d), to rescind such Funding
Notice or Conversion/Continuation Notice as to all Lenders by giving written or
telephonic (promptly confirmed in writing) notice to Administrative Agent of
such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission Administrative
Agent shall promptly transmit to each other Lender).

(d)        Compensation for Breakage or Non‑Commencement of Interest
Periods.  Company shall compensate each Lender, upon written request by such
Lender (which request shall





76



set forth the basis for requesting such amounts), for all reasonable losses,
expenses and liabilities (including any interest paid or calculated to be due
and payable by such Lender to lenders of funds borrowed by it to make or carry
its LIBO Rate Loans and any loss, expense or liability sustained by such Lender
in connection with the liquidation or re‑employment of such funds but excluding
loss of anticipated profits) which such Lender may sustain: (i) if for any
reason (other than a default by such Lender) a borrowing of any LIBO Rate Loan
does not occur on a date specified therefor in a Funding Notice or a telephonic
request for borrowing, or a conversion to or continuation of any LIBO Rate Loan
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its LIBO Rate Loans
occurs on any day other than the last day of an Interest Period applicable to
that Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise); or (iii) if any prepayment of any of its LIBO Rate Loans is not
made on any date specified in a notice of prepayment given by Company.

(e)        Booking of LIBO Rate Loans.  Any Lender may make, carry or transfer
LIBO Rate Loans at, to, or for the account of any of its branch offices or the
office of an Affiliate of such Lender.

(f)        Assumptions Concerning Funding of LIBO Rate Loans.  Calculation of
all amounts payable to a Lender under this Section 2.17 and under Section 2.18
shall be made as though such Lender had actually funded each of its relevant
LIBO Rate Loans through the purchase of a LIBOR deposit bearing interest at the
rate obtained pursuant to clause (i) of the definition of Adjusted LIBO Rate in
an amount equal to the amount of such LIBO Rate Loan and having a maturity
comparable to the relevant Interest Period and through the transfer of such
LIBOR deposit from an offshore office of such Lender to a domestic office of
such Lender in the U.S.; provided,  however, each Lender may fund each of its
LIBO Rate Loans in any manner it sees fit and the foregoing assumptions shall be
utilized only for the purposes of calculating amounts payable under this Section
2.17 and under Section 2.18.

2.18     Increased Costs; Capital Adequacy.

(a)        Compensation For Increased Costs and Taxes.  Subject to the
provisions of Section 2.19 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender (which term shall include
Issuing Bank for purposes of this Section 2.18(a)) shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any Change in Law: (i) subjects such Lender (or
its applicable lending office), Administrative Agent or any company controlling
such Lender or Administrative Agent to any additional Tax (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) with respect to
this Agreement or any of the other Credit Documents or any of its obligations
hereunder or thereunder, any payments to such Lender (or its applicable lending
office) of principal, interest, fees or any other amount payable hereunder, or
its deposits, reserves, other liabilities or capital attributable thereto; (ii)
imposes, modifies or holds applicable any reserve (including any marginal,
emergency, supplemental, special or other reserve), special deposit, liquidity,
compulsory loan, FDIC insurance or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect





77



to LIBO Rate Loans that are reflected in the definition of Adjusted LIBO Rate)
or any company controlling such Lender; or (iii) imposes any other condition
(other than with respect to a Tax matter) on or affecting such Lender (or its
applicable lending office) or any company controlling such Lender or such
Lender’s obligations hereunder or the London interbank market; and the result of
any of the foregoing is to increase the cost to such Lender of agreeing to make,
making or maintaining Loans hereunder or agreeing to issue, amend, or
participate in, or issuing, amending, or participating in Letters of Credit or
to reduce any amount received or receivable by such Lender (or its applicable
lending office) or Administrative Agent with respect thereto; then, in any such
case, Company shall promptly pay to such Lender or Administrative Agent, upon
receipt of the statement referred to in the next sentence, such additional
amount or amounts (in the form of an increased rate of, or a different method of
calculating, interest or otherwise as such Person in its sole discretion shall
determine) as may be necessary to compensate such Person for any such increased
cost or reduction in amounts received or receivable hereunder.  Such Lender or
Administrative Agent shall deliver to Company (in the case of a Lender, with a
copy to Administrative Agent) a written statement, setting forth in reasonable
detail the basis for calculating the additional amounts owed to such Person
under this Section 2.18(a), which statement shall be conclusive and binding upon
all parties hereto absent manifest error.

(b)        Capital Adequacy and Liquidity Adjustment.  In the event that any
Lender (which term shall include Issuing Bank for purposes of this Section
2.18(b)) shall have determined (which determination shall, absent manifest
error, be final and conclusive and binding upon all parties hereto) that (A) any
Change in Law regarding capital adequacy or liquidity, or (B) compliance by any
Lender (or its applicable lending office) or any company controlling such Lender
with any Change in Law regarding capital adequacy or liquidity, has or would
have the effect of reducing the rate of return on the capital of such Lender or
any company controlling such Lender as a consequence of, or with reference to,
such Lender’s Loans or Revolving Commitments or Letters of Credit, or
participations therein or other obligations hereunder with respect to the Loans
or the Letters of Credit to a level below that which such Lender or such
controlling company could have achieved but for such Change in Law (taking into
consideration the policies of such Lender or such controlling company with
regard to capital adequacy and liquidity), then from time to time, within five
Business Days after receipt by Company from such Lender of the statement
referred to in the next sentence, Company shall pay to such Lender such
additional amount or amounts as will compensate such Lender or such controlling
company on an after‑tax basis for such reduction. Such Lender shall deliver to
Company (with a copy to Administrative Agent) a written statement, setting forth
in reasonable detail the basis for calculating the additional amounts owed to
Lender under this Section 2.18(b), which statement shall be conclusive and
binding upon all parties hereto absent manifest error.

(c)        Delay in Requests.  Failure or delay on the part of any Lender or
Issuing Bank to demand compensation pursuant to this Section 2.18 shall not
constitute a waiver of such Lender’s or Issuing Bank’s right to demand such
compensation; provided that Company shall not be required to compensate a Lender
or Issuing Bank pursuant to this Section 2.18 for any increased costs incurred
or reductions suffered more than nine months prior to the date that such Lender
or Issuing Bank, as the case may be, notifies Company of the Change in Law
giving rise to such increased costs or reductions, and of such Lender’s or
Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or





78



reductions is retroactive, then the nine-month period referred to above shall be
extended to include the period of retroactive effect thereof).

2.19     Taxes; Withholding, Etc.

(a)        Payments to Be Free and Clear.  All sums payable by or on behalf of
any Credit Party hereunder and under the other Credit Documents shall (except to
the extent required by law) be paid free and clear of, and without any deduction
or withholding on account of, any Tax.

(b)        Withholding of Taxes.  If any Credit Party, Administrative Agent, or
any other Person (acting as a withholding agent) is (in such withholding agent’s
reasonable good faith discretion) required by law to make any deduction or
withholding on account of any Tax from any sum paid or payable by any Credit
Party to Administrative Agent or any Lender under any of the Credit Documents:
(i) Company shall notify Administrative Agent of any such requirement or any
change in any such requirement promptly after Company becomes aware of it; (ii)
Company, Administrative Agent, or any other Person (acting as a withholding
agent) shall be entitled to pay or cause to be paid any such Tax in accordance
with applicable law; and (iii) if such Tax is an Indemnified Tax, the sum
payable by such Credit Party in respect of which the relevant deduction,
withholding or payment is required shall be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment
(including for any Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.19), Administrative Agent or such Lender,
as the case may be, receives on the due date a net sum equal to what it would
have received had no such deduction, withholding or payment for Indemnified
Taxes been required or made.

(c)        Evidence of Exemption From U.S. Withholding Tax.  Each Lender that is
not a “United States person” (as such term is defined in Section 7701(a)(30) of
the Internal Revenue Code) for U.S. federal income tax purposes (a “Non‑U.S.
Lender”) shall, to the extent such Lender is legally entitled to do so, deliver
to Company and Administrative Agent, on or prior to the Closing Date (in the
case of each Lender listed on the signature pages hereof on the Closing Date) or
on or prior to the date of the Assignment Agreement pursuant to which it becomes
a Lender (in the case of each other Lender), and at such other times as may be
necessary in the determination of Company or Administrative Agent (each in the
reasonable exercise of its discretion), (i) two copies of Internal Revenue
Service Form W‑8BEN, W-8BEN-E, W‑8ECI, W-8EXP and/or W-8IMY (or, in each case,
any successor forms), properly completed and duly executed by such Lender, and
such other documentation required under the Internal Revenue Code, Treasury
Regulations, or other applicable law or reasonably requested by Company to
establish that such Lender is not subject to (or is subject to a reduced rate
of) deduction or withholding of U.S. federal income tax with respect to any
payments to such Lender of principal, interest, fees or other amounts payable
under any of the Credit Documents, or (ii) if such Lender is not a “bank” or
other Person described in Section 881(c)(3) of the Internal Revenue Code, a U.S.
Tax Compliance Certificate together with two copies of Internal Revenue Service
Form W‑8BEN, W-8BEN-E or W-8IMY (or, in each case, any successor form), properly
completed and duly executed by such Lender, and such other documentation
required under the Internal Revenue Code and reasonably requested by Company to
establish that such Lender is not subject to (or is subject to a reduced rate
of) deduction or withholding of U.S. federal income tax with respect to any
payments





79



to such Lender of interest payable under any of the Credit Documents.  Each
Lender that is a “United States person” (as such term is defined in Section
7701(a)(30) of the Internal Revenue Code) for U.S. federal income tax purposes
(a “U.S. Lender”) shall deliver to Administrative Agent and Company on or prior
to the Closing Date (or, if later, on or prior to the date on which such Lender
becomes a party to this Agreement) two copies of Internal Revenue Service Form
W-9 (or any successor form), properly completed and duly executed by such
Lender, certifying that such U.S. Lender is entitled to an exemption from U.S.
backup withholding tax, or otherwise prove that it is entitled to such an
exemption.  Each Lender required to deliver any forms, certificates or other
evidence with respect to U.S. federal income tax withholding matters pursuant to
this Section 2.19(c) hereby agrees, from time to time after the initial delivery
by such Lender of such forms, certificates or other evidence, whenever a lapse
in time or change in circumstances renders such forms, certificates or other
evidence obsolete or inaccurate in any material respect, that such Lender shall
promptly deliver to Administrative Agent for transmission to Company two new
copies of Internal Revenue Service Form W‑8BEN, W-8BEN-E, W‑8ECI, W-8EXP,
W-8IMY, and/or W-9 (or, in any case, any successor form), or a U.S. Tax
Compliance Certificate and two copies of Internal Revenue Service Form W‑8BEN,
W-8BEN-E, or W-8IMY (or, in each case, any successor form), as the case may be,
properly completed and duly executed by such Lender, and such other
documentation required under the Internal Revenue Code and reasonably requested
by Company to confirm or establish that such Lender is not subject to deduction
or withholding of U.S. federal income tax with respect to payments to such
Lender under the Credit Documents, or notify Administrative Agent and Company of
its inability to deliver any such forms, certificates or other evidence.

(d)        FATCA.  If a payment made to a Lender under any Credit Document would
be subject to U.S. federal withholding Tax imposed by FATCA if such Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to Company and Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by Company or Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
Company or Administrative Agent as may be necessary for Company and
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of the preceding sentence of this clause (d),
“FATCA” shall include any amendments made to FATCA after the date hereof.

(e)        Payment of Other Taxes by Company.  Without limiting the provisions
of Section 2.19(b), Company shall timely pay to the relevant Governmental
Authorities in accordance with applicable law or, at the option of the
Administrative Agent timely reimburse it for the payment of, all Other Taxes.

(f)        Indemnification by Credit Parties.  Credit Parties shall jointly and
severally indemnify Administrative Agent and any Lender for the full amount of
any Indemnified Taxes (including any Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 2.19, until the Lender or
Administrative Agent, as applicable, receives an amount equal to the sum it
would have received had such Indemnified Taxes not been imposed) paid or





80



payable by Administrative Agent or Lender or any of their respective Affiliates
and any reasonable expenses arising therefrom or with respect thereto, whether
or not such Indemnified Taxes were correctly or legally imposed or asserted by
the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Credit Party shall be conclusive absent
manifest error. Such payment shall be due within ten days of such Credit Party’s
receipt of such certificate.

(g)        Indemnification by the Lenders.  Each Lender shall severally
indemnify Administrative Agent for (i) Indemnified Taxes attributable to such
Lender (but only to the extent that Company has not already indemnified
Administrative Agent therefor and without limiting the obligation of Company to
do so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 10.6(h)(i) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by Administrative Agent in connection with any Credit
Document and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by Administrative Agent shall be conclusive
absent manifest error.  Such payment shall be due within ten days of such
Lender’s receipt of such certificate.  Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by Administrative
Agent to such Lender from any other source against any amount due to
Administrative Agent under this paragraph (g).

(h)        Evidence of Payments.  As soon as practicable after any payment of
Taxes by any Credit Party to a Governmental Authority pursuant to this Section
2.19, such Credit Party shall deliver to Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to Administrative Agent.

(i)         Survival.  Each party’s obligations under this Section 2.19 shall
survive the resignation or replacement of Administrative Agent or any assignment
of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Credit Document.

(j)         Defined Terms.  For purposes of this Section 2.19, the term “Lender”
includes any Issuing Bank.

2.20     Obligation to Mitigate.  Each Lender (which term shall include Issuing
Bank for purposes of this Section 2.20) agrees that, if such Lender requests
payment under Section 2.17, 2.18 or 2.19, then such Lender will, to the extent
not inconsistent with the internal policies of such Lender and any applicable
legal or regulatory restrictions, use reasonable efforts to make, issue, fund or
maintain its Credit Extensions, including any Affected Loans, through another
office of such Lender if, as a result thereof, the additional amounts payable to
such Lender pursuant to Section 2.17, 2.18 or 2.19, as the case may be, in the
future would be eliminated or reduced and if, as determined by such Lender in
its sole discretion, the making, issuing, funding or maintaining of such
Revolving Commitments, Loans or Letters of Credit through such other office or
in accordance with such other measures, as the case may be, would not otherwise
adversely affect





81



such Revolving Commitments, Loans or Letters of Credit or the interests of such
Lender; provided, such Lender will not be obligated to utilize such other office
pursuant to this Section 2.20 unless Company agrees to pay all incremental
expenses incurred by such Lender as a result of utilizing such other office as
described above.  A certificate as to the amount of any such expenses payable by
Company pursuant to this Section 2.20 (setting forth in reasonable detail the
basis for requesting such amount) submitted by such Lender to Company (with a
copy to Administrative Agent) shall be conclusive absent manifest error.

2.21     Defaulting Lenders.

(a)        Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:

(i)      Defaulting Lender Waterfall. Any payment of principal, interest, fees
or other amounts received by Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 8 or otherwise) or received by Administrative Agent from a Defaulting
Lender pursuant to Section 10.4 shall be applied at such time or times as may be
determined by Administrative Agent as follows: first, to the payment of any
amounts owing by such Defaulting Lender to Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to Issuing Bank hereunder; third, to Cash Collateralize
Issuing Bank’s Fronting Exposure with respect to such Defaulting Lender in
accordance with Section 2.21(d); fourth, as Company may request (so long as no
Default or Event of Default shall have occurred and be continuing), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by
Administrative Agent; fifth, if so determined by Administrative Agent and
Company, to be held in a Deposit Account and released pro rata in order to (x)
satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize Issuing Bank’s
future Fronting Exposure with respect to such Defaulting Lender with respect to
future Letters of Credit issued under this Agreement, in accordance with Section
2.21(d); sixth, to the payment of any amounts owing to the Lenders or Issuing
Bank as a result of any judgment of a court of competent jurisdiction obtained
by any Lender or Issuing Bank against such Defaulting Lender as a result of such
Defaulting Lender’s breach of its obligations under this Agreement; seventh, so
long as no Default or Event of Default shall have occurred and be continuing, to
the payment of any amounts owing to Company as a result of any judgment of a
court of competent jurisdiction obtained by Company against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans or reimbursement obligations with
respect to Letters of Credit in respect of which such Defaulting Lender has not
fully funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in Section
3.2 were satisfied or waived, such payment shall be applied solely to pay the
Loans of, and reimbursement obligations with respect to Letters of Credit owed
to, all





82



Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or reimbursement obligations with respect to Letters of Credit
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in Letters of Credit are held by the Lenders pro rata in
accordance with the applicable Commitments without giving effect to Section
2.21(a)(iii). Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post Cash Collateral pursuant to this Section 2.21(a)(i) shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto.

(ii)    Certain Fees.

(A)       No Defaulting Lender shall be entitled to receive any fee pursuant to
Section 2.10(a) for any period during which that Lender is a Defaulting Lender
(and Company shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender); provided such
Defaulting Lender shall be entitled to receive fees pursuant to Section
2.10(a)(ii) for any period during which that Lender is a Defaulting Lender only
to extent allocable to its Pro Rata Share of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.21(d).

(B)       With respect to any fees not required to be paid to any Defaulting
Lender pursuant to clause (A) above, Company shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender’s participation in
Letters of Credit that has been reallocated to such Non-Defaulting Lender
pursuant to clause (iii) below, (y) pay to Issuing Bank the amount of any such
fee otherwise payable to such Defaulting Lender to the extent allocable to
Issuing Bank’s Fronting Exposure to such Defaulting Lender, and (z) not be
required to pay the remaining amount of any such fee.

(iii)   Reallocation of Participations to Reduce Fronting Exposure.  All or any
part of such Defaulting Lender’s participation in Letters of Credit shall be
reallocated among the Non-Defaulting Lenders in accordance with their respective
Pro Rata Shares (calculated without regard to such Defaulting Lender’s
Commitment) but only to the extent that (x) the conditions set forth in Section
3.2 are satisfied at the time of such reallocation (and, unless Company shall
have otherwise notified Administrative Agent at such time, Company shall be
deemed to have represented and warranted that such conditions are satisfied at
such time), and (y) such reallocation does not cause the aggregate Revolving
Exposure of any Non-Defaulting Lender to exceed such Non-Defaulting Lender’s
Revolving Commitment.  Subject to Section 10.23, no reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.





83



(iv)    Cash Collateral.  If the reallocation described in clause (iii) above
cannot, or can only partially, be effected, Company shall, without prejudice to
any right or remedy available to it hereunder or under law, Cash Collateralize
Issuing Bank’s Fronting Exposure in accordance with the procedures set forth in
Section 2.21(d).

(b)        Defaulting Lender Cure.  If Company, Administrative Agent, and
Issuing Bank agree in writing that a Lender is no longer a Defaulting Lender,
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as
Administrative Agent may determine to be necessary to cause the Loans and funded
and unfunded participations in Letters of Credit to be held pro rata by the
Lenders in accordance with the applicable Commitments (without giving effect to
Section 2.21(a)(iii), whereupon such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of Company while that Lender was a
Defaulting Lender; and provided further, that except to the extent otherwise
expressly agreed by the affected parties, no change hereunder from Defaulting
Lender to Lender will constitute a waiver or release of any claim of any party
hereunder arising from that Lender having been a Defaulting Lender.

(c)        New Letters of Credit.  So long as any Lender is a Defaulting Lender,
 Issuing Bank shall not be required to issue, extend, increase or otherwise
amend any Letter of Credit unless it is satisfied that the participations in any
existing Letters of Credit as well as the new, extended, increased or otherwise
amended Letter of Credit has been or will be fully allocated among the
Non-Defaulting Lenders in a manner consistent with clause (a)(iii) above and
such Defaulting Lender shall not participate therein except to the extent such
Defaulting Lender’s participation has been or will be fully Cash Collateralized
in accordance with Section 2.21(d).

(d)        Cash Collateral.  At any time that there shall exist a Defaulting
Lender, within one Business Day following the written request of Administrative
Agent or Issuing Bank (with a copy to Administrative Agent) Company shall Cash
Collateralize Issuing Bank’s Fronting Exposure with respect to such Defaulting
Lender (determined after giving effect to Section 2.21(a)(iii) and any Cash
Collateral provided by such Defaulting Lender) in an amount not less than the
Minimum Collateral Amount.

(i)      Grant of Security Interest.  Company, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to Administrative
Agent, for the benefit of Issuing Bank, and agrees to maintain, a first priority
security interest in all such Cash Collateral as security for the Defaulting
Lenders’ obligation to fund participations in respect of Letters of Credit, to
be applied pursuant to clause (ii) below.  If at any time Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than Administrative Agent and Issuing Bank as herein provided, or that the
total amount of such Cash Collateral is less than the Minimum Collateral Amount,
Company will, promptly upon demand by Administrative Agent (and in any event no
later than two Business Days after such demand), pay or provide to
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate





84



such deficiency (after giving effect to any Cash Collateral provided by the
Defaulting Lender).

(ii)    Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.21 in respect of
Letters of Credit shall be applied to the satisfaction of the Defaulting
Lender’s obligation to fund participations in respect of Letters of Credit
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) for which the Cash Collateral was so provided, prior
to any other application of such property as may otherwise be provided for
herein.

(iii)   Termination of Requirement.  Cash Collateral (or the appropriate portion
thereof) provided to reduce Issuing Bank’s Fronting Exposure shall no longer be
required to be held as Cash Collateral pursuant to this Section 2.21 following
(i) the elimination of the applicable Fronting Exposure (including by the
termination of Defaulting Lender status of the applicable Lender) or (ii) the
determination by Administrative Agent and Issuing Bank that there exists excess
Cash Collateral; provided that, (x) subject to the other provisions of this
Section 2.21, the Person providing Cash Collateral and Issuing Bank may agree
that Cash Collateral shall be held to support future anticipated Fronting
Exposure or other obligations, and (y) Cash Collateral shall not be released
during the continuance of a Default or Event of Default; provided further that
to the extent that such Cash Collateral was provided by Company, such Cash
Collateral shall remain subject to the security interest granted pursuant to the
Credit Documents.

(e)        Lender Counterparties.  So long as any Lender is a Defaulting Lender,
such Lender shall not be a Lender Counterparty with respect to any Secured Hedge
Agreement entered into while such Lender was a Defaulting Lender.

2.22     Removal or Replacement of a Lender.  Anything contained herein to the
contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased‑Cost Lender”) shall give notice to Company that such Lender is an
Affected Lender or that such Lender is entitled to receive payments under
Section  2.17, 2.18 or 2.19, (ii) the circumstances that have caused such Lender
to be an Affected Lender or that entitle such Lender to receive such payments
shall remain in effect, and (iii) such Lender shall fail to withdraw such notice
within five Business Days after Company’s request for such withdrawal; or (b)
(i) any Lender shall become and continue to be a Defaulting Lender, and (ii)
such Defaulting Lender shall fail to cure the default pursuant to Section
2.21(b) within five Business Days after Company’s or Administrative Agent’s
request that it cure such default; or (c) in connection with any proposed
amendment, modification, termination, waiver or consent with respect to any of
the provisions hereof as contemplated by Section 10.5(b), the consent of
Administrative Agent shall have been obtained but the consent of one or more of
such other Lenders (each a “Non-Consenting Lender”) whose consent is required
shall not have been obtained; then, with respect to each such Increased-Cost
Lender, Defaulting Lender or Non‑Consenting Lender (the “Terminated Lender”),
Administrative Agent may (which, in the case of an Increased-Cost Lender, only
after receiving written request from Company to remove such Increased-Cost
Lender), by giving written notice to Company and any Terminated Lender of its
election to do so, elect to cause such Terminated Lender (and such Terminated
Lender hereby irrevocably agrees) to assign its outstanding Loans and its
Revolving Commitments, if any, in full





85



to one or more Eligible Assignees (each a “Replacement Lender”) in accordance
with the provisions of Section 10.6 and such Terminated Lender shall pay the
fees, if any, payable in connection with any such assignment from an
Increased-Cost Lender, a Non-Consenting Lender, or a Defaulting Lender;
provided, (1) on the date of such assignment, the Replacement Lender shall pay
to Terminated Lender an amount equal to the sum of (A) an amount equal to the
principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to Section
2.10; (2) on the date of such assignment, Company shall pay any amounts payable
to such Terminated Lender pursuant to Section 2.17, 2.18 or 2.19 or under any
other Credit Document; provided, such assignment shall not be deemed a
prepayment and Company shall not be required to pay any prepayment premium or
other similar amount that would be payable pursuant to the Fee Letter in
connection with a voluntary prepayment or otherwise; (3) such assignment does
not conflict with applicable law, and (4) in the event such Terminated Lender is
a Non-Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non-Consenting Lender; provided, Administrative Agent may not make such election
with respect to any Terminated Lender that is also an Issuing Bank unless, prior
to the effectiveness of such election, Company shall have caused (which Company
shall be obligated to do upon any such election by Administrative Agent) each
outstanding Letter of Credit issued thereby to be cancelled or Cash
Collateralized in an amount equal to the Minimum Collateral Amount.  Upon the
prepayment of all amounts owing to any Terminated Lender and the termination of
such Terminated Lender’s Revolving Commitments, if any, such Terminated Lender
shall no longer constitute a “Lender” for purposes hereof; provided, any rights
of such Terminated Lender to indemnification hereunder shall survive as to such
Terminated Lender.  Each Lender agrees that if Administrative Agent exercises
its option hereunder to cause an assignment by such Lender as a Non-Consenting
Lender or Terminated Lender, such Lender shall, promptly after receipt of
written notice of such election, execute and deliver all documentation necessary
to effectuate such assignment in accordance with Section 10.6.  In the event
that a Lender does not comply with the requirements of the immediately preceding
sentence within one Business Day after receipt of such notice, each Lender
hereby authorizes and directs Administrative Agent to execute and deliver such
documentation as may be required to give effect to an assignment in accordance
with Section 10.6 on behalf of a Non-Consenting Lender or Terminated Lender and
any such documentation so executed by Administrative Agent shall be effective
for purposes of documenting an assignment pursuant to Section 10.6.

2.23     Limitation on Interest.

If any provision of this Agreement or of any of the other Credit Documents would
obligate Company or any other Credit Party to make any payment of interest or
other amount payable to any Agent or any Lender in an amount or calculated at a
rate which would be prohibited by applicable law or would result in a receipt by
such Agent or such Lender of interest at a criminal rate (as such terms are
construed under the Criminal Code (Canada)) then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by applicable law or so result in a receipt by
such Agent or such Lender of interest at a criminal rate, such adjustment to be
effected, to the extent necessary, as follows: (1) firstly, by reducing the





86



amount or rate of interest required to be paid to such Agent or such Lender
under Section 2.8, and (2) thereafter, by reducing any fees, commissions,
premiums and other amounts required to be paid to such Agent or such Lender
which would constitute “interest” for purposes of Section 347 of the Criminal
Code (Canada).  Notwithstanding the foregoing, and after giving effect to all
adjustments contemplated thereby, if an Agent or Lender shall have received an
amount in excess of the maximum permitted by that section of the Criminal Code
(Canada), Company shall be entitled, by notice in writing to such Agent or such
Lender, to obtain reimbursement from such Agent or such Lender in an amount
equal to such excess and, pending such reimbursement, such amount shall be
deemed to be an amount payable by such Agent or such Lender to Company.  Any
amount or rate of interest referred to in this Section 2.23 shall be determined
in accordance with GAAP as an effective annual rate of interest over the term
that the applicable Loan remains outstanding on the assumption that any charges,
fees or expenses that fall within the meaning of “interest” (as defined in the
Criminal Code (Canada)) shall, if they relate to a specific period of time, be
pro-rated over that period of time and otherwise be pro-rated over the period
from the Closing Date to the Term Loan Maturity Date and, in the event of a
dispute, a certificate of a Fellow of the Canadian Institute of Actuaries
appointed by Administrative Agent shall be conclusive for the purposes of such
determination.

2.24     Interest Act (Canada).

For purposes of disclosure pursuant to the Interest Act (Canada), the annual
rates of interest or fees to which the rates of interest or fees provided in
this Agreement and the other Credit Documents (and stated herein or therein, as
applicable, to be computed on the basis of a 360 day year or any other period of
time less than a calendar year) are equivalent are the rates so determined
multiplied by the actual number of days in the applicable calendar year and
divided by 360 or the actual number of days in such other period of time,
respectively.  The Company confirms that it fully understands and is able to
calculate the rate of interest applicable hereunder based on the methodology for
calculating per annum rates provided for in this Agreement.

SECTION 3   CONDITIONS PRECEDENT

3.1       Closing Date.  The obligation of each Lender or Issuing Bank, as
applicable, to enter into this Agreement and to make any Loan, or to issue any
Letter of Credit, as applicable, on the Closing Date is subject to the
satisfaction, or waiver in accordance with Section 10.5, of the following
conditions on or before the Closing Date (in each case, except to the extent
required to be satisfied as a condition subsequent in accordance with Section
5.15):

(a)        Credit Documents.  Administrative Agent shall have received
sufficient copies of this Agreement, the Fee Letter, promissory notes, if any
are requested, the Pledge and Security Agreement, the other Collateral Documents
listed on Schedule 3.1, each other Credit Document to be dated as of the Closing
Date, in each case as Administrative Agent shall request, in form and substance
satisfactory to Administrative Agent, and originally executed and delivered by
each applicable Credit Party and each other Person party thereto.

(b)        Organizational Documents; Incumbency.  Administrative Agent shall
have received in respect of each Credit Party (i) sufficient copies of each
Organizational Document as Administrative Agent shall request, in each case
certified by an Authorized Officer of such Credit





87



Party and, to the extent applicable, certified as of the Closing Date or a
recent date prior thereto by the appropriate Governmental Authority; (ii)
signature and incumbency certificates of the officers of such Credit Party
executing any Credit Documents to which it is a party or other authenticated
specimen of signature of each person authorized to executed the Credit Documents
to which it is a party; (iii) resolutions of the Board of Directors of each
Credit Party approving and authorizing the execution, delivery and performance
of this Agreement, the other Credit Documents and the Related Agreements, in
each case, to which it is a party or by which it or its assets may be bound as
of the Closing Date, certified as of the Closing Date by an appropriate
Authorized Officer as being in full force and effect without modification or
amendment; (iv) except in respect of an English Credit Party, a good standing
certificate or other equivalent evidence, if applicable, from the applicable
Governmental Authority of such Credit Party’s jurisdiction of incorporation,
organization or formation and in each jurisdiction in which it is qualified as a
foreign corporation or other entity to do business, each dated a recent date
prior to the Closing Date; and (v) such other documents as Administrative Agent
may reasonably request.

(c)        Organizational and Capital Structure.  The organizational structure
and capital structure of Holdings and its Subsidiaries, both before and after
giving effect to the transactions contemplated by Related Agreements, shall be
as set forth on Schedule 4.1.

(d)        Capitalization of Holdings and Company.  The corporate and capital
structure of Holdings and its Subsidiaries shall be reasonably satisfactory to
the Administrative Agent.

(e)        Consummation of Closing Date Acquisition.

(i)      (1) The Related Agreements and the Sale Order shall each be in form and
substance satisfactory to Administrative Agent in its sole discretion, shall
have been executed and delivered and be in full force and effect in accordance
with their respective terms and no material provision thereof shall have been
modified or waived in any respect without the consent of Administrative Agent,
(2) all conditions set forth in the Closing Date Acquisition Agreement and the
Sale Order shall have been satisfied prior to or concurrently with the
effectiveness of this Agreement or the fulfillment of any such conditions shall
have been waived with the consent of Administrative Agent, (3) the Closing Date
Acquisition shall have become effective in accordance with the terms of the
Closing Date Acquisition Agreement and the Sale Order, (4) the Bankruptcy Court
shall have entered the Sale Order in accordance with Section 9 of the Closing
Date Acquisition Agreement and the Sale Order shall not have been reversed or
stayed, (5) the aggregate cash consideration paid in connection with the Closing
Date Acquisition shall not exceed $25,000,000, (6) the aggregate liabilities
assumed by the Credit Parties in the Closing Date Acquisition, including
accounts payable and payables or Growers’ Lien Liabilities, shall not exceed
$5,000,000, (7) all Growers’ Lien Liabilities that were not expressly assumed by
Holdings and its Subsidiaries in the Kona Bankruptcy Proceeding pursuant to
Section 2.3(k) of the Closing Date Acquisition Agreement and that either (i)
were timely filed on or before the bar date of September 5, 2019 set by the
Bankruptcy Court in the Sale Order or (ii) arose after the Petition Date but
only to the extent such Growers’ Lien Liabilities came due and payable prior to
the Closing Date either (I) have been paid in full prior to the Closing Date in
the Kona Bankruptcy Proceeding or (II)





88



shall be paid by the Debtors (as defined in the Sale Order) in accordance with
paragraph 17 of the Sale Order (the items described in this subclause (II), the
“Post-Closing Growers’ Lien Liabilities”), (8) with respect to the Closing Date
Acquisition, other than as set forth in Section 2.3(k) of the Closing Date
Acquisition Agreement, no trust pursuant to Growers’ Lien Laws in favor of a
Protected Vendor is in existence that owns the assets or other property in the
possession of, or being used, collected or administered by, Holdings or any of
its Subsidiaries and (9) other than as set forth in Section 2.3(k) of  the
Closing Date Acquisition Agreement, none of the payables or other liabilities
being assumed by Holdings and its Subsidiaries in Closing Date Acquisition
Agreement constitute Grower's Lien Liabilities.

(ii)    Administrative Agent shall have received a fully executed or conformed
copy of the Related Agreements, any documents executed in connection therewith
on or prior to the Closing Date (including all exhibits, schedules, annexes or
other attachments thereto, any amendment, restatement, supplement or other
modification thereof, and any related side letter) and the Licensing Management
Agreement.

(f)        Existing Indebtedness.  On the Closing Date, Holdings and its
Subsidiaries shall have (i) repaid in full all Existing Indebtedness, (ii)
terminated any commitments to lend or make other extensions of credit
thereunder, (iii) delivered to Administrative Agent all documents or instruments
necessary to release all Liens securing Existing Indebtedness or other
obligations of Holdings and its Subsidiaries thereunder being repaid on the
Closing Date, and (iv) made arrangements satisfactory to Administrative Agent
with respect to the cancellation of any letters of credit outstanding
thereunder.

(g)        Transaction Costs.  On or prior to the Closing Date, Company shall
have delivered to Administrative Agent Company’s reasonable best estimate of the
Transaction Costs (other than fees payable to any Agent).

(h)        Governmental Authorizations and Consents.  Each Credit Party shall
have obtained all Governmental Authorizations and all consents of other Persons,
in each case that are necessary or advisable in connection with the transactions
contemplated by the Credit Documents and the Related Agreements to occur on or
prior to the Closing Date (including the entering into of the Credit Documents
and the Related Agreements to be delivered on the Closing Date) and each of the
foregoing shall be in full force and effect and in form and substance reasonably
satisfactory to Administrative Agent.  All applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Credit Documents or the Related Agreements to
occur on or prior to the Closing Date or the financing thereof and no action,
request for stay, petition for review or rehearing, reconsideration, or appeal
with respect to any of the foregoing shall be pending, and the time for any
applicable agency to take action to set aside its consent on its own motion
shall have expired.

(i)         [Reserved]





89



(j)         Personal Property Collateral.  In order to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid, perfected First
Priority security interest in the personal property Collateral, each Credit
Party shall have delivered to Collateral Agent.

(i)      evidence satisfactory to Collateral Agent of the compliance by each
Credit Party of their obligations under the Pledge and Security Agreement and
the other Collateral Documents (including their obligations to authorize or
execute, as the case may be, and deliver UCC financing statements, file and
register PPSA applications for registration or financing statements, originals
of securities, instruments, chattel paper, notices, and Deposit Account Control
Agreements on all Deposit Accounts and Securities Account Control Agreements on
all Securities Accounts, in each case, other than Excluded Accounts);

(ii)    (A) a completed Collateral Questionnaire dated the Closing Date,
together with all attachments contemplated thereby, (B) the results of recent
searches, by a Person satisfactory to Collateral Agent, of all effective PPSA
financing statements (or equivalent filings) made with respect to any personal
property of any Credit Party in each jurisdiction where Collateral Agent
considers it to be necessary or reasonably desirable that such searches be
conducted, together with copies of all such filings disclosed by such search,
and (C) PPSA financing change statements (or similar documents) duly executed or
authorized by all applicable Persons for filing in all applicable jurisdictions
as may be necessary to terminate any effective PPSA financing statements (or
equivalent filings) disclosed in such search (other than any such financing
statements in respect of Permitted Liens);

(iii)   fully executed and, as appropriate, notarized Intellectual Property
Security Agreements, in proper form for filing or recording in all appropriate
places in all applicable jurisdictions;

(iv)    opinions of counsel (which counsel shall be reasonably satisfactory to
Collateral Agent) with respect to the creation and perfection of the security
interests in favor of Collateral Agent in such Collateral and such other matters
governed by the laws of each jurisdiction in which any Credit Party or any
personal property Collateral is located as Collateral Agent may reasonably
request, in each case in form and substance reasonably satisfactory to
Collateral Agent; and

(v)     evidence that each Credit Party shall have taken or caused to be taken
any other action, executed and delivered or caused to be executed and delivered
any other agreement, document and instrument (including (i) a Landlord
Collateral Access Agreement executed by the landlord of any leased location that
is the headquarters of the Credit Parties or at which material books and records
are maintained, and by the applicable Credit Party and (ii) an Intercompany Note
and Subordination) and made or caused to be made any other filing and recording
(other than as set forth herein) reasonably required by Collateral Agent.

(k)        Financial Statements; Projections.  Lenders shall have received from
Holdings (i) the Historical Financial Statements, (ii) pro forma consolidated
balance sheets of





90



Holdings and its Subsidiaries as at the Closing Date, and reflecting the
consummation of the Closing Date Acquisition, related financings and the other
transactions contemplated by the Credit Documents to occur on or prior to the
Closing Date, which pro forma financial statements shall be in form and
substance satisfactory to Administrative Agent, (iii) pro forma consolidated
income statements of Holdings and its Subsidiaries as at the Closing Date, and
reflecting the consummation of the Closing Date Acquisition, the related
financings and the other transactions contemplated by the Credit Documents to
occur on or prior to the Closing Date, and (iv) the Projections.

(l)         Evidence of Insurance.  Collateral Agent shall have received a
certificate from each applicable Credit Party’s insurance broker or other
evidence satisfactory to it that all insurance required to be maintained
pursuant to Section 5.5 is in full force and effect, together with endorsements
naming Collateral Agent, for the benefit of Secured Parties, as additional
insured and lender loss payee thereunder to the extent required under Section
5.5.

(m)       Opinions of Counsel to Credit Parties.  Agents, Issuing Bank, Lenders
and their respective counsel shall have received originally executed copies of
the favorable written opinions of Stoel Rives LLP, Bennett Jones LLP and Baker,
Donelson, Bearman, Caldwell & Berkowitz, PC, each as counsel for Credit Parties
as to such matters as Administrative Agent may reasonably request, dated as of
the Closing Date and in form and substance reasonably satisfactory to
Administrative Agent (and each Credit Party hereby instructs such counsel to
deliver such opinions to Agents, Issuing Bank and Lenders).

(n)        Fees and Expenses.  Company shall have paid to each Agent the fees
payable on or before the Closing Date referred to in Section 2.10 and all
expenses payable pursuant to Section 10.2 that have accrued to the Closing Date.

(o)        Solvency Certificate.  On the Closing Date, Administrative Agent
shall have received a Solvency Certificate from Company dated as of the Closing
Date and addressed to Administrative Agent and Lenders, and in form, scope and
substance satisfactory to Administrative Agent, with appropriate attachments and
demonstrating that after giving effect to the consummation of the transactions
contemplated by this Agreement, the other Credit Documents and the Related
Agreements to be consummated on the Closing Date and the Credit Extensions to be
made on the Closing Date, Company and its Subsidiaries each is and will be
Solvent.

(p)        Closing Date Certificate.  Holdings and Company shall have delivered
to Administrative Agent an originally executed Closing Date Certificate,
together with all attachments thereto.

(q)        Closing Date.  Lenders shall have made the Term Loans to Company on
or before October 4, 2019.

(r)        No Litigation.  There shall not exist any action, suit,
investigation, litigation or proceeding, hearing, or other legal or regulatory
developments, pending or threatened in any court or before any arbitrator or
Governmental Authority that, in the reasonable opinion of Administrative Agent,
singly or in the aggregate, materially impairs the Closing Date Acquisition,





91



the financing thereof or any of the other transactions contemplated by the
Credit Documents or the Related Agreements, or that could have a Material
Adverse Effect.

(s)        Funding Notice.  Administrative Agent shall have received a fully
executed and delivered Funding Notice.

(t)         Minimum EBITDA.  The pro forma income statement delivered pursuant
to Section 3.1(l) shall demonstrate in form and substance reasonably
satisfactory to Administrative Agent that the Company shall have generated
trailing twelve month Consolidated Adjusted EBITDA for the twelve month period
ending June 30, 2019 of at least $22,500,000.

(u)        Minimum Liquidity.  Company shall demonstrate in form and substance
reasonably satisfactory to Administrative Agent that on the Closing Date and
immediately after giving effect to any Credit Extensions to be made on the
Closing Date, including the payment of all Transaction Costs required to be paid
in Cash, Company shall have at least $10,000,000 of Cash and/or Availability of
Revolving Commitments.  Revolving Credit Exposure drawn on the Closing Date
shall not exceed $2,000,000.

(v)        Maximum Leverage Ratio. The pro forma balance sheet delivered
pursuant to Section 3.1(l) shall demonstrate in form and substance reasonably
satisfactory to Administrative Agent that on the Closing Date and immediately
after giving effect to any Credit Extensions to be made on the Closing Date,
including the payment of all Transaction Costs required to be paid in Cash, the
ratio of (i) total Indebtedness for Company and its Subsidiaries as of the
Closing Date, to (ii) pro forma Consolidated Adjusted EBITDA for the
twelve-month period ending June 30, 2019 shall not be greater than 2.25:1.00.

(w)       No Material Adverse Change.  Since December 31, 2018, no event,
circumstance or change shall have occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.

(x)        Completion of Proceedings.  All partnership, corporate and other
proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent and its counsel shall be satisfactory in form
and substance to Administrative Agent and such counsel, and Administrative
Agent, and such counsel shall have received all such counterpart originals or
certified copies of such documents as Administrative Agent may reasonably
request.

(y)        Funding Notice.  Administrative Agent shall have received a fully
executed and delivered Funding Notice, which shall include detailed instructions
directing the disbursement of the proceeds of the Term Loans on the Closing
Date.

(z)        Representations Accurate; Absence of Defaults.  As of the Closing
Date, all Specified Representations and Specified Acquisition Agreement
Representations shall be true and correct, and no event shall have occurred and
be continuing or would result from the funding of the Term Loans that would
constitute an Event of Default or a Default.

(aa)      KYC Documentation.  (i) At least ten days prior to the Closing Date,
the Lenders shall have received all documentation and other information required
by bank regulatory





92



authorities under applicable “know-your-customer” and anti-money laundering
rules and regulations, including the PATRIOT Act.

(ii)    At least five days prior to the Closing Date, any Credit Party that
qualifies as a “legal entity customer” under the Beneficial Ownership Regulation
shall deliver a Beneficial Ownership Certification in relation to such Credit
Party.

(bb)      Service of Process.  On the Closing Date, Administrative Agent shall
have received evidence that each Credit Party that is a Foreign Subsidiary has
irrevocably appointed the Company for the purpose of service of process.

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Credit Document and each other document required
to be approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date.

3.2       Conditions to Each Credit Extension.

(a)        Conditions Precedent.  The obligation of each Lender to make any
Loan, or Issuing Bank to issue any Letter of Credit (or, at Company’s request,
to amend any Letter of Credit to extend its term or increase its amount), on any
Credit Date, occurring after the Closing Date, are subject to the satisfaction,
or waiver in accordance with Section 10.5, of the following conditions
precedent:

(i)      Administrative Agent shall have received a fully executed and delivered
Funding Notice or Issuance Notice, as the case may be;

(ii)    After making the Credit Extensions requested on such Credit Date, (x)
the Total Utilization of Revolving Commitments shall not exceed the Revolving
Commitments then in effect and (y) Availability would be $0 or greater;

(iii)   As of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date; provided that, in each case, such
materiality qualifier shall not apply to any representations and warranties to
the extent already qualified or modified by materiality or similar concept in
the text thereof;

(iv)    As of such Credit Date, no event shall have occurred and be continuing
or would result from the consummation of the applicable Credit Extension that
would constitute an Event of Default or a Default;

(v)     On or before the date of issuance of any Letter of Credit,
Administrative Agent and Issuing Bank shall have received all other information
required by the applicable Issuance Notice, and such other documents or
information as Issuing Bank may reasonably require in connection with the
issuance of such Letter of Credit;





93



(vi)    The Chief Financial Officer of the Company shall have delivered a Chief
Financial Officer’s Funding Certificate representing and warranting and
otherwise demonstrating to the satisfaction of Administrative Agent that, as of
such Credit Date, Company reasonably expects, after giving effect to the
proposed borrowing and based upon good faith determinations and projections
consistent with the Financial Plan, to be in compliance with all operating and
financial covenants set forth in this Agreement as of the last day of the
current Fiscal Quarter; and

(vii)  After giving effect to such Credit Extension (excluding any proceeds
thereof that will be applied, other than with respect to the Term Loans or other
Loans made on the Closing Date, in the ordinary course of business and
consistent with past practices within two (2) Business Days after such Credit
Extension, as certified by the Chief Financial Officer in the Chief Financial
Officer’s Funding Certificate and evidenced by a reasonably detailed written
summary of such uses of proceeds attached thereto), the aggregate Cash and Cash
Equivalents of Holdings and its Subsidiaries will not exceed $4,000,000.

Any Agent or Requisite Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Requisite
Lender, such request is warranted under the circumstances.

(b)        Notices.  Any Notice shall be executed by an Authorized Officer in a
writing delivered to Administrative Agent (or in the case of an Issuance Notice,
Administrative Agent and Issuing Bank).  In lieu of delivering a Notice, Company
may give Administrative Agent (or in the case of an Issuance Notice,
Administrative Agent and Issuing Bank) telephonic notice by the required time of
any proposed borrowing, conversion/continuation or issuance, extension, or
increase of a Letter of Credit, as the case may be; provided each such notice
shall be promptly confirmed in writing by delivery of the applicable Notice to
Administrative Agent (or in the case of an Issuance Notice, Administrative Agent
and Issuing Bank) on or before the close of business on the date that telephonic
notice is given. In the event of a discrepancy between the telephonic notice and
the written notice, the written notice shall govern.  In the case of any Notice
that is irrevocable once given, if Company provides telephonic notice in lieu of
such Notice in writing, such telephone notice shall also be irrevocable once
given.  Neither Administrative Agent, Issuing Bank, nor any Lender shall incur
any liability to Company in acting upon any telephonic notice referred to above
that Administrative Agent or Issuing Bank, as applicable, believes in good faith
to have been given by a duly authorized officer or other person authorized on
behalf of Company or for otherwise acting in good faith.

(c)        Each request for a borrowing of a Loan by or for any issuance,
extension or increase of a Letter of Credit for the account of Company hereunder
shall constitute a representation and warranty by Company as of the applicable
Credit Date that the conditions contained in Section 3.2(a) have been satisfied.





94



SECTION 4   REPRESENTATIONS AND WARRANTIES

In order to induce Agents, Lenders and Issuing Bank to enter into this Agreement
and to make each Credit Extension to be made thereby, each Credit Party
represents and warrants to each Agent, Lender and Issuing Bank, on the Closing
Date and on each Credit Date, that the following statements are true and correct
(it being understood and agreed that the representations and warranties made on
the Closing Date are deemed to be made concurrently with the consummation of the
Closing Date Acquisition):

4.1       Organization; Requisite Power and Authority; Qualification.  Each of
Holdings and its Subsidiaries (a) is duly organized, validly existing and in
good standing (if applicable and provided that an English Credit Party shall not
be required at any time to make such good standing representation and warranty)
under the laws of its jurisdiction of organization as identified in
Schedule 4.1, (b) has all requisite power and authority (i) to own and operate
its properties and to carry on its business as now conducted and as proposed to
be conducted and (ii) to enter into the Credit Documents to which it is a party
and to carry out the transactions contemplated thereby, and (c) is qualified to
do business and in good standing (if applicable and provided that an English
Credit Party shall not be required at any time to make such good standing
representation and warranty) in every jurisdiction where its assets are located
and wherever necessary to carry out its business and operations, except in
jurisdictions where the failure to be so qualified or in good standing has not
had, and could not be reasonably expected to have, a Material Adverse Effect..

4.2       Capital Stock and Ownership.  The Capital Stock of each of Holdings
and its Subsidiaries has been duly authorized and validly issued and is fully
paid and non‑assessable.  Except as set forth on Schedule 4.2, as of the date
hereof, there is no existing option, warrant, call, right, commitment or other
agreement to which Holdings or any of its Subsidiaries is a party requiring, and
there is no membership interest or other Capital Stock of Holdings or any of its
Subsidiaries outstanding that upon conversion or exchange would require, the
issuance by Holdings or any of its Subsidiaries of any additional Capital Stock
of Holdings or any of its Subsidiaries or other Securities convertible into,
exchangeable for or evidencing the right to subscribe for or purchase,
additional Capital Stock of Holdings or any of its Subsidiaries.  Schedule 4.2
correctly sets forth the ownership interest of Holdings and each of its
Subsidiaries in their respective Subsidiaries as of the Closing Date both before
and after giving effect to the Closing Date Acquisition.

4.3       Due Authorization.  The execution, delivery and performance of the
Credit Documents have been duly authorized by all necessary action on the part
of each Credit Party that is a party thereto.

4.4       No Conflict.  The execution, delivery and performance by Credit
Parties of the Credit Documents to which they are parties and the consummation
of the transactions contemplated by the Credit Documents do not and will not (a)
violate any provision of any law or any governmental rule or regulation
applicable to Holdings or any of its Subsidiaries, any of the Organizational
Documents of Holdings or any of its Subsidiaries, or any order, judgment or
decree of any court or other agency of government binding on Holdings or any of
its Subsidiaries; (b) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Material Contract, any
Related Agreement, or any other material Contractual Obligation





95



of Holdings or any of its Subsidiaries; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of Holdings or any
of its Subsidiaries (other than any Liens created under any of the Credit
Documents in favor of Collateral  Agent, for the benefit of Secured Parties); or
(d) require any approval of stockholders, members or partners or any approval or
consent of any Person under any Material Contract, any Related Agreement, or any
other material Contractual Obligation of Holdings or any of its Subsidiaries,
except for such approvals or consents that have been obtained on or before the
Closing Date and have been disclosed in writing to Lenders.

4.5       Governmental Consents.  The execution, delivery and performance by
Credit Parties of the Credit Documents to which they are parties and the
consummation of the transactions contemplated by the Credit Documents do not and
will not require any registration with, consent or approval of, or notice to, or
other action to, with or by, any Governmental Authority except for the approval
of the Bankruptcy Court evidenced by the Sale Order and filings and recordings
with respect to the Collateral to be made, or otherwise delivered to Collateral
Agent for filing and/or recordation, as of the Closing Date.

4.6       Binding Obligation.  Each Credit Document required to be delivered
hereunder has been duly executed and delivered by each Credit Party that is a
party thereto and is the legally valid and binding obligation of such Credit
Party, enforceable against such Credit Party in accordance with its respective
terms, except as may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws relating to or limiting creditors’ rights generally
or by equitable principles relating to enforceability.

4.7       Historical Financial Statements.  The Historical Financial Statements
were prepared in conformity with GAAP and fairly present, in all material
respects, the financial position, on a consolidated basis, of the Persons
described in such financial statements as at the respective dates thereof and
the results of operations and cash flows, on a consolidated basis, of the
entities described therein for each of the periods then ended, subject, in the
case of any such unaudited financial statements, to changes resulting from audit
and normal year‑end adjustments.  As of the Closing Date, neither Holdings nor
any of its Subsidiaries has any contingent liability or liability for taxes,
long‑term lease or unusual forward or long‑term commitment that is not reflected
in the Historical Financial Statements or the notes thereto and that in any such
case is material in relation to the business, operations, properties, assets,
condition (financial or otherwise) or prospects of Holdings and any of its
Subsidiaries taken as a whole.

4.8       Projections.  On and as of the Closing Date, the projections of
Holdings and its Subsidiaries for the period of Fiscal Year 2019 through and
including Fiscal Year 2024, including monthly projections for fiscal month
during the Fiscal Year in which the Closing Date takes place, (the
“Projections”) are based on good faith estimates and assumptions made by the
management of Holdings; provided, the Projections are not to be viewed as facts
and that actual results during the period or periods covered by the Projections
may differ from such Projections and that the differences may be material;
provided further, as of the Closing Date, management of Holdings believed that
the Projections were reasonable and attainable.





96



4.9       No Material Adverse Change.  Since December 31, 2018, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.

4.10     [Reserved]

4.11     Adverse Proceedings, etc.  There are no Adverse Proceedings that could
reasonably be expected to result in liability of Holdings, any of its
Subsidiaries or any of their respective Affiliates in excess of $250,000,
individually, or $500,000, in the aggregate for all such Adverse Proceedings, in
each case during the term of this Agreement.  Neither Holdings nor any of its
Subsidiaries (a) is in violation of any applicable laws (including Environmental
Laws)  that could reasonably be expected to result in liability of Holdings, any
of its Subsidiaries or any of their respective Affiliates in excess of $250,000,
individually, or $500,000, in the aggregate for all such violations, in each
case during the term of this Agreement, or (b) is subject to or in default with
respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any court or any federal, state, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, that could reasonably be expected to result in liability of Holdings,
any of its Subsidiaries or any of their respective Affiliates in excess of
$250,000, individually, or $500,000, in the aggregate for all such defaults, in
each case during the term of this Agreement.

4.12     Payment of Taxes.  All federal, state and other material tax returns
and reports of Holdings and its Subsidiaries required to be filed by any of them
have been timely filed, and all Taxes due and payable and all assessments, fees
and other governmental charges upon Holdings and its Subsidiaries and upon their
respective properties, assets, income, businesses and franchises that are due
and payable have been paid when due and payable (other than any Taxes the amount
or validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of Holdings and/or its applicable Subsidiary, as the case
may be).  There is no proposed tax assessment of $100,000 or more against
Holdings or any of its Subsidiaries that is not being actively contested by
Holdings or such Subsidiary in good faith and by appropriate proceedings;
provided, such reserves or other appropriate provisions, if any, as shall be
required in conformity with GAAP shall have been made or provided therefor.

4.13     Properties.

(a)        Title.  Each of Holdings and its Subsidiaries has (i) good,
sufficient and legal title to (in the case of fee interests in real property),
(ii) valid leasehold interests in (in the case of leasehold interests in real or
personal property), (iii) valid licensed rights in (in the case of licensed
interests in intellectual property), and (iv) good title to (in the case of all
other personal property), all of their respective properties and assets
reflected in their respective Historical Financial Statements referred to in
Section 4.5 and in the most recent financial statements delivered pursuant to
Section 5.1, in each case except for assets disposed of since the date of such
financial statements in the ordinary course of business or as otherwise
permitted under Section 6.9.  Except as permitted by this Agreement, all such
properties and assets are free and clear of Liens.





97



(b)        Real Estate.  As of the Closing Date, Schedule 4.13 contains a true,
accurate and complete list of (i) all Real Estate Assets, including an
indication as to whether each such Real Estate Asset constitutes a Material Real
Estate Asset within the meaning of clauses (i) or (ii) of the definition
thereof, an Immaterial Fee Owned Property within the meaning of clause (a) of
the definition thereof, or an Immaterial Leasehold Property within the meaning
of clause (a) of the definition thereof, as applicable and (ii) all leases,
subleases or assignments of leases (together with all amendments, modifications,
supplements, renewals or extensions of any thereof) affecting each Real Estate
Asset of any Credit Party, regardless of whether such Credit Party is the
landlord or tenant (whether directly or as an assignee or successor in interest)
under such lease, sublease or assignment.  Each agreement listed in clause (ii)
of the immediately preceding sentence is in full force and effect and Holdings
does not have knowledge of any material default that has occurred and is
continuing thereunder, and each such agreement constitutes the legally valid and
binding obligation of each applicable Credit Party, enforceable against such
Credit Party in accordance with its terms, except as enforcement may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles. As of the
Closing Date, the Credit Parties do not own any Real Estate Assets in fee
simple.

4.14     Environmental Matters.  Neither Holdings nor any of its Subsidiaries
nor any of their respective Facilities or operations are subject to any
outstanding written order, consent decree or settlement agreement with any
Person relating to any Environmental Law, any Environmental Claim, or any
Hazardous Materials Activity that, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.  Neither Holdings nor
any of its Subsidiaries has received any letter or request for information under
Section 104 of the Comprehensive Environmental Response, Compensation, and
Liability Act (42 U.S.C. § 9604) or any comparable state law.  There are and, to
each of Holdings’ and its Subsidiaries’ knowledge, have been, no conditions,
occurrences, or Hazardous Materials Activities that could reasonably be expected
to form the basis of an Environmental Claim against Holdings or any of its
Subsidiaries that, individually or in the aggregate, could reasonably be
expected to have a Material Adverse Effect.  Neither Holdings nor any of its
Subsidiaries nor, to any Credit Party’s knowledge, any predecessor of Holdings
or any of its Subsidiaries has filed any notice under any Environmental Law
indicating past or present treatment of Hazardous Materials at any Facility, and
none of Holdings’ or any of its Subsidiaries’ operations involves the
generation, transportation, treatment, storage or disposal of hazardous waste,
as defined under 40 C.F.R. Parts 260‑270 or any state equivalent.  Compliance
with all current or reasonably foreseeable future requirements pursuant to or
under Environmental Laws could not be reasonably expected to have, individually
or in the aggregate, a Material Adverse Effect.  No event or condition has
occurred or is occurring with respect to Holdings or any of its Subsidiaries
relating to any Environmental Law, any Release of Hazardous Materials, or any
Hazardous Materials Activity that individually or in the aggregate has had, or
could reasonably be expected to have, a Material Adverse Effect.

4.15     No Defaults.  Neither Holdings nor any of its Subsidiaries is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any of its Contractual Obligations, and no
condition exists that, with the giving of notice or the lapse of time or both,
could constitute such a default, except where the consequences, direct or
indirect, of such default or defaults, if any, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect or
liability of Holdings, any of its





98



Subsidiaries or any of their respective Affiliates in excess of $250,000,
individually, or $500,000, in the aggregate for all such defaults, in each case
during the term of this Agreement.

4.16     Material Contracts.  Schedule 4.16 contains a true, correct and
complete list of all the Material Contracts in effect on the Closing Date, and,
together with any updates provided pursuant to Section 5.1(l), (a) all such
Material Contracts are in full force and effect, (b) no defaults currently exist
thereunder, and (c) each such Material Contract has not been amended, waived, or
otherwise modified except as permitted under this Agreement.

4.17     Governmental Regulation.  Neither Holdings nor any of its Subsidiaries
is subject to regulation under the Federal Power Act or the Investment Company
Act of 1940 or under any other federal or state statute or regulation that may
limit its ability to incur Indebtedness or that may otherwise render all or any
portion of the Obligations unenforceable.  Neither Holdings nor any of its
Subsidiaries is a “registered investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

4.18     Federal Reserve Regulations; Exchange Act.

(a)        Neither Holdings nor any of its Subsidiaries is engaged principally,
or as one of its important activities, in the business of extending credit for
the purpose of purchasing or carrying any Margin Stock.

(b)        No portion of the proceeds of any Credit Extension has or will be
used in any manner, whether directly or indirectly, that causes or could
reasonably be expected to cause, such Credit Extension or the application of
such proceeds to violate Regulation T, Regulation U or Regulation X of the Board
of Governors or any other regulation thereof or to violate the Exchange Act.

4.19     Employee Matters.  Neither Holdings nor any of its Subsidiaries is
engaged in any unfair labor practice or similar unlawful employment-related
practice that could reasonably be expected to result in liability of Holdings,
any of its Subsidiaries or any of their respective Affiliates in excess of
$250,000, individually, or $500,000, in the aggregate for all such practices, in
each case during the term of this Agreement.  There is (a) no unfair labor
practice complaint pending against Holdings or any of its Subsidiaries, or to
the best knowledge of Holdings and Company, threatened against any of them
before the National Labor Relations Board and no grievance or arbitration
proceeding arising out of or under any collective bargaining agreement that is
so pending against Holdings or any of its Subsidiaries or to the best knowledge
of Holdings and Company, threatened against any of them, (b) no strike or work
stoppage in existence or threatened involving Holdings or any of its
Subsidiaries,  and (c) to the best knowledge of Holdings and Company, no union
representation question existing with respect to the employees of Holdings or
any of its Subsidiaries and, to the best knowledge of Holdings and Company, no
union organization activity that is taking place, except (with respect to any
matter specified in clause (a) and (b) above, either individually or in the
aggregate) such as is not reasonably likely to have a Material Adverse Effect or
result in liabilities in excess of $250,000, individually, or $500,000, in the
aggregate for all such liabilities.  No Credit Party has incurred any liability
or obligation under the Worker Adjustment and Retraining Notification Act
(“WARN”) or any similar federal or state





99



law that remains unpaid or unsatisfied and could reasonably be expected to
result in a Material Adverse Effect or is in excess of $250,000, individually,
or $500,000, in the aggregate for all such liabilities.

4.20     Employee Benefit Plans.

(a)        Holdings, each of its Subsidiaries and each of their respective ERISA
Affiliates are in compliance with all applicable provisions and requirements of
ERISA and the Internal Revenue Code and the regulations and published
interpretations thereunder with respect to each Employee Benefit Plan, and have
performed all their obligations under each Employee Benefit Plan.  Each Employee
Benefit Plan that is intended to qualify under Section 401(a) of the Internal
Revenue Code has received a favorable determination letter from the Internal
Revenue Service indicating that such Employee Benefit Plan is so qualified and
nothing has occurred subsequent to the issuance of such determination letter
that would cause such Employee Benefit Plan to lose its qualified status.  No
liability to the PBGC (other than required premium payments), the Internal
Revenue Service, any Employee Benefit Plan or any trust established under Title
IV of ERISA has been or is expected to be incurred by Holdings, any of its
Subsidiaries or any of their ERISA Affiliates.  No ERISA Event has occurred or
is reasonably expected to occur.  Except to the extent required under Section
4980B of the Internal Revenue Code or similar state laws, no Employee Benefit
Plan provides health or welfare benefits (through the purchase of insurance or
otherwise) for any retired or former employee of Holdings, any of its
Subsidiaries or any of their respective ERISA Affiliates.  The present value of
the aggregate benefit liabilities under each Pension Plan sponsored, maintained
or contributed to by Holdings, any of its Subsidiaries or any of their ERISA
Affiliates (determined as of the end of the most recent plan year on the basis
of the actuarial assumptions specified for funding purposes in the most recent
actuarial valuation for such Pension Plan), did not exceed the aggregate current
value of the assets of such Pension Plan.  As of the most recent valuation date
for each Multiemployer Plan for which the actuarial report is available, the
potential liability of Holdings, its Subsidiaries and their respective ERISA
Affiliates for a complete withdrawal from such Multiemployer Plan (within the
meaning of Section 4203 of ERISA), when aggregated with such potential liability
for a complete withdrawal from all Multiemployer Plans, based on information
available pursuant to Section 4221(e) of ERISA is zero.  Holdings, each of its
Subsidiaries and each of their ERISA Affiliates have complied with the
requirements of Section 515 of ERISA with respect to each Multiemployer Plan and
are not in material “default” (as defined in Section 4219(c)(5) of ERISA) with
respect to payments to a Multiemployer Plan.

(b)        Neither Holdings nor any of its Subsidiaries is or has at any time
been an employer (for the purposes of sections 38 to 51 of the Pensions Act
2004) of an occupational pension scheme which is not a money purchase scheme
(both terms as defined in the Pensions Schemes Act 1993); and neither Holdings
nor any of its Subsidiaries is or has at any time been “connected” with or an
“associate” of (as those terms are used in sections 38 and 43 of the Pensions
Act 2004) such an employer.

4.21     Certain Fees.  No broker’s or finder’s fee or commission will be
payable with respect to the transactions contemplated by this Agreement or the
Related Agreements, except as payable to Agents and Lenders.





100



4.22     Solvency.  Each Credit Party is and, upon the incurrence of any Credit
Extension by such Credit Party on any date on which this representation and
warranty is made, will be, Solvent.

4.23     Related Agreements.

(a)        Delivery.  Holdings and Company have delivered to Administrative
Agent complete and correct copies of (i) each Related Agreement and of all
exhibits and schedules thereto as of the date hereof, any agreement required to
be delivered in connection with any Related Agreement at or prior to the closing
of the transactions contemplated by such Related Agreement (including any side
letter executed or otherwise required by any of the parties thereto), and (ii)
copies of any amendment, restatement, supplement or other modification to or
waiver under each Related Agreement entered into after the date hereof
(including any such modification accomplished via a side letter or any other
document).

(b)        Representations and Warranties.  Except to the extent otherwise
expressly set forth herein or in the schedules hereto, and subject to the
qualifications set forth therein, each of the representations and warranties
given by any Credit Party in any Related Agreement is true and correct in all
material respects as of the Closing Date (or as of any earlier date to which
such representation and warranty specifically relates); provided that such
materiality qualifier shall not apply to any representations and warranties to
the extent already qualified or modified by materiality or similar concept in
the text thereof.  Notwithstanding anything in the Related Agreement to the
contrary, the representations and warranties of each Credit Party set forth in
this Section 4.23 shall, solely for purposes hereof, survive the Closing Date
for the benefit of Lenders

(c)        Governmental Approvals.  All Governmental Authorizations and all
other authorizations, approvals and consents of any other Person required by the
Related Agreements or to consummate the Closing Date Acquisition have been
obtained and are in full force and effect.

(d)        Conditions Precedent.  On the Closing Date, (i) all of the conditions
to effecting or consummating the Closing Date Acquisition set forth in the
Related Agreements have been duly satisfied or, with the consent of
Administrative Agent, waived, and (ii) the Closing Date Acquisition has been
consummated in accordance with the Related Agreements and all applicable laws.

4.24     Compliance with Statutes, Etc.  Each of Holdings and its Subsidiaries
is in compliance in all material respects with all applicable statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities, in respect of the conduct of its business and the
ownership of its property, including compliance with all applicable
Environmental Laws with respect to any Real Estate Asset or governing its
business and the requirements of any permits issued under such Environmental
Laws with respect to any such Real Estate Asset or the operations of Holdings or
any of its Subsidiaries (it being understood, in the case of any statutes,
regulations and orders of, and all applicable restrictions imposed by, all
Governmental Authorities that are specifically referred to in any other
provision of this Agreement, the Credit Parties shall also be required to
represent and/or comply with, as applicable, the express terms of such
provision).





101



4.25     Disclosure.  (a) No representation or warranty of any Credit Party
contained in any Credit Document or in any other documents, certificates or
written statements furnished to any Agent or Lender by or on behalf of Holdings
or any of its Subsidiaries for use in connection with the transactions
contemplated hereby contains any untrue statement of a material fact or omits to
state a material fact (known to Holdings or Company, in the case of any document
not furnished by either of them) necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances in
which the same were made.  Any projections and pro forma financial information
contained in such materials are based upon good faith estimates and assumptions
believed by Holdings or Company to be reasonable at the time made, it being
recognized by Lenders that such projections as to future events are not to be
viewed as facts and that actual results during the period or periods covered by
any such projections may differ from the projected results.  There are no facts
known (or that should upon the reasonable exercise of diligence be known) to
Holdings or Company (other than matters of a general economic nature) that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect and that have not been disclosed herein or in such other
documents, certificates and statements furnished to Lenders for use in
connection with the transactions contemplated hereby.

(b)        As of the Closing Date, the information included in the Beneficial
Ownership Certification is true and correct in all respects.

4.26     Sanctions; Anti-Corruption and Anti-Bribery Laws; Anti-Terrorism and
Anti-Money Laundering Laws; Etc.

(a)        None of Holdings, any of its Subsidiaries, any Affiliate of any such
Person, or any of their respective Directors, officers or, to the knowledge of
any Credit Party, employees, agents, or advisors of any such Person is a
Sanctioned Person or who is otherwise designated pursuant to Canadian
Anti-Terrorism Laws.  Each of Holdings, its Subsidiaries, its Affiliates and
their respective Directors, officers and, to the knowledge of any Credit Party,
employees, agents and advisors is in compliance with and has not violated
(i) Sanctions, (ii) Anti-Corruption and Anti-Bribery Laws, and
(iii) Anti-Terrorism and Anti-Money Laundering Laws and (iv) the Canadian
Anti-Money Laundering Laws, the Canadian Anti-Terrorism Laws or any other
provincial, territorial, local or foreign laws relating to “know your customer”
and anti-money laundering rules and regulations or terrorist financing.  No part
of the proceeds of any Credit Extension has or will be used, directly or
indirectly, (A) for the purpose of financing any activities or business of or
with any Sanctioned Person (or who is otherwise designated pursuant to Canadian
Anti-Terrorism Laws) or in any Sanctioned Country, (B) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value to any Person in violation of any
Anti-Corruption and Anti-Bribery Laws, or (C) otherwise in any manner that would
result in a violation of Sanctions, Anti-Terrorism and Anti-Money Laundering
Laws, or Anti-Corruption and Anti-Bribery Laws by any Person.

(b)        Commencing on the applicable date set forth in Section 5.15, Holdings
and its Subsidiaries currently maintain policies, procedures and controls that
are designed (and otherwise comply with applicable law) to ensure that each of
Holdings, its Subsidiaries, and each Controlled Entity, and each of their
respective Directors, officers, employees and agents, is and will continue to be
in compliance with all applicable current and future Sanctions, Anti-Terrorism
and Anti-Money Laundering Laws and Anti-Corruption and Anti-Bribery Laws.





102



4.27     Senior Indebtedness.  The Obligations of each Credit Party, as
applicable, constitute “Senior Indebtedness” or a term of similar import under
and as defined in each definitive document governing the Subordinated
Indebtedness.  The Obligations guaranteed by each Guarantor hereunder, as
applicable, constitute “Guarantor Senior Indebtedness” or a term of similar
import under and as defined in each definitive document governing the
Subordinated Indebtedness.

4.28     Government Contracts. As of the Closing Date, no Credit Party is a
party to any contract or agreement with any Governmental Authority, and no
Credit Party's Accounts are subject to the Federal Assignment of Claims Act (31
U.S.C. Section 3727), the Financial Administration Act (Canada), or any similar
state or local law.

4.29     Growers’ Liens.

(a)        As of the Closing Date, the existing Farm Product Purchase Agreements
do not result in the creation of a Lien under Growers’ Lien Laws.  Company and
its Subsidiaries are in compliance with all notifications and instructions
received from creditors of Protected Vendors delivered pursuant to Growers’ Lien
Laws.  Company and its Subsidiaries have not, within the one-year period
immediately prior to the date hereof, received written notice pursuant to the
applicable provisions of the Food Security Act or pursuant to the Uniform
Commercial Code from (i) any of its suppliers or sellers of Farm Products
(individually, a “Farm Products Seller” and collectively, the “Farm Product
Sellers”), (ii) any secured party of any such Farm Products Seller or (iii) the
Secretary of State (or the equivalent official) of any state in which Farm
Products purchased by Company or such Subsidiary are produced, in any case
advising or notifying Company or such Subsidiary of the intention of such Farm
Products Seller or other Person to preserve the benefit of any trust applicable
to any property of Company or such Subsidiary established in favor of such Farm
Products Seller or other Person or of the existence or claim of a Lien in and to
any Farm Products that may be or have been purchased by Company or such
Subsidiary (all of the foregoing, together with any such notices as Company or
any of its Subsidiaries may at any time hereafter receive, collectively, the
“Food Security Act Notices”).

(b)        As of the Closing Date (i) with respect to the Closing Date
Acquisition, other than as set forth in Section 2.3(k) of the Closing Date
Acquisition Agreement, no Protected Vendor has any claim against Holdings or any
of its Subsidiaries or any of their properties for any account payable or other
balance arising on or prior to the Petition Date, (ii) all payables and other
liabilities owed to Protected Vendors that were not expressly assumed by
Holdings and its Subsidiaries in the Kona Bankruptcy Proceeding pursuant to
Section 2.3(k) of the Closing Date Acquisition Agreement either (I) have been
paid in full prior to the Closing Date or (II) constitute Post-Closing Growers’
Lien Liabilities to be paid by the Debtors (as defined in the Sale Order) or
(III) were not valid claims or timely filed claims in the Kona Bankruptcy
Proceeding, (iii) with respect to the Closing Date Acquisition, other than as
set forth in Section 2.3(k) of the Closing Date Acquisition Agreement, no trust
pursuant to Growers’ Lien Laws in favor of a Protected Vendor is in existence
that owns the assets or other property in the possession of, or being used,
collected or administered by, Holdings or any of its Subsidiaries, (iv) other
than as set forth in Section 2.3(k) of the Closing Date Acquisition Agreement,
none of the payables or other liabilities being assumed by Holdings and its
Subsidiaries in Closing Date Acquisition Agreement constitute Grower's Lien
Liabilities and (v) the amounts of all accounts payable and other balances due
and





103



payable after the Closing Date to Protected Vendors by Holdings and its
Subsidiaries are set forth on Schedule 4.29 together with the exact legal names
of such Protected Vendors.

4.30     Food Safety Laws.   The operations of Company and each of its
Subsidiaries are and have been in compliance in all material respects with all
applicable Food Safety Laws, including obtaining, maintaining and complying with
all permits, licenses, or other approvals required by any Food Safety Law; (ii)
no written notice, request for information, order, complaint or penalty has been
received by Company or any of its Subsidiaries, and there are no judicial,
administrative or other actions, suits or proceedings pending or threatened
which allege a violation of or liability under any Foods Safety Laws, in each
case relating to Company or any of its Subsidiaries; (iii) Company and each of
its Subsidiaries’ recordkeeping practices comply in all material respects with
the requirements of the Food Safety Laws, including FDA regulations implementing
the Public Health Security and Bioterrorism Preparedness and Response Act of
2002; (iv) Company and each of its Subsidiaries have practices in place to
ensure continuing compliance with the safety and labeling requirements of
applicable Food Safety Laws, including, to the extent applicable to Company and
its Subsidiaries, requirements related to sanitary transportation, supplier
verification, hazard analysis and critical control points, food safety plans,
food defense, current good manufacturing practices, sanitation standard
operating procedures, temperature control, environmental monitoring, food
additives, beer production, wine and spirits labeling, and menu labeling; (v) to
the knowledge of Company and each of its Subsidiaries, all of the food and
alcohol products produced or sold by Company and each of its Subsidiaries (a)
have been properly handled and stored and are properly manufactured, packaged
and labeled and fit for human consumption or other intended use, (b) are not and
have not been adulterated, misbranded or otherwise violative within the meaning
of the United States Federal Food, Drug, and Cosmetic Act as amended, the
Federal Alcohol Administration Act as amended, and any regulations promulgated
thereunder, or under any other Food Safety Laws, and (c) bear and have borne all
required warning statements and allergen declarations; (vi) Company and each of
its Subsidiaries have, in a timely manner, filed with the applicable
Governmental Authorities all required reports, including reports involving
serious injury related by a reasonable probability to the consumption of any
product; (vii) Company and its Subsidiaries have not received notice from the
FDA, TTB or any other Governmental Authority, or has knowledge, that there are
any circumstances existing which would be reasonably likely to lead to any
enforcement action or loss of, or refusal to renew, any permit, license, or
approval related to the making of or sale of any food or alcohol product; and
(viii) there is not currently, and has not been during the past three (3) years
preceding the Closing Date, nor is there under consideration or investigation by
Company or any of its Subsidiaries, any seizure, withdrawal, recall, suspension
or detention of any product manufactured or sold by Company or any of its
Subsidiaries (a “Recall”) nor, to the knowledge of Company or any of its
Subsidiaries, is there any investigation or proceeding by the FDA, TTB, USDA, or
any other Governmental Authority seeking any such Recall or enforcement action.

4.31     Indemnification and other Similar Obligations.  As of the Closing Date,
Holdings and its Subsidiaries have not agreed to indemnify, reimburse or
otherwise be held liable in any form for indemnification or similar obligations
of any officer, director, manager or similar Person of any Person owning Capital
Stock in Holdings (or any direct or indirect parent of Holdings) and Holdings’
Subsidiaries with respect to events arising on or prior to the Closing Date.

4.32     Data Privacy and Security.





104



(a)        Holdings and its Subsidiaries have implemented commercially
reasonable procedures, including firewall protections and regular virus scans,
designed to ensure that software used in the operation of their business is
materially free of any code designed to (or intended to): (i) disrupt, disable,
harm, or otherwise impede in any manner the operation of, or provide
unauthorized access to, a computer system or network or other device on which
such code is stored or installed, or (ii) compromise the privacy or data
security of a user or damage or destroy any data or file without the user’s
consent. The information technology systems and databases used by Holdings and
its Subsidiaries are sufficient in all material respects for the needs of their
business and in accordance with customary industry standards and practices.
There has been no (x) failure or other substandard performance of any such
information technology system or database that has caused any material
disruption to the business of Holdings and its Subsidiaries or (y) to the
knowledge of the Credit Parties, unauthorized intrusions or breaches of security
with respect to any information technology systems and databases used by
Holdings and its Subsidiaries.

(b)        Each of Holdings and its Subsidiaries (i) is, and has at all times
been, in compliance in all material respects with all applicable requirements of
law and Contractual Obligations regarding the collection, protection, storage,
use, processing, disclosure, retention and transfer of Personal Information and
(ii) has commercially reasonable safeguards in place to protect Personal
Information in their possession or control from unauthorized access by other
Persons.

(c)        There have not been, to the knowledge of the Credit Parties, any
material unauthorized intrusions or breaches of the security of any of the
information technology systems and databases, any material unauthorized access
or use of any Personal Information or other information stored or contained
therein or accessed or processed thereby, or any material compromise of the
confidentiality, integrity, or availability of Personal Information or the
physical, technical, administrative, or organizational safeguards put in place
by Holdings or any of its Subsidiaries that relate to the protection of Personal
Information.  No Person has, to the knowledge of the Credit Parties, made any
illegal or unauthorized use of Personal Information that was controlled by or on
behalf of Holdings or any of its Subsidiaries and is in the possession or
control of Holdings or any of its Subsidiaries.  To the knowledge of the Credit
Parties, no facts or circumstances exist that could reasonably be expected to
give rise to any such unauthorized intrusion or breach, unauthorized access or
use, or compromise.

(d)        Neither Holdings nor any of its Subsidiaries has received any, and
there has not been any written complaint delivered to any regulatory or other
governmental body or official, foreign or domestic, or any audit, proceeding,
investigation (whether formal or informal), or claim against or relating to
Holdings or any of its Subsidiaries by any private party or any regulatory or
other governmental body or official, foreign or domestic, regarding the
collection, use, retention, storage, transfer, disposal, disclosure or other
processing of Personal Information, and no such complaint, audit, proceeding,
investigation or claim has been threatened in writing against Holdings or any of
its Subsidiaries that could reasonably be expected to result in a Material
Adverse Effect.

4.33     Canadian Defined Benefit Plan.  No Credit Party or any of their
Subsidiaries maintains, sponsors, administers, participates in or contributes to
any Canadian Defined Benefit Plan.





105



4.34     Governmental Contracts.  No Credit Party’s accounts are subject to any
of the requirements or proceedings applicable to assignments of accounts under
the Financial Administration Act (Canada) or any other similar law.

4.35      Centre of main interests and establishments.  For the purposes of
Regulation (EU) 2015/848 of 20 May 2015 on insolvency proceedings (recast) (the
"Regulation"), the centre of main interest (as that term is used in Article 3(1)
of the Regulation) of each Credit Party that is a Foreign Subsidiary
incorporated under the laws of a member state of the European Union is situated
in its jurisdiction of incorporation and it has no “establishment” (as that term
is used in Article 2(h) of the Regulation) in any other jurisdiction.”

SECTION 5   AFFIRMATIVE COVENANTS

Each Credit Party covenants and agrees that until Payment in Full of all
Obligations, each Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 5.

5.1       Financial Statements and Other Reports.  Unless otherwise provided
below, Holdings will deliver to Administrative Agent and Lenders:

(a)        Monthly Reports.  As soon as available, and in any event within
thirty days after the end of each fiscal month (including fiscal months that
began prior to the Closing Date for which financial statements were not
previously delivered commencing with the fiscal month ending July 31, 2019 (but
for the fiscal months ending July 31, 2019 and August 31, 2019, the Holdings
shall be required to deliver such financial statements by October 15, 2019), the
consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal month and the related consolidated statements of income,
consolidated statements of stockholders’ equity and consolidated statements of
cash flows of Holdings and its Subsidiaries for such fiscal month and for the
period from the beginning of the then current Fiscal Year to the end of such
fiscal month, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year and the
corresponding figures from the Financial Plan for the current Fiscal Year, all
in reasonable detail, together with a schedule of reconciliations for any
reclassifications with respect to prior fiscal months or periods (and, in
connection therewith, copies of any restated financial statements for any
impacted fiscal month or period) a Financial Officer Certification and a
Narrative Report with respect thereto, a Key Performance Indicator Report for
such period and any other operating reports prepared by management for such
period;

(b)        Quarterly Financial Statements.  As soon as available, and in any
event within forty-five days after the end of the first three Fiscal Quarters of
each Fiscal Year (commencing with the Fiscal Quarter ending September 30, 2019),
the consolidated balance sheets of Holdings and its Subsidiaries as at the end
of such Fiscal Quarter and the related consolidated statements of income,
stockholders’ equity and cash flows of Holdings and its Subsidiaries for such
Fiscal Quarter and for the period from the beginning of the then current Fiscal
Year to the end of such Fiscal Quarter, setting forth in each case in
comparative form the corresponding figures for the corresponding periods of the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the current Fiscal Year, all in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto;





106



(c)        Annual Financial Statements.  As soon as available, and in any event
within ninety days after the end of each Fiscal Year (commencing with the Fiscal
Year ending December 31, 2019), (i) the consolidated balance sheets of Holdings
and its Subsidiaries as at the end of such Fiscal Year and the related
consolidated statements of income, stockholders’ equity and cash flows of
Holdings and its Subsidiaries for such Fiscal Year, setting forth in each case
in comparative form the corresponding figures for the previous Fiscal Year and
the corresponding figures from the Financial Plan for the Fiscal Year covered by
such financial statements, in reasonable detail, together with a Financial
Officer Certification and a Narrative Report with respect thereto; and (ii) with
respect to such consolidated financial statements a report thereon of Plante
Morgan or other independent certified public accountants of recognized national
standing selected by Holdings, and reasonably satisfactory to Administrative
Agent (which report and accompanying financial statements shall be unqualified
as to going concern and scope of audit, and shall state that such consolidated
financial statements fairly present, in all material respects, the consolidated
financial position of Holdings and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated in conformity with GAAP applied on a basis consistent with prior years
(except as otherwise disclosed in such financial statements) and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards) (such report shall also include (x) a detailed summary of any audit
adjustments; (y) a reconciliation of any audit adjustments or reclassifications
to the previously provided monthly or quarterly financials; and (z) restated
monthly or quarterly financials for any impacted periods);

(d)        Compliance Certificate.  Together with each delivery of financial
statements of Holdings and its Subsidiaries pursuant to Sections 5.1(b) and
5.1(c), a duly executed and completed Compliance Certificate;

(e)        Statements of Reconciliation after Change in Accounting
Principles.  If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of Holdings and its Subsidiaries delivered
pursuant to Section 5.1(b) or 5.1(c) will differ in any material respect from
the consolidated financial statements that would have been delivered pursuant to
such subdivisions had no such change in accounting principles and policies been
made, then, together with the first delivery of such financial statements after
such change, one or more statements of reconciliation for all such prior
financial statements in form and substance satisfactory to Administrative Agent;

(f)        Notice of Default.  Promptly and in any event within three days after
any officer of Holdings or Company obtaining knowledge (i) of any condition or
event that constitutes a Default or an Event of Default or that notice has been
given to Holdings or Company with respect thereto; (ii) that any Person has
given any notice to Holdings or any of its Subsidiaries or taken any other
action with respect to any event or condition set forth in Section 8.1(b); or
(iii) of the occurrence of any event or change that has caused or evidences,
either in any case or in the aggregate, a Material Adverse Effect, a certificate
of an Authorized Officer specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default,
default, event or condition, and what action Company has taken, is taking and
proposes to take with respect thereto;





107



(g)        Notice of Adverse Proceedings.  Promptly and in any event within one
day after any officer of Holdings or Company obtaining knowledge of (i) the
institution of, or non frivolous threat of, any Adverse Proceeding not
previously disclosed in writing by Company to Lenders, or (ii) any development
in any Adverse Proceeding that, in the case of either clause (i) or (ii) if
adversely determined, could be reasonably expected to result in a Material
Adverse Effect or liability of Holdings, any of its Subsidiaries or any of their
respective Affiliates in excess of $100,000, individually, or $250,000, in the
aggregate for all such Adverse Proceedings or seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby, written notice thereof together
with such other information as may be reasonably available to Holdings or
Company to enable Lenders and their counsel to evaluate such matters;

(h)        ERISA and Employment Matters.  (i) Promptly and in any event within
one day after becoming aware of the occurrence of or forthcoming occurrence of
any ERISA Event, a written notice specifying the nature thereof, what action
Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
has taken, is taking or proposes to take with respect thereto and, when known,
any action taken or threatened by the Internal Revenue Service, the Department
of Labor or the PBGC with respect thereto; (ii) promptly and in any event within
one day after the same is available to any Credit Party, copies of (1) each
Schedule B (Actuarial Information) to the annual report (Form 5500 Series) filed
by Holdings, any of its Subsidiaries or any of their respective ERISA Affiliates
with the Internal Revenue Service with respect to each Pension Plan; (2) all
notices received by Holdings, any of its Subsidiaries or any of their respective
ERISA Affiliates from a Multiemployer Plan sponsor concerning an ERISA Event;
and (3) copies of such other documents or governmental reports or filings
relating to any Employee Benefit Plan as Administrative Agent shall reasonably
request, (iii) promptly and in any event within one day after any Credit Party
implements or sends notice of a plant closing or mass layoff (as defined in
WARN) to employees, a written notice specifying the nature thereof and copies of
each such notice sent by such Credit Party, (iv) promptly and in any event
within one day after becoming aware of the filing of any charge of
discrimination or similar Adverse Proceeding (A) for which Holdings or any of
its Subsidiaries does not have insurance coverage or (B) with respect to which
it is reasonably foreseeable that Holdings or any of its Subsidiaries could have
liability in excess of applicable insurance coverage limits, written notice
thereof together with such other information as may be reasonably available to
Holdings or Company to enable Lenders and their counsel to evaluate such
matters; and (v) promptly and in any event within one day after becoming aware
of any strike, work stoppage, walkout, or similar material labor dispute or
union organizing activity, a written notice specifying the nature thereof and
what action Holdings or any of its Subsidiaries has taken, is taking or proposes
to take with respect thereto;

(i)         Financial Plan.  As soon as practicable and in any event no later
than thirty days after the end of each Fiscal Year, a consolidated plan and
financial forecast and updated model for next Fiscal Year (a “Financial Plan”),
including (i) a forecasted consolidated balance sheet and forecasted
consolidated statements of income and cash flows of Holdings and its
Subsidiaries for each such Fiscal Year, together with pro forma Compliance
Certificates for each such Fiscal Year and an explanation of the assumptions on
which such forecasts are based, (ii) forecasted consolidated statements of
income and cash flows of Holdings and its Subsidiaries for each fiscal month of
each such Fiscal Year and (iii) forecasts demonstrating projected compliance
with the requirements of Section 6.8 through the final maturity date of the
Loans;





108



(j)         Insurance Report.  As soon as practicable and in any event by the
last day of each Fiscal Year, one or more certificates from the Credit Parties’
insurance broker(s) together with accompanying endorsements, in each case in
form and substance satisfactory to Administrative Agent, and a report outlining
all material insurance coverage maintained as of the date of such report by
Holdings and its Subsidiaries and all material insurance coverage planned to be
maintained by Holdings and its Subsidiaries in the immediately succeeding Fiscal
Year;

(k)        Notice of Change in Board of Directors.  With reasonable promptness
and in any event within ten days after such change, written notice of any change
in the Board of Directors of Holdings or Company;

(l)         Notice Regarding Material Contracts or Material
Indebtedness.  Promptly, and in any event within two days after (i)(A) any
Material Contract of Holdings or any of its Subsidiaries is terminated or
amended in a manner that is materially adverse to Holdings or such Subsidiary,
as the case may be, or (B) any new Material Contract is entered into, or (ii)
after any officer of any Credit Party or any of its Subsidiaries obtaining
knowledge (A) of any condition or event that constitutes an event of default
under any Material Contract, Related Agreement, or Material Indebtedness, (B)
that any event, circumstance, or condition exists or has occurred that gives any
counterparty to such Material Contract a termination or assignment right
thereunder, or (C) that notice has been given to any Credit Party or any of its
Subsidiaries asserting that any such condition or event has occurred, a
certificate of an Authorized Officer of the applicable Credit Party specifying
the nature and period of existence of such condition or event and, in the case
of clause (i), including copies of such material amendments or new contracts,
delivered to Administrative Agent (to the extent such delivery is permitted by
the terms of any such Material Contract, provided, no such prohibition on
delivery shall be effective if it were bargained for by Holdings or its
applicable Subsidiary with the intent of avoiding compliance with this Section
5.1(l)) and, in the case of clause (ii), as applicable, explaining the nature of
such claimed event of default, and including an explanation of any actions being
taken or proposed to be taken by such Credit Party or Company with respect
thereto;

(m)       Environmental Reports and Audits.  As soon as practicable and in any
event within ten days following receipt thereof, copies of all environmental
audits, reports, and notices with respect to environmental matters at any
Facility or that relate to any environmental liabilities of Holdings or its
Subsidiaries that, in any such case, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect or in liabilities
that exceed $100,000, individually, or $250,000, in the aggregate for all such
liabilities, in each case, during the term of this Agreement;

(n)        Information Regarding Collateral.  (a)  Company will furnish to
Collateral Agent prior written notice of any change (i) in any Credit Party’s
corporate name, (ii) in any Credit Party’s identity or corporate structure,
(iii) in any Credit Party’s jurisdiction of organization or formation, or (iv)
in any Credit Party’s Federal Taxpayer Identification Number or state
organizational identification number.  Company agrees not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the UCC or PPSA, as applicable, or otherwise that are required in
order for Collateral Agent to continue at all times following such change to
have a valid, legal and perfected security interest in all the Collateral as





109



contemplated in the Collateral Documents.  Company also agrees promptly to
notify Collateral Agent if any material portion of the Collateral is lost,
stolen, damaged or destroyed;

(o)        Annual Collateral Verification.  Each year, at the time of delivery
of annual financial statements with respect to the preceding Fiscal Year
pursuant to Section 5.1(c), Company shall deliver to Collateral Agent a
certificate of an Authorized Officer (i) either (A) confirming that there has
been no change in such information since the date of the Collateral
Questionnaire delivered on the Closing Date or the date of the most recent
certificate delivered pursuant to this Section 5.1(o) or (B) identifying such
changes and (ii) certifying that all UCC financing statements (including fixture
filings, as applicable), all supplemental intellectual property security
agreements, and any and all other appropriate filings, recordings or
registrations, have been filed of record in each governmental, municipal or
other appropriate office in each jurisdiction identified pursuant to clause (i)
above (or in such Collateral Questionnaire) to the extent necessary to effect,
protect and perfect the security interests under the Collateral Documents for a
period of not less than 18 months after the date of such certificate (except as
noted therein with respect to any continuation statements to be filed within
such period);

(p)        Aging Reports.  Together with each delivery of financial statements
of Company and each other Credit Party pursuant to Sections 5.1(b), (i) a
summary of the accounts receivable aging report of each Credit Party as of the
end of such period, and (ii) a summary of accounts payable aging report of each
Credit Party as of the end of such period;

(q)        Tax Returns.  As soon as practicable and in any event within fifteen
days following the filing thereof, copies of each federal income tax return
filed by or on behalf of any Credit Party;

(r)        KYC Documentation.  (i) As soon as practicable and in any event
within ten days following the Administrative Agent’s or any Lender’s request
therefor after the Closing Date, all documentation and other information
required by bank regulatory authorities under applicable “know-your-customer”
and anti-money laundering rules and regulations, including the PATRIOT Act.

(ii)    As soon as practicable and in any event within five days following the
Administrative Agent’s or any Lender’s request therefor after the Closing Date
in connection with any change in ownership of any Credit Party, any Credit Party
that qualifies as a “legal entity customer” under the Beneficial Ownership
Regulation shall deliver a Beneficial Ownership Certification in relation to
such Credit Party.

(s)        Certain Accounts Payable.  Concurrently with the delivery of the
monthly financial statements required under Section 5.1(a), a monthly trial
balance showing accounts payable with respect to Farm Products or subject to
Growers’ Liens , in each case outstanding aged from invoice date as follows:  1
to 30 days, 31 to 60 days, 61 to 90 days and 91 days or more, accompanied by
such supporting detail and documentation as shall be requested by Administrative
Agent in its reasonable discretion.

(t)         Data Privacy: Promptly and in any event within three days after any
officer of Holdings or Company obtaining knowledge of any breach in any material
respect of any





110



applicable law, industry standard or Contractual Obligation relating to the
collection, use, retention, storage, transfer, disposal, disclosure or other
processing of Personal Information, notification of such breach.

(u)        Other Information.  (A) Promptly and in any event within ten days of
their becoming available, copies of (i) all financial statements, reports,
notices and proxy statements sent or made available generally by Holdings to its
Security holders acting in such capacity or by any Subsidiary of Holdings to its
Security holders acting in such capacity, (ii) all regular and periodic reports
and all registration statements and prospectuses, if any, filed by Holdings or
any of its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any Governmental Authority, (iii) all press releases and
other statements made available generally by Holdings or any of its Subsidiaries
to the public concerning material developments in the business of Holdings or
any of its Subsidiaries, and (B) promptly after any request, such other
information and data with respect to Holdings or any of its Subsidiaries as from
time to time may be reasonably requested by Administrative Agent or any Lender.

Documents required to be delivered pursuant to Section 5.1(b) or (c) (to the
extent any such documents are included in materials otherwise filed with the
Securities and Exchange Commission) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (a) on which
Company posts such documents, or provides a link thereto on Company’s website
listed on Appendix B; or (b) on which such documents are posted on Company’s
behalf on an Internet or intranet website, if any, to which each Lender and the
Administrative Agent have access (whether a commercial, third-party website or
whether sponsored by the Administrative Agent); provided that:  (x)  until the
Administrative Agent has confirmed its receipt of an electronic copy of any such
document, the Company shall deliver paper copies of such documents to the
Administrative Agent or any Lender if so requested by Administrative Agent or
any such Lender and (y) the Company shall notify the Administrative Agent (by
facsimile or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Company with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

To the extent practical, together with any delivery of financial information
required under this Section 5.1, the Credit Parties shall deliver to the
Administrative Agent an Excel spreadsheet containing such financial information.

5.2       Existence.  Except as otherwise permitted under Section 6.9, each
Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence and all rights and
franchises, licenses and permits material to its business; provided, no Credit
Party (other than Company with respect to its existence) or any of its
Subsidiaries shall be required to preserve any such existence, right or
franchise, licenses and permits if such Person’s Board of Directors shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of such Person, and that the loss thereof is not disadvantageous in
any material respect to such Person or to Lenders.





111



5.3       Payment of Taxes and Claims.

(a)        Each Credit Party will, and will cause each of its Subsidiaries to,
pay all federal and state income and other material Taxes imposed upon it or any
of its properties or assets or in respect of any of its income, businesses or
franchises before any penalty or fine accrues thereon, and all claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such Tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (b) in the case of a Tax or claim that has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such Tax or claim.  No
Credit Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Holdings or any of its Subsidiaries).

(b)        Holdings shall ensure that neither it nor any of its Subsidiaries is
or has been at any time an employer (for the purposes of sections 38 to 51 of
the Pensions Act 2004) of an occupational pension scheme which is not a money
purchase scheme (both terms as defined in the Pension Schemes Act 1993) or
"connected" with or an "associate" of (as those terms are used in sections 38 or
43 of the Pensions Act 2004) such an employer.

5.4       Maintenance of Properties.  Each Credit Party will, and will cause
each of its Subsidiaries to, maintain or cause to be maintained in good repair,
working order and condition, ordinary wear and tear excepted, all material
properties used or useful in the business of Holdings and its Subsidiaries and
from time to time will make or cause to be made all appropriate repairs,
renewals and replacements thereof.

5.5       Insurance.  Holdings will maintain or cause to be maintained, with
financially sound and reputable insurers, (i) business interruption insurance
reasonably satisfactory to Administrative Agent, and (ii) such casualty
insurance, public liability insurance, third party property damage insurance
with respect to liabilities, losses or damage in respect of the assets,
properties and businesses of Holdings and its Subsidiaries as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self‑insurance), with such deductibles, covering such risks and
otherwise on such terms and conditions as shall be customary for such
Persons.  Without limiting the generality of the foregoing, Holdings will
maintain or cause to be maintained (a) flood insurance with respect to each
parcel of real estate that is owned or leased by Holdings or the Company that is
located in a community that participates in the National Flood Program, in each
case in compliance with any applicable regulations of the Board of Governors,
and (b) replacement value casualty insurance on the Collateral under such
policies of insurance, with such insurance companies, in such amounts, with such
deductibles, and covering such risks as are at all times carried or maintained
under similar circumstances by Persons of established reputation engaged in
similar businesses.  Each such policy of insurance shall (i) in the case of each
liability insurance policy, name Collateral Agent, for the benefit of Secured
Parties, as an additional insured thereunder as its interests may appear, (ii)
in the case of each casualty insurance





112



policy, contain a lender loss payable clause or endorsement, satisfactory in
form and substance to Collateral Agent, that names Collateral Agent, for the
benefit of Secured Parties as the lender loss payee thereunder, and (iii) in
each case, provide for at least thirty days’ prior written notice to Collateral
Agent of any modification or cancellation of such policy.

5.6       Books and Records; Inspections.  Each Credit Party will, and will
cause each of its Subsidiaries to, keep proper books of record and accounts in
which full, true, and correct entries in conformity in all material respects
with GAAP shall be made of all dealings and transactions in relation to its
business and activities.  Each Credit Party will, and will cause each of its
Subsidiaries to, permit any authorized representatives designated by any Agent
or any Lender to visit and inspect any of the properties of any Credit Party and
any of its respective Subsidiaries, to inspect, copy and take extracts from its
and their financial and accounting records, and to discuss its and their
affairs, finances and accounts with its and their officers and independent
public accountants, all upon reasonable notice and at such reasonable times
during normal business hours and as often as may reasonably be requested.

5.7       Lenders Meetings.  Holdings and Company will, upon the request of
Administrative Agent or Requisite Lenders, participate in a meeting of
Administrative Agent and Lenders once during each Fiscal Year to be held at
Company’s corporate offices (or at such other location as may be agreed to by
Company and Administrative Agent or, if agreed to by Administrative Agent in its
sole discretion, via a conference call or other teleconference) at such time as
may be agreed to by Company and Administrative Agent.

5.8       Compliance with Laws.  Each Credit Party will comply, and shall cause
each of its Subsidiaries and all other Persons, if any, on or occupying any
Facilities to comply, with (i) the requirements of all applicable laws, rules,
regulations and orders of any Governmental Authority (including all (i) Food
Safety Laws and (ii) Environmental Laws) (it being understood, in the case of
any laws, rules, regulations, and orders specifically referred to any other
provision of this Agreement, the Credit Parties shall also be required to
represent and/or comply with, as applicable, the express terms of such
provision), (ii) Growers’ Liens Laws, (iii) all Sanctions, Anti-Corruption and
Anti-Bribery Laws, and Anti-Terrorism and Anti-Money Laundering Laws in
accordance with Section 4.26(a).  Each Credit Party shall, and shall cause each
of its Subsidiaries to, maintain the policies and procedures described in
Section 4.26(b).

5.9       Environmental.

(a)        Environmental Disclosure.  Holdings will deliver to Administrative
Agent and Lenders:

(i)      as soon as practicable following receipt thereof, copies of all
environmental audits, investigations, analyses and reports of any kind or
character, whether prepared by personnel of Holdings or any of its Subsidiaries
or by independent consultants, Governmental Authorities or any other Persons,
with respect to significant environmental matters at any Facility or with
respect to any Environmental Claims;

(ii)    promptly upon the occurrence thereof, written notice describing in
reasonable detail (1) any Release required to be reported to any Governmental
Authority





113



under any applicable Environmental Laws, (2) any remedial action taken by
Holdings or any other Person in response to (A) any Hazardous Materials
Activities the existence of which has a reasonable possibility of resulting in
one or more Environmental Claims having, individually or in the aggregate, a
Material Adverse Effect or resulting in liabilities that exceed $250,000,
individually, or $500,000, in the aggregate for all such liabilities, or (B) any
Environmental Claims that, individually or in the aggregate, have a reasonable
possibility of resulting in a Material Adverse Effect or in liabilities that
exceed $250,000, individually, or $500,000, in the aggregate for all such
liabilities, and (3) Holdings or Company’s discovery of any occurrence or
condition on any real property adjoining or in the vicinity of any Facility that
could cause such Facility or any part thereof to be subject to any material
restrictions on the ownership, occupancy, transferability or use thereof under
any Environmental Laws;

(iii)   as soon as practicable following the sending or receipt thereof by
Holdings or any of its Subsidiaries, a copy of any and all written
communications with respect to (1) any Environmental Claims that, individually
or in the aggregate, have a reasonable possibility of giving rise to a Material
Adverse Effect or to liabilities that exceed $250,000, individually, or
$500,000, in the aggregate for all such liabilities, (2) any Release required to
be reported to any Governmental Authority, and (3) any request for information
from any Governmental Authority that suggests such Governmental Authority is
investigating whether Holdings or any of its Subsidiaries may be potentially
responsible for any Hazardous Materials Activity;

(iv)    prompt written notice describing in reasonable detail (1) any proposed
acquisition of stock, assets, or property by Holdings or any of its Subsidiaries
that could reasonably be expected to (A) expose Holdings or any of its
Subsidiaries to, or result in, Environmental Claims that could reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect or
result in liabilities that exceed $250,000, individually, or $500,000, in the
aggregate for all such liabilities or (B) adversely affect the ability of
Holdings or any of its Subsidiaries to maintain in full force and effect all
material Governmental Authorizations required under any Environmental Laws for
their respective operations and (2) any proposed action to be taken by Holdings
or any of its Subsidiaries to modify current operations in a manner that could
reasonably be expected to subject Holdings or any of its Subsidiaries to any
additional material obligations or requirements under any Environmental Laws;
and

(v)     with reasonable promptness, such other documents and information as from
time to time may be reasonably requested by Administrative Agent in relation to
any matters disclosed pursuant to this Section 5.9(a).

(b)        Hazardous Materials Activities, Etc.  Each Credit Party shall
promptly take, and shall cause each of its Subsidiaries promptly to take, any
and all actions necessary to (i) cure any violation of applicable Environmental
Laws by such Credit Party or its Subsidiaries that could reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect or result
in liabilities that exceed $250,000, individually, or $500,000, in the aggregate
for all such liabilities, and (ii) make an appropriate response to any
Environmental Claim against such Credit Party or any of its Subsidiaries and
discharge any obligations it may have to any Person thereunder





114



where failure to do so could reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect or result in liabilities that exceed
$250,000, individually, or $500,000, in the aggregate for all such liabilities.

5.10     Additional Guarantors.  In the event that any Person becomes a
Subsidiary of any Credit Party, such Credit Party shall, concurrently with such
Person becoming a Subsidiary, (a) cause such Subsidiary to become a Guarantor
hereunder and a Grantor under the Pledge and Security Agreement and/or party to
the applicable Collateral Documents by executing and delivering to
Administrative Agent and Collateral Agent a Counterpart Agreement and/or any
other counterpart or joinder agreement required under the applicable Collateral
Documents, and (b) take all such actions and execute and deliver, or cause to be
executed and delivered, all such documents, instruments, agreements, and
certificates as are reasonably requested by Collateral Agent in connection
therewith, including such documents, instruments, agreements, and certificates
as are similar to those described in Sections 3.1(b), 3.1(j), 3.1(k), 3.1(m),
and 3.1(n), and the execution and delivery or joinder to the Intercompany Note
and Subordination.  In addition, such Credit Party shall deliver, or cause such
Subsidiary to deliver, as applicable, all such documents, instruments,
agreements, and certificates as are reasonably requested by Collateral Agent in
order to grant and to perfect a First Priority Lien in favor of Collateral
Agent, for the benefit of Secured Parties, in 100% of the Capital Stock of such
Subsidiary under the Pledge and Security Agreement (including, as applicable,
original certificates evidencing such Capital Stock and related powers or
instruments of transfer executed in blank, as applicable) and/or party the
applicable Collateral Documents.  With respect to each such Subsidiary, Company
shall send to Administrative Agent prior written notice setting forth with
respect to such Person (i) the date on which such Person is intended to become a
Subsidiary of Company, and (ii) all of the data required to be set forth in
Schedules 4.1 and 4.2 with respect to all Subsidiaries of Company; provided,
such written notice shall be deemed to supplement Schedule 4.1 and 4.2 for all
purposes hereof automatically upon such Person becoming a
Subsidiary.  Notwithstanding the foregoing, the Credit Parties may, at their
option, exclude any Foreign Subsidiaries from the requirements of this Section
5.10 and Section 5.11 to the extent (I) no Default or Event of Default has
occurred and is continuing or would result from such exclusion and (II) the
aggregate amount of Consolidated Adjusted EBITDA and consolidated total assets
attributable to such Foreign Subsidiaries (measured in a manner that eliminates
all intercompany transactions with the Credit Parties) does not in the aggregate
exceed 5% of Consolidated Adjusted EBITDA and 5% of consolidated total assets
during any period (the “Excluded Foreign Subsidiary Threshold”); provided, that,
if at any time the Excluded Foreign Subsidiary Threshold is exceeded, the
Company shall promptly (and in any event within one (1) Business Days) notify
the Administrative Agent of such occurrence and shall, within ten (10) days (or
such long period that the Administrative Agent shall agree to in its sole
discretion) of such occurrence (A) designate in writing to the Administrative
Agent one or more of such Foreign Subsidiaries that shall no longer be excluded
by the requirements of this Section 5.10 and Section 5.11 until the Credit
Parties are in compliance with the Excluded Foreign Subsidiary Threshold and (B)
cause each such Foreign Subsidiary (and any Credit Party owning the Capital
Stock of each such Foreign Subsidiary) to comply with the requirements of this
Section 5.10 and Section 5.11.

5.11     Additional Locations and Material Real Estate Assets.





115



(a)        Fee-Owned Real Estate Assets.  In the event that any Credit Party
acquires a fee-owned Material Real Estate Asset or a fee-owned Real Estate Asset
owned on the Closing Date becomes a fee-owned Material Real Estate Asset and
such interest has not otherwise been made subject to the Lien of the Collateral
Documents in favor of Collateral Agent, for the benefit of Secured Parties, then
such Credit Party shall promptly notify Collateral Agent thereof, and on the
same date as acquiring or leasing such fee-owned Material Real Estate Asset, or
within thirty days after any Real Estate Asset owned or leased on the Closing
Date becomes a fee-owned Material Real Estate Asset (or at such later time as is
approved by Collateral Agent in its sole discretion), shall take all such
actions and execute and deliver, or cause to be executed and delivered, all such
Mortgaged Real Estate Documents (and all such mortgages, documents, instruments,
agreements, opinions and certificates described in the applicable Collateral
Documents) with respect to each such fee-owned Material Real Estate Asset that
Collateral Agent shall reasonably request to create in favor of Collateral
Agent, for the benefit of Secured Parties, a valid and, subject to any filing
and/or recording referred to herein, perfected First Priority security interest
in such fee-owned Material Real Estate Asset.

(b)        Leasehold Real Estate Assets.  In the event that any Credit Party
acquires a Leasehold Property that is a Material Real Estate Asset after the
Closing Date or a Leasehold Property becomes a Material Real Estate Asset after
the Closing Date, then such Credit Party, contemporaneously with leasing such
Material Real Estate Asset, or within thirty days after any Real Estate Asset
owned or leased on the Closing Date becomes a Material Real Estate Asset (or at
such later time as is approved by Collateral Agent in its sole discretion),
shall use commercially reasonable efforts to take all such actions and execute
and deliver, or cause to be executed and delivered all Leasehold Property
Documents and Mortgaged Real Estate Documents with respect to each such
Leasehold Property that Collateral Agent shall reasonably request.

(c)        Appraisals.  In addition to the foregoing, Company shall, at the
request of Collateral Agent, deliver, from time to time, to Collateral Agent
such appraisals as are required by law or regulation of Real Estate Assets with
respect to which Collateral Agent has been granted a Mortgage.

(d)        Other New Locations.  In the event that any Credit Party leases a new
location or enters into an arrangement with a third party for a new headquarters
or for physical or electronic storage of any material books and records or other
material information of the Credit Parties’ related to their business or
operations, in each case, such Credit Party shall obtain a Landlord Collateral
Access Agreement or a similar instrument executed by the relevant lessor or
other counterparty in favor of Collateral Agent for the benefit of the Secured
Parties with respect to such location simultaneously with entering into such
lease or other arrangements.

5.12     Growers’ Liens.

(a)        So long as Company or any of its Subsidiaries purchases agricultural
products from Protected Vendors, Company or such Subsidiary shall monitor the
receipt of notices of Liens and/or trusts (or of any intent to preserve any
rights or benefits pursuant to any trust created in favor of any supplier,
seller or agent or disclosing a security interest created by a seller of Farm
Products) on its assets and notices of non-payment or dishonored checks, in each
case,





116



under PACA, PASA, the Food Security Act and any other Growers’ Lien Laws, and
provide prompt written notice thereof to Administrative Agent upon receipt
thereof.

(b)        Company shall notify the Administrative Agent in writing within two
(2) Business Days after receipt Company or any of its Subsidiaries of any Food
Security Act Notice or amendment to a previous Food Security Act Notice and
provide Agent with a copy of such Food Security Act Notice or amendment.

(c)        Company and its Subsidiaries shall comply with all applicable Food
Security Act Notices during their periods of effectiveness under the Food
Security Act, including directions to make payments to the Farm Products Sellers
by issuing payment instruments directly to the Farm Products Sellers’ secured
party or jointly payable to the Farm Products Sellers and the Farm Products
Sellers’ secured party, as specified in the Food Security Act Notice, so as to
terminate or release the security interest in Farm Products maintained by such
Farm Products Seller or any secured party with respect to the properties of such
Farm Products Seller under the Food Security Act.

(d)        If Company or any of its Subsidiaries purchases Farm Products from
Persons who produce Farm Products in any state with a central filing system
certified by the U.S. Secretary of Agriculture, (i) Company or such Subsidiary,
as the case may be, shall register as a buyer with the Secretary of State of
such state (or the designated system operator), (ii)  Company shall forward
promptly to the Administrative Agent a copy of each such registration as well as
a copy of all relevant portions of the master list periodically distributed by
any such Secretary of State (or the designated system operator), and (iii) if
requested by the Administrative Agent, Company thereafter shall deliver to the
Administrative Agent, not later than twenty (20) days after the end of each
Fiscal Quarter, a schedule of such Farm Product Sellers which shall (i) be
prepared as of the last day of the immediately preceding Fiscal Quarter, (ii)
set forth the complete legal name and address of each such Farm Product Seller,
and (iii) set forth the aggregate purchase price of all Inventory purchased by
Company and its Subsidiaries from each such Farm Product Seller during each of
the two immediately preceding Fiscal Quarters.

(e)        Company shall and shall cause each of its Subsidiaries to maintain
written records pertaining to perishable agricultural commodities and
by-products in its possession to which a constructive trust under PACA is
applicable. All terms used in this Section 8.26(e) and defined in PACA shall
have the meanings ascribed to such terms therein. All material licenses that the
Company or any of its Subsidiaries are required to hold pursuant to PACA or any
similar state statute or regulation shall be valid and effective at all
times.  Company and its Subsidiaries will take all actions necessary to maintain
or renew such licenses, including but not limited to the payment of all license
fees in compliance with any and all provisions of PACA or any similar state
statute or regulation, and, upon the request of the Administrative Agent,
Company will provide the Administrative Agent with evidence of the renewal or
continued existence of such licenses. Company shall and shall cause its
Subsidiaries to timely pay any outstanding invoices for perishable agricultural
commodities purchased from any vendor subject to the provisions of PACA;
provided that in the event that any such invoice requires payment upon delivery,
payment shall be made on such date of delivery; provided further that any such
invoice may be paid at a later date after delivery of such commodities so long
as (i) if requested by the Administrative Agent, Company or such Subsidiary has
provided evidence reasonably satisfactory to the





117



Administrative Agent of prior course of dealing with any such vendor
substantially in accordance with standard industry practices of Company and its
Subsidiaries, or (ii) Company or such Subsidiary has requested or obtained a
waiver of the applicable vendor’s rights under PACA. Company shall and shall
cause each of its Subsidiaries to pay, in the event that written notification
other than on an invoice is received from any vendor of perishable agricultural
commodities subject to the provisions of PACA of its intent to enforce its
rights under PACA, the related invoice in full promptly following such receipt
and promptly notify the Administrative Agent of such receipt; provided that such
invoice may remain unpaid if, and only so long as, (i) appropriate legal or
administrative action has either been commenced or is being diligently pursued
or defended by Company or such Subsidiary, or (ii) the ability of the vendor to
pursue any rights or enforce any liens or trusts provided under PACA has been
stayed or otherwise legally prohibited during the pendency of such action.

(f)        Company shall and shall cause each of its Subsidiaries to maintain
written records pertaining to livestock and poultry in its possession to which a
constructive trust under PASA is applicable. All terms used in this Section
5.12(f) and defined in PASA shall have the meanings ascribed to such terms
therein. Company shall and shall cause its Subsidiaries to timely pay any
outstanding invoices for livestock and poultry purchased from any vendor subject
to the provisions of PASA; provided that in the event that any such invoice
requires payment upon delivery, payment shall be made on such date of delivery;
provided further that any such invoice may be paid at a later date after
delivery so long as (i) if requested by the Administrative Agent, Company or
such Subsidiary has provided evidence reasonably satisfactory to the
Administrative Agent of prior course of dealing with any such vendor
substantially in accordance with standard industry practices of Company and its
Subsidiaries, or (ii) Company or such Subsidiary has requested or obtained a
waiver of the applicable vendor’s rights under PASA. Company shall and shall
cause each of its Subsidiaries to pay, in the event that written notification
other than on an invoice is received from any vendor of livestock and poultry
subject to the provisions of PASA of its intent to enforce its rights under
PASA, the related invoice in full promptly following such receipt and promptly
notify the Administrative Agent of such receipt; provided that such invoice may
remain unpaid if, and only so long as, (i) appropriate legal or administrative
action has either been commenced or is being diligently pursued or defended by
Company or such Subsidiary, or (ii) the ability of the vendor to pursue any
rights or enforce any liens or trusts provided under PASA has been stayed or
otherwise legally prohibited during the pendency of such action.

5.13     Further Assurances.  At any time or from time to time upon the request
of Administrative Agent, each Credit Party will, at its expense, promptly
execute, acknowledge and deliver such further documents and do such other acts
and things as Administrative Agent or Collateral Agent may reasonably request in
order to effect fully the purposes of the Credit Documents or to perfect,
achieve better perfection of, or renew the rights of Collateral Agent for the
benefit of Secured Parties with respect to the Collateral (or with respect to
any additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by Holdings or any Subsidiary that
may be deemed to be part of the Collateral).  In furtherance and not in
limitation of the foregoing, each Credit Party shall take such actions as
Administrative Agent or Collateral Agent may reasonably request from time to
time to ensure that the Obligations are guaranteed by the Guarantors and are
secured by a First Priority Lien on substantially all of the assets of Holdings,
and its Subsidiaries and all of the outstanding Capital Stock of Company and
each of its Subsidiaries.





118



5.14     Miscellaneous Covenants.  Unless otherwise consented to by Agents and
Requisite Lenders:

(a)        Separateness.  Holdings will and will cause each of its Subsidiaries
to:  (i)  maintain entity records and books of account separate from those of
any other entity that is an Affiliate of such entity (other than Holdings and
its Subsidiaries); (ii) not commingle its funds or assets with those of any
other entity that is an Affiliate of such entity (other than Holdings and its
Subsidiaries); and (iii) provide that its Board of Directors will hold all
appropriate meetings to authorize and approve such entity’s actions, which
meetings will be separate from those of other entities.

(b)        Cash Management Systems.  Holdings and its Subsidiaries shall
establish and maintain cash management systems reasonably acceptable to
Collateral Agent, including Controlled Accounts and, if requested by Collateral
Agent at any time in its sole discretion, blocked account and sweep
arrangements.

(c)        Communication with Accountants. Each Credit Party executing this
Agreement authorizes Administrative Agent to communicate directly with such
Credit Party’s independent certified public accountants and authorizes and shall
instruct those accountants to communicate (including the delivery of audit
drafts and letters to management) with Administrative Agent and each Lender
information relating to any Credit Party or any of its Subsidiaries with respect
to the business, results of operations and financial condition of any Credit
Party or any of its Subsidiaries; provided however, that Administrative Agent or
the applicable Lender, as the case may be, shall provide Company with notice at
least two Business Days prior to first initiating any such communication.

(d)        Activities of Management.  Each member of the senior management team
of each Credit Party shall devote all or substantially all of his or her
professional working time, attention, and energies to the management of the
businesses of the Credit Parties.

5.15     Post Closing Matters.  Each Credit Party shall, and shall cause each of
its Subsidiaries to, as applicable, satisfy the requirements set forth on
Schedule 5.15 on or before the respective date specified for each such
requirement or such later date as is agreed to by Administrative Agent in its
sole discretion.

5.16     Data Privacy and Security.  Each Credit Party shall, and shall cause
its Subsidiaries to (i) implement and maintain commercially reasonable measures,
procedures and practices to safeguard the security and integrity of its
information technology systems, databases, and software; (ii) use commercially
reasonable efforts to implement security patches or upgrades that are generally
available for its information technology systems; (iii) comply in all material
respects with all obligations under applicable law, applicable industry standard
requirements, and Contractual Obligations to maintain the privacy of Personal
Information and provide accurate notice of its privacy practices on all of its
websites (and through any client side and web interface products); (iv)
implement and maintain commercially reasonable safeguards to protect Personal
Information in their possession or control from unauthorized access by other
Persons; and (v) conduct customary diligence on all vendors that will collect,
store, process, retain, use or transfer any such Personal Information on behalf
of the Credit Parties and their Subsidiaries.





119



5.17     UK PSC Register.  Each English Credit Party shall (a) maintain its PSC
Register in accordance with the requirements of section 790B the UK Companies
Act 2006 and will provide a copy of the same to the Collateral Agent upon
request; (b) notify the Collateral Agent of its intention to issue, or its
receipt of any warning notice or restrictions notice under Schedule 1B of the UK
Companies Act 2006 in respect of its shares and provide a copy of such warning
notice or restrictions notice to the Collateral Agent in each case before it
issues or promptly following receipt of such notice; and (c) generally, within
the relevant timeframe, comply with any notice it receives pursuant to Part 21A
of the UK Companies Act 2006 from any company incorporated in the United Kingdom
whose shares are subject to the English Collateral Documents.

SECTION 6   NEGATIVE COVENANTS

Each Credit Party covenants and agrees that until Payment in Full of all
Obligations, such Credit Party shall perform, and shall cause each of its
Subsidiaries to perform, all covenants in this Section 6.

6.1       Indebtedness.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or guaranty, or
otherwise become or remain directly or indirectly liable with respect to any
Indebtedness, except:

(a)        the Obligations;

(b)        Indebtedness of any Guarantor Subsidiary to Company or to any other
Guarantor Subsidiary, or of Company to any Guarantor Subsidiary; provided,
(i) all such Indebtedness shall be evidenced by the Intercompany Note and
Subordination, and shall be subject to a First Priority Lien pursuant to the
Pledge and Security Agreement, (ii) all such Indebtedness shall be unsecured and
subordinated in right of payment to the Payment in Full of all Obligations
pursuant to the terms of the Intercompany Note and Subordination, and (iii) any
payment by any such Guarantor Subsidiary under any guaranty of the Obligations
shall result in a pro tanto reduction of the amount of any Indebtedness owed by
such Guarantor Subsidiary to Company or to any of its Subsidiaries for whose
benefit such payment is made;

(c)        [Reserved]

(d)        Indebtedness incurred by Holdings or any of its Subsidiaries arising
from agreements providing for customary indemnification or from customary
guaranties or letters of credit, surety bonds or performance bonds securing the
performance of Company or any such Subsidiary pursuant to such agreements in
connection with permitted dispositions of any business, assets or Subsidiary of
Holdings or any of its Subsidiaries and customary and reasonable indemnity
obligations entered into the ordinary course of business of a Credit Party
pursuant to the terms of such Credit Party’s bylaws, operating agreement or
other similar constituent documents;

(e)        Indebtedness that may be deemed to exist pursuant to any performance,
surety, appeal or similar bonds or statutory obligations incurred in the
ordinary course of business, and guarantee obligations in respect of any such
Indebtedness;

(f)        Indebtedness in respect of (i)  netting services, overdraft
protections and other services provided in connection with deposit accounts and
(ii) unsecured Indebtedness in





120



respect of corporate credit cards, p-cards and similar cards in an aggregate
outstanding amount not to exceed $500,000 at any time, in each case, incurred in
the ordinary course of business;

(g)        guaranties by Company of Indebtedness of a Guarantor Subsidiary or
guaranties by a Subsidiary of Company of Indebtedness of Company or a Guarantor
Subsidiary with respect, in each case, to Indebtedness otherwise permitted to be
incurred pursuant to this Section 6.1; provided, that if the Indebtedness that
is being guaranteed is unsecured and/or subordinate to the Obligations (in
payment or Lien priority), then such guaranties shall also be unsecured and/or
subordinated to the Obligations to the same extent as such guaranteed
Indebtedness;

(h)        Indebtedness existing on the date hereof and described in
Schedule 6.1, but not any extensions, renewals or replacements of such
Indebtedness except (i) renewals and extensions expressly provided for in the
agreements evidencing any such Indebtedness as the same are in effect on the
date of this Agreement, and (ii) refinancings and extensions of any such
Indebtedness if the terms and conditions thereof are not less favorable to the
obligor thereon or to the Lenders than the Indebtedness being refinanced or
extended, and the average life to maturity thereof is greater than or equal to
that of the Indebtedness being refinanced or extended; provided, such
Indebtedness permitted under the immediately preceding clause (i) or (ii) above
shall not (A) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (B) exceed in
a principal amount the Indebtedness being renewed, extended or refinanced except
by an amount equal to a reasonable premium or other reasonable amount paid, and
fees and expenses reasonably incurred, in connection with such refinancing, or
(C) be incurred, created or assumed if any Default or Event of Default has
occurred and is continuing or would result therefrom;

(i)         Indebtedness in an aggregate amount not to exceed at any time
$1,000,000 consisting of (x) Capital Lease Obligations and (y) other purchase
money Indebtedness; provided, in the case of clause (x), that any such
Indebtedness shall be secured only by the asset subject to such Capital Lease,
and, in the case of clause (y), that any such Indebtedness shall (i) be secured
only by the asset acquired in connection with the incurrence of such
Indebtedness and (ii) constitute not less than 100% of the aggregate
consideration paid with respect to such asset;

(j)         obligations under Hedge Agreements permitted pursuant to Section
6.7;

(k)        Indebtedness owed to insurance carriers consisting of unpaid premiums
(not in excess of one year’s premium) and incurred in the ordinary course of
business of the Credit Parties;

(l)         unsecured Subordinated Indebtedness issued by Holdigns to former
officers, managers, and employees thereof, or to their respective estates,
spouses or former spouses, in each case issued to such Persons upon the death or
separation from employment of such person to finance the purchase or redemption
of Capital Stock of Holdings so long as (i) no Default or Event of Default has
occurred and is continuing at the time of such issuance or would result from the
incurrence of such Indebtedness and (ii) the aggregate amount of such
Indebtedness does not to exceed $500,000; and





121



(m)       other unsecured Indebtedness of Holdings and its Subsidiaries (other
than Indebtedness of the types listed in Section 6.1(a) – (l)) that is unsecured
and subordinated to the Obligations in a manner satisfactory to Administrative
Agent in its sole discretion and does not exceed an aggregate principal amount
equal to $500,000.

Notwithstanding anything to the contrary herein, any Subsidiary of the Borrower
that is not a Guarantor shall not, directly or indirectly, create, incur, assume
or guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness for borrowed money, notes or bonds other than the
Obligations (and with respect to any Subsidiaries organized in Italy, such
Subsidiaries shall not, directly or indirectly, create, incur, assume or
guaranty, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness).

6.2       Liens.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Holdings or any of its Subsidiaries, whether now owned or
hereafter acquired, leased (as lessee), or licensed (as licensee), or any
income, profits, or royalties therefrom, or file or permit the filing of, or
permit to remain in effect, any financing statement or other similar notice of
any Lien with respect to any such property, asset, income, profits, or royalties
under the UCC of any State, the PPSA of any Canadian province or territory or
under any similar recording or notice statute or under any applicable
intellectual property laws, rules or procedures, except:

(a)        Liens in favor of Collateral Agent for the benefit of Secured Parties
granted pursuant to any Credit Document or any Secured Hedge Agreement;

(b)        Liens for Taxes if obligations with respect to such Taxes are not yet
due or are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted and adequate reserves have been made in
accordance with GAAP so long as the aggregate amount of such Taxes does not
exceed $500,000 at any time outstanding;

(c)        statutory Liens of landlords, banks (and rights of set‑off), of
carriers, warehousemen, mechanics, repairmen, workmen and materialmen, and other
Liens imposed by law (other than any such Lien imposed pursuant to Section
430(k) of the Internal Revenue Code or ERISA or a violation of Section 436 of
the Internal Revenue Code), in each case incurred in the ordinary course of
business (i) for amounts not yet overdue, or (ii) for amounts that are overdue
and that (in the case of any such amounts overdue for a period in excess of five
days) are being contested in good faith by appropriate proceedings, so long as
such reserves or other appropriate provisions, if any, as shall be required by
GAAP shall have been made for any such contested amounts;

(d)        Liens incurred in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return‑of‑money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;





122



(e)        easements, rights‑of‑way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case that do not and will not
interfere in any material respect with the ordinary conduct of the business of
Holdings or any of its Subsidiaries and that, in the aggregate for any parcel of
real property subject thereto, do not materially detract from the value of such
parcel;

(f)        any interest or title of a lessor or sublessor under any lease of
real estate permitted hereunder;

(g)        Liens solely on any customary cash earnest money deposits made by
Company or any of its Subsidiaries in connection with any letter of intent or
purchase agreement permitted hereunder;

(h)        purported Liens evidenced by the filing of precautionary UCC or the
PPSA, as applicable, financing statements relating solely to operating leases of
personal property entered into in the ordinary course of business;

(i)         Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

(j)         any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use of any real
property;

(k)        non-exclusive outbound licenses of patents, copyrights, trademarks
and other intellectual property rights granted by Company or any of its
Subsidiaries in the ordinary course of business and not interfering in any
respect with the ordinary conduct of or materially detracting from the value of
the business of Company or such Subsidiary;

(l)         Liens existing on the Closing Date and described in Schedule 6.2 and
any renewals, refinancings or extensions thereof, provided that (i) the property
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased except as contemplated by Section 6.1(h) and (iii) to the extent
such Lien was subordinated to the Obligations prior to such renewal, refinance
or extension, then it shall remain subordinated on the same terms;

(m)       Liens securing Indebtedness permitted pursuant to Section 6.1(i);
provided, any such Lien shall encumber only the asset acquired with the proceeds
of such Indebtedness;

(n)        Liens securing judgments for the payment of money (or appeal or other
surety bonds relating to such judgments) not constituting an Event of Default
under Section 8.1(h) and not being enforced by the judgment creditor;

(o)        Liens on insurance premiums in favor of the applicable insurance
carrier securing Indebtedness permitted pursuant to Section 6.1(k); and

(p)        other Liens other than the types listed in Section 6.2(a) through (o)
securing Indebtedness or other obligations in an aggregate principal amount not
to exceed $500,000 at any time outstanding.





123



Notwithstanding anything in this Section 6.2 to the contrary, in no event shall
any obligations of any Credit Party under any Hedge Agreement be secured by any
Lien, except for any Secured Hedge Agreement that is secured by the Liens
permitted under clause (a)(i) of this Section 6.2 in accordance with the terms
of this Agreement.

Notwithstanding anything to the contrary herein, any Subsidiary of the Borrower
that is not a Guarantor shall not, directly or indirectly, create, incur or
assume any consensual Liens that secure Indebtedness for borrowed money, notes
or bonds other than Liens in favor of the Administrative Agent to secure the
Obligations (and with respect to any Subsidiaries organized in Italy, such
Subsidiaries shall not, directly or indirectly, create, incur or assume any
consensual Liens).

6.3       Equitable Lien.  If any Credit Party or any of its Subsidiaries shall
create or assume any Lien upon any of its properties or assets, whether now
owned or hereafter acquired, other than Permitted Liens, it shall make or cause
to be made effective provisions whereby the Obligations will be secured by such
Lien equally and ratably with any and all other Indebtedness secured thereby as
long as any such Indebtedness shall be so secured; provided, notwithstanding the
foregoing, this covenant shall not be construed as a consent by Requisite
Lenders to the creation or assumption of any such Lien not otherwise permitted
hereby.

6.4       No Further Negative Pledges.  Except with respect to (a) specific
property encumbered to secure payment of particular Indebtedness or to be sold
pursuant to an executed agreement with respect to a permitted Asset Sale and (b)
restrictions by reason of customary provisions restricting assignments,
subletting or other transfers contained in leases, licenses and similar
agreements entered into in the ordinary course of business (provided that such
restrictions are limited to the property or assets secured by such Liens or the
property or assets subject to such leases, licenses or similar agreements, as
the case may be) no Credit Party shall enter into or permit any of its
Subsidiaries to enter into any agreement prohibiting, or triggering any
requirement for equitable and ratable sharing of Liens or any similar
obligations upon, the creation or assumption of any Lien upon any Credit Party’s
properties or assets, whether now owned or hereafter acquired, to secure the
Obligations.

6.5       Restricted Junior Payments.  No Credit Party shall, nor shall it
permit any of its Subsidiaries or Affiliates through any manner or means or
through any other Person to, directly or indirectly, declare, order, pay, make
or set apart, or agree to declare, order, pay, make or set apart, any sum for
any Restricted Junior Payment except that:

(a)        Any Subsidiary of Company may declare and pay dividends or make other
distributions to Company or any Credit Party that is a Wholly-Owned Guarantor
Subsidiary;

(b)        so long as no Default or Event of Default shall have occurred and be
continuing or shall be caused thereby, Company may make Restricted Junior
Payments to Holdings in an aggregate amount not to exceed $250,000 in any
trailing twelve month period, solely to the extent necessary to permit Holdings
to pay general administrative costs and expenses that are attributed directly to
or reasonably allocated to Company and its Subsidiaries, and in each case only
so long as Holdings promptly (and in any event, within one (1) Business Day)
applies the amount of any such Restricted Junior Payment for such purpose;





124



(c)        so long as no Event of Default exists or would result therefrom, any
Credit Party may redeem, acquire, retire, repurchase or settle its Capital Stock
held by former officers, managers, consultants, directors and employees (or
their respective spouses, former spouses, successors, executors, administrators,
heirs, legatees or distributees) of such Credit Party, in each case upon the
death, disability, retirement or termination of employment of any such Person or
otherwise in accordance with any equity incentive plan or any other employment
inventive agreements, in an aggregate amount for all such Restricted Junior
Payments not to exceed $500,000 in any fiscal year;

(d)        Holdings may declare and make dividend payments or other
distributions payable solely in its Capital Stock; and

(e)        So long as no Default or Event of Default exists or would exist in
the future, Holdings may make other Restricted Junior Payments in the form of
stock buybacks in an amount not to exceed the Retained Excess Cash Flow Amount
(and Subsidiaries of Holdings may make Restricted Payments to Holdings to fund
the foregoing amount).

Notwithstanding anything in this Section 6.5 to the contrary, no amount shall be
permitted to be distributed by any Credit Party to pay, or otherwise in
connection with, any Tax resulting from the cancellation or discharge of
Indebtedness.

6.6       Restrictions on Subsidiary Distributions.  No Credit Party shall, nor
shall it permit any of its Subsidiaries to, create or otherwise cause or suffer
to exist or become effective any consensual encumbrance or restriction of any
kind on the ability of any Subsidiary of Company to (a) pay dividends or make
any other distributions on any of such Subsidiary’s Capital Stock owned by
Company or any other Subsidiary of Company, (b) repay or prepay any Indebtedness
owed by such Subsidiary to Company or any other Subsidiary of Company, (c) make
loans or advances to Company or any other Subsidiary of Company, or (d) transfer
any of its property or assets to Company or any other Subsidiary of Company, in
each case, other than restrictions (i) in the Credit Documents, (ii) in
agreements evidencing purchase money Indebtedness permitted by Section 6.1(j)
that impose restrictions on the property so acquired, (iii) by reason of
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements and similar agreements
entered into in the ordinary course of business, and (iv) that are or were
created by virtue of any transfer of, agreement to transfer or option or right
with respect to any property, assets or Capital Stock not otherwise prohibited
under this Agreement.

6.7       Investments.  No Credit Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, make any Acquisition or make or own any
Investment (including if made as an Acquisition) in any Person, including any
Joint Venture, except:

(a)        Investments in Cash and Cash Equivalents;

(b)        (i) equity Investments owned as of the Closing Date in any
Subsidiary, (ii) Investments made after the Closing Date in any Guarantor
Subsidiaries of Company and (iii) so long as (A) no Default has occurred and is
continuing or would result from such Investment and (B) after giving effect to
such Investment, Consolidated Liquidity is at least $3,000,000, additional





125



Investments by the Credit Parties in Subsidiaries that are not Guarantor
Subsidiaries in an aggregate amount not to exceed (1) $500,000 in any Fiscal
Year and (2) $1,000,000 in the aggregate;

(c)        Investments (i) in any Securities voluntarily accepted in
satisfaction or partial satisfaction thereof from financially troubled account
debtors, and (ii) deposits, prepayments and other credits to suppliers made in
the ordinary course of business consistent with the past practices of Holdings
and its Subsidiaries;

(d)        intercompany loans to the extent permitted under Section 6.1(b);

(e)        Investments in Company or any of its Guarantor Subsidiaries for
purposes of making Consolidated Capital Expenditures permitted by Section 6.8(c)
in respect of fixed assets directly owned by Company or any of its Guarantor
Subsidiaries;

(f)        loans and advances to employees of Holdings and its Subsidiaries made
in the ordinary course of business in an aggregate principal amount not to
exceed $250,000 at any time outstanding;

(g)        the Closing Date Acquisition;

(h)        Investments existing on the Closing Date described in Schedule 6.7;

(i)         Guaranties permitted by Section 6.1;

(j)         Investments received in connection with the bankruptcy or
reorganization of suppliers and customers and in settlement of delinquent
obligations of customers and suppliers, in each case, arising in the ordinary
course of business and consistent with past practices;

(k)        deposits in Deposit Accounts and Securities Accounts made in the
ordinary course of business and in compliance with the other terms of this
Agreement;

(l)         other Investments (other than Investments of the types listed in
Section 6.7(a) - (k)) in an aggregate amount not to exceed $500,000 during the
term of this Agreement;

(m)       unsecured Guaranties from Holdings or Letters of Credit issued on
behalf of Holdings to support real property lease obligations of any Person that
is not a Credit Party, expiring within three years after the underlying lease
was first signed, in an aggregate amount not to exceed $2,500,000;

(n)        Permitted Acquisitions; and

(o)        until the date that is 60 days after the Closing Date (or such later
date as the Administrative Agent shall agree in writing), deposits into a cash
collateral account to secure the Bank of America Letters of Credit in an
aggregate amount not to exceed $1,682,000.00 at any time.





126



Notwithstanding anything in this Section 6.7 to the contrary, (A) in no event
shall any Credit Party make any Investment that results in or facilitates in any
manner any Restricted Junior Payment not otherwise permitted under the terms of
Section 6.5, (B) in no event shall the Credit Parties make Investments in any
Joint Venture or any Person that is not a Guarantor Subsidiary (except as
permitted in Section 6.7(b), Section 6.7(d) and Section 6.7(m) provided no
Investments may be made in the Inactive Subsidiaries) and (C) in no event shall
the aggregate Investments made by Credit Parties in any Person that is not a
Guarantor Subsidiary (including any such Investments consisting of intercompany
loans) be made in any form other than Cash (except as permitted in Section
6.7(m)).

6.8       Financial Covenants.

(a)        Fixed Charge Coverage Ratio.  Holdings shall not permit the Fixed
Charge Coverage Ratio as of the last day of any Fiscal Quarter, beginning with
the Fiscal Quarter ending March 31, 2020 to be less than the correlative ratio
indicated:

 

Fiscal Quarter
Ending

Fixed Charge Coverage
Ratio

March 31, 2020, June 30, 2020, September 30, 2020, December 31, 2020, March 31,
2021, June 30, 2021

1.35:1.00

September 30, 2021 and on the last day of any Fiscal Quarter ending thereafter

1.50:1.00

 

(b)        Leverage Ratio.  Holdings shall not permit the Leverage Ratio as of
the last day of any Fiscal Quarter, beginning with the Fiscal Quarter ending
December 31, 2019, to exceed the correlative ratio indicated:

 

Fiscal Quarter
Ending

Leverage
Ratio

December 31, 2019, March 31, 2020

2.75:1.00

June 30, 2020

2.50:1.00

September 30, 2020, December 31, 2020

2.25:1.00

March 31, 2021

2.00:1.00

June 30, 2021

1.75:1.00

 





127



Fiscal Quarter
Ending

Leverage
Ratio

September 30, 2021

1.70:1.00

December 31, 2021

1.65:1.00

March 31, 2021 and on the last day of any Fiscal Quarter ending thereafter

1.50:1.00

 

(c)        Maximum Consolidated Capital Expenditures.  Holdings shall not, and
shall not permit its Subsidiaries to, make or incur Consolidated Capital
Expenditures, in any Fiscal Year indicated below, in an aggregate amount for
Holdings and its Subsidiaries in excess of the corresponding maximum amount set
forth below opposite such Fiscal Year; provided, if any portion of such maximum
amount for any Fiscal Year (as adjusted in accordance with this proviso) is not
utilized, then an amount not utilized of up to fifty percent (50)% of the
maximum amount for such Fiscal Year permitted under this clause (c) may be
utilized in the immediately succeeding Fiscal Year solely to the extent the
maximum amount set forth below for such immediately succeeding year has been
utilized:

 

Fiscal
Year

Consolidated
Capital Expenditures

2019

$2,000,000

2020

$10,000,000

2021

$8,000,000

2022

$8,000,000

2023 and for each Fiscal Year thereafter

$8,000,000

 

(d)        Minimum Consolidated Liquidity.  Holdings shall not permit
Consolidated Liquidity to be less than $1,500,000 at any time.

6.9       Fundamental Changes; Disposition of Assets; Acquisitions.  No Credit
Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation (including through a plan of division),
or liquidate, wind‑up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, in one transaction or a series of transactions, all
or any part of its business, assets or property of any kind whatsoever, whether
real, personal or





128



mixed and whether tangible or intangible, whether now owned or hereafter
acquired, leased (as lessee), or licensed (as licensee), except:

(a)        any Subsidiary of Company may be merged with or into Company or any
Guarantor Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to Company or any Guarantor Subsidiary; provided, in the case of
such a merger involving Company, Company shall be the continuing or surviving
Person, and in the case of any other such merger, a Wholly-Owned Guarantor
Subsidiary shall be the continuing or surviving Person;

(b)        Disposition of assets between Credit Parties (other than Holdings);

(c)        Asset Sales, the proceeds of which (i) are less than $250,000 with
respect to any single Asset Sale or series of related Asset Sales, and (ii) when
aggregated with the proceeds of all other Asset Sales made within the trailing
twelve month period, are less than $500,000; provided (1) the proceeds received
for such assets shall be in an amount at least equal to the fair market value
thereof (determined in good faith by the Board of Directors of Company), (2) no
less than 90% thereof shall consist of Cash paid upon the closing of each
applicable Asset Sale, and (3) the Net Asset Sale Proceeds thereof shall be
applied as required by Section 2.13(a);

(d)        sales of inventory to unaffiliated customers in the ordinary course
of business;

(e)        disposals of obsolete or worn out property in the ordinary course of
business;

(f)        (i) dispositions of accounts receivable in the ordinary course of
business and consistent with past practices in connection with the collection or
compromise thereof; (ii) non-exclusive licenses, sublicenses, leases or
subleases granted in the ordinary course of business consistent with past
practices to others not interfering in any material respect with the business of
Holdings and its Subsidiaries; and (iii) the disposition of Cash Equivalents for
fair market value;

(g)        to the extent constituting a disposition not otherwise permitted
hereunder, the granting of Liens permitted by Section 6.2, the making of
Restricted Junior Payments permitted by Section 6.5 and the making of
Investments permitted by Section 6.7.

Notwithstanding anything to the contrary contained in the Credit Documents, no
Credit Party shall, nor shall it permit any of its Subsidiaries to (1)
consummate any “Division” (as defined in Section 18-217 of the Delaware Limited
Liability Company Act) or similar organizational change that may hereafter be
permitted under any applicable statute and (2) sell, transfer or otherwise
dispose of any assets or property to an Inactive Subsidiary.

6.10     Disposal of Subsidiary Interests.  Except for any sale of all of its
interests in the Capital Stock of any of its Subsidiaries in compliance with the
provisions of Section 6.9, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify Directors if required by applicable law; or (b) permit any of its
Subsidiaries directly or indirectly





129



to sell, assign, pledge or otherwise encumber or dispose of any Capital Stock of
any of its Subsidiaries, except to another Credit Party (subject to the
restrictions on such disposition otherwise imposed hereunder), or to qualify
Directors if required by applicable law.

6.11     Sales and Lease‑Backs.  No Credit Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, become or remain liable as
lessee or as a guarantor or other surety with respect to any lease of any
property (whether real, personal or mixed), whether now owned or hereafter
acquired, that such Credit Party (a) has sold or transferred or is to sell or to
transfer to any other Person (other than Holdings or any of its Subsidiaries),
or (b) intends to use for substantially the same purpose as any other property
that has been or is to be sold or transferred by such Credit Party to any Person
(other than Holdings or any of its Subsidiaries) in connection with such lease.

6.12     Transactions with Shareholders and Affiliates.  No Credit Party shall,
nor shall it permit any of its Subsidiaries to, directly or indirectly, enter
into or permit to exist any transaction (including the purchase, sale, lease or
exchange of any property or the rendering of any service) with any holder of 5%
or more of any class of Capital Stock of Holdings or any of its Subsidiaries (or
any Affiliate of such holder) or with any Affiliate of Holdings or of any such
holder; provided, however, that the Credit Parties and their Subsidiaries may
enter into or permit to exist any such transaction if both (i) Administrative
Agent has consented thereto in writing prior to the consummation thereof and
(ii) the terms of such transaction are not less favorable to Holdings or that
Subsidiary, as the case may be, than those that might be obtained at the time
from a Person who is not such a holder or Affiliate; further; provided, that the
foregoing restrictions shall not apply to (a) any transaction among Company and
any Wholly-Owned Guarantor Subsidiary or any of them; (b) reasonable and
customary fees paid to members of the Board of Directors of Holdings or any of
its Subsidiaries; (c) reasonable and customary compensation arrangements for
officers and other employees of Holdings or any of its Subsidiaries entered into
in the ordinary course of business; and (d) transactions described in Schedule
6.12.  Company shall disclose in writing each transaction with any holder of 5%
or more of any class of Capital Stock of Holdings or any of its Subsidiaries or
with any Affiliate of Holdings or of any such holder to Administrative Agent.

6.13     Conduct of Business.  From and after the Closing Date, no Credit Party
shall, nor shall it permit any of its Subsidiaries to, engage in (i) any
business other than (A) the businesses engaged in by such Credit Party on the
Closing Date, and (B) such other lines of business as may be consented to by
Administrative Agent and Requisite Lenders, or (ii) any business or activities
that conflict with Section 4.26(a).

6.14     Permitted Activities of Holdings and other Persons.  Holdings shall not
(a) incur, directly or indirectly, any Indebtedness or any other obligation or
liability whatsoever other than the Indebtedness and obligations under this
Agreement, the other Credit Documents, and the Related Agreements; (b) create or
suffer to exist any Lien upon any property or assets now owned or hereafter
acquired, leased (as lessee), or licensed (as licensee) by it other than
Permitted Liens of the types described in Section 6.2(a) through (d); (c) engage
in any business or activity or own any assets other than (i) directly holding
100% of the Capital Stock of Company; (ii) performing its obligations and
activities incidental thereto under the Credit Documents, and to the extent not
inconsistent therewith, the Related Agreements; and (iii) making Restricted
Junior Payments and Investments to the extent permitted by this Agreement; (d)
consolidate with or merge with or into,





130



or Dispose all or substantially all its assets to, any Person; (e) Dispose of
any Capital Stock of any of its Subsidiaries; (f) create or acquire any
Subsidiary or make or own any Investment in any Person other than Company; or
(g) fail to hold itself out to the public as a legal entity separate and
distinct from all other Persons.  The Company shall not permit any Inactive
Subsidiary (other than JEC II, LLC and Bridge Hospitality, LLC) to (1) hold or
own any assets, (2) incur, directly or indirectly, any Indebtedness or any other
obligation or liability whatsoever, (3) create or suffer to exist any Lien upon
any property or assets or (4) engage in any business or activity.  Holdings and
its Subsidiaries shall not make any Investments in or transfer any assets to the
Inactive Subsidiaries.

6.15     Amendments or Waivers of Certain Related Agreements.  No Credit Party
shall nor shall it permit any of its Subsidiaries to, agree to any amendment,
restatement, supplement or other modification to, waiver of, or side letter
affecting any of its rights under any Related Agreement after the Closing Date
in any manner that is materially adverse to the Credit Parties, the
Administrative Agent or the Lenders without in each case obtaining the prior
written consent of Administrative Agent and Requisite Lenders to such amendment,
restatement, supplement or other modification, waiver or side letter.

6.16     Amendments or Waivers with Respect to Certain Indebtedness.  Except to
the extent expressly permitted under the terms of the corresponding
Subordination Agreement, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, amend or otherwise change the terms of any Subordinated
Indebtedness.

6.17     Fiscal Year; Accounting Policies.  No Credit Party shall, nor shall it
permit any of its Subsidiaries to change its Fiscal Year end from December 31 or
make any change in its accounting policies that is not required under GAAP.

6.18     Deposit Accounts and Securities Accounts.  From and after the date
required on Schedule 5.15, no Credit Party will establish or maintain a Deposit
Account or a Securities Account that is not a Controlled Account; provided,
that, Company shall have a period of 30 days (or such longer period as the
Administrative Agent shall agree in writing) following the establishment of such
a Deposit Account or Securities Account to cause such Deposit Account or
Security Account to become a Controlled Account. From and after the date
required on Schedule 5.15, no Credit Party will deposit proceeds in a Deposit
Account that is not a Controlled Account or deposit, acquire, or otherwise carry
any security entitlement or commodity contract in a Securities Account that is
not a Controlled Account; provided, that, the foregoing shall not apply to
Excluded Accounts.

6.19     Amendments to Organizational Agreements and Material Contracts.  No
Credit Party shall (a) amend or permit any amendments to any Credit Party’s or
any of its Subsidiaries’ Organizational Documents; or (b) amend, terminate, or
waive or permit any amendment, termination, or waiver of any provision of, any
Material Contract, Related Agreement, or Material Indebtedness if such
amendment, termination, or waiver would be materially adverse to the Credit
Parties, the Administrative Agent or the Lenders (it being agreed that any
amendment that increases the rent, fees or other obligations payable by a Credit
Party under any lease that is a Material Contract will be deemed materially
adverse to the Lenders to the extent the landlord under





131



such lease has a first priority Lien on any Collateral that is prior to the Lien
granted to the Administrative Agent under the Credit Documents).

6.20     Prepayments of Certain Indebtedness.  No Credit Party shall, nor shall
it permit any of its Affiliates to, directly or indirectly, purchase, redeem,
defease or prepay any principal of, premium, if any, interest or other amount
payable in respect of any Indebtedness of any Credit Party or any of its
Subsidiaries prior to its scheduled maturity, other than (i) the Obligations,
and (ii) Indebtedness secured by a Permitted Lien if the asset securing such
Indebtedness has been sold or otherwise disposed of in accordance with Section
6.9.

6.21     Use of Proceeds.  No Credit Party shall use the proceeds of any Term
Loans, Revolving Loans or Letters of Credit except as set forth in Section 2.5.

6.22     New Restaurants. No Credit Party shall acquire, form, start or lease
any new Restaurant or other food service location without the written consent of
the Administrative Agent, other than up to two (2) new Restaurants and locations
in any calendar year established after the Closing Date under the STK and Kona
Grill brands (or derivative concepts thereof).

6.23     Canadian Defined Benefit Plans.  No Credit Party shall, nor shall it
permit any of its Subsidiaries to establish, maintain, sponsor, administer,
participate in or contribute to any Canadian Defined Benefit Plan.

SECTION 7   GUARANTY

7.1       Guaranty of the Obligations.  Subject to the provisions of Section 7.2
and any limitations set forth in the definition of the term Guarantor,
Guarantors jointly and severally hereby irrevocably and unconditionally guaranty
to Administrative Agent for the ratable benefit of Beneficiaries the due and
punctual Payment in Full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C. § 362(a)) (collectively, the “Guaranteed Obligations”).

7.2       Contribution by Guarantors.  All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty.  Accordingly,
in the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date.  “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor, to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by, (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under this Guaranty in respect of the obligations Guaranteed.  “Fair
Share Contribution Amount” means, with respect to a Contributing Guarantor as of
any date of determination, the maximum aggregate amount of the obligations of
such Contributing





132



Guarantor under this Guaranty that would not render its obligations hereunder or
thereunder subject to avoidance as a fraudulent transfer or conveyance under
Section 548 of Title 11 of the United States Code or any comparable applicable
provisions of state law; provided, solely for purposes of calculating the “Fair
Share Contribution Amount” with respect to any Contributing Guarantor for
purposes of this Section 7.2, any assets or liabilities of such Contributing
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Contributing Guarantor. 
“Aggregate Payments” means, with respect to a Contributing Guarantor as of any
date of determination, an amount equal to (1) the aggregate amount of all
payments and distributions made on or before such date by such Contributing
Guarantor in respect of this Guaranty (including in respect of this Section
7.2), minus (2) the aggregate amount of all payments received on or before such
date by such Contributing Guarantor from the other Contributing Guarantors as
contributions under this Section 7.2.  The amounts payable as contributions
hereunder shall be determined as of the date on which the related payment or
distribution is made by the applicable Funding Guarantor.  The allocation among
Contributing Guarantors of their obligations as set forth in this Section 7.2
shall not be construed in any way to limit the liability of any Contributing
Guarantor hereunder.  Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 7.2.

7.3       Payment by Guarantors.  Subject to Section 7.2, Guarantors hereby
jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right that any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Company to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand or
otherwise (including amounts that would become due but for the operation of the
automatic stay under Section 362(a) of the Bankruptcy Code,
11 U.S.C.  § 362(a)), Guarantors will upon demand pay, or cause to be paid, in
Cash, to Administrative Agent for the ratable benefit of Beneficiaries, an
amount equal to the sum of the unpaid principal amount of all Guaranteed
Obligations then due as aforesaid, accrued and unpaid interest on such
Guaranteed Obligations (including interest that, but for Company’s becoming the
subject of a case under the Bankruptcy Code, would have accrued on such
Guaranteed Obligations, whether or not a claim is allowed against Company for
such interest in the related bankruptcy case) and all other Guaranteed
Obligations then owed to Beneficiaries as aforesaid.

7.4       Liability of Guarantors Absolute.  Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance that constitutes a legal or
equitable discharge of a guarantor or surety other than Payment in Full of the
Guaranteed Obligations.  In furtherance of the foregoing and without limiting
the generality thereof, each Guarantor agrees as follows:

(a)        this Guaranty is a guaranty of payment when due and not of
collectability.  Other than in respect of a Canadian Foreign Subsidiary, this
Guaranty is a primary obligation of each Guarantor and not merely a contract of
surety;

(b)        Administrative Agent may enforce this Guaranty upon the occurrence of
an Event of Default notwithstanding the existence of any dispute between Company
and any Beneficiary with respect to the existence of such Event of Default;





133



(c)        the obligations of each Guarantor hereunder are independent of the
obligations of Company and the obligations of any other guarantor (including any
other Guarantor) of the obligations of Company, and a separate action or actions
may be brought and prosecuted against such Guarantor whether or not any action
is brought against Company or any of such other guarantors and whether or not
Company is joined in any such action or actions;

(d)        payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations that has not been
paid.  Without limiting the generality of the foregoing, if Administrative Agent
is awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e)        any Beneficiary, upon such terms as it deems appropriate, without
notice or demand and without affecting the validity or enforceability hereof or
giving rise to any reduction, limitation, impairment, discharge or termination
of any Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations; (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations; (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations; (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations; (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith or the
applicable Secured Hedge Agreement and any applicable security agreement,
including foreclosure on any such security pursuant to one or more judicial or
nonjudicial sales, whether or not every aspect of any such sale is commercially
reasonable, and even though such action operates to impair or extinguish any
right of reimbursement or subrogation or other right or remedy of any Guarantor
against any other Credit Party or any security for the Guaranteed Obligations;
and (vi) exercise any other rights available to it under the Credit Documents or
any Secured Hedge Agreement; and

(f)        this Guaranty and the obligations of Guarantors hereunder shall be
valid and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than Payment in Full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or knowledge of
any of them: (i) any failure or omission to assert or enforce or agreement or
election not to assert or enforce, or the stay or enjoining, by order of court,
by operation of law or otherwise, of the exercise or enforcement of, any claim
or demand or any right, power or remedy (whether





134



arising under the Credit Documents or any Secured Hedge Agreement, at law, in
equity or otherwise) with respect to the Guaranteed Obligations or any agreement
relating thereto, or with respect to any other guaranty of or security for the
payment of the Guaranteed Obligations; (ii) any rescission, waiver, amendment or
modification of, or any consent to depart from, any of the terms or provisions
(including provisions relating to events of default) hereof, any of the other
Credit Documents, any Secured Hedge Agreement, or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Credit Document, such Secured Hedge Agreement, or any agreement
relating to such other guaranty or security; (iii) the Guaranteed Obligations,
or any agreement relating thereto, at any time being found to be illegal,
invalid or unenforceable in any respect; (iv) the application of payments
received from any source (other than payments received pursuant to the other
Credit Documents or any Secured Hedge Agreement or from the proceeds of any
security for the Guaranteed Obligations, except to the extent such security also
serves as collateral for indebtedness other than the Guaranteed Obligations) to
the payment of indebtedness other than the Guaranteed Obligations, even though
any Beneficiary might have elected to apply such payment to any part or all of
the Guaranteed Obligations; (v) any Beneficiary’s consent to the change,
reorganization or termination of the corporate structure or existence of
Holdings or any of its Subsidiaries and to any corresponding restructuring of
the Guaranteed Obligations; (vi) any failure to perfect or continue perfection
of a security interest in any collateral that secures any of the Guaranteed
Obligations; (vii) any defenses, set‑offs or counterclaims that Company may
allege or assert against any Beneficiary in respect of the Guaranteed
Obligations, including failure of consideration, breach of warranty, payment,
statute of frauds, statute of limitations, accord and satisfaction and usury;
and (viii) any other act or thing or omission, or delay to do any other act or
thing, that may or might in any manner or to any extent vary the risk of any
Guarantor as an obligor in respect of the Guaranteed Obligations.

7.5       Waivers by Guarantors.  Each Guarantor hereby waives, for the benefit
of Beneficiaries: (a) any right to require any Beneficiary, as a condition of
payment or performance by such Guarantor, to (i) proceed against Company, any
other guarantor (including any other Guarantor) of the Guaranteed Obligations or
any other Person, (ii) proceed against or exhaust any security held from
Company, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any Deposit Account or credit on the books of any
Beneficiary in favor of Company or any other Person, or (iv) pursue any other
remedy in the power of any Beneficiary whatsoever; (b) any defense arising by
reason of the incapacity, lack of authority or any disability or other defense
of Company or any other Guarantor including any defense based on or arising out
of the lack of validity or the unenforceability of the Guaranteed Obligations or
any agreement or instrument relating thereto or by reason of the cessation of
the liability of Company or any other Guarantor from any cause other than
Payment in Full of all Obligations; (c) any defense based upon any statute or
rule of law that provides that the obligation of a surety must be neither larger
in amount nor in other respects more burdensome than that of the principal; (d)
any defense based upon any Beneficiary’s errors or omissions in the
administration of the Guaranteed Obligations, except behavior that amounts to
bad faith; (e) (i) any principles or provisions of law, statutory or otherwise,
that are or might be in conflict with the terms hereof and any legal or
equitable discharge of such Guarantor’s obligations hereunder, (ii) the benefit
of any statute of limitations affecting such Guarantor’s liability hereunder or
the enforcement hereof, (iii) any rights to set‑offs, recoupments and
counterclaims, and (iv) promptness, diligence and any requirement that any
Beneficiary protect, secure, perfect or insure any security interest or lien or





135



any property subject thereto; (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder, any Secured Hedge
Agreement, or any agreement or instrument related thereto, notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to Company and
notices of any of the matters referred to in Section 7.4 and any right to
consent to any thereof; and (g) any defenses or benefits that may be derived
from or afforded by law that limit the liability of or exonerate guarantors or
sureties, or that may conflict with the terms hereof (other than the defense of
payment of the Obligations).

7.6       Guarantors’ Rights of Subrogation, Contribution, Etc.  Until the
Guaranteed Obligations shall have been Paid in Full, each Guarantor hereby
waives any claim, right or remedy, direct or indirect, that such Guarantor now
has or may hereafter have against Company or any other Guarantor or any of its
assets in connection with this Guaranty or the performance by such Guarantor of
its obligations hereunder, in each case whether such claim, right or remedy
arises in equity, under contract, by statute, under common law or otherwise and
including (a) any right of subrogation, reimbursement or indemnification that
such Guarantor now has or may hereafter have against any other Credit Party with
respect to the Guaranteed Obligations, (b) any right to enforce, or to
participate in, any claim, right or remedy that any Beneficiary now has or may
hereafter have against any other Credit Party, and (c) any benefit of, and any
right to participate in, any collateral or security now or hereafter held by any
Beneficiary.  In addition, until the Guaranteed Obligations shall have been Paid
in Full, each Guarantor shall withhold exercise of any right of contribution
such Guarantor may have against any other guarantor (including any other
Guarantor) of the Guaranteed Obligations, including any such right of
contribution as contemplated by Section 7.2.  Each Guarantor further agrees
that, to the extent the waiver or agreement to withhold the exercise of its
rights of subrogation, reimbursement, indemnification and contribution as set
forth herein is found by a court of competent jurisdiction to be void or
voidable for any reason, any rights of subrogation, reimbursement or
indemnification such Guarantor may have against Company or against any
collateral or security, and any rights of contribution such Guarantor may have
against any such other guarantor, shall be junior and subordinate to any rights
any Beneficiary may have against any Credit Party, to all right, title and
interest any Beneficiary may have in any such collateral or security, and to any
right any Beneficiary may have against such other guarantor.  If any amount
shall be paid to any Guarantor on account of any such subrogation,
reimbursement, indemnification or contribution rights at any time when all
Guaranteed Obligations shall not have been Paid in Full, such amount shall be
held in trust for Administrative Agent for the benefit of Beneficiaries and
shall forthwith be paid over to Administrative Agent for the benefit of
Beneficiaries to be credited and applied against the Guaranteed Obligations,
whether matured or unmatured, in accordance with the terms hereof.

7.7       Subordination of Other Obligations.  Any Indebtedness of Company or
any Guarantor now or hereafter held by any Guarantor (the “Obligee Guarantor”)
is hereby subordinated in right of payment to the Guaranteed Obligations, and
any Distribution collected or received by the Obligee Guarantor after an Event
of Default has occurred and is continuing shall be held in trust for
Administrative Agent for the benefit of Beneficiaries and shall forthwith be
paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.  For purposes of this Section 7.7,





136



“Distribution” means, with respect to any Indebtedness subordinated pursuant to
this Section 7.7, (a) any payment or distribution by any Person of cash,
securities or other property, by set-off or otherwise, on account of such
Indebtedness, (b) any redemption of or purchase or other acquisition of such
Indebtedness from the Obligee Guarantor by any other Person, and (c) the
granting of any lien or security interest to or for the benefit of the Obligee
Guarantor or any other Person in or upon any property of any Person to secure
such Indebtedness.

7.8       Continuing Guaranty.  This Guaranty is a continuing guaranty and shall
remain in effect until all of the Guaranteed Obligations shall have been Paid in
Full.  Each Guarantor hereby irrevocably waives any right to revoke this
Guaranty as to future transactions giving rise to any Guaranteed Obligations.

7.9       Authority of Guarantors or Company.  It is not necessary for any
Beneficiary to inquire into the capacity or powers of any Guarantor or Company
or the officers, Directors or any agents acting or purporting to act on behalf
of any of them.

7.10     Financial Condition of Company.  Any Credit Extension may be made to
Company or continued from time to time, and any Secured Hedge Agreements may be
entered into from time to time, in each case without notice to or authorization
from any Guarantor regardless of the financial or other condition of Company at
the time of any such grant or continuation or at the time any such Secured Hedge
Agreement is entered into, as the case may be.  No Beneficiary shall have any
obligation to disclose or discuss with any Guarantor its assessment, or any
Guarantor’s assessment, of the financial condition of Company.  Each Guarantor
has adequate means to obtain information from Company on a continuing basis
concerning the financial condition of Company and its ability to perform its
obligations under the Credit Documents and any Secured Hedge Agreement, and each
Guarantor assumes the responsibility for being and keeping informed of the
financial condition of Company and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations.  Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of Company now
known or hereafter known by any Beneficiary.

7.11     Bankruptcy, etc.

(a)        So long as any Guaranteed Obligations remain outstanding, no
Guarantor shall, without the prior written consent of Administrative Agent
acting pursuant to the instructions of Requisite Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization or insolvency case
or proceeding of or against Company or any other Guarantor.  The obligations of
Guarantors hereunder shall not be reduced, limited, impaired, discharged,
deferred, suspended or terminated by any case or proceeding, voluntary or
involuntary, involving the bankruptcy, insolvency, receivership, reorganization,
liquidation or arrangement of Company or any other Guarantor or by any defense
that Company or any other Guarantor may have by reason of the order, decree or
decision of any court or administrative body resulting from any such proceeding.

(b)        Each Guarantor acknowledges and agrees that any interest on any
portion of the Guaranteed Obligations that accrues after the commencement of any
case or proceeding





137



referred to in clause (a) above (or, if interest on any portion of the
Guaranteed Obligations ceases to accrue by operation of law by reason of the
commencement of such case or proceeding, such interest as would have accrued on
such portion of the Guaranteed Obligations if such case or proceeding had not
been commenced) shall be included in the Guaranteed Obligations because it is
the intention of Guarantors and Beneficiaries that the Guaranteed Obligations
that are guaranteed by Guarantors pursuant hereto should be determined without
regard to any rule of law or order that may relieve any Credit Party of any
portion of such Guaranteed Obligations.  Guarantors will permit any trustee in
bankruptcy, receiver, debtor in possession, assignee for the benefit of
creditors or similar Person to pay Administrative Agent, or allow the claim of
Administrative Agent in respect of, any such interest accruing after the date on
which such case or proceeding is commenced.

(c)        In the event that all or any portion of the Guaranteed Obligations
are paid by any Credit Party, the obligations of Guarantors hereunder shall
continue and remain in full force and effect or be reinstated, as the case may
be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Beneficiary as a preference,
fraudulent transfer or otherwise, and any such payments that are so rescinded or
recovered shall constitute Guaranteed Obligations for all purposes hereunder.

(d)        This Guaranty does not apply to any liability to the extent that it
would result in this guarantee constituting unlawful financial assistance within
the meaning of sections 678 or 679 of the UK Companies Act 2006 or any
equivalent and applicable provisions under the laws of the jurisdiction of
incorporation of the relevant Guarantor.

7.12     Discharge of Guaranty Upon Sale of Guarantor.  If all of the Capital
Stock of any Guarantor or any of its successors in interest hereunder shall be
sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale (provided that
Administrative Agent and Collateral Agent may, after receipt of a written
certificate of a Chief Financial Officer of Company or Holdings certifying that
such transaction is permitted pursuant to the Credit Documents, execute and
deliver any documentation reasonably requested by Company in writing to further
evidence or reflect any such release, all at the expense of Company).

7.13     Keepwell.  Each Qualified ECP Guarantor hereby jointly and severally
absolutely, unconditionally and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by any other Credit Party
hereunder to honor all of such Credit Party’s obligations under this Guaranty in
respect of Swap Obligations (provided, however, that each Qualified ECP
Guarantor shall only be liable under this Section 7.13 for the maximum amount of
such liability that can be hereby incurred without rendering its obligations
under this Section 7.13, or otherwise under this Guaranty, as it relates to such
Credit Party, voidable under applicable law relating to fraudulent conveyance or
fraudulent transfer, and not for any greater amount).  The obligations of each
Qualified ECP Guarantor under this Section 7.13 shall remain in full force and
effect until the Guaranteed Obligations shall have been Paid in Full.  Each
Qualified ECP Guarantor intends that this Section 7.13 constitute, and this
Section 7.13 shall be deemed to





138



constitute, a “keepwell, support, or other agreement” for the benefit of each
other Credit Party for all purposes of Section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

SECTION 8   EVENTS OF DEFAULT

8.1       Events of Default.  If any one or more of the following conditions or
events shall occur:

(a)        Failure to Make Payments When Due.  Failure by Company to pay (i) the
principal of and premium, if any, on any Loan whether at stated maturity, by
acceleration or otherwise; (ii) when due any installment of principal of any
Loan, by notice of voluntary prepayment, by mandatory prepayment or otherwise;
(iii) when due any amount payable to Issuing Bank in reimbursement of any
drawing under a Letter of Credit or any Cash Collateralization required pursuant
to Section 2.21(d); or (iv) when due any interest on any Loan or any fee or any
other amount due hereunder within two (2) Business Days after the date due.

(b)        Default in Other Agreements.  (i) Failure of any Credit Party or any
of their respective Subsidiaries to pay when due any principal of or interest on
or any other amount, including any payment in settlement, payable in respect of
one or more items of Material Indebtedness, in each case beyond the grace
period, if any, provided therefor; or (ii) breach or default by any Credit Party
or any of its Subsidiaries with respect to any other term of (1) one or more
items of Material Indebtedness, or (2) any loan agreement, mortgage, indenture
or other agreement relating to such item(s) of Material Indebtedness, in each
case beyond the grace period, if any, provided therefor, if the effect of such
breach or default is to cause, or to permit the holder or holders of that
Material Indebtedness (or a trustee on behalf of such holder or holders), with
or without the passage of time, to cause, that Material Indebtedness to become
or be declared due and payable (or subject to a compulsory repurchase or other
redemption) prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be; or

(c)        Breach of Certain Covenants.  Failure of any Credit Party to perform
or comply with any term or condition contained in (i) Section 5.1, Section 5.2,
Section 5.6, Section 5.7, Section 5.10, Section 5.11, Section 5.14, 5.15 or
Section 6 or (ii) Section 5.3 or Section 5.5 and such failure under this clause
(ii) continues for three days after the earlier of (A) an officer of such Credit
Party becoming aware of such default or (B) receipt by Company of notice from
Administrative Agent or any Lender of such default; or

(d)        Breach of Representations, etc.  Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false or misleading in any material
respect as of the date made or deemed made; provided that such materiality
qualifier shall not apply to any representations and warranties to the extent
already qualified or modified by materiality or similar concept in the text
thereof; or

(e)        Other Defaults Under Credit Documents.  Any Credit Party shall
default in the performance of or compliance with any term contained herein or
any of the other Credit





139



Documents, other than any such term referred to in any other paragraph of this
Section 8.1 or consisting of a condition or status that is expressly required to
exist or be satisfied at a specific time, and such term has not been fully and
permanently performed or complied with within thirty days after the earlier of
(i) an officer of such Credit Party becoming aware of such default, or (ii)
receipt by Company of notice from Administrative Agent or any Lender of such
default; or

(f)        Involuntary Bankruptcy; Appointment of Receiver, etc.  Other than any
English Credit Party: (i) a court of competent jurisdiction shall enter a decree
or order for relief in respect of Holdings or any of its Subsidiaries in an
involuntary case under any Debtor Relief Law, which decree or order is not
stayed; or any other similar relief shall be granted under any applicable
federal, state or provincial law; or (ii) an involuntary case shall be commenced
against Holdings or any of its Subsidiaries under any Debtor Relief Law; or a
decree or order of a court having jurisdiction in the premises for the
appointment of a receiver, liquidator, sequestrator, trustee, custodian or other
officer having similar powers over Holdings or any of its Subsidiaries, or over
all or a substantial part of its property, shall have been entered; or there
shall have occurred the involuntary appointment of an interim receiver, trustee
or other custodian of Holdings or any of its Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of Holdings or any of its Subsidiaries, and any such event described in
this clause (ii) shall continue for sixty days without having been dismissed,
bonded or discharged; or

(g)        Voluntary Bankruptcy; Appointment of Receiver, Etc.  Other than with
respect to any English Credit Party: (i) Holdings or any of its Subsidiaries
shall have an order for relief entered with respect to it or shall commence a
voluntary case under any Debtor Relief Law, or shall consent to the entry of an
order for relief in an involuntary case, or to the conversion of an involuntary
case to a voluntary case, under any such law, or shall consent to the
appointment of or taking possession by a receiver, trustee or other custodian
for all or a substantial part of its property; or Holdings or any of its
Subsidiaries shall make any assignment for the benefit of creditors; or
(ii) Holdings or any of its Subsidiaries shall be unable, or shall fail
generally, or shall admit in writing its inability, to pay its debts as such
debts become due; or the Board of Directors of Holdings or any of its
Subsidiaries (or any committee thereof) shall adopt any resolution or otherwise
authorize any action to approve any of the actions referred to herein or in
Section 8.1(f); or

(h)        Judgments and Attachments.  Any money judgment, writ or warrant of
attachment or similar process involving (i) in any individual case an amount in
excess of $250,000 or (ii) in the aggregate at any time an amount in excess of
$500,000 (in either case to the extent not adequately covered by insurance as to
which a solvent and unaffiliated insurance company has acknowledged coverage)
shall be entered or filed against Holdings or any of its Subsidiaries or any of
their respective assets and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty days (or in any event later than five days prior
to the date of any proposed sale thereunder); or

(i)         Dissolution.  Any order, judgment or decree shall be entered against
any Credit Party or any of its Subsidiaries decreeing the dissolution or split
up of such Credit Party or any of its Subsidiaries and such order shall remain
undischarged or unstayed for a period in excess of thirty days; or





140



(j)         Employee Benefit Plans.  (i) There shall occur one or more ERISA
Events that individually or in the aggregate results in or might reasonably be
expected to result in liability of Holdings, any of its Subsidiaries or any of
their respective ERISA Affiliates in excess of $500,000 during the term hereof;
(ii) there exists any fact or circumstance that reasonably could be expected to
result in the imposition of a Lien or security interest under Section 430(k) of
the Internal Revenue Code or ERISA or a violation of Section 436 of the Internal
Revenue Code; or (iii) Holdings or any of its Subsidiaries shall permit its
unfunded pension fund and other employee benefit plan obligation and liabilities
to remain unfunded, other than in accordance with applicable law; or

(k)        Change of Control.  A Change of Control shall occur; or

(l)         Guaranties, Collateral Documents and other Credit Documents.  At any
time after the execution and delivery thereof, (i) the Guaranty for any reason,
other than the Payment in Full of all Obligations, shall cease to be in full
force and effect (other than in accordance with its terms) or shall be declared
to be null and void or any Guarantor shall repudiate its obligations thereunder,
(ii) this Agreement or any Collateral Document ceases to be in full force and
effect (other than by reason of a release of Collateral in accordance with the
terms hereof or thereof or the Payment in Full of the Obligations in accordance
with the terms hereof) or shall be declared null and void, or Collateral Agent
shall not have or shall cease to have a valid and perfected Lien in any
Collateral purported to be covered by the Collateral Documents with the priority
required by the relevant Collateral Document, in each case for any reason other
than the failure of Collateral Agent or any Secured Party to take any action
within its control, or (iii) any Credit Party shall contest the validity or
enforceability of any Credit Document in writing or deny in writing that it has
any further liability, including with respect to future advances by Lenders,
under any Credit Document to which it is a party or shall contest the validity
of or perfection of any Lien in any Collateral granted or purported to be
granted pursuant to the Collateral Documents; or

(m)       Subordinated Indebtedness.  Any series, class or type of Subordinated
Indebtedness permitted hereunder or the guarantees thereof shall cease, for any
reason, to be validly subordinated to the Obligations of the Credit Parties
hereunder, as provided in the corresponding Subordination Agreement or the
subordination terms of such Subordinated Indebtedness, if applicable, or as a
result of any structural change thereto, or any Credit Party, any Affiliate of
any Credit Party, or the holders of 25% or more of such series, class or type of
such Subordinated Indebtedness shall so assert;

(n)        Insolvency of English Credit Parties.  An English Credit Party: (i)
is unable or admits inability to pay its debts as they fall due or is deemed to,
or is declared to, be unable to pay its debt under applicable law (in each case,
other than solely as a result of its balance sheet liabilities exceeding its
balance sheet assets except where the same would result in or require the taking
of any corporate action, legal proceedings, insolvency filing, cessation of
trading and/or any other procedure or steps referred to in Section 8.1(o)
below); or (ii) suspends or threatens to suspend making payments on any of its
debts; or (iii) by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors (excluding any Secured
Party in its capacity as such) with a view to rescheduling any of its
indebtedness; or (iv) a moratorium is declared in respect of an indebtedness of
any English Credit Party. If a moratorium





141



occurs, the ending of the moratorium will not remedy any Event of Default caused
by that moratorium; or

(o)        Insolvency Proceedings of English Credit Parties.  (i)  Any corporate
action, legal proceedings or other procedure or step is taken in relation to:

(1)        the suspension of payments, a moratorium of any indebtedness,
winding-up, dissolution, administration; or

(2)        reorganization (by way of voluntary arrangement, scheme of
arrangement or otherwise) of any English Credit Party; or

(3)        a composition, compromise, assignment or arrangement with any
creditor (other than a Secured Party) of any English Credit Party; or

(4)        the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any
English Credit Party or any of its respective assets, or any analogous procedure
or step is taken in any jurisdiction.

(ii)    Clause (n)(i) above shall not apply to:

(1)        any proceedings which are frivolous or vexatious and which, if
capable of remedy, are discharged, stayed or dismissed within 60 days of
commencement or, if earlier, the date on which it is advertised (or such other
period as agreed between Holdings and the Administrative Agent); or

(2)        (in the case of an application to appoint an administrator or
commence proceedings) any proceedings which the Administrative Agent is
satisfied will be withdrawn before it is heard or will be unsuccessful; or

(3)        any step or procedure contemplated in relation to a merger that is
permitted under Section 6.8; or

(p)        Creditors’ Process of English Credit Parties.  Any expropriation,
attachment, sequestration, distress or execution or analogous process in any
jurisdiction affects any asset or assets of an English Credit Party (having a
value in excess of $100,000).

THEN, (1) upon the occurrence of any Event of Default described in Section
8.1(f) or 8.1(g), automatically, and (2) upon the occurrence of any other Event
of Default, at the request of (or with the consent of) Requisite Lenders, upon
notice to Company by Administrative Agent, (A) the Commitments, if any, of each
Lender having such Commitments and the obligation of Issuing Bank to issue any
Letter of Credit shall immediately terminate; (B) each of the following shall
immediately become due and payable, in each case without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by each Credit Party: (I) the unpaid principal amount of and accrued
interest and premium on the Loans and the amount of unreimbursed drawings under
Letters of Credit, (II) an amount equal to the maximum amount that may at any
time be drawn under all Letters of Credit then outstanding (regardless of
whether any





142



beneficiary under any such Letter of Credit shall have presented, or shall be
entitled at such time to present, the drafts or other documents or certificates
required to draw under such Letters of Credit), and (III) all other Obligations;
provided, the foregoing shall not affect in any way the obligations of Lenders
under Section 2.3(e); (C) Administrative Agent may cause Collateral Agent to
enforce any and all Liens and security interests created pursuant to Collateral
Documents; (D) Administrative Agent shall direct Company to Cash Collateralize
(and Company hereby agrees upon receipt of such notice, or upon the occurrence
of any Event of Default specified in Sections 8.1(f) and (g) to Cash
Collateralize)  Letters of Credit in an amount not less than the Minimum
Collateral Amount; and (E) Administrative Agent and Collateral Agent may enforce
any other rights and remedies available to it under any Credit Document or under
applicable law.

SECTION 9   AGENTS

9.1       Appointment of Agents.  GSB is hereby appointed Administrative Agent
and Collateral Agent hereunder and under the other Credit Documents and each
Lender hereby authorizes GSB, in such capacity, to act as Administrative Agent
and Collateral Agent in accordance with the terms hereof and the other Credit
Documents.  Each Agent hereby agrees to act in its capacity as such upon the
express conditions contained herein and the other Credit Documents, as
applicable.  The provisions of this Section 9 are solely for the benefit of
Agents and Lenders and no Credit Party shall have any rights as a third party
beneficiary of any of the provisions thereof.  In performing its functions and
duties hereunder, each Agent shall act solely as an agent of Lenders and does
not assume and shall not be deemed to have assumed any obligation towards or
relationship of agency or trust with or for Holdings or any of its
Subsidiaries.  Each of Agent (other than Administrative Agent and Collateral
Agent), without consent of or notice to any party hereto, may assign any and all
of its rights or obligations hereunder to any of its Affiliates.  Each Agent
(other than Administrative Agent and Collateral Agent), may resign from such
role at any time, with immediate effect, by giving prior written notice thereof
to Administrative Agent and Company.  It is understood and agreed that the use
of the term “agent” herein or in any other Credit Documents (or any other
similar term) with reference to Administrative Agent or Collateral Agent is not
intended to connote any fiduciary or other implied (or express) obligations
arising under agency doctrine of any applicable law.  Instead such term is used
as a matter of market custom, and is intended to create or reflect only an
administrative relationship between contracting parties.

9.2       Powers and Duties.  Each Lender irrevocably authorizes each Agent to
take such action on such Lender’s behalf and to exercise such powers, rights and
remedies hereunder and under the other Credit Documents as are specifically
delegated or granted to such Agent by the terms hereof and thereof, together
with such powers, rights and remedies as are reasonably incidental thereto.  In
the event that any obligations are permitted to be incurred and subordinated in
right of payment to the Obligations hereunder and/or are permitted to be secured
by Liens on all or a portion of the Collateral, each Lender authorizes
Administrative Agent and Collateral Agent, as applicable, to enter into
intercreditor agreements, subordination agreements and amendments to the
Collateral Documents to reflect such arrangements on terms that are acceptable
to Administrative Agent and Collateral Agent, in their respective sole
discretion, as applicable.  Each Agent shall have only those duties and
responsibilities that are expressly specified herein and the other Credit
Documents.   Each Agent may exercise such powers, rights and remedies and
perform such duties by or through its agents or employees.  No Agent shall have,
by reason hereof





143



or any of the other Credit Documents, a fiduciary relationship in respect of any
Lender or any other Person; and nothing herein or any of the other Credit
Documents, expressed or implied, is intended to or shall be so construed as to
impose upon any Agent any obligations in respect hereof or any of the other
Credit Documents except as expressly set forth herein or therein.

9.3       General Immunity.

(a)        No Responsibility for Certain Matters.  No Agent shall be responsible
to any Lender for the execution, effectiveness, genuineness, validity,
enforceability, collectability or sufficiency hereof or any other Credit
Document or for any representations, warranties, recitals or statements made
herein or therein or made in any written or oral statements or in any financial
or other statements, instruments, reports or certificates or any other documents
furnished or made by any Agent to Lenders or by or on behalf of any Credit Party
to any Agent or any Lender in connection with the Credit Documents and the
transactions contemplated thereby or for the financial condition or business
affairs of any Credit Party or any other Person liable for the payment of any
Obligations, nor shall any Agent be required to ascertain or inquire as to the
performance or observance of any of the terms, conditions, provisions, covenants
or agreements contained in any of the Credit Documents or as to the use of the
proceeds of the Loans or as to the existence or possible existence of any Event
of Default or Default or as to the value or sufficiency of any Collateral or as
to the satisfaction of any condition set forth in Section 3 or elsewhere herein
(other than confirm receipt of items expressly required to be delivered to such
Agent) or to inspect the properties, books or records of Holdings or any of its
Subsidiaries or to make any disclosures with respect to the foregoing.  Anything
contained herein to the contrary notwithstanding, Administrative Agent shall not
have any liability arising from confirmations of the amount of outstanding Loans
or the Letter of Credit Usage or the component amounts thereof.

(b)        Exculpatory Provisions.  No Agent (which term shall, for purposes of
this Section 9.3(b), include Issuing Bank) nor any of its officers, partners,
Directors, employees or agents shall be liable to Lenders for any action taken
or omitted by any Agent (i) under or in connection with any of the Credit
Documents, or (ii) with the consent or at the request of the Requisite Lenders
(or, if so specified by this Agreement, all Lenders or any other instructing
group of Lenders specified by this Agreement), in each case except to the extent
caused by such Agent’s gross negligence or willful misconduct, as determined by
a final, non-appealable judgment of a court of competent jurisdiction.  No Agent
shall, except as expressly set forth herein and in the other Credit Documents,
have any duty to disclose or be liable for the failure to disclose, any
information relating to Company or any of its Affiliates that is communicated to
or obtained by such Agent or any of its Affiliates in any capacity.  Each Agent
shall be entitled to refrain from any act or the taking of any action (including
the failure to take an action) in connection herewith or any of the other Credit
Documents  or from the exercise of any power, discretion or authority vested in
it hereunder or thereunder unless and until such Agent shall have received
instructions in respect thereof from Requisite Lenders (or such other Lenders as
may be required to give such instructions under Section 10.5) and, upon receipt
of such instructions from Requisite Lenders (or such other Lenders, as the case
may be), such Agent shall be entitled to act or (where so instructed) refrain
from acting, or to exercise such power, discretion or authority, in accordance
with such instructions, including for the avoidance of doubt refraining from any
action that, in its opinion or the opinion of its counsel, may expose such Agent
to liability, may be in violation of the automatic stay under any Debtor Relief
Law, or may effect a forfeiture, modification or termination of





144



property of a Defaulting Lender in violation of any Debtor Relief Law.  Without
prejudice to the generality of the foregoing, (i) each Agent shall be entitled
to rely, and shall be fully protected in relying, upon any communication,
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper Person or Persons, and shall be entitled to rely
and shall be protected in relying on opinions and judgments of attorneys (who
may be attorneys for Holdings and its Subsidiaries), accountants, experts and
other professional advisors selected by it; and (ii) no Lender shall have any
right of action whatsoever against any Agent as a result of such Agent acting or
(where so instructed) refraining from acting hereunder or any of the other
Credit Documents  in accordance with the instructions of Requisite Lenders (or
such other Lenders as may be required to give such instructions under Section
10.5).

(c)        Delegation of Duties. Each Agent may perform any and all of its
duties and exercise its rights and powers under this Agreement or under any
other Credit Document  by or through any one or more sub-agents appointed by
such Agent.  Such appointing Agent and any such sub-agent may perform any and
all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory, indemnification and other provisions of
this Section 9.3 and of Section 9.6 shall apply to any Affiliates of any Agent
and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as an Agent.  All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this Section 9.3 and of Section
9.6 shall apply to any such sub-agent and to the Affiliates of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Affiliates were named herein.  Notwithstanding anything
herein to the contrary, with respect to each sub-agent appointed by an Agent,
(i) such sub-agent shall be a third party beneficiary under this Agreement with
respect to all such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) and shall have all of the rights and
benefits of a third party beneficiary, including an independent right of action
to enforce such rights, benefits and privileges (including exculpatory rights
and rights to indemnification) directly, without the consent or joinder of any
other Person, against any or all of Credit Parties and the Lenders, (ii) such
rights, benefits and privileges (including exculpatory rights and rights to
indemnification) shall not be modified or amended without the consent of such
sub-agent, and (iii) such sub-agent shall only have obligations to the
applicable Agent and not to any Credit Party, Lender or any other Person and no
Credit Party, Lender or any other Person shall have any rights, directly or
indirectly, as a third party beneficiary or otherwise, against such
sub-agent.  No Agent shall be responsible for the negligence or misconduct of
any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and non-appealable judgment that such Agent acted with
gross negligence or willful misconduct in the selection of such sub-agents.

(d)        Notice of Default or Event of Default.  No Agent shall be deemed to
have knowledge of any Default or Event of Default unless and until written
notice describing such Default or Event of Default is given to such Agent by a
Credit Party or a Lender.  In the event that Administrative Agent shall receive
such a notice, Administrative Agent will endeavor to give notice thereof to the
Lenders; provided, that failure to give such notice shall not result in any
liability on the part of Administrative Agent.

9.4       Agents Entitled to Act as Lender.  The agency hereby created shall in
no way impair or affect any of the rights and powers of, or impose any duties or
obligations upon, any





145



Agent in its individual capacity as a Lender hereunder.  With respect to its
participation in the Loans and the Letters of Credit, each Agent shall have the
same rights and powers hereunder as any other Lender and may exercise the same
as if it were not performing the duties and functions delegated to it hereunder,
and the term “Lender” shall, unless the context clearly otherwise indicates,
include each Agent in its individual capacity.  Any Agent and its Affiliates may
accept deposits from, lend money to, own securities of, and generally engage in
any kind of banking, trust, financial advisory or other business with Holdings
or any of its Affiliates as if it were not performing the duties specified
herein, and may accept fees and other consideration from Company for services in
connection herewith and otherwise without having to account for the same to
Lenders.  The Lenders acknowledge that pursuant to such activities, the Agents
or their Affiliates may receive information regarding any Credit Party or any
Affiliate of any Credit Party (including information that may be subject to
confidentiality obligations in favor of such Credit Party or such Affiliate) and
acknowledge that the Agents and their Affiliates shall be under no obligation to
provide such information to them.

9.5       Lenders’ Representations, Warranties and Acknowledgment.

(a)        Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Holdings and
its Subsidiaries in connection with Credit Extensions hereunder and that it has
made and shall continue to make its own appraisal of the creditworthiness of
Holdings and its Subsidiaries.  No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

(b)        Each Lender, by delivering its signature page to this Agreement or an
Assignment Agreement and funding its Term Loan and/or Revolving Loans on the
Closing Date shall be deemed to have acknowledged receipt of, and consented to
and approved, each Credit Document and each other document required to be
approved by any Agent, Requisite Lenders or Lenders, as applicable on the
Closing Date.

(c)        Each Lender (i) represents and warrants that as of the Closing Date
neither such Lender nor its Affiliates or Related Funds owns or controls (A) any
trade obligations or Indebtedness of any Credit Party or any of their respective
Subsidiaries or Affiliates or (B) any Capital Stock of any Credit Party or any
of their respective Subsidiaries or Affiliates and (ii) covenants and agrees
that from and after the Closing Date neither such Lender nor its Affiliates and
Related Funds shall purchase (A) any trade obligations or Indebtedness of any
Credit Party described in clause (c)(i)(A) above  or (B) Capital Stock described
in clause (c)(i)(B) above, in each case without the prior written consent of
Administrative Agent.

(d)        Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agents and the Lead Arranger and their
respective Affiliates that at least one of the following is and will be true:





146



(i)      such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments;

(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, and the conditions for exemptive relief thereunder have been
satisfied in connection therewith;

(iii)   (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14 and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement; or

(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

(e)        In addition, unless the immediately preceding clause (d)(i) is true
with respect to a Lender or such Lender has not provided another representation,
warranty and covenant as provided in the immediately preceding clause (d)(iv),
such Lender further (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Agents, the Lead Arranger and their respective
Affiliates that:

(i)      none of the Agents, the Lead Arranger or any of their respective
Affiliates is a fiduciary with respect to the assets of such Lender (including
in connection with the reservation or exercise of any rights by any Agent under
this Agreement, any Credit Document or any documents related hereto or thereto);

(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21) and is a
bank, an insurance carrier, an





147



investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least $50,000,000, in each case as
described in 29 CFR § 2510.3-21(c)(1)(i)(A)-(E);

(iii)   the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations);

(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement,
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and

(v)     no fee or other compensation is being paid directly to the Agents, the
Lead Arranger or any of their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement.

(f)        The Administrative Agent and the Lead Arranger hereby informs the
Lenders that each such Person is not undertaking to provide impartial investment
advice, or to give advice in a fiduciary capacity, in connection with the
transactions contemplated hereby, and that such Person has a financial interest
in the transactions contemplated hereby in that such Person or an Affiliate
thereof (i) may receive interest or other payments with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Credit
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.

9.6       Right to Indemnity.  Each Lender, in proportion to its Pro Rata Share,
severally agrees to indemnify each Agent (including Issuing Bank, which shall be
treated as an Agent for purposes of this Section 9.6), their Affiliates and
their respective officers, partners, directors, trustees, employees and agents
of each Agent (each, an “Indemnitee Agent Party”), to the extent that such
Indemnitee Agent Party shall not have been reimbursed by any Credit Party, for
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Indemnitee Agent Party in
exercising its powers, rights and remedies or performing its duties
hereunder  or under the other Credit Documents  or otherwise in its capacity as
such Indemnitee Agent Party in any way





148



relating to or arising out of this Agreement or the other Credit Documents, IN
ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH INDEMNITEE AGENT PARTY;
 provided, no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from such Indemnitee Agent Party’s gross
negligence or willful misconduct, as determined by a court of competent
jurisdiction in a final, non-appealable order.  If any indemnity furnished to
any Indemnitee Agent Party for any purpose shall, in the opinion of such
Indemnitee Agent Party, be insufficient or become impaired, such Indemnitee
Agent Party may call for additional indemnity and cease, or not commence, to do
the acts indemnified against until such additional indemnity is furnished;
provided, in no event shall this sentence require any Lender to indemnify any
Indemnitee Agent Party against any liability, obligation, loss, damage, penalty,
action, judgment, suit, cost, expense or disbursement in excess of such Lender’s
Pro Rata Share thereof; provided,  further, this sentence shall not be deemed to
require any Lender to indemnify any Indemnitee Agent Party against any
liability, obligation, loss, damage, penalty, action, judgment, suit, cost,
expense or disbursement described in the proviso in the immediately preceding
sentence

9.7       Successor Administrative Agent and Collateral Agent.

(a)        Administrative Agent may resign at any time by giving thirty days’
prior written notice thereof to Lenders, Issuing Bank and
Company.  Administrative Agent shall have the right to appoint a financial
institution to act as successor Administrative Agent hereunder in such notice,
subject to the reasonable satisfaction of Company and the Requisite Lenders, and
Administrative Agent’s resignation shall become effective on the earliest of (i)
thirty days after delivery of the notice of resignation (regardless of whether a
successor has been appointed or not), (ii) the acceptance of such successor
Administrative Agent by Company (so long as no Default or Event of Default
exists) and the Requisite Lenders or (iii) such other date, if any, agreed to by
the Requisite Lenders.  Upon any such notice of resignation, if a successor
Administrative Agent has not already been appointed by the resigning
Administrative Agent, then the Requisite Lenders shall have the right, upon five
Business Days’ notice to Company and Issuing Bank, to appoint a successor
Administrative Agent and Collateral Agent.  If neither the Requisite Lenders nor
Administrative Agent have appointed a successor Administrative Agent, then the
Requisite Lenders shall be deemed to have succeeded to and become vested with
all the rights, powers, privileges and duties of the resigning Administrative
Agent automatically upon the effectiveness of such resignation; provided that,
until a successor Administrative Agent is so appointed by the Requisite Lenders
or Administrative Agent, any collateral security held by Administrative Agent in
its role as Collateral Agent on behalf of the Lenders or Issuing Bank under any
of the Credit Documents shall continue to be held by the resigning Collateral
Agent as nominee until such time as a successor Collateral Agent is
appointed.  Upon the acceptance of any appointment as Administrative Agent
hereunder by a successor Administrative Agent, that successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Administrative Agent and the resigning
Administrative Agent shall promptly (i) transfer to such successor
Administrative Agent all sums, Securities and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent under the Credit Documents,  and (ii) execute and
deliver to such





149



successor Administrative Agent such amendments to financing statements, and take
such other actions, as may be necessary or appropriate in connection with the
assignment to such successor Administrative Agent of the security interests
created under the Collateral Documents, whereupon such resigning Administrative
Agent shall be discharged from its duties and obligations hereunder.  Except as
provided above, any resignation of GSB or its successor as Administrative Agent
pursuant to this Section 9.7 shall also constitute the resignation of GSB or its
successor as Collateral Agent.  After any resigning Administrative Agent’s
‘resignation hereunder as Administrative Agent, the provisions of this Section 9
shall inure to its benefit as to any actions taken or omitted to be taken by it
while it was Administrative Agent hereunder.  Any successor Administrative Agent
appointed pursuant to this Section 9.7 shall, automatically upon its acceptance
of such appointment, become the successor Collateral Agent for all purposes
hereunder.

(b)        In addition to the foregoing, Collateral Agent may resign at any time
by giving prior written notice thereof to Lenders, Issuing Bank and the
Company.  Administrative Agent shall have the right to appoint a financial
institution as Collateral Agent hereunder, subject to the reasonable
satisfaction of Company and the Requisite Lenders and Collateral Agent’s
resignation shall become effective on the earliest of (i) thirty days after
delivery of the notice of resignation, (ii) the acceptance of such successor
Collateral Agent by Company (so long as no Default or Event of Default exists)
and the Requisite Lenders or (iii) such other date, if any, agreed to by the
Requisite Lenders.  Upon any such notice of resignation or any such removal, if
a successor Collateral Agent has not already been appointed by the resigning
Administrative Agent, then Requisite Lenders shall have the right, upon five
Business Days’ notice to Administrative Agent, to appoint a successor Collateral
Agent.  Until a successor Collateral Agent is so appointed by Requisite Lenders
or Administrative Agent, any collateral security held by Collateral Agent for
the benefit of the Lenders or Issuing Bank under any of the Credit Documents
shall continue to be held by the resigning Collateral Agent as nominee until
such time as a successor Collateral Agent is appointed.  Upon the acceptance of
any appointment as Collateral Agent hereunder by a successor Collateral Agent,
that successor Collateral Agent shall thereupon succeed to and become vested
with all the rights, powers, privileges and duties of the resigning or removed
Collateral Agent under this Agreement and the Collateral Documents, and the
resigning or removed Collateral Agent under this Agreement shall promptly
(i) transfer to such successor Collateral Agent all sums, Securities and other
items of Collateral held hereunder or under the Collateral Documents, together
with all records and other documents necessary or appropriate in connection with
the performance of the duties of the successor Collateral Agent under this
Agreement and the Collateral Documents, and (ii) execute and deliver to such
successor Collateral Agent or otherwise authorize the filing of such amendments
to financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Collateral Documents, whereupon such
resigning or removed Collateral Agent shall be discharged from its duties and
obligations under this Agreement and the Collateral Documents.  After any
resigning or removed Collateral Agent’s resignation or removal hereunder as
Collateral Agent, the provisions of this Agreement and the Collateral Documents
shall inure to its benefit as to any actions taken or omitted to be taken by it
under this Agreement or the Collateral Documents while it was Collateral Agent
hereunder.

(c)        Any resignation of GSB or its successor as Administrative Agent
pursuant to this Section 9.7 shall also constitute the resignation of GSB or its
successor as Issuing Bank, if





150



applicable, and any successor Administrative Agent appointed pursuant to this
Section 9.7 shall, upon its acceptance of such appointment, become the successor
Issuing Bank, if applicable, for all purposes hereunder.  In such event Company
shall Cash Collateralize any Letters of Credit issued in an amount not less than
the Minimum Collateral Amount by the resigning Administrative Agent in its
capacity as Issuing Bank, as applicable.

(d)        Notwithstanding anything herein to the contrary, Administrative Agent
and Collateral Agent may assign their rights and duties as Administrative Agent
and Collateral Agent hereunder to an Affiliate of GSB without the prior written
consent of, or prior written notice to, Company or the Lenders; provided, that
Company and the Lenders may deem and treat such assigning Administrative Agent
and Collateral Agent as Administrative Agent and Collateral Agent for all
purposes hereof, unless and until such assigning Administrative Agent or
Collateral Agent, as the case may be, provides written notice to Company and the
Lenders of such assignment.  Upon such assignment such Affiliate shall succeed
to and become vested with all rights, powers, privileges and duties as
Administrative Agent and Collateral Agent hereunder and under the other Credit
Documents.

9.8       Collateral Documents and Guaranty.

(a)        Agents under Collateral Documents and Guaranty.  Each Lender hereby
further authorizes Administrative Agent or Collateral Agent, as applicable, on
behalf of and for the benefit of Secured Parties, to be the agent for and
representative of Secured Parties with respect to the Guaranty, the Collateral
and the Collateral Documents; provided, that neither Administrative Agent nor
Collateral Agent shall owe any fiduciary duty, duty of loyalty, duty of care,
duty of disclosure, or any other obligation whatsoever to any holder of
Obligations with respect to any Secured Hedge Agreement.  Subject to Section
10.5, without further written consent or authorization from any Secured Party,
Administrative Agent or Collateral Agent, as applicable may execute any
documents or instruments necessary to (i) in connection with a sale or
disposition of assets permitted by this Agreement, release any Lien encumbering
any item of Collateral that is the subject of such sale or other disposition of
assets or to which Requisite Lenders (or such other Lenders as may be required
to give such consent under Section 10.5) have otherwise consented, or
(ii) release any Guarantor from the Guaranty pursuant to Section 7.12 or with
respect to which Requisite Lenders (or such other Lenders as may be required to
give such consent under Section 10.5) have otherwise consented.  Upon request by
Administrative Agent at any time, the Lenders will confirm in writing
Administrative Agent’s authority to release its interest in particular types or
items of property, or to release any Guarantor from its obligations under the
Guaranty pursuant to this Section 9.8.  Upon the reasonable request of Company,
Administrative Agent and/or Collateral Agent may, after receipt of a written
certificate of a Chief Financial Officer of Company or Holdings certifying that
such transaction is permitted pursuant to the Credit Documents, execute and
deliver any such release documentation reasonably requested by Company in
connection with such permitted releases as described above, all at the expense
of Company.

(b)        Right to Realize on Collateral and Enforce Guaranty.  Anything
contained in any of the Credit Documents to the contrary notwithstanding,
Company, Administrative Agent, Collateral Agent and each Secured Party hereby
agree that (i) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guaranty, it being





151



understood and agreed that all powers, rights and remedies hereunder and under
any of the other Credit Documents may be exercised solely by Administrative
Agent or Collateral Agent, as applicable, for the benefit of Secured Parties in
accordance with the terms hereof and thereof and all powers, rights and remedies
under the Collateral Documents may be exercised solely by Collateral Agent for
the benefit of Secured Parties in accordance with the terms thereof, and (ii) in
the event of a foreclosure or similar enforcement action by Collateral Agent on
any of the Collateral pursuant to a public or private sale or other disposition
(including pursuant to Section 363(k), Section 1129(b)(2)(a)(ii), or otherwise
of the Bankruptcy Code), Collateral Agent or any Lender may be the purchaser of
any or all of such Collateral at any such sale or disposition and Collateral
Agent, as agent for and representative of Secured Parties (but not any Lender or
Lenders in its or their respective individual capacities unless Requisite
Lenders shall otherwise agree in writing) shall be entitled, for the purpose of
bidding and making settlement or payment of the purchase price for all or any
portion of the Collateral sold at any such public sale, to use and apply any of
the Obligations as a credit on account of the purchase price for any collateral
payable by Collateral Agent at such sale or other disposition.

(c)        Rights under Secured Hedge Agreements.  No Secured Hedge Agreement
will create (or be deemed to create) in favor of any Lender Counterparty that is
a party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Guarantor under the Credit Documents
except as expressly provided in Section 10.5(c)(vii) of this Agreement and
Section 9 of the Pledge and Security Agreement.  By accepting the benefits of
the Collateral, such Lender Counterparty shall be deemed to have appointed
Collateral Agent as its agent and agreed to be bound by the Credit Documents as
a Secured Party, subject to the limitations set forth in this clause (c).

(d)        Release of Collateral and Guarantees, Termination of Credit
Documents.  Notwithstanding anything to the contrary contained herein or any
other Credit Document, when all Obligations have been Paid in Full, upon request
of Company, Administrative Agent shall (without notice to, or vote or consent
of, any Lender, or any affiliate of any Lender that is a party to any Secured
Hedge Agreement) take such actions as shall be required to release its security
interest in all Collateral, and to release all guarantee obligations provided
for in any Credit Document, whether or not on the date of such release there may
be outstanding Obligations in respect of Secured Hedge Agreements.  Any such
release of guarantee obligations shall be deemed subject to the provision that
such guarantee obligations shall be reinstated if after such release any portion
of any payment in respect of the Obligations guaranteed thereby shall be
rescinded or must otherwise be restored or returned upon the insolvency,
bankruptcy, dissolution, liquidation or reorganization of Company or any
Guarantor, or upon or as a result of the appointment of a receiver, intervenor
or conservator of, or trustee or similar officer for, Company or any Guarantor
or any substantial part of its property, or otherwise, all as though such
payment had not been made.

(e)        No Duty.  Collateral Agent shall not be responsible for or have a
duty to ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of Collateral Agent’s Lien thereon, or any certificate prepared by
any Credit Party in connection therewith, nor shall Collateral Agent be
responsible or liable to the Lenders for any failure to monitor or maintain any
portion of the Collateral.





152



(f)        Agency for Perfection. Each Agent and each Lender hereby appoints
each other Agent and each other Lender as agent and bailee for the purpose of
perfecting the security interests in and liens upon the Collateral in assets
that, in accordance with Article 9 of the UCC, can be perfected only by
possession or control (or where the security interest of a Secured Party with
possession or control has priority over the security interest of another Secured
Party) and each Agent and each Lender hereby acknowledges that it holds
possession of or otherwise controls any such Collateral for the benefit of the
other Secured Parties, except as otherwise expressly provided in this Agreement.
Should Administrative Agent or any Lender obtain possession or control of any
such Collateral, Administrative Agent or such Lender shall notify Collateral
Agent thereof, and, promptly upon Collateral Agent’s request therefor shall
deliver such Collateral to Collateral Agent or in accordance with Collateral
Agent’s instructions. Each Credit Party by its execution and delivery of this
Agreement hereby consents to the foregoing.

9.9       Withholding Taxes.  To the extent required by any applicable law,
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Tax.  Without duplication of the
provisions of Section 2.19(g), if the Internal Revenue Service or any other
Governmental Authority asserts a claim that Administrative Agent did not
properly withhold Tax from amounts paid to or for the account of any Lender
because the appropriate form was not delivered or was not properly executed or
because such Lender failed to notify Administrative Agent of a change in
circumstance that rendered the exemption from, or reduction of, withholding Tax
ineffective or for any other reason, or if Administrative Agent reasonably
determines that a payment was made to a Lender pursuant to this Agreement
without deduction of applicable withholding tax from such payment, such Lender
shall indemnify Administrative Agent fully for all amounts paid, directly or
indirectly, by Administrative Agent as Tax or otherwise, including any penalties
or interest and together with all expenses (including legal expenses, allocated
internal costs and out-of-pocket expenses) incurred.

9.10     Administrative Agent May File Bankruptcy Disclosure and Proofs of
Claim.  In case of the pendency of any proceeding under any Debtor Relief Laws
relative to any Credit Party, Administrative Agent (irrespective of whether the
principal of any Loan or Obligation under a Letter of Credit shall then be due
and payable as herein expressed or by declaration or otherwise and irrespective
of whether Administrative Agent shall have made any demand on Company) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:

(a)        to file a verified statement pursuant to rule 2019 of the Federal
Rules of Bankruptcy Procedure that, in its sole opinion, complies with such
rule’s disclosure requirements for entities representing more than one creditor;

(b)        to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders, Issuing Bank and
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of Administrative Agent and its respective
agents and counsel and all other amounts due the Lenders, Issuing Bank and
Administrative Agent under Sections 2.10, 10.2 and 10.3 allowed in such judicial
proceeding); and





153



(c)        to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and Issuing Bank to make such payments to Administrative Agent and,
in the event that Administrative Agent shall consent to the making of such
payments directly to the Lenders and Issuing Bank, to pay to Administrative
Agent any amount due for the reasonable compensation, expenses, disbursements
and advances of Administrative Agent and its agents and counsel, and any other
amounts due Administrative Agent under Sections 2.10, 10.2 and 10.3.  To the
extent that the payment of any such compensation, expenses, disbursements and
advances of Administrative Agent, its agents and counsel, and any other amounts
due Administrative Agent under Sections 2.10, 10.2 and 10.3 out of the estate in
any such proceeding, shall be denied for any reason, payment of the same shall
be secured by a Lien on, and shall be paid out of, any and all distributions,
dividends, money, securities and other properties that the Lenders or Issuing
Banks may be entitled to receive in such proceeding whether in liquidation or
under any plan of reorganization or arrangement or otherwise.  Nothing contained
in this Section 9.10 shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

9.11     Bankruptcy Plan Voting.  In case of the pendency of any proceeding
under any Debtor Relief Laws relative to any Credit Party, each Lender shall
submit any vote on a plan of reorganization or similar disposition plan of
restructuring or liquidation (a "Reorganization Plan") to the Administrative
Agent so that it is received by the Administrative Agent no later than three (3)
Business Days prior to voting deadline established pursuant to the terms of such
Reorganization Plan or any court order establishing voting procedures with
respect to the Reorganization Plan (the "Voting Procedures Order").  If Lenders
constituting more than half of the total number of Lenders and having or holding
more than two-thirds of the aggregate Voting Power Determinants of all Lenders
timely vote to accept the Reorganization Plan, the Administrative Agent shall
submit a ballot on behalf of all Lenders voting to accept the Reorganization
Plan in accordance with the terms of the Reorganization Plan or the Voting
Procedures Order.  If Lenders constituting more than half of the total number of
Lenders and having or holding more than two-thirds of the aggregate Voting Power
Determinants of all Lenders do not timely vote to accept the Reorganization
Plan, the Administrative Agent shall submit a ballot on behalf of all Lenders
voting to reject the Reorganization Plan in accordance with the terms of the
Reorganization Plan or the Voting Procedures Order.  For purposes of calculating
the total number of Lenders and the number of Lenders voting to accept the
Reorganization Plan, Lenders that are Affiliates shall be deemed to be a single
Lender.  No Lender may submit a ballot with respect to a Reorganization Plan in
contravention of the procedures set forth in this Section 9.11, and the
Administrative Agent is irrevocably authorized by each Lender to withdraw any
vote submitted by such Lender in contravention of the procedures set forth in
this Section 9.11.





154



SECTION 10 MISCELLANEOUS

10.1     Notices.

(a)        Notices Generally.  Unless otherwise specifically provided herein,
any notice or other communication herein required or permitted to be given to a
Credit Party, Collateral Agent, Administrative Agent or Issuing Bank shall be
sent to such Person’s mailing address as set forth on Appendix B or in the other
relevant Credit Document, and in the case of any Lender, the mailing address as
indicated on Appendix B or otherwise indicated to Administrative Agent and
Company in writing.  Each notice hereunder shall be in writing and may be
personally served or sent by facsimile (excluding any notices to any Agent or
Issuing Bank in its capacity as such) or U.S. mail or courier service and shall
be deemed to have been given when delivered in person or by courier service and
signed for against receipt thereof, upon receipt of facsimile, or three Business
Days after depositing it in the U.S. mail with postage prepaid and properly
addressed; provided, no notice to any Agent or Issuing Bank in its capacity as
such shall be effective until received by such Agent or Issuing Bank; provided,
 further, any such notice or other communication shall, at the request of an
Agent, be provided to any sub-agent appointed pursuant to Section 9.3(c) as
designated by such Agent from time to time.

(b)        Electronic Communications.

(i)      Notices and other communications to any Agent, Lenders, Issuing Bank,
and any Credit Party hereunder may be delivered or furnished by other electronic
communication (including e mail and Internet or intranet websites, including
Debt Domain, Intralinks, SyndTrak or another relevant website or other
information platform (the “Platform”)) pursuant to procedures approved by
Administrative Agent in its sole discretion, provided that, notwithstanding the
foregoing, in no event will notices by electronic communication be effective to
any Agent, any Lender, or any applicable Issuing Bank pursuant to Section 2 if
any such Person has notified Administrative Agent that it is incapable of
receiving notices under such Section 2 by electronic communication.  Any Agent
may, in its sole discretion, agree to accept notices and other communications to
it hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.  In the case of any notices by electronic communication
permitted in accordance with this Agreement, unless Administrative Agent
otherwise prescribes, (A) any notices and other communications permitted to be
sent to an e-mail address shall be delivered during normal business hours and
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgment, but excluding any automatic reply
to such e-mail), except that, if such notice or other communication is not sent
prior to noon, local time at the location of the recipient, then such notice or
communication shall be deemed not to have been received until the opening of
business on the next Business Day for the recipient, at the earliest, and (B)
notices or communications permitted to be posted to an Internet or intranet
website shall be deemed received upon the deemed receipt by the intended
recipient at its e-mail address as described in the foregoing clause (A) of
notification that such notice





155



or communication is available and clearly identifying an accessible website
address therefor.

(ii)    Each Credit Party understands that the distribution of material through
an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution and agrees and
assumes the risks associated with such electronic distribution, except to the
extent caused by the willful misconduct or gross negligence of Administrative
Agent, as determined by a final, non-appealable judgment of a court of competent
jurisdiction.

(iii)   The Platform and any Approved Electronic Communications are provided “as
is” and “as available”.  None of the Agents or any of their respective officers,
Directors, employees, agents, advisors or representatives (the “Agent
Affiliates”) warrant the accuracy, adequacy, or completeness of the Approved
Electronic Communications or the Platform and each expressly disclaims liability
for errors or omissions in the Platform and the Approved Electronic
Communications.  No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third party rights or freedom from viruses or other code
defects is made by the Agent Affiliates in connection with the Platform or the
Approved Electronic Communications.  In no event shall the Agent Affiliates have
any liability to any of the Credit Parties, any Lender or any other Person for
damages of any kind, including direct or indirect, special, incidental or
consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of any Credit Party’s or Administrative Agent’s
transmission of communications through the Platform.  Each party hereto agrees
that no Agent has any responsibility for maintaining or providing any equipment,
software, services or any testing required in connection with any Approved
Electronic Communication or otherwise required for the Platform.

(iv)    Each Credit Party, each Lender, Issuing Bank and each Agent agrees that
Administrative Agent may, but shall not be obligated to, store any Approved
Electronic Communications on the Platform in accordance with Administrative
Agent’s customary document retention procedures and policies.

(v)     All uses of the Platform shall be governed by and subject to, in
addition to this Section 10.1, separate terms and conditions posted or
referenced in such Platform and related agreements executed by the Lenders and
their Affiliates in connection with the use of such Platform.

(vi)    Any notice of Default or Event of Default may be provided by telephone
if confirmed promptly thereafter by delivery of written notice thereof.

(c)        Change of Address, Etc.  Any party hereto may change its address or
facsimile number for notices and other communications hereunder by notice to the
other parties hereto.

10.2     Expenses.  Whether or not the transactions contemplated hereby shall be
consummated, the Credit Parties agree to pay promptly (a) all Administrative
Agent’s actual and





156



reasonable costs and expenses incurred in connection with the negotiation,
preparation and execution of the Credit Documents and any consents, amendments,
waivers or other modifications thereto; (b) all the Agents’ costs of furnishing
all opinions by counsel for Company and the other Credit Parties; (c) all the
reasonable fees, expenses and disbursements of counsel to Agents in connection
with the negotiation, preparation, execution and administration of the Credit
Documents and any consents, amendments, waivers or other modifications thereto
and any other documents or matters requested by Company; (d) all the actual
costs and reasonable expenses of creating, perfecting, recording, maintaining,
and preserving Liens in favor of Collateral Agent, for the benefit of Secured
Parties, including filing and recording fees, expenses and taxes, stamp or
documentary taxes, search fees, title insurance premiums and reasonable fees,
expenses and disbursements of counsel to each Agent and of counsel providing any
opinions that any Agent or Requisite Lenders may request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents; (e) any
Agent’s actual costs and reasonable fees, expenses, and disbursements of any
auditors, accountants, consultants or appraisers’; (f) all the actual costs and
reasonable expenses (including the reasonable fees, expenses and disbursements
of any appraisers, consultants, advisors and agents employed or retained by
Collateral Agent and its counsel) in connection with the custody or preservation
of any of the Collateral; (g) all other actual and reasonable costs and expenses
incurred by each Agent in connection with the syndication of the Loans and
Commitments and the transactions contemplated by the Credit Documents and any
consents, amendments, waivers or other modifications thereto; and (h) after the
occurrence of a Default or an Event of Default, all costs and expenses,
including reasonable attorneys’ fees (including allocated costs of internal
counsel) and costs of settlement, incurred by any Agent, Issuing Bank and
Lenders in enforcing or preparing for enforcement of any Obligations of or in
collecting or preparing to collect any payments due from any Credit Party
hereunder or under the other Credit Documents by reason of such Default or Event
of Default (including in connection with any actual or prospective sale of,
collection from, or other realization upon any of the Collateral or the
enforcement of the Guaranty) or in connection with any actual or prospective
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work out” or pursuant to or in contemplation of any insolvency
or bankruptcy cases or proceedings, including the engagement of a restructuring
advisor or consultant satisfactory to Administrative Agent in its sole
discretion.

10.3     Indemnity and Related Reimbursement.

(a)        In the event that an Indemnitee becomes involved in any capacity in
any action, proceeding or investigation brought by or against any Person
relating to or arising out of any Indemnified Liabilities and whether or not the
transactions contemplated hereby shall be consummated, each Credit Party agrees
that on demand it will reimburse such Indemnitee for its legal and other
expenses (including the cost of any investigation and preparation) incurred in
connection therewith.

(b)        In addition to the payment of expenses pursuant to Section 10.2,
whether or not the transactions contemplated hereby shall be consummated, each
Credit Party agrees to defend (subject to Indemnitees’ selection of counsel),
indemnify, pay and hold harmless, each Indemnitee, from and against any and all
Indemnified Liabilities, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN
WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF
SUCH INDEMNITEE;  provided, no





157



Credit Party shall have any obligation to any Indemnitee under this Section
10.3(b) with respect to any Indemnified Liabilities to the extent such
Indemnified Liabilities arise directly from the gross negligence or willful
misconduct of such Indemnitee, in each case as determined by a final
non-appealable judgment of a court of competent jurisdiction.  To the extent
that the undertakings to defend, indemnify, pay and hold harmless set forth in
this Section 10.3 may be unenforceable in whole or in part because they are
violative of any law or public policy, the applicable Credit Party shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

(c)        To the fullest extent permitted by applicable law, no Credit Party
shall assert, and each Credit Party hereby waives, any claim against any
Indemnitee on any theory of liability, for special, indirect, consequential or
punitive damages  (as opposed to direct or actual damages) (whether or not the
claim therefor is based on contract, tort or duty imposed by any applicable
legal requirement) arising out of, in connection with, as a result of, or in any
way related to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referenced to herein or therein,
the transactions contemplated hereby or thereby, any Loan or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith, and Holdings and Company hereby waives, releases and agrees not to
sue upon any such claim or such damages whether or not accrued and whether or
not known or suspected to exist in its favor.  No Indemnitee shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Credit Documents or the transactions contemplated hereby or thereby.

(d)        Each Credit Party also agrees that no Indemnitee will have any
liability to any Credit Party or any person asserting claims on behalf of or in
right of any Credit Party or any other Person in connection with or as a result
of this Agreement or any Credit Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit, or
the use of the proceeds thereof, or any act or omission or event occurring in
connection therewith, in each case, except in the case of any Credit Party to
the extent that any losses, claims, damages, liabilities or expenses incurred by
such Credit Party or its affiliates, shareholders, partners or other equity
holders have been found by a final, non-appealable judgment of a court of
competent jurisdiction to have resulted directly from the gross negligence or
willful misconduct of such Lender, Issuing Bank, or Agent in performing its
funding obligations under this Agreement or any Letter of Credit; provided,
 however, that in no event will any such Lender, Issuing Bank, or Agent have any
liability for any indirect, consequential, special or punitive damages in
connection with or as a result of such Lender’s, Issuing Bank’s, or Agent’s, or
their respective Affiliates’, Directors’, employees’, attorneys’, agents’ or
sub-agents’ activities arising out of, in connection with, as a result of, or in
any way related to, this Agreement or any Credit Document or any agreement or
instrument contemplated hereby or thereby or referenced to herein or therein,
the transactions contemplated hereby or thereby, any Loan or the use of the
proceeds thereof or any act or omission or event occurring in connection
therewith.   No other party hereto shall be liable for the obligations of any
Defaulting Lender in failing to make any Loans or other extension of credit
hereunder.





158



10.4     Set‑Off.  In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default each Lender, Issuing Bank, and their
respective Affiliates are each hereby authorized by each Credit Party at any
time or from time to time subject to the consent of Administrative Agent (such
consent not to be unreasonably withheld or delayed), without notice to any
Credit Party or to any other Person (other than Administrative Agent), any such
notice being hereby expressly waived, to set off and to appropriate and to apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) and any other obligations or Indebtedness at any time held
or owing by such Lender to or for the credit or the account of any Credit Party
against and on account of the Obligations of any Credit Party to such Lender or
Issuing Bank hereunder, the Letters of Credit and participations therein and
under the other Credit Documents, including all claims of any nature or
description arising out of or connected hereto, the Letters of Credit and
participations therein or with any other Credit Document, irrespective of
whether or not (a) such Lender shall have made any demand hereunder or (b) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due hereunder shall have become due and
payable pursuant to Section 2 and although such obligations and liabilities, or
any of them, may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of set off, (x) all amounts so
set off shall be paid over immediately to Administrative Agent for further
application in accordance with the provisions of Sections 2.16 and 2.21 and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of Administrative Agent,
Issuing Bank, and the Lenders, and (y) the Defaulting Lender shall provide
promptly to Administrative Agent a statement describing in reasonable detail the
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The rights of each Lender, Issuing Bank, and their respective
Affiliates under this Section 10.4 are in addition to other rights and remedies
(including other rights of set off) that such Lender, such Issuing Bank or their
respective Affiliates may otherwise have.

10.5     Amendments and Waivers.

(a)        Requisite Lenders’ Consent.  Subject to the additional requirements
of Sections 10.5(b) and 10.5(c), no amendment, modification, termination or
waiver of any provision of the Credit Documents (excluding the Fee Letter), or
consent to any departure by any Credit Party therefrom, shall in any event be
effective without the written concurrence of Administrative Agent and the
Requisite Lenders; provided that Administrative Agent may, with the consent of
Company (and without any requirement for consent from any other Person), amend,
modify, or supplement this Agreement or any other Credit Document to cure any
obvious typographical error, incorrect cross-reference, defect in form,
inconsistency, omission or ambiguity (in each case, as concluded by
Administrative Agent in its sole discretion), so long as Lenders and Issuing
Bank have received at least five Business Days’ prior written notice thereof and
Administrative Agent has not received, within five Business Days after delivery
of such notice, a written notice from Requisite Lenders stating that the
Requisite Lenders (and, if such amendment, modification, or supplement directly
affects any right or obligation of Issuing Bank, Issuing Bank) object to such
amendment.

(b)        Affected Lenders’ Consent.  Subject to Section 10.5(d), without the
written consent of each Lender that would be directly and adversely affected
thereby, no amendment, modification, termination, waiver or consent shall be
effective if the effect thereof would:





159



(i)      extend the scheduled final maturity of any Loan or any promissory note
issued pursuant to Section 2.6;

(ii)    waive, reduce or postpone any scheduled repayment (but not prepayment);

(iii)   extend the stated expiration date of any Letter of Credit beyond the
Revolving Commitment Termination Date;

(iv)    reduce the rate of interest on any Loan (other than any waiver of any
increase in the interest rate applicable to any Loan pursuant to Section 2.9) or
any fee or premium payable under this Agreement; provided, that (A) only the
consent of the Requisite Lenders shall be necessary to amend the Default Rate in
Section 2.9, to waive any prospective obligation of Company to pay interest at
the Default Rate, or to restore any right of Company to convert or continue
Loans as LIBO Rate Loans that was revoked at the direction of Requisite Lenders
or automatically pursuant to any provision of this Agreement, and (B) only the
consent of Administrative Agent shall be necessary to revoke any election by
Administrative Agent to impose interest at the Default Rate or to revoke any
right of Company to convert or continue Loans as LIBO Rate Loans;

(v)     waive or extend the time for payment of any such interest, fees, or
premiums;

(vi)    reduce or forgive the principal amount of any Loan or any reimbursement
obligation in respect of any Letter of Credit;

(vii)  amend, modify, terminate or waive any provision of this Section 10.5(b)
or Section 10.5(c) or any other provision of this Agreement that expressly
provides that the consent of all Lenders or any specific Lenders is required;

(viii) amend the definition of “Requisite Lenders”, “Pro Rata Share” or “Voting
Power Determinants”;

(ix)    release all or substantially all of the Collateral or all or
substantially all of the Guarantors from the Guaranty except (A) as expressly
provided in the Credit Documents on the Closing Date, (B) in connection with a
“credit bid” undertaken by Collateral Agent with the consent or at the direction
of Requisite Lenders pursuant to Section 363(k), Section 1129(b)(2)(a)(ii) or
any other provision of the Bankruptcy Code or any other Debtor Relief Law, or
(C) in connection with any other sale or disposition of assets in connection
with an enforcement action with respect to the Collateral that is permitted
pursuant to the Credit Documents and consented to or directed by Requisite
Lenders; or

(x)     consent to the assignment or transfer by any Credit Party of any of its
rights and obligations under any Credit Document, except as expressly provided
in any Credit Document.





160



(c)        Other Consents.  Subject to Section 10.5(d), no amendment,
modification, termination or waiver of any provision of the Credit Documents
(excluding the Fee Letter), or consent to any departure by any Credit Party
therefrom, shall:

(i)      increase any Revolving Commitment of any Lender over the amount thereof
then in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;

(ii)    amend the definition of “Requisite Class Lenders” without the consent of
Requisite Class Lenders of each directly and adversely affected Class; provided,
with the consent of Administrative Agent and the Requisite Lenders, additional
extensions of credit pursuant hereto may be included in the determination of
such “Requisite Class Lenders” on substantially the same basis as the Term Loan
Commitments, the Term Loans, the Revolving Commitments and the Revolving Loans
are included on the Closing Date;

(iii)   amend, modify, terminate or waive any provision of Section 3.2(a) with
regard to any Credit Extension consisting of a Revolving Loan or a Term Loan
without the consent of Requisite Class Lenders of such Class of Loans;

(iv)    amend, modify, terminate, or waive any provision hereof directly
relating to the Letter of Credit Sublimit or any Letter of Credit without the
consent of Issuing Bank;

(v)     alter the required application of any repayments or prepayments as
between Classes pursuant to Section 2.14 without the consent of Requisite Class
Lenders of each Class that is being allocated a lesser repayment or prepayment
as a result thereof; provided, Administrative Agent and the Requisite Lenders
may waive, in whole or in part, any prepayment so long as the application, as
between Classes, of any portion of such prepayment that is still required to be
made is not altered;

(vi)    amend, modify, terminate or waive any obligation of Lenders relating to
the purchase of participations in Letters of Credit as provided in Section
2.3(e) without the written consent of Administrative Agent and of Issuing Bank;

(vii)  amend, modify, or waive any provision of this Agreement or the Pledge and
Security Agreement so as to alter the ratable treatment of Obligations arising
under the Credit Documents and Obligations arising under Secured Hedge
Agreements or the definitions of “Lender Counterparty”, “Secured Hedge
Agreement”, “Obligations” or “Secured Obligations” (as such term or any similar
term is defined in any relevant Collateral Document) in each case in a manner
adverse to any Lender or Lender Counterparty with Obligations then outstanding
without the written consent of any such Lender or Lender Counterparty; or

(viii) amend, modify, terminate or waive any provision of Section 9 as the same
directly or indirectly applies to any Agent, or any other provision hereof as
the same





161



directly or indirectly applies to the rights or obligations of any Agent, in
each case in any manner adverse to such Agent without the consent of such Agent.

(d)        Defaulting Lender Consent.  Notwithstanding anything herein to the
contrary, no Defaulting Lender shall have any right to approve or disapprove any
amendment, modification, termination, waiver or consent hereunder (and any
amendment, modification, termination, waiver or consent that by its terms
requires the consent of all the Lenders or each affected Lender may be effected
with the consent of the applicable Lenders other than Defaulting Lenders, except
that (x) the Commitment of any Defaulting Lender may not be increased or
extended, or the maturity of any of its Loan may not be extended, the rate of
interest on any of its Loans may not be reduced and the principal amount of any
of its Loans may not be forgiven, in each case without the consent of such
Defaulting Lender and (y) any amendment, modification, termination, waiver or
consent requiring the consent of all the Lenders or each affected Lender that by
its terms affects any Defaulting Lender more adversely than the other affected
Lenders shall require the consent of such Defaulting Lender.

(e)        Execution of Amendments, Etc.  Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender.  Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given.  No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 10.5 shall be binding
upon each Lender at the time outstanding, each future Lender, each Credit Party,
and each future Credit Party.

(f)        Compensation for Amendments.  Notwithstanding anything to the
contrary in any Credit Document, unless otherwise agreed to by Administrative
Agent in its sole discretion no Credit Party may, nor may it permit any of its
Subsidiaries to, directly or indirectly (including by being complicit in or
otherwise facilitating any such action by any Person owning Capital Stock in
Holdings, any of their Affiliates or Subsidiaries or any direct or indirect
holders or beneficial owners of any such Person’s Capital Stock) pay or
otherwise transfer any consideration, whether by way of interest, fee, or
otherwise, to or for the benefit of any current or prospective Lender or any of
its Affiliates (other than any customary fees paid to Administrative Agent or
any of its Affiliates as consideration for arranging, structuring, or providing
other services in connection therewith and customary upfront fees to be received
by any new lender providing new loans or new commitments) for or as an
inducement to any action or inaction by such Lender or any of its Affiliates,
including any consent, waiver, approval, disapproval, or withholding of any of
the foregoing in connection with any required or requested approval, amendment,
waiver, consent, or other modification of or under any Credit Document or any
provision thereof unless such consideration is first offered to all then
existing Lenders in accordance with their respective Pro Rata Shares and is paid
to any such Lenders that act in accordance with such offer.

(g)        Cashless Settlement.  Notwithstanding anything to the contrary
contained in this Agreement, any Lender may exchange, continue, or rollover all
or a portion of its Loans in connection with any refinancing, extension, loan
modification, or similar transaction permitted by the terms of this Agreement
pursuant to a cashless settlement mechanism approved by Company, Administrative
Agent and such Lender.





162



10.6     Successors and Assigns; Participations.

(a)        Generally.  This Agreement shall be binding upon the parties hereto
and their respective successors and assigns and shall inure to the benefit of
the parties hereto and the successors and assigns of Lenders and Issuing
Bank.  No Credit Party’s rights or obligations hereunder nor any interest
therein may be assigned or delegated by any Credit Party without the prior
written consent of all Lenders and Issuing Bank.  Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
and, to the extent expressly contemplated hereby, Indemnitee Agent Parties,
Affiliates of each of the Agents, Issuing Bank and Lenders, and any other
Indemnitees) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

(b)        Register.  Company, Administrative Agent and Lenders shall deem and
treat the Persons listed as Lenders in the Register as the holders and owners of
the corresponding Commitments and Loans (including principal and stated
interest) listed therein for all purposes hereof, and no assignment or transfer
of any such Commitment or Loan shall be effective, in each case, unless and
until recorded in the Register following Administrative Agent’s acceptance of a
fully executed an Assignment Agreement, together with the forms and certificates
regarding tax matters and any fees payable in connection with such assignment,
in each case, as provided in Section 10.6(e).  Each assignment shall be recorded
in the Register promptly following acceptance by Administrative Agent of the
fully executed Assignment Agreement and all other necessary documents and
approvals, prompt notice thereof shall be provided to Company and a copy of such
Assignment Agreement shall be maintained, as applicable.  The date of such
recordation of a transfer shall be referred to herein as the “Assignment
Effective Date”.  Any request, authority or consent of any Person who, at the
time of making such request or giving such authority or consent, is listed in
the Register as a Lender shall be conclusive and binding on any subsequent
holder, assignee or transferee of the corresponding Commitments or Loans.  It is
intended that the Register be maintained such that the Loans are in “registered
form” for the purposes of the Internal Revenue Code.

(c)        Right to Assign.  Each Lender shall have the right at any time to
sell, assign or transfer all or a portion of its rights and obligations under
this Agreement, including all or a portion of its Commitment or Loans owing to
it or other Obligations (provided,  however, that pro rata assignment shall not
be required and each assignment shall be of a uniform, and not varying,
percentage of all rights and obligations under and in respect of any applicable
Loan and any related Commitments):

(i)      to any Person meeting the criteria of clause (i)(a) or clause (ii)(a)
of the definition of the term of “Eligible Assignee” upon the giving of notice
to Administrative Agent; and

(ii)    to any Person otherwise constituting an Eligible Assignee with the
consent of Administrative Agent and, solely in the case of any assignment of
Revolving Commitments, the consent of Issuing Bank (such Issuing Bank consent
not to be unreasonably withheld, delayed, or conditioned); provided, each such
assignment pursuant to this Section 10.6(c)(ii) shall be in an aggregate amount
of not less than (A)





163



$1,000,000 (or such lesser amount as may be agreed to by Company and
Administrative Agent or as shall constitute the aggregate amount of the
Revolving Commitments and Revolving Loans of the assigning Lender) with respect
to the assignment of the Revolving Commitments and Revolving Loans and (B)
$1,000,000 (or such lesser amount (x) as may be agreed to by Company and
Administrative Agent, (y) as shall constitute the aggregate amount of the Term
Loans or Term Loan Commitments of a particular Class of the assigning Lender or
(z) as is assigned by an assigning Lender to an Affiliate or Related Fund of
such Lender) with respect to the assignment of Term Loans.

(d)        Mechanics.

(i)      Assignments and assumptions of Loans and Commitments by Lenders shall
be effected by execution and delivery to Administrative Agent of an Assignment
Agreement.  Assignments made pursuant to the foregoing provision shall be
effective as of the Assignment Effective Date.  In connection with all
assignments there shall be delivered to Administrative Agent such forms,
certificates or other evidence, if any, with respect to U.S. federal income tax
withholding matters as the assignee under such Assignment Agreement may be
required to deliver pursuant to Section 2.19(c), together with payment to
Administrative Agent of a registration and processing fee of $3,500 (except that
no such registration and processing fee shall be payable (y) in connection with
an assignment by or to Goldman Sachs or any Affiliate thereof or (z) in the case
of an assignee that is already a Lender or is an Affiliate or Related Fund of a
Lender or a Person under common management with a Lender).

(ii)    In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to Administrative Agent in
an aggregate amount sufficient, upon distribution thereof as appropriate (which
may be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of Company and Administrative Agent, the applicable Pro Rata Share of
Loans previously requested but not funded by the Defaulting Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to (x)
pay and satisfy in full all payment liabilities then owed by such Defaulting
Lender to Administrative Agent, Issuing Bank, and each Lender hereunder (and
interest accrued thereon), and (y) acquire (and fund as appropriate) its full
Pro Rata Share of all Loans and participations in Letters of
Credit.  Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under applicable law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.

(e)        Notice of Assignment.  Upon its receipt and acceptance of a duly
executed and completed Assignment Agreement, any forms, certificates or other
evidence required by this Agreement in connection therewith, Administrative
Agent shall record the information contained





164



in such Assignment Agreement in the Register, shall give prompt notice thereof
to Company and shall maintain a copy of such Assignment Agreement.

(f)        Representations and Warranties of Assignee.  Each Lender, upon
execution and delivery hereof or upon succeeding to an interest in the
Commitments and/or Loans, as the case may be, represents and warrants as of the
Closing Date or as of the Assignment Effective Date  that (i) it is an Eligible
Assignee; (ii) it has experience and expertise in the making of or investing in
commitments or loans such as the applicable Commitments or Loans, as the case
may be; (iii) it will make or invest in, as the case may be, its Commitments or
Loans for its own account in the ordinary course of its business and without a
view to distribution of such Commitments or Loans within the meaning of the
Securities Act or the Exchange Act or other federal securities laws (it being
understood that, subject to the provisions of this Section 10.6, the disposition
of such Commitments or Loans or any interests therein shall at all times remain
within its exclusive control); (iv) it will not provide any information obtained
by it in its capacity as a Lender to any Credit Party or any of its Affiliates;
and (v) neither such Lender nor any of its Affiliates owns or controls any trade
obligations or Indebtedness of any Credit Party or any Capital Stock of any
Credit Party.

(g)        Effect of Assignment.  Subject to the terms and conditions of this
Section 10.6, as of the Assignment Effective Date: (i) the assignee thereunder
shall have the rights and obligations of a “Lender” hereunder to the extent of
its interest in the Loans and Commitments as reflected in the Register and shall
thereafter be a party hereto and a “Lender” for all purposes hereof; (ii) the
assigning Lender thereunder shall, to the extent that rights and obligations
hereunder have been assigned to the assignee, relinquish its rights (other than
any rights that survive the termination hereof under Section 10.8) and be
released from its obligations hereunder (and, in the case of an assignment
covering all or the remaining portion of an assigning Lender’s rights and
obligations hereunder, such Lender shall cease to be a party hereto on the
Assignment Effective Date; provided, anything contained in any of the Credit
Documents to the contrary notwithstanding, (y) Issuing Bank shall continue to
have all rights and obligations thereof with respect to each Letter of Credit
until the cancellation or expiration of (without any pending drawing on) such
Letters of Credit and the reimbursement of any amounts drawn thereunder, and (z)
such assigning Lender shall continue to be entitled to the benefit of all
indemnities hereunder as specified herein with respect to matters arising out of
the prior involvement of such assigning Lender as a Lender hereunder); (iii) the
Commitments shall be modified to reflect any Commitment of such assignee and any
remaining Commitment of such assigning Lender, if any; and (iv) if any such
assignment occurs after the issuance of any promissory note pursuant to Section
2.6, the assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter as practicable, surrender its applicable promissory notes to
Administrative Agent for cancellation, and thereupon Company shall issue and
deliver new promissory notes in accordance with Section 2.6, if so requested by
the assignee and/or assigning Lender, to such assignee and/or to such assigning
Lender, with appropriate insertions, to reflect the new or remaining Commitments
and/or outstanding Loans of the assignee and/or the assigning Lender.

(h)        Participations.

(i)      Each Lender shall have the right at any time to sell one or more
participations to any Person (other than Holdings, any of its Subsidiaries or
any of its





165



Affiliates or any Natural Person) in all or any part of its Commitments, Loans
or in any other Obligation.  Each Lender that sells a participation pursuant to
this Section 10.6(h) shall, acting solely for U.S. federal income tax purposes
as a non-fiduciary agent of Company, maintain a register on which it records the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s participation interest with respect to any Loan
or Commitment (each, a “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
to any Person (including the identity of any participant or any information
relating to a participant’s interest in any Commitments, Loans or its other
obligations under this Agreement) except to the extent that the relevant
parties, acting reasonably and in good faith, determine that such disclosure is
necessary to establish that such Commitment, Loan or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations, Section 1.163-5 of the proposed United States Treasury Regulations
or any applicable temporary, final or other successor relations. Unless
otherwise required by the Internal Revenue Service, any disclosure required by
the foregoing sentence shall be made by the relevant Lender directly and solely
to the Internal Revenue Service.  The entries in the Participant Register shall
be conclusive absent manifest error, and such Lender shall treat each Person
whose name is recorded in the Participant Register as the owner of a
participation with respect to any Loan or Commitment for all purposes under this
Agreement, notwithstanding any notice to the contrary.  For the avoidance of
doubt, Administrative Agent (in its capacity as Administrative Agent) shall have
no responsibility for maintaining a Participant Register.

(ii)    Unless otherwise agreed to by Administrative Agent, the holder of any
such participation, other than an Affiliate of the Lender granting such
participation, shall not be entitled to require such Lender to take or omit to
take any action hereunder except with respect to any amendment, modification or
waiver that would (A) extend the final scheduled maturity of any Loan, any
promissory note evidencing a Loan or Letter of Credit (unless such Letter of
Credit is not extended beyond the Revolving Commitment Termination Date) in
which such participant is participating, or reduce the rate or extend the time
of payment of interest or fees thereon (except in connection with a waiver of
applicability of any post default increase in interest rates) or reduce the
principal amount thereof, or increase the amount of the participant’s
participation over the amount thereof then in effect (it being understood that a
waiver of any Default or Event of Default or of a mandatory reduction in the
Commitment shall not constitute a change in the terms of such participation, and
that an increase in any Commitment or Loan shall be permitted without the
consent of any participant if the participant’s participation is not increased
as a result thereof), (B) consent to the assignment or transfer by any Credit
Party of any of its rights and obligations under this Agreement, or (C) release
all or substantially all of the Collateral under the Collateral Documents or all
or substantially all of the Guarantors from the Guaranty (in each case, except
as expressly provided in the Credit Documents) supporting the Loans hereunder in
which such participant is participating.

(iii)   Company agrees that each participant shall be entitled to the benefits
of Sections 2.17(d), 2.18 and 2.19 to the same extent as if it were a Lender and
had





166



acquired its interest by assignment pursuant to paragraph (c) of this Section;
provided, (x) a participant shall not be entitled to receive any greater payment
under Section 2.18 or 2.19 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such participant, except to
the extent such entitlement to receive a greater payment results from a Change
in Law that occurs after such participant acquired the participation or unless
the sale of the participation to such participant is made with Company’s prior
written consent (not to be unreasonably withheld, delayed, or conditioned), and
(y) a participant shall not be entitled to the benefits of Section 2.19 unless
such participant agrees, for the benefit of Company, to comply with Section 2.19
as though it were a Lender; (it being understood that any documentation required
under Section 2.19(c) and (d) shall be delivered to the participating
Lender).  To the extent permitted by law, each participant also shall be
entitled to the benefits of Section 10.4 as though such participant were a
Lender, provided such participant agrees to be subject to Section 2.16 as though
it were a Lender.

(i)         Certain Other Assignments and Participations.  In addition to any
other assignment or participation permitted pursuant to this Section 10.6, any
Lender may assign, pledge and/or grant a security interest in, all or any
portion of its Loans, the other Obligations owed by or to such Lender, and its
promissory notes issued pursuant to Section 2.6, if any, to secure obligations
of such Lender including to any Federal Reserve Bank as collateral security
pursuant to Regulation A of the Board of Governors and any operating circular
issued by such Federal Reserve Bank; provided, that no Lender, as between
Company and such Lender, shall be relieved of any of its obligations hereunder
as a result of any such assignment and pledge, and provided further, that in no
event shall the applicable Federal Reserve Bank, pledgee or trustee be
considered to be a “Lender” or be entitled to require the assigning Lender to
take or omit to take any action hereunder.

10.7     Independence of Covenants.  All covenants hereunder shall be given
independent effect so that if a particular action or condition is not permitted
by any of such covenants, the fact that it would be permitted by an exception
to, or would otherwise be within the limitations of, another covenant shall not
avoid the occurrence of a Default or an Event of Default if such action is taken
or condition exists.

10.8     Survival of Representations, Warranties and Agreements.  All
representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit
Extension.  Notwithstanding anything herein or implied by law to the contrary,
the agreements of each Credit Party set forth in Sections 2.17(d), 2.18, 2.19,
10.2, 10.3, 10.4, and 10.10 and the agreements of Lenders set forth in
Sections 2.16, 9.3(b) and 9.6 shall survive the Payment in Full of the
Obligations.

10.9     No Waiver; Remedies Cumulative.  No failure or delay on the part of any
Agent, Issuing Bank, or any Lender in the exercise of any power, right or
privilege hereunder or under any other Credit Document shall impair such power,
right or privilege or be construed to be a waiver of any default or acquiescence
therein, nor shall any single or partial exercise of any such power, right or
privilege preclude other or further exercise thereof or of any other power,
right or privilege.  The rights, powers and remedies given to each Agent,
Issuing Bank, and each Lender hereby are cumulative and shall be in addition to
and independent of all rights, powers and remedies existing by virtue of any
statute or rule of law or in any of the other Credit Documents





167



or any of the Secured Hedge Agreements.  Any forbearance or failure to exercise,
and any delay in exercising, any right, power or remedy hereunder shall not
impair any such right, power or remedy or be construed to be a waiver thereof,
nor shall it preclude the further exercise of any such right, power or remedy.

10.10   Marshalling; Payments Set Aside.  None of any Agent, Issuing Bank, nor
any Lender shall be under any obligation to marshal any assets in favor of any
Credit Party or any other Person or against or in payment of any or all of the
Obligations.  To the extent that any Credit Party makes a payment or payments to
Administrative Agent, Issuing Bank or Lenders (or to Administrative Agent, for
the benefit of Lenders or Issuing Bank), or any Agent, Issuing Bank, or Lender
enforces any security interests or exercises any right of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any bankruptcy law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.

10.11   Severability.  In case any provision in or obligation hereunder or under
any Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby (it being
understood that the invalidity, illegality or unenforceability of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity, legality or enforceability of such provision in any other
jurisdiction).  The parties hereto shall endeavor in good faith negotiations to
replace any invalid, illegal or unenforceable provisions with valid, legal and
enforceable provisions the economic effect of which comes as close as reasonably
possible to that of the invalid, illegal or unenforceable provisions.

10.12   Obligations Several; Actions in Concert.  The obligations of Lenders
hereunder are several and no Lender shall be responsible for the obligations or
Commitment of any other Lender hereunder.  Nothing contained herein or in any
other Credit Document, and no action taken by Lenders pursuant hereto or
thereto, shall be deemed to constitute Lenders as a partnership, an association,
a joint venture or any other kind of entity. Anything in this Agreement or any
other Credit Document to the contrary notwithstanding, each Lender hereby agrees
with each other Lender that no Lender shall take any action to protect or
enforce its rights arising out of this Agreement or any promissory note issued
pursuant to Section 2.6 or otherwise with respect to the Obligations without
first obtaining the prior written consent of Administrative Agent or Requisite
Lenders (as applicable), it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement or any other Credit Document with
respect to the Obligations shall be taken in concert and at the direction or
with the consent of Administrative Agent or Requisite Lenders (as applicable).

10.13   Headings.  Section headings herein are included herein for convenience
of reference only and shall not constitute a part hereof for any other purpose
or be given any substantive effect.





168



10.14   APPLICABLE LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER (INCLUDING ANY CLAIMS SOUNDING IN CONTRACT LAW OR TORT LAW
ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH RESPECT TO
POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE APPLICATION OF ANY
LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

10.15   CONSENT TO JURISDICTION.  SUBJECT TO CLAUSE (V) OF THE FOLLOWING
SENTENCE, ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY PARTY ARISING OUT OF OR
RELATING HERETO OR ANY OTHER CREDIT DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL
BE BROUGHT IN ANY FEDERAL COURT OF THE U.S. SITTING IN THE BOROUGH OF MANHATTAN
OR, IF THAT COURT DOES NOT HAVE SUBJECT MATTER JURISDICTION, IN ANY STATE COURT
LOCATED IN THE  CITY AND COUNTY OF NEW YORK.  BY EXECUTING AND DELIVERING THIS
AGREEMENT, EACH CREDIT PARTY, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY (I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE EXCLUSIVE (SUBJECT TO
CLAUSE (V) BELOW) JURISDICTION AND VENUE OF SUCH COURTS; (II) WAIVES ANY DEFENSE
OF FORUM NON CONVENIENS; (III) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH
PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS PROVIDED IN
ACCORDANCE WITH SECTION 10.1; (IV) AGREES THAT SERVICE AS PROVIDED IN CLAUSE (C)
ABOVE IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE APPLICABLE CREDIT
PARTY IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (V) AGREES THAT AGENTS,
ISSUING BANK, AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY IN THE COURTS
OF ANY OTHER JURISDICTION IN CONNECTION WITH THE EXERCISE OF ANY RIGHTS UNDER
ANY CREDIT DOCUMENT OR AGAINST ANY COLLATERAL OR THE ENFORCEMENT OF ANY
JUDGMENT, AND HEREBY SUBMITS TO THE JURISDICTION OF, AND CONSENTS TO VENUE IN,
ANY SUCH COURT.

10.16   WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY AGREES TO WAIVE
ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON
OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER CREDIT DOCUMENTS OR ANY DEALINGS
BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL‑ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS,





169



TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS.  EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER IS A MATERIAL
INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP THAT EACH HAS ALREADY RELIED ON
THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH WILL CONTINUE TO RELY
ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.  EACH PARTY HERETO FURTHER
WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL
AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING
CONSULTATION WITH LEGAL COUNSEL.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT
MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS HERETO OR ANY OF THE OTHER CREDIT
DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS MADE
HEREUNDER.  IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A WRITTEN
CONSENT TO A TRIAL BY THE COURT.

10.17   Confidentiality.  Each Agent and each Lender (which term, for purposes
of this Section 10.17, shall include Issuing Bank) shall hold all non‑public
information regarding Holdings and its Subsidiaries and their businesses
identified as such by Holdings or Company and obtained by such Agent or such
Lender pursuant to the requirements hereof in accordance with such Agent’s or
such Lender’s customary procedures for handling confidential information of such
nature, it being understood and agreed by each Credit Party that, in any event,
Administrative Agent may disclose any such information to the Lenders and other
Agents, and any Agent or Lender may make (i) disclosures of such information to
Affiliates of such Lender or such Agent and to their respective officers,
Directors, partners, members, employees, legal counsel, independent auditors and
other advisors, experts, or agents on a confidential basis (and to other Persons
authorized by a Lender or Agent to organize, present or disseminate such
information in connection with disclosures otherwise made in accordance with
this Section 10.17), (ii) disclosures of such information reasonably required by
any potential or prospective assignee, transferee or participant  in connection
with the contemplated assignment, transfer or participation of any Loans or any
participations therein or by any direct or indirect contractual counterparties
(or the professional advisors thereto) to any swap or derivative transaction
relating to any Credit Party and its obligations (provided, such assignees,
transferees, participants, counterparties and advisors are advised of and agree
to be bound by either the provisions of this Section 10.17 or other
substantially similar confidentiality restrictions), (iii) disclosure on a
confidential basis to any rating agency when required by it,(iv) disclosure on a
confidential basis to the CUSIP Service Bureau or any similar agency in
connection with the issuance and monitoring of CUSIP numbers with respect to the
Loans, (v) disclosures in connection with the exercise of any remedies hereunder
or under any other Credit Document or any action or proceeding relating to this
Agreement or any other Credit Document or the enforcement of rights hereunder or
thereunder, (vi) disclosures made pursuant to the order of any court or
administrative agency or in any pending legal or administrative proceeding, or
otherwise as required by applicable law or compulsory legal process (in which
case such Person agrees to inform Company promptly thereof to the extent not
prohibited by law), (vii) disclosures made upon the request or demand of any
regulatory or quasi-





170



regulatory authority (including the NAIC) purporting to have jurisdiction over
such Person or any of its Affiliates, (viii) disclosure to any Lenders’
financing sources; provided that prior to any disclosure such financing source
is informed of the confidential nature of the information, (ix) disclosure to
rating agencies and (x) disclosures with the consent of the relevant Credit
Party.  Notwithstanding the foregoing, on or after the Closing Date,
Administrative Agent may, at its own expense issue news releases and publish
“tombstone” advertisements and other announcements relating to this transaction
in newspapers, trade journals and other appropriate media (which may include use
of logos of one or more of the Credit Parties)(collectively, “Trade
Announcements”).  No Lender or Credit Party shall (a) issue any Trade
Announcement, (b) use or reference in advertising, publicity, or otherwise the
name of Goldman Sachs, any Lender or any of their respective Affiliates,
partners, or employees, or (c) represent that any product or any service
provided has been approved or endorsed by Goldman Sachs, any Lender, or any of
their respective Affiliates, except (i) disclosures required by applicable law,
regulation, legal process or the rules of the Securities and Exchange Commission
or (ii) with the prior approval of Administrative Agent.

10.18   Usury Savings Clause.  Notwithstanding any other provision herein, the
aggregate interest rate charged paid with respect to any of the Obligations,
including all charges or fees in connection therewith deemed in the nature of
interest under applicable law shall not exceed the Highest Lawful Rate.  If the
rate of interest (determined without regard to the preceding sentence) under
this Agreement at any time exceeds the Highest Lawful Rate, the outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest that would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect.  In addition, if when
the Obligations hereunder are Paid in Full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest that would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, Company shall pay to Administrative Agent an amount
equal to the difference between the amount of interest paid and the amount of
interest that would have been paid if the Highest Lawful Rate had at all times
been in effect.  Notwithstanding the foregoing, it is the intention of Lenders
and Company to conform strictly to any applicable usury laws.  Accordingly, if
any Lender contracts for, charges, or receives any consideration that
constitutes interest in excess of the Highest Lawful Rate, then any such excess
shall be cancelled automatically and, if previously paid, shall at such Lender’s
option be applied to the outstanding amount of the Loans made hereunder or be
refunded to Company. In determining whether the interest contracted for,
charged, or received by Administrative Agent or a Lender exceeds the Highest
Lawful Rate, such Person may, to the extent permitted by applicable law, (a)
characterize any payment that is not principal as an expense, fee, or premium
rather than interest, (b) exclude voluntary prepayments and the effects thereof,
and (c) amortize, prorate, allocate, and spread in equal or unequal parts the
total amount of interest, throughout the contemplated term of the Obligations
hereunder.

10.19   Effectiveness; Counterparts.  This Agreement shall become effective upon
the execution of a counterpart hereof by each of the parties hereto and receipt
by Company and Administrative Agent of written notification of such execution
and authorization of delivery thereof.  This Agreement may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed an original, but all such counterparts together shall





171



constitute but one and the same instrument. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile or other electronic
transmission shall be effective as delivery of a manually executed counterpart
of this Agreement.

10.20   Entire Agreement.  This Agreement, together with the other Credit
Documents (including any such other Credit Document entered into prior to the
date hereof), reflects the entire understanding of the parties with respect to
the transactions contemplated hereby and shall not be contradicted or qualified
by any other agreement, oral or written, made prior to the date hereof.

10.21   PATRIOT Act.  Each Lender, Issuing Bank, and Administrative Agent (for
itself and not on behalf of any Lender) hereby notifies each Credit Party that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies each Credit Party, which
information includes the name and address of each Credit Party and other
information that will allow such Lender, Issuing Bank, or Administrative Agent,
as applicable, to identify such Credit Party in accordance with the PATRIOT Act.

10.22   Electronic Execution of Assignments and Credit Documents.  The words
“execution,” “signed,” “signature,” and words of like import in any Assignment
Agreement or any other Credit Document shall in each case be deemed to include
electronic signatures, signatures exchanged by electronic transmission, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act; provided, that Administrative Agent or Collateral Agent may
request, and upon any such request the Credit Parties shall be obligated to
provide, manually executed “wet ink” signatures to any Credit Document.

10.23   No Fiduciary Duty.  Each Agent, Issuing Bank, Lender, and their
Affiliates (collectively, solely for purposes of this paragraph, the “Lenders”),
may have economic interests that conflict with those of the Credit Parties,
their equity holders and/or their affiliates.  Each Credit Party agrees that
nothing in the Credit Documents or otherwise will be deemed to create an
advisory, fiduciary or agency relationship or fiduciary or other implied duty
between any Lender, on the one hand, and such Credit Party, its equity holders
or its affiliates, on the other.  The Credit Parties acknowledge and agree that
(i) the transactions contemplated by the Credit Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Credit
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Credit Party, its equity holders or its
affiliates with respect to the transactions contemplated hereby (or the exercise
of rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise any Credit Party, its equity holders or its Affiliates on other matters)
or any other obligation to any Credit Party except the obligations expressly set
forth in the Credit Documents and (y) each Lender is acting solely as principal
and not as the agent or fiduciary of any Credit Party, its management,
stockholders, creditors or any other Person.  Each Credit Party acknowledges and
agrees that it has consulted its own legal and financial advisors to the extent
it deemed appropriate and that it is responsible for making its own independent
judgment





172



with respect to such transactions and the process leading thereto.  Each Credit
Party agrees that it will not claim that any Lender has rendered advisory
services of any nature or respect, or owes a fiduciary or similar duty to such
Credit Party, in connection with such transaction or the process leading
thereto.

10.24   Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Credit Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Credit Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

(a)        the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and

(b)        the effects of any Bail-In Action on any such liability, including,
if applicable:

(i)      a reduction in full or in part or cancellation of any such liability;

(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Credit Document; or

(iii)   the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

10.25   Limitations Act, 2002.

Each of the parties hereto agrees that any and all limitation periods provided
for in the Limitations Act, 2002 (Ontario) shall be excluded from application to
the Obligations and any undertaking, covenant, indemnity or other agreement of
any Credit Party provided for in any Credit Document to which it is a party in
respect thereof, in each case to fullest extent permitted by such Act.

10.26   Language.

The parties herein have expressly requested that this Agreement and all related
documents be drawn up in the English language. A la demande expresse des parties
aux présentes, cette convention et tout document y afférent ont été rédigés en
langue anglaise.

10.27   Joint and Several Obligations.

Notwithstanding any other provision contained herein or in any other Credit
Document, if a “secured creditor” (as that term is defined under the BIA) is
determined by a court





173



of competent jurisdiction not to include a Person to whom obligations are owed
on a joint or joint and several basis, then each Canadian Foreign Subsidiary’s
Obligations, to the extent such Obligations are secured, shall be several
obligations and not joint or joint and several obligations.

10.28   Judgment Currency.

(a)        If, for the purpose of obtaining or enforcing judgment against any
Credit Party in any court in any jurisdiction, it becomes necessary to convert
into any other currency (such other currency being hereinafter in this Section
10.28 referred to as the “Judgment Currency”) an amount due under any Credit
Document in any currency (the “Obligation Currency”) other than the Judgment
Currency, the conversion shall be made at the rate of exchange prevailing on the
Business Day immediately preceding the date of actual payment of the amount due,
in the case of any proceeding in the courts of the Province of Ontario or in the
courts of any other jurisdiction that will give effect to such conversion being
made on such date, or the date on which the judgment is given, in the case of
any proceeding in the courts of any other jurisdiction (the applicable date as
of which such conversion is made pursuant to this Section 10.28 being
hereinafter in this Section 10.28 referred to as the “Judgment Conversion
Date”).

(b)        If, in the case of any proceeding in the court of any jurisdiction
referred to in Section 10.28(a), there is a change in the rate of exchange
prevailing between the Judgment Conversion Date and the date of actual receipt
for value of the amount due, the applicable Credit Party or Credit Parties shall
pay such additional amount (if any, but in any event not a lesser amount) as may
be necessary to ensure that the amount actually received in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of the Obligation Currency which could have
been purchased with the amount of the Judgment Currency stipulated in the
judgment or judicial order at the rate of exchange prevailing on the Judgment
Conversion Date.  Any amount due from any Credit Party under this Section
10.28(b) shall be due as a separate debt and shall not be affected by judgment
being obtained for any other amounts due under or in respect of any of the
Credit Documents.

(c)        The term “rate of exchange” in this Section 10.28 means the rate of
exchange at which Administrative Agent, on the relevant date at or about 12:00
noon, would be prepared to sell, in accordance with Administrative Agent’s
normal course foreign currency exchange practices, the Obligation Currency
against the Judgment Currency.

[Remainder of page intentionally left blank]

 

 



174



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

 

 

 

 

 

THE ONE GROUP, LLC, as the Company

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

THE ONE GROUP HOSPITALITY, INC., as Holdings

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

LITTLE WEST 12TH LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

BASEMENT MANAGER, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

MPD SPACE EVENTS, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

ONE 29 PARK MANAGEMENT, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 





[Signature Page to Credit and Guaranty Agreement]



 

 

 

 

 

 

STK MIDTOWN HOLDINGS, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

STK MIDTOWN, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

ONE MARKS, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

WSATOG (MIAMI) LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

STK MIAMI, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

STK MIAMI SERVICE, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 





[Signature Page to Credit and Guaranty Agreement]



 

 

 

 

 

 

STK-LA, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

STK – LAS VEGAS, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

STK ATLANTA, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

STK ORLANDO LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

STK CHICAGO LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

STK WESTWOOD, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 





[Signature Page to Credit and Guaranty Agreement]



 

 

 

 

 

 

STK DENVER, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

STK DALLAS, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

STK REBEL AUSTIN, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

STK TEXAS HOLDINGS, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

STK TEXAS HOLDINGS II, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

STK REBEL SAN DIEGO, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 





[Signature Page to Credit and Guaranty Agreement]



 

 

 

 

 

 

STK ROOFTOP SAN DIEGO, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

STK IBIZA, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

THE ONE GROUP – STKPR, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

THE ONE GROUP - MENA, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

THE ONE GROUP - QATAR VENTURES, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

THE ONE GROUP – MEXICO, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 





[Signature Page to Credit and Guaranty Agreement]



 

 

 

 

 

 

SEAPORT REBEL RESTAURANT LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

STK NASHVILLE, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

TOG MARKETING LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

STK ASPEN, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

TOG ORLANDO F&B MANAGER LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

KONA GRILL ACQUISITION, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 





[Signature Page to Credit and Guaranty Agreement]



 

 

 

 

 

 

TOG KONA MACADAMIA, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

TOG KONA BALTIMORE, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

TOG KONA TEXAS, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

TOG KONA SUSHI, LLC

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 

 

 

T.O.G. (UK) LIMITED

 

 

 

By:

/s/ Robert Quincy Fitzwater

 

 

Name:

Robert Quincy Fitzwater

 

 

Title:

Director

 

 

 

HIP HOSPITALITY LIMITED

 

 

 

By:

/s/ Robert Quincy Fitzwater

 

 

Name:

Robert Quincy Fitzwater

 

 

Title:

Director

 





[Signature Page to Credit and Guaranty Agreement]



 

 

 

 

 

 

T.O.G. (ALDWYCH) LIMITED

 

 

 

By:

/s/ Robert Quincy Fitzwater

 

 

Name:

Robert Quincy Fitzwater

 

 

Title:

Director

 

 

 

CA ALDWYCH LIMITED

 

 

 

By:

/s/ Robert Quincy Fitzwater

 

 

Name:

Robert Quincy Fitzwater

 

 

Title:

Director

 

 

 

9401415 CANADA LTD.

 

 

 

By:

/s/ Emanuel Hilario

 

 

Name:

Emanuel Hilario

 

 

Title:

Chief Executive Officer

 





[Signature Page to Credit and Guaranty Agreement]



 

 

 

 

 

 

GOLDMAN SACHS BANK USA,

 

as Administrative Agent, Collateral Agent and a Lender

 

 

 

By:

/s/ David D. Miller

 

 

Name:

David D. Miller

 

 

Title:

Authorized Signatory

 

 



[Signature Page to Credit and Guaranty Agreement]



APPENDIX A

 

APPENDIX A-1

TO CREDIT AND GUARANTY AGREEMENT

 

Term Loan Commitments

 

Lender

Initial
Term Loan Commitment

Pro
Rata Share

Goldman Sachs Bank USA

$48,000,000.00

100%

Total

$48,000,000.00

100%

 





APPENDIX A-1-1



APPENDIX A-2

TO CREDIT AND GUARANTY AGREEMENT

Revolving Commitments

 

Lender

Revolving Commitment

Pro Rata Share

Goldman Sachs Bank USA

$12,000,000.00

100%

Total

$12,000,000.00

100%

 

 



APPENDIX A-2-1



APPENDIX B

TO CREDIT AND GUARANTY AGREEMENT

 

Notice Addresses

 

THE ONE GROUP, LLC

The ONE Group, LLC

1624 Market St. STE. 311

Denver, CO 80202

Attention:  Mr. Emanuel Hilario, Chief Executive Officer

Email: EHilario@TOGrp.com

Company Website: www.TOGrp.com

 

THE ONE GROUP HOSPITALITY, INC.

The ONE Group Hospitality, Inc.

1624 Market St. STE. 311

Denver, CO 80202

Attention:  Mr. Emanuel Hilario, Chief Executive Officer

Email: EHilario@TOGrp.com

Company Website: www.TOGrp.com

 

in each case, with a copy to:

Stoel Rives LLP

760 SW Ninth Avenue, Suite  300

Portland, OR 97205

Attention: Kevin D. Burnett

Email: kevin.burnett@stoel.com

 





B-1



GOLDMAN SACHS BANK USA

as Administrative Agent, Collateral Agent,

and a Lender, to its Principal Office set forth below

Goldman Sachs Bank USA

2001 Ross Avenue

Suite 2800

Dallas, Texas 75201

Attention:  Kona Grill Account Manager

Email: hugh.brown@gs.com; ryan.ruud@gs.com; and gs-slg-notices@gs.com

And, in any event, with a copy (which copy shall not constitute notice) to:

King & Spalding LLP

1180 Peachtree St., NE

Atlanta, GA 30309

Attention: Carolyn Z. Alford

Email: czalford@kslaw.com





B-2



Schedule 3.1

Closing Date Collateral Documents

 

Part A: English and Welsh Law Collateral Documents

1.   English law Debenture, dated as of October 4, 2019, granted by T.O.G. (UK)
Limited, HIP Hospitality Limited, T.O.G. (Aldwych ) Limited, CA  Aldwych Limited
in favor of Goldman Sachs Bank USA., including, amongst others, a share charge
by T.O.G. (UK) Limited with respect to its shares in the following entities:

a.    HIP Hospitality Limited

b.   T.O.G. (Aldwych ) Limited

c.    CA  Aldwych Limited

2.   English law Share Charge, dated as of 4 October, 2019, granted by The One
Group LLC in favor of Goldman Sachs Bank USA. with respect to its shares in
T.O.G. (UK) Limited.

 

Part B: Canadian Collateral Documents

1.   Canadian Security Agreement, by and between 9401415 Canada Ltd. and Goldman
Sachs Bank USA.

 





B-3



Schedule 5.15

Certain Post-Closing Matters

 

1.         On or prior to October 11, 2019 (or such later date as the
Administrative Agent shall agree in writing), the Credit Parties shall have
delivered to the Administrative Agent true and correct copies of the current
charters of each of the following Subsidiaries certified by the applicable
secretary of state (or other applicable governing body) of the state of
organization or formation of such Subsidiaries: Basement Manager, LLC; STK
Aspen, LLC; STK Atlanta, LLC; STK Chicago LLC; STK Dallas, LLC; STK Denver, LLC;
STK Miami, LLC; STK Miami Service, LLC; STK Midtown, LLC; STK Orlando LLC; STK
Rebel Austin, LLC; STK Rebel San Diego, LLC; STK Rooftop San Diego, LLC; STK
Westwood, LLC; STK-LA, LLC; STK – Las Vegas, LLC; TOG Kona Sushi, LLC; TOG Kona
Texas, LLC; TOG Marketing LLC; TOG Orlando F&B Manager LLC.

2.         On or prior to the date that is 15 days after the Closing Date (or
such later date as the Administrative Agent shall agree in writing), the Credit
Parties shall have delivered insurance endorsements as required by Section 5.5
to the Administrative Agent in form and substance satisfactory to the
Administrative Agent.

3.         On or prior to the date that is 15 days after the Closing Date (or
such later date as the Administrative Agent shall agree in writing), the Credit
Parties shall have delivered to the Administrative Agent evidence satisfactory
to the Administrative Agent that all outstanding taxes due and owing by Holdings
and its Subsidiaries have been paid and any tax liens in excess of $5,000 in the
aggregate associated therewith have been released.

4.         On or prior to the date that is 21 days after the Closing Date (or
such later date as the Administrative Agent shall agree in writing), the English
Credit Parties shall deliver evidence satisfactory to Administrative Agent that
the English Collateral Documents, to the extent applicable, have been registered
at the Companies House

5.         On or prior to the date that is 30 days after the Closing Date (or
such later date as the Administrative Agent shall agree in writing), the Credit
Parties shall have delivered to the Administrative Agent evidence that the
Credit Parties have updated cyber and data security policies and procedures in
form and substance reasonably acceptable to the Administrative Agent and have
instituted an annual training program with respect thereto.

6.         On or prior to the date that is 30 days after the Closing Date (or
such later date as the Administrative Agent shall agree in writing), the Credit
Parties shall use commercially reasonable efforts to deliver to the
Administrative Agent evidence that all UCC filings in any jurisdiction with
respect to Liens granted to landlords or their Affiliates that have priority
over the Lien security the Obligations have been terminated in form and
substance satisfactory to the Administrative Agent.

7.         On or prior to the date that is 30 days after the Closing Date (or
such later date as the Administrative Agent shall agree in writing), the Credit
Parties shall have delivered to the Administrative Agent evidence that UCC-3
termination statements have been filed with respect to the following UCC-1
filings:





B-4



Name of
Debtor

Name of
Secured Party

Secretary of
State Filing
Jurisdiction

Original UCC
Filing
Number

Date of
original UCC
Filing

STK Denver, LLC

BankUnited, N.A.

Colorado

20142099690

10/24/14

STK Miami Service, LLC and STK Miami, LLC

Edward Don & Company

Florida

20080823397X

5/2/08

STK Westwood, LLC

BankUnited, N.A.

California

14-7434065903

10/24/14

STK Midtown, LLC (also covers Little West 12th LLC; STK Miami, LLC; STK Atlanta,
LLC; STK Westwood, LLC; STK Chicago LLC; STK Orlando LLC)

American Express Bank, FSB

Illinois

22151223

2/28/17

 

8.         On or prior to the date that is 60 days after the Closing Date (or
such later date as the Administrative Agent shall agree in writing), the Credit
Parties shall have delivered a Landlord Collateral Access Agreement with respect
to the headquarters of the Credit Parties at which material books and records or
other material information of the Credit Parties and their Subsidiaries are
held: provided, that, if such Landlord Collateral Access Agreement cannot be
obtained within 60 days (or such later date as the Administrative Agent shall
agree in writing) after the Credit Parties have used commercially reasonable
efforts to do so, then at all times thereafter the Credit Parties shall maintain
a copy of any material books and records and other material information of the
Credit Parties and their Subsidiaries at an owned location or at an alternative
leased location for which a Landlord Collateral Access Agreement has been
delivered to the Administrative Agent.

9.         On or prior to the date that is 60 days after the Closing Date (or
such later date as the Administrative Agent shall agree in writing), the Credit
Parties shall have delivered a Deposit Account Control Agreement and/or
Securities Account Control Agreement, as applicable, with respect to Deposit
Accounts or Securities Accounts, as applicable, provided, that, the foregoing
shall not apply to Excluded Accounts.

10.       On or prior to the date that is 60 days after the Closing Date (or
such later date as the Administrative Agent shall agree in writing), the Credit
Parties shall have caused the Bank of America Letters of Credit and all cash
collateral arrangements and reimbursement obligations with respect thereto to be
terminated and released.





B-5



11.       On or prior to the date that is 90 days after the Closing Date (or
such later date as the Administrative Agent shall agree in writing), the
Post-Closing Growers’ Lien Liabilities shall have been paid in full out of the
Wind-Down Budget.

12.       On or prior to the date that is 90 days after the Closing Date (or
such later date as the Administrative Agent shall agree in writing), the Credit
Parties and all of their Subsidiaries shall establish and maintain policies,
procedures, trainings and controls reasonably acceptable to the Administrative
Agent that are designed (and otherwise comply with applicable law) to ensure
that each of Holdings, its Subsidiaries, and each Controlled Entity, and each of
their respective Directors, officers, employees and agents, is and will continue
to be in compliance with all applicable current and future Sanctions,
Anti-Terrorism and Anti-Money Laundering Laws, and Anti-Corruption and
Anti-Bribery Laws, including with respect to vendor diligence, and shall have
conducted training of its employees and vendors with respect thereto.

13.       On or prior to the date that is 90 days after the Closing Date (or
such later date as the Administrative Agent shall agree in writing), the Credit
Parties and all of their Subsidiaries shall establish and maintain policies,
procedures and controls reasonably acceptable to the Administrative Agent that
are designed (and otherwise comply with applicable law) to ensure that each of
Holdings and its Subsidiaries and each of their respective Directors, officers,
employees and agents, is and will continue to be in compliance with all
applicable current and future laws, applicable industry standards and
Contractual Obligations regarding the collection, use, retention, storage,
transfer, disposal, disclosure or other processing of Personal Information.

14.       On or prior to the date that is 90 days after the Closing Date (or
such later date as the Administrative Agent shall agree in writing), the Credit
Parties shall cause STK DC, LLC to (a) be merged with and into a Credit Party
(with such Credit Party as the surviving Person), (b) be dissolved or liquidated
in accordance with applicable law or (c) become a Guarantor under the Loan
Documents and have satisfied the requirements in Section 5.10 with respect
thereto.

15.       On or prior to the date that is 90 days after the Closing Date (or
such later date as the Administrative Agent shall agree in writing), the Credit
Parties shall use commercially reasonable efforts to cause JEC II, LLC, Bridge
Hospitality, LLC and BBCLV, LLC to (a) be merged with and into a Credit Party
(with such Credit Party as the surviving Person), (b) be dissolved or liquidated
in accordance with applicable law or (c) become a Guarantor under the Loan
Documents and have satisfied the requirements in Section 5.10 with respect
thereto.

16.       On or prior to the date that is 120 days after the Closing Date (or
such later date as the Administrative Agent shall agree in writing), the Credit
Parties shall have used commercially reasonable efforts to take all such actions
and execute and deliver, or cause to be executed and delivered all Leasehold
Property Documents and Mortgaged Real Estate Documents with respect to all
Leasehold Property that are Material Real Estate Assets on the Closing Date.

17.       On or prior to the date that is 180 days after the Closing Date (or
such later date as the Administrative Agent shall agree in writing), the Credit
Parties shall have obtained all licenses and permits necessary or advisable to
operate all restaurants and locations covering the Kona Grill brand (including
all licenses and permits reflected on Schedules 2 and 3 of the Licensing
Management Agreement).

B-6

